Exhibit 10.1
 
AMENDMENT AGREEMENT
 
This AMENDMENT AGREEMENT, dated as of June 8, 2011 (this “Amendment Agreement”),
is entered into by and among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a
Delaware corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), the Subsidiary Loan Parties party hereto,
the Lenders approving this Amendment Agreement (each, a “Consenting Lender”)
pursuant to an authorization (in the form attached hereto as Exhibit C, each a
“Lender Authorization”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by
merger to Wachovia Bank, National Association), as administrative agent (in such
capacity, the “Administrative Agent”).
 
RECITALS
 
WHEREAS, Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent entered into that certain Credit Agreement dated as of
December 31, 2007 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Original Credit Agreement”).
 
WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated in its entirety to, among other things:
 
(a)           make certain amendments affecting the existing Initial Term Loans
(the “Existing Term Loans”) as more specifically set forth in the Restated
Credit Agreement (as defined below) and convert certain Existing Terms Loans
into the Initial Term-2 Loans (as defined below) to be made under the Restated
Credit Agreement in the manner set forth herein and in the Restated Credit
Agreement (with the portion of the Existing Term Loans that is not converted
into Initial Term-2 Loans being renamed the “Initial Term-1 Loans” from and
after the Restatement Date (as defined in Section 5 below)),
 
(b)           establish a new tranche of Term Loans (the “Initial Term-2 Loan
Subfacility”), which Initial Term-2 Loan Subfacility shall consist of an
aggregate principal amount of Existing Term Loans that have been converted into
Term Loans under the Initial Term-2 Loan Subfacility (the “Initial Term-2
Loans”),
 
(c)           make certain amendments affecting the existing Revolving Loans
(the “Existing Revolving Loans”) and existing Revolving Credit Commitments (the
“Existing Revolving Commitments”) as more specifically set forth in the Restated
Credit Agreement and convert certain Existing Revolving Loans into the
Revolving-2 Loans (as defined below) to be made under the Restated Credit
Agreement and convert certain Existing Revolving Commitments into Revolving-2
Commitments (as defined below) under the Restated Credit Agreement, in each
case  in the manner set forth herein and in the Restated Credit Agreement (with
the portion of the Existing Revolving Loans that is not converted into
Revolving-2 Loans being renamed the “Revolving-1 Loans” and the portion of the
Exiting Revolving Commitments that is not converted into Revolving-2 Commitments
being renamed the “Revolving-1 Commitments”, in each case from and after the
Restatement Date),
 
(d)           establish a new sub-tranche of Revolving Credit Commitments (the
“Revolving-2 Commitments”, pursuant to which each Extending Revolving Lender (as
defined below) shall agree to make revolving credit loans to, but not including,
the Revolving-2 Maturity Date (as defined in the Restated Credit Agreement)
which such revolving credit loans (the “Revolving-2 Loans”) shall bear interest
at the rate and otherwise be subject to the terms specifically applicable
thereto under the Restated Credit Agreement (including, without limitation, an
aggregate principal amount of Existing Revolving Loans that have been converted
into Revolving-2 Loans hereunder),
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, each existing Initial Term Lender with outstanding Existing Term Loans
immediately prior to the Restatement Date (each, an “Existing Term  Lender”)
that executes and delivers a Lender Authorization specifically consenting to be
an “Extending Term Lender” in accordance with the provisions of Section 3(a)
hereof (each, an “Extending Term Lender”) will be deemed upon the Restatement
Date to have agreed to the terms of this Amendment Agreement and be deemed to
have made Initial Term-2 Loans as described herein and in the Restated Credit
Agreement;
 
WHEREAS, each existing Revolving Lender with outstanding Existing Revolving
Loans and Existing Revolving Commitments immediately prior to the Restatement
Date (each, an “Existing Revolving  Lender”) that executes and delivers a Lender
Authorization specifically consenting to be an “Extending Revolving Lender” in
accordance with the provisions of Section 4(a) hereof (each, an “Extending
Revolving Lender”) will be deemed upon the Restatement Date to have agreed to
the terms of this Amendment Agreement and be deemed to have a Revolving-2
Commitment and, if applicable, a Revolving-1 Commitment as set forth on Schedule
A hereto; and
 
WHEREAS, the Requisite Lenders, each Extending Term Lender and each Extending
Revolving Lender are willing to effect the amendments set forth herein, and the
Extending Term Lenders are willing to convert certain of their Existing Term
Loans into Initial Term-2 Loans as contemplated hereby, and the Extending
Revolving Lenders are willing to (a) convert certain of their Existing Revolving
Loans into Revolving-2 Loans and (b) convert certain of their Existing Revolving
Commitments into Revolving-2 Commitments as set forth on Schedule A hereto, in
each case, on the terms and subject to the conditions of this Amendment
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.             Defined Terms.  Except as expressly provided herein, all
capitalized terms used herein but not otherwise defined herein shall have the
meanings provided to such terms in the Original Credit Agreement.
 
2.             Amendments.The parties hereto agree that the Original Credit
Agreement (and certain of the exhibits and schedules  1.01(a), 3.09, 3.10(b) and
3.16 of the Original Credit Agreement) shall be amended and restated on the
Restatement Date such that, on the Restatement Date, the terms set forth in the
Amended and Restated Credit Agreement attached hereto as Exhibit A (the
“Restated Credit Agreement”) shall replace the terms of the Original Credit
Agreement in its entirety and the exhibits and  schedules attached hereto
as Exhibit B shall replace the corresponding exhibits and schedules existing
prior to the Restatement Date in their entirety.
 
3.             Procedure for Conversion and Allocation of Existing Term Loans.
 
(a)           Each Extending Term Lender by its selection as “Consenting and
Converting” in its respective Lender Authorization, agrees to offer to convert
and continue all or a portion of its outstanding Existing Term Loans under the
Original Credit Agreement as Initial Term-2 Loans by completing the Lender
Authorization with such amount and, upon acceptance of such offer by the
Borrower as specified below, shall be deemed to have made Initial Term-2 Loans
(and such Person shall have all the rights, benefits and obligations associated
therewith as set forth in the Restated Credit Agreement) in the principal amount
of its outstanding Existing Term Loans that are specifically accepted by the
Borrower as described below.
 
 
 

--------------------------------------------------------------------------------

 
(b)           The Borrower shall have the option, in its sole discretion, to
accept all or a portion of the offers of the Extending Term Lenders.  Promptly
after the Acceptance Deadline (as defined below), the Borrower shall notify the
Administrative Agent in writing of the aggregate principal amount of the offers
it will accept (which amount shall in no event exceed the aggregate principal
amount of Existing Term Loans specifically offered for conversion under the
Lender Authorizations received by the Administrative Agent prior to the
Acceptance Deadline).   If the Borrower elects to accept less than all of the
aggregate principal amount of the Existing Term Loans offered for conversion,
each of the offers of the Extending Term Lenders shall be reduced on a pro rata
basis (based on the principal amounts offered for conversion by such Extending
Term Lender) such that the aggregate principal amount of the offers after giving
effect to such reduction shall equal the aggregate principal amount accepted by
the Borrower.  The Administrative Agent shall make corresponding notations in
the Register to reflect such allocation.
 
(c)           The principal amount of Existing Term Loans (i) of each Existing
Term Lender that are not accepted for conversion as specified above or offered
for conversion by such Existing Term Lender in its respective Lender
Authorization and (ii) of each Existing Term Lender that does not execute a
Lender Authorization (including any such Person that fails to complete a Lender
Authorization) shall remain outstanding as Initial Term-1 Loans (and such Person
shall have all the rights, benefits and obligations associated therewith as set
forth in the Restated Credit Agreement).


4.             Procedure for Conversion and Allocation of Existing Revolving
Commitments and Existing Revolving Loans.
 
(a)           Each Extending Revolving Lender by its selection as “Consenting
and Converting” in its respective Lender Authorization, agrees to offer to
convert and continue all or a portion of its Existing Revolving Commitments and
outstanding Existing Revolving Loans under the Original Credit Agreement as
Revolving-2 Commitments and Revolving-2 Loans by completing the Lender
Authorization with such amount and, upon acceptance of such offer by the
Borrower as specified below, shall be deemed to have made Revolving-2 Loans and
have Revolving-2 Commitments (and have all the rights, benefits and obligations
associated therewith as set forth in the Restated Credit Agreement) to the
extent of such acceptance.
 
(b)           The Borrower shall have the option, in its sole discretion, to
accept all or a portion of the offers of the Existing Revolving
Lenders.  Promptly after the Acceptance Deadline (as defined below), the
Borrower shall notify the Administrative Agent in writing of the aggregate
principal amount of the offers it will accept (which amount shall in no event
exceed the aggregate principal amount of Existing Revolving Loans and Existing
Revolving Commitments specifically offered for conversion under the Lender
Authorizations received by the Administrative Agent prior to the Acceptance
Deadline).   If the Borrower elects to accept less than all of the aggregate
principal amount of the Existing Revolving Loans and Existing Revolving
Commitments offered for conversion, each of the offers of the Extending
Revolving Lenders shall be reduced on a pro rata basis (based on the principal
amounts offered for conversion by such Extending Revolving Lender) such that the
aggregate principal amount of the offers after giving effect to such reduction
shall equal the aggregate principal amount accepted by the Borrower.  Schedule A
hereto shall reflect the Revolving-2 Commitments of the Extending Revolving
Lenders after giving effect to such acceptance and allocation.
 
(c)           The principal amount of Existing Revolving Loans and Existing
Revolving Commitments (i) of each Existing Revolving Lender that are not
accepted for conversion as specified above and (ii) of each Existing Revolving
Lender that does not execute a Lender Authorization (including any such Person
that fails to complete a Lender Authorization) shall remain outstanding as
Revolving-1 Loans and Revolving-1 Commitments (and such Person shall have all
the rights, benefits and obligations associated therewith as set forth in the
Restated Credit Agreement).
 
 
 

--------------------------------------------------------------------------------

 
5.             Effectiveness of Agreement.  The effectiveness of this Amendment
Agreement, the obligations of each Extending Term Lender to convert its Existing
Term Loans (or any portion thereof) into Initial Term-2 Loans, the obligations
of each Extending Revolving Lender to convert its Existing Revolving Commitments
(or any portion thereof) into Revolving-2 Commitments and its  Existing
Revolving Loans (or any portion thereof) into Revolving-2 Loans and the
amendment and restatement of the Original Credit Agreement as the Restated
Credit Agreement are subject to the satisfaction of the following conditions
(the date on which such conditions are satisfied, the “Restatement Date”):
 
(a)           Executed Documents.  The Administrative Agent shall have received
counterparts of this Amendment Agreement executed by Holdings, the Borrower,
each Subsidiary Loan Party, the Administrative Agent (on behalf of itself and
the Consenting Lenders) and executed Lender Authorizations from the requisite
Lenders authorizing the Administrative Agent to execute and deliver this
Amendment Agreement (including, without limitation, the Requisite Lenders, each
Extending Revolving Lender and each Extending Term Lender).
 
(b)           Certificates.  The Administrative Agent shall have received a
certificate of an Authorized Officer of each Loan Party, dated as of the
Restatement Date, certifying as to the incumbency and genuineness of the
signature of each officer of such Loan Party executing this Amendment Agreement
and the other Loan Documents entered into in connection with this Amendment
Agreement to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (i) the articles or certificate of incorporation or
formation of such Loan Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (ii) the bylaws or other governing document of such
Loan Party as in effect on the Restatement Date, (iii) resolutions duly adopted
by the board of directors (or equivalent governing body or managers) of such
Loan Party authorizing the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment Agreement and the other
Loan Documents to which it is a party and (iv) certificates as of recent date of
the good standing of such Loan Party under the laws of its jurisdiction of
organization.
 
(c)           Legal Opinion.  The Administrative Agent shall have received
favorable opinions of counsel to Holdings, the Borrower and the other Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent and as to such matters as the Administrative Agent shall reasonably
request (including enforceability of this Amendment Agreement and the Restated
Credit Agreement attached hereto under New York law), which such opinions shall
expressly permit successors and assignees of the Lenders to rely upon such
opinions.
 
(d)           Lien Search. The Administrative Agent shall have received the
results of a Lien search, in form and substance reasonably satisfactory thereto,
made against each of the Loan Parties under the Uniform Commercial Code as in
effect in the state of its jurisdiction of organization (or such other
applicable jurisdiction as the Administrative Agent shall reasonably specify),
indicating among other things that such Loan Party’s assets are free and clear
of any Lien except Permitted Liens.
 
(e)           Governmental and Third Party Approvals.     The Loan Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
execution, delivery and performance of this Amendment Agreement, the Restated
Credit Agreement  and the other Loan Documents and the transactions contemplated
hereby and thereby (including, without limitation, any applicable FCC (as
defined in the Collateral Agreement) and PUC (as defined in the Collateral
Agreement) approvals).
 
 
 

--------------------------------------------------------------------------------

 
(f)           Projections. The Administrative Agent shall have received the pro
forma consolidated income statement, balance sheet and cash flow projections for
Holdings and its Subsidiaries for the Fiscal Years ending 2011 through and
including 2017, which have been prepared on an annual basis giving appropriate
effect to the transactions contemplated hereby and under the Restated Credit
Agreement.
 
(g)           Amendment Fees.  The Borrower shall have paid to the
Administrative Agent (or its applicable affiliates), for the account of each
Consenting Lender that executes and delivers a Lender Authorization to the
Administrative Agent (or its counsel) on or prior to 12:00 p.m. noon (Eastern
time) on June 3, 2011 (the “Acceptance Deadline”), an aggregate consent fee in
an amount equal to 0.10% times the sum of (i) the Revolving Credit Commitments
(determined as of the Restatement Date immediately prior to the effectiveness of
this Amendment Agreement) of all Consenting Lenders plus (ii) the aggregate
outstanding principal amount of the Term Loans (determined as of the Restatement
Date immediately prior to the effectiveness of this Amendment Agreement) of all
Consenting Lenders.
 
(h)           Extension Fees.  The Borrower shall have paid to the
Administrative Agent (or its applicable affiliates), for the account of each
Consenting Lender that is a Revolving Lender that executes and delivers a Lender
Authorization to the Administrative Agent (or its counsel) on or prior to the
Acceptance Deadline, an aggregate extension fee in an amount equal to
0.500% times the sum of the aggregate Revolving-2 Commitments of all such
Revolving Lenders as reflected on Schedule A.
 
(i)           Payment of Other Fees and Expenses.  All fees and expenses
required to be paid on or before the date hereof in connection with this
Amendment Agreement in accordance with that certain engagement letter, dated May
12, 2011 by and among Wells Fargo Securities, LLC, Wells Fargo Bank, National
Association, Holdings and the Borrower shall have been paid.
 
(j)           Miscellaneous.  The Administrative Agent shall have received such
other instruments, documents and certificates as the Administrative Agent shall
reasonably request in connection with the execution of this Amendment Agreement.
 
6.             Post-Closing Conditions.
 
(a)           With respect to each Mortgaged Property located in Pennsylvania
and set forth on Schedule B hereto, within five (5) Business Days after the
Restatement Date (as such date may be extended by the Administrative Agent in
its sole discretion), the Administrative Agent shall have received:
 
(i)             an endorsement to the existing title insurance policy assuring
the Administrative Agent that the Mortgage is a valid and enforceable first
priority lien on such Mortgaged Property in favor of the Administrative Agent
for the benefit of the Secured Parties free and clear of all Liens except
Permitted Liens, and such endorsement to title insurance policy shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent;


(ii)            such affidavits, certificates and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
title insurance company to issue the title endorsements with respect to each
Mortgaged Property contemplated above;


(iii)           evidence reasonably acceptable to the Administrative Agent of
payment by the Borrower of all applicable title insurance premiums, search and
examination charges and related charges, costs and expenses required for
issuance of title endorsements with respect to each Mortgaged Property
contemplated above; and


 
 

--------------------------------------------------------------------------------

 
(iv)           all notifications, registrations and filings, to the extent
required by Applicable Laws with respect to such Mortgaged Property to the
extent the same is necessary under Applicable Law in order for each Mortgage to
be legally valid, binding and enforceable.


(b)           With respect to each Mortgaged Property located in Texas and set
forth on Schedule B hereto, within five (5) Business Days after the Restatement
Date (as such date may be extended by the Administrative Agent in its sole
discretion), the Borrower shall have made all modifications, notifications,
registrations and filings, to the extent required by Applicable Laws with
respect to such Mortgaged Property to the extent the same is necessary under
Applicable Law in order for each Mortgage to continue to  be legally valid,
binding and enforceable after giving effect to the transactions contemplated
herein and in the Restated Credit Agreement and sufficient to create a valid
security interest securing the Obligations (as defined in the Restated Credit
Agreement) and the Administrative Agent shall have received a favorable opinion
of local counsel to the Loan Parties or such other evidence (in each case,
reasonably satisfactory to the Administrative Agent) that each Mortgage with
respect to such Mortgaged Properties continues to be legally valid, binding and
enforceable after giving effect to the transactions contemplated herein and in
the Restated Credit Agreement and is sufficient to create a valid security
interest securing the Obligations (as defined in the Restated Credit Agreement)
and any other matters reasonably requested by the Administrative Agent,  It is
expressly acknowledged and agreed that the Administrative Agent may enter into
supplemental Loan Documents on behalf of the Lenders as may be necessary or
advisable under Applicable Law to complete the actions set forth in this Section
6 and that the failure of the Borrower to comply with this Section 6 within the
time period set forth herein shall result in an immediate Event of Default.
 
7.             Reaffirmation of Representations and Warranties; No
Default.  Each Loan Party represents and warrants that the representations and
warranties contained in each Loan Document (including this Amendment Agreement)
are true and correct on and as of the date hereof, other than any such
representations or warranties that, by their express terms, refer to an earlier
date, in which case they shall have been true and correct on and as of such
earlier date and that no Default or Event of Default has occurred and is
continuing as of the Restatement Date.
 
8.             Reaffirmation of Guaranty.  Each of Holdings and each Subsidiary
Loan Party  (a) acknowledges and consents to all of the terms and conditions of
this Amendment Agreement, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment Agreement and all documents
executed in connection herewith do not operate to reduce or discharge such
Person’s obligations under the Loan Documents.
 
9.             Reaffirmation of Security Interests.  Each Loan Party (a) affirms
that each of the Liens granted in or pursuant to the Loan Documents are valid
and subsisting and (b) agrees that this Amendment Agreement shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.
 
10.           Effect of Amendment.
 
(a)           Except as expressly set forth herein or in the Exhibits hereto,
this Amendment Agreement shall not by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Original Credit Agreement or any
other Loan Document.  Nothing herein shall be deemed to entitle the Borrower or
any other person to a future consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Original Credit Agreement or any other Loan Document
or the Restated Credit Agreement or any other “Loan Document” (as defined in the
Restated Credit Agreement) in similar or different circumstances.  On and after
the Restatement Date, each
 
 
 

--------------------------------------------------------------------------------

 
reference in any Loan Document to this “Agreement”, the “Credit Agreement”,
“hereunder”, “thereunder”, “hereof”, “thereof”, “herein”, “therein” or words of
like import referring to the Original Credit Agreement shall mean and be a
reference to the Restated Credit Agreement.
 
(b)           On the Restatement Date, the Original Credit Agreement shall be
amended and restated in the form of the Restated Credit Agreement.  The parties
hereto acknowledge and agree that (i) this Amendment Agreement, the Restated
Credit Agreement and any other “Loan Documents” (as defined in the Restated
Credit Agreement) executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Original
Credit Agreement as in effect prior to the Restatement Date; (ii) such
Obligations are in all respects continuing (as amended and restated by the
Restated Credit Agreement) with the terms, conditions, covenants and agreements
contained in the Original Credit Agreement being modified only to the extent
provided in the Restated Credit Agreement; and (iii) the Liens and security
interests as granted under the Loan Documents securing the Obligations are in
all such respects continuing and in full force and effect.
 
(c)           This document shall constitute a “Loan Document” (as defined in
the Restated Credit Agreement) for all purposes of the Restated Credit Agreement
and shall be administrated and construed pursuant to the terms of the Restated
Credit Agreement.
 
11.           Costs and Expenses.  The Borrower and any other Loan Party,
jointly and severally, agree to reimburse the Administrative Agent for its
reasonable out of pocket expenses in connection with this Amendment Agreement,
including the reasonable fees, charges and disbursements of its outside counsel
to the extent provided for in Section 9.03 of the Restated Credit Agreement.
 
12.           Successors and Assigns.  This Amendment Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties hereto, provided that such assignment is permitted by the
Restated Credit Agreement.
 
13.           Counterparts.  This Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery by
telecopier or electronic mail of an executed counterpart of a signature page to
this Amendment Agreement shall be effective as delivery of an original executed
counterpart of this Amendment Agreement.
 
14.           Severability.  Any provision of this Amendment Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
15.           Governing Law.  This Amendment Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
16.           Headings.  The headings of this Amendment Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
 






[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment Agreement to be duly executed and delivered as of the date first above
written.
 
BORROWER:
CONSOLIDATED COMMUNICATIONS, INC.        
 
By:
/s/ Stephen L. Childers
    Name:
Stephen L. Childers
    Title:
Chief Financial Officer
 

 
[Signature Pages Continue]

 
 
 

--------------------------------------------------------------------------------

 
 

GUARANTORS: CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.         By:
/s/ Stephen L. Childers
    Name: 
Stephen L. Childers
    Title:
Chief Financial Officer
                   
CONSOLIDATED COMMUNICATIONS ENTERPRISE
SERVICES, INC.
        By:
/s/ Stephen L. Childers
    Name:
Stephen L. Childers
    Title:
Chief Financial Officer
                   
CONSOLIDATED COMMUNICATIONS SERVICES
COMPANY
        By:
/s/ Stephen L. Childers
    Name:
Stephen L. Childers
    Title:
Chief Financial Officer
                   
CONSOLIDATED COMMUNICATIONS OF FORT BEND
COMPANY
        By:
/s/ Stephen L. Childers
    Name:
Stephen L. Childers
    Title:
Chief Financial Officer
                   
CONSOLIDATED COMMUNICATIONS OF TEXAS
COMPANY
        By:
/s/ Stephen L. Childers
    Name: Stephen L. Childers      Title:
Chief Financial Officer
                   
CONSOLIDATED COMMUNICATIONS OF
PENNSYLVANIA COMPANY, LLC
        By:
/s/ Stephen L. Childers
    Name:
Stephen L. Childers
    Title: 
Chief Financial Officer
 

 
 [Signature Pages Continue]
 


 
 

--------------------------------------------------------------------------------

 
 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION,   as
Administrative Agent on behalf of itself and each Consenting Lender         By:
/s/ Siamak Saidi
    Name:
Siamak Saidi
    Title:
Director
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Amended and Restated Credit Agreement
 
EXECUTION VERSION

 Published CUSIP Number:  20903EAJ4
Revolving-1 Loan CUSIP Number:  20903EAK1
Revolving-2 Loan CUSIP Number:  20903EAN5
Initial Term-1 Loan CUSIP Number:  20903EAL9
Initial Term-2 Loan CUSIP Number: 20903EAP0




 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of June 8, 2011
 
among
 
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.,
 
as Parent Guarantor,
 
CONSOLIDATED COMMUNICATIONS, INC.,
 
as Borrower,
 
THE LENDERS REFERRED TO HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Issuing Bank and Swingline Lender,
 
COBANK, ACB,
as Syndication Agent
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Documentation Agent
 
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent
 
and
 
WELLS FARGO SECURITIES, LLC,
 
as Sole Lead Arranger and Sole Bookrunner

 
 
 

--------------------------------------------------------------------------------

 
Table of Contents


  Page
ARTICLE I
 
DEFINITIONS
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
31
Section 1.03
Terms Generally
31
Section 1.04
UCC Terms
31
Section 1.05
Rounding
31
Section 1.06
References to Agreement and Laws
31
Section 1.07
Times of Day
32
Section 1.08
Letter of Credit Amounts
32
ARTICLE II
 
THE CREDITS
 
Section 2.01
Credit Commitments
32
Section 2.02
Procedure for Borrowing
34
Section 2.03
Conversion and Continuation Options for Loans
35
Section 2.04
Swingline Loans
35
Section 2.05
Optional and Mandatory Prepayments of Loans
37
Section 2.06
Letters of Credit
40
Section 2.07
Repayment of Loans; Evidence of Debt
43
Section 2.08
Interest Rates and Payment Dates
45
Section 2.09
Computation of Interest
45
Section 2.10
Fees
45
Section 2.11
Termination, Reduction or Adjustment of Commitments
46
Section 2.12
Inability to Determine Interest Rate; Inadequacy of Interest Rate
47
Section 2.13
Pro Rata Treatment and Payments
47
Section 2.14
Illegality
48
Section 2.15
Requirements of Law
49
Section 2.16
Taxes
50
Section 2.17
Indemnity
52
Section 2.18
Change of Lending Office
52
Section 2.19
Sharing of Setoffs
52
Section 2.20
Assignment of Commitments Under Certain Circumstances
53
Section 2.21
Increase in Term Commitments
53
Section 2.22
Extension Offers
55
Section 2.23
Defaulting Lenders
56
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01
Organization, etc.
58
Section 3.02
Due Authorization, Non-Contravention, etc.
59
Section 3.03
Government Approval, Regulation, etc.
59
Section 3.04
Validity, etc.
59
Section 3.05
Financial Information
59
Section 3.06
No Material Adverse Effect
60
Section 3.07
Litigation
60
Section 3.08
Compliance with Laws and Agreements
60
Section 3.09
Subsidiaries
60
Section 3.10
Ownership of Properties
60
                 
Section 3.11
Taxes
61
Section 3.12
Pension and Welfare Plans
61
Section 3.13
Environmental Warranties
62
Section 3.14
Regulations U and X
63
Section 3.15
Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements
63
Section 3.16
Insurance
64
Section 3.17
Labor Matters
64
Section 3.18
Solvency
64
Section 3.19
Securities
64
Section 3.20
Security Documents
64
Section 3.21
Anti -Terrorism Laws
65
ARTICLE IV
 
CONDITIONS
 
Section 4.01
[Intentionally Omitted]
66
Section 4.02
[Intentionally Omitted]
66
Section 4.03
Conditions to Each Credit Event
66
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Section 5.01
Financial Information, Reports, Notices, etc.
67
Section 5.02
Compliance with Laws, etc.
69
Section 5.03
Maintenance of Properties
69
Section 5.04
Insurance
69
Section 5.05
Books and Records; Visitation Rights
70
Section 5.06
Environmental Covenant
70
Section 5.07
Information Regarding Collateral
71
Section 5.08
Existence; Conduct of Business
72
Section 5.09
Performance of Obligations
72
Section 5.10
Casualty and Condemnation
72
Section 5.11
Pledge of Additional Collateral
72
Section 5.12
Further Assurances
73
Section 5.13
Use of Proceeds
73
Section 5.14
Payment of Taxes
73
Section 5.15
Equal Security for Loans and Notes
73
Section 5.16
Guarantees
73
Section 5.17
Subordination of Intercompany Loans
74
Section 5.18
Interest Rate Contracts
74
ARTICLE VI
 
NEGATIVE COVENANTS
 
Section 6.01
Indebtedness; Certain Equity Securities
74
Section 6.02
Liens
77
Section 6.03
Fundamental Changes; Line of Business
79
Section 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
80
Section 6.05
Asset Sales
81
Section 6.06
Sale and Leaseback Transactions
82
Section 6.07
Restricted Payments
82
Section 6.08
Transactions with Affiliates
83
Section 6.09
Restrictive Agreements
83
           
Section 6.10
Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness
84
Section 6.11
Total Net Leverage Ratio
84
Section 6.12
Interest Coverage Ratio
84
Section 6.13
Anti-Terrorism Law
85
Section 6.14
Embargoed Person
85
Section 6.15
Anti-Money Laundering
85
ARTICLE VII  
EVENTS OF DEFAULT
 
Section 7.01
Listing of Events of Default
85
Section 7.02
Action if Bankruptcy
88
Section 7.03
Action if Other Event of Default
88
Section 7.04
Action if Event of Termination
88
Section 7.05
Crediting of Payments and Proceeds
88
Section 7.06
Rights and Remedies Cumulative; Non-Waiver; etc
89
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.01
Appointment and Authority
89
Section 8.02
Rights as a Lender
89
Section 8.03
Exculpatory Provisions
89
Section 8.04
Reliance by the Administrative Agent
90
Section 8.05
Delegation of Duties
90
Section 8.06
Resignation of Administrative Agent
91
Section 8.07
Non-Reliance on Administrative Agent and Other Lenders
91
Section 8.08
No Other Duties, Etc
92
Section 8.09
Collateral and Guaranty Matters
92
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01
Notices
92
Section 9.02
Amendments, Waivers and Consents
94
Section 9.03
Expenses; Indemnity
96
Section 9.04
Right of Set Off
97
Section 9.05
Governing Law; Jurisdiction, Etc
98
Section 9.06
Waiver of Jury Trial
98
Section 9.07
Reversal of Payments
99
Section 9.08
Injunctive Relief
99
Section 9.09
Accounting Matters
99
Section 9.10
Successors and Assigns; Participations
99
Section 9.11
Confidentiality
102
Section 9.12
Performance of Duties
102
Section 9.13
All Powers Coupled with Interest
103
Section 9.14
Survival of Indemnities
103
Section 9.15
Titles and Captions
103
Section 9.16
Severability of Provisions
103
Section 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
103
Section 9.18
Term of Agreement
103
Section 9.19
USA Patriot Act
104
Section 9.20
Independent Effect of Covenants
104

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Form of Borrowing Request
EXHIBIT B
Form of Assignment and Assumption
EXHIBIT C
Form of Compliance Certificate
EXHIBIT D-1
Form of Initial Term-1 Loan Note
EXHIBIT D-2
Form of Initial Term-2 Loan Note
EXHIBIT D-3
Form of Revolving-1 Loan Note
EXHIBIT D-4
Form of Revolving-2 Loan Note
EXHIBIT E
[Intentionally Omitted]
EXHIBIT F
[Intentionally Omitted]
EXHIBIT G
Form of Mortgage
EXHIBIT H
Form of Notice of Prepayment
EXHIBIT I
Form of Notice of Account Designation
EXHIBIT J
Form of Notice of Conversion/Continuation
     
SCHEDULE 1.01(a)
Mortgaged Properties
SCHEDULE 3.02(c)
Non-Contravention
SCHEDULE 3.03
Government Approval, Regulation
SCHEDULE 3.05(b)
Other Liabilities
SCHEDULE 3.07
Litigation
 
SCHEDULE 3.08
Compliance with Laws and Agreements
SCHEDULE 3.09
Subsidiaries
SCHEDULE 3.10(b)
Leased and Owned Real Property
SCHEDULE 3.12
ERISA Matters
SCHEDULE 3.13(a)
Facilities/Properties Not in Compliance with Environmental Laws
SCHEDULE 3.13(b)
Environmental Claims
SCHEDULE 3.13(c)
Hazardous Materials
SCHEDULE 3.13(e)
Sites listed for Clean-up/Investigation
SCHEDULE 3.16
Insurance
 
SCHEDULE 3.19
Securities
 


 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of June 8, 2011, among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a Delaware
corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an Illinois
corporation (the “Borrower”), the financial institutions holding Loans or
Commitments hereunder from time to time (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor by merger to WACHOVIA BANK, NATIONAL
ASSOCIATION), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, COBANK, ACB, as Syndication Agent, GENERAL ELECTRIC
CAPITAL CORPORATION, as Documentation Agent, THE ROYAL BANK OF SCOTLAND PLC, as
Documentation Agent.
 
WHEREAS, Holdings, the Borrower, certain financial institutions party thereto
(the “Existing Lenders”) and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 31, 2007 (as amended, restated,
supplemented or otherwise modified, the “Existing Credit Agreement”) pursuant to
which the Existing Lenders extended certain senior credit facilities to the
Borrower.
 
WHEREAS, the Borrower desires that certain of the Existing Lenders and the other
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety to: (a) establish Revolving-2 Commitments, Revolving-2 Loans and
Initial Term-2 Loans hereunder, (b) make certain amendments affecting the
Existing Revolving Loans and Existing Revolving Commitments and convert certain
Existing Revolving Loans and Existing Revolving Commitments into the Revolving-2
Loans and Revolving-2 Commitments in the manner set forth herein and in the
Amendment Agreement, (c) make certain amendments affecting the Existing Initial
Term Loans and convert certain Existing Initial Term Loans into the Initial
Term-2 Loans in the manner set forth herein and in the Amendment Agreement and
(d) make certain other changes as more fully set forth herein, which amendment
and restatement shall become effective upon the Restatement Date.
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate the
Existing Credit Agreement in its entirety.
 
WHEREAS, it is the intent of the Loan Parties that all Obligations of the Loan
Parties under the Loan Documents, as amended hereby, shall continue in full
force and effect and that, from and after the Restatement Date, all references
to the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.
 
NOW THEREFORE, in consideration of the forgoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree to amend and restate the Existing Credit Agreement as follows:
 
ARTICLE I
DEFINITIONS
Section 1.01                      Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:
 
“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 
 

--------------------------------------------------------------------------------

 
 “ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.
 
“ABR Revolving Loans” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“Accepting Revolving Lenders” has the meaning assigned to such term in Section
2.22(a).
 
“Accepting Term Lenders” has the meaning assigned to such term in Section
2.22(c).
 
“Accrual Date” means October 1, 2005.
 
“Act” has the meaning assigned to such term in Section 9.19.
 
“Additional Collateral” has the meaning assigned to such term in Section 5.11.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
 
“Administrative Agent Fees” has the meaning assigned to such term in Section
2.10(d).
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 9.01.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
 
(a)           solely for purposes of determining compliance with Section 6.08,
to vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managing general partners; or
 
(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
 
“Aggregate Revolving Exposure” means the aggregate amount of the Revolving
Lenders’ Revolving Exposures.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” means for any day, a rate per annum equal to the highest
of (a) the Administrative Agent’s Base Rate in effect on such day, (b) the
Federal Funds Rate in effect on such day plus 1/2 of 1% and (c) except during
any period of time during which a notice delivered to the Borrower under Section
2.12 shall remain in effect, the LIBO Rate for an Interest Period of one month
in effect on
 
 
-3-

--------------------------------------------------------------------------------

 
such day (the “30-Day LIBO Rate”) plus 1%. Any change in the Alternate Base Rate
due to a change in the Base Rate, the Federal Funds Rate or the 30-Day LIBO Rate
shall be effective as of the opening of business on the effective day of such
change in the Base Rate, the Federal Funds Rate or the 30-Day LIBO Rate,
respectively
 
“Amendment Agreement” means that certain Amendment Agreement dated as of the
date hereof, to which this Agreement is attached.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.21.
 
“Applicable Law” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
 
“Applicable Rate” means, for any day, (a) with respect to Initial Term-1 Loans,
(i) in the case of ABR Loans, 1.50% per annum, and (ii) in the case of
Eurodollar Loans, 2.50% per annum, (b) with respect to Initial Term-2 Loans, (i)
in the case of ABR Loans, 2.75% per annum and (ii) in the case of Eurodollar
Loans, 3.75%, (c) with respect to Revolving-1 Loans, (i) before the Trigger
Date, (x) in the case of ABR Loans, 1.50% per annum, and (y) in the case of
Eurodollar Loans, 2.50% per annum, and (ii) on or after the Trigger Date, the
applicable rate per annum set forth in the table below (x) under the caption
“ABR Loans Spread for Revolving-1 Loans,” in the case of ABR Loans, and (y)
under the caption “Eurodollar Loans Spread for Revolving-1 Loans,” in the case
of Eurodollar Loans, in each case based upon the Total Net Leverage Ratio as of
the most recent determination date and (d) with respect to Revolving-2 Loans,
(i) before the Trigger Date, (x) in the case of ABR Loans, 2.25% per annum, and
(y) in the case of Eurodollar Loans, 3.25% per annum, and (ii) on or after the
Trigger Date, the applicable rate per annum set forth in the table below (x)
under the caption “ABR Loans Spread for Revolving-2 Loans,” in the case of ABR
Loans, and (y) under the caption “Eurodollar Loans Spread for Revolving-2
Loans,” in the case of Eurodollar Loans, in each case based upon the Total Net
Leverage Ratio as of the most recent determination date:
 
Total Net
Leverage Ratio
ABR
Loans
Spread for Revolving-1 Loans
Eurodollar
Loans
Spread for Revolving-1 Loans
ABR
Loans
Spread for Revolving-2 Loans
Eurodollar
Loans
Spread for Revolving-2 Loans
>4.75 to 1.00
1.75%
2.75%
2.50%
3.50%
<4.75 to 1.00
>4.00 to 1.00
1.50%
2.50%
2.25%
3.25%
<4.00 to 1.00
>3.50 to 1.00
1.25%
2.25%
2.00%
3.00%
<3.50 to 1.00
1.00%
2.00%
1.75%
2.75%

 
For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans on and after the Trigger Date, (a) the Total Net Leverage Ratio
shall be determined as of the end of each Fiscal Quarter of Holdings’ Fiscal
Year based upon the consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (b) each change in the Applicable Rate resulting from
a change in the Total Net Leverage Ratio shall be effective ten (10) Business
Days after the date on which the
 
 
-4-

--------------------------------------------------------------------------------

 
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate calculating the Total Net Leverage Ratio.  If at any
time the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(a) or (b), the Applicable
Rate shall be the highest rate set forth in the table above until such time as
the Borrower has provided the information required under Section 5.01(a) or
(b).  Within one (1) Business Day of receipt of the applicable information as
and when required under Section 5.01(a) or (b), the Administrative Agent shall
give each Lender telefacsimile or telephonic notice (confirmed in writing) of
the Applicable Rate in effect from such date.
 
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.01(a) or (b) is shown to
be inaccurate (regardless of whether (a) this Agreement is in effect, or (b) the
Revolving Commitments are in effect, or (c) any Loans or Obligations hereunder
are outstanding when such inaccuracy is discovered or such financial statement
or Compliance Certificate was delivered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (x) the Borrower shall immediately deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (y) the
Applicable Rate for such Applicable Period shall be determined as if the Total
Net Leverage Ratio in the corrected Compliance Certificate were applicable for
such Applicable Period, and (z) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section
2.13.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Section 7.01.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Wells Fargo Securities, LLC and its successors and assigns.
 
“Asset Sale” means any Disposition, except (a) sales, dispositions and leases
permitted by Section 6.05 (other than clause (viii) thereof) and (b) any such
transaction or series of transactions which, if not otherwise excluded pursuant
to clause (a), would not generate Net Proceeds in excess of $1.0 million (or,
when taken together with all other such transactions, in excess of $5.0 million
in any twelve-month period).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.10), and accepted by the Administrative Agent, in substantially the
form of Exhibit B or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to the Borrower, those of its officers
and other authorized senior management level employees whose signature and
incumbency has been certified to the Administrative Agent and the Lenders by the
Secretary of the Borrower in a certificate dated the Restatement Date or any
successor thereto.
 
“Available Cash” means, on any date of determination, for the period commencing
on the Accrual Date and ending on the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), an amount equal to the sum (as calculated for Holdings
and its Subsidiaries on a consolidated basis) of:

 
-5-

--------------------------------------------------------------------------------

 
(a)           Consolidated EBITDA for such period (without giving pro forma
effect to Permitted Acquisitions and Dispositions pursuant to the last sentence
thereof) minus
 
(b)           to the extent not deducted in the determination of Consolidated
EBITDA, the sum of the following:
 
(i)           non-cash dividend income for such period;
 
(ii)          Consolidated Interest Expense for such period net of amortization
of debt issuance costs incurred (A) in connection with or prior to the
consummation of the Merger or (B) in connection with the Senior Note Redemption;
 
(iii)         Capital Expenditures from Internally Generated Funds for such
period;
 
(iv)         cash income taxes for such period;
 
(v)          scheduled principal payments of Indebtedness, if any, during such
period;
 
(vi)         voluntary prepayments of Indebtedness (other than in connection
with the Merger, the Senior Note Redemption or any Permitted Refinancing) and
net increases in outstanding Revolving Loans during such period;
 
(vii)        the cash cost of any extraordinary or unusual losses or charges
during such period;
 
(viii)       all cash payments made during such period on account of losses or
charges expensed during or prior to such period (to the extent not deducted in
the determination of Consolidated EBITDA for such prior period); and
 
(ix)          all Transaction Fees added back in clause (a)(v) of the definition
of Consolidated EBITDA for such period; plus
 
(c)           to the extent not included in the determination of Consolidated
EBITDA, (i) cash interest income for such period, (ii) the cash amount realized
in respect of extraordinary or unusual gains during such period and (iii) net
decreases in Revolving Loans during such period.
 
“Available Proceeds” means, at any time, the amount of cash equity contributed
to the Borrower following the Effective Date to the extent that such
contribution was not previously applied to make an Investment pursuant to
Section 6.04, a Restricted Payment pursuant to Section 6.07 or a repurchase or
redemption of Indebtedness pursuant to Section 6.10.
 
“Available Revolving Commitment” means as to any Revolving Lender, at any time
of determination, an amount equal to such Revolving Lender’s Revolving
Commitment at such time minus such Revolving Lender’s Revolving Exposure at such
time.
 
“Bank Equity Interests” shall mean investments in non-voting participation
certificates of CoBank, ACB acquired by the Borrower in connection with Loans
hereunder or loans under the Existing Credit Agreement or the Original Credit
Agreement, in each case from CoBank, ACB.

 
-6-

--------------------------------------------------------------------------------

 
“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its base rate (the Base Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors) (any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change).
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
 “Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” means a Loan or group of Loans to the Borrower of the same Class and
Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and, with respect to any Eurodollar Loan, as to which a
single Interest Period is in effect.
 
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.
 
“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
“Capital Expenditures” means, for any period, any and all expenditures made by
Holdings or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items or any other capital expenditures that are,
or should be, set forth as “additions to plant, property and equipment” on the
financial statement prepared in accordance with GAAP, whether such asset is
purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise including, without limitation,
as a result of incurring any Capital Lease Obligations.
 
“Capital Lease Obligations” means all monetary or financial obligations of
Holdings or any of its Subsidiaries under any leasing or similar arrangement
conveying the right to use real or personal property, or a combination thereof,
which, in accordance with GAAP, would or should be classified and accounted for
as capital leases, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date on which such lease may be terminated
by the lessee without payment of a penalty.
 
 “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
 
“Change in Control” means the occurrence of any of the following:

 
-7-

--------------------------------------------------------------------------------

 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, other than any one or more of the Permitted Holders, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except
that any such person will be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the total voting power of the Equity Interests of Holdings and the
Permitted Holders shall be the beneficial owners (as defined above) of a lesser
percentage of the total voting power of the Equity Interests of Holdings; or
 
(b)           Holdings shall cease to own beneficially and of record all of the
Equity Interests of the Borrower (other than as a result of a transaction
permitted by Section 6.03(a)).
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term-1 Loans, Initial Term-2 Loans, Incremental Term Loans or Swingline Loans,
and when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Commitment or Incremental Term Commitment, and when used in
reference to any Lender, refers to whether such Lender is a Revolving Lender, an
Initial Term-1 Lender, an Initial Term-2 Lender or an Incremental Term Lender.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” has the meaning assigned to such term in the Collateral Agreement,
or, as the context requires, in any other applicable Security Document.
 
“Collateral Account” means the collateral account or sub-account established and
maintained by the Administrative Agent in its name as Administrative Agent for
the benefit of the Secured Parties, in accordance with the terms of this
Agreement and the other applicable Loan Documents.
 
“Collateral Agreement” means the Collateral Agreement dated as of December 31,
2007 by and among Holdings, the Borrower and certain of the Subsidiaries of
Holdings in favor of the Administrative Agent, as amended, amended and restated,
supplemented, reaffirmed or otherwise modified from time to time.
 
“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment or Incremental Term Commitment or any combination thereof (as the
context requires).
 
“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
 
“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).
 
“Commitment Fee Percentage” means, for any day (a) prior to the Trigger Date,
0.50% per annum, and (b) on and after the Trigger Date, (i) if the Total Net
Leverage Ratio is greater than or equal to 3.50 to 1.00, 0.50% and (ii) if the
Total Net Leverage Ratio is less than 3.50 to 1.00, 0.375%.
 
“Commitment Fee Termination Date” has the meaning assigned to such term in
Section 2.10(a).
 

 
-8-

--------------------------------------------------------------------------------

 
“Commitment Percentage” means the percentage of the Total Revolving Commitment
represented by such Lender’s Revolving Commitment.
 
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(b) and shall be substantially in the form of Exhibit C.
 
“Conduit Financing Arrangement” has the meaning assigned to such term in Section
2.16(f).
 
“Consolidated EBITDA” means, for any period beginning with the fiscal quarter
ending September 30, 2010, Consolidated Net Income for such period (a) plus all
amounts deducted in arriving at Consolidated Net Income for such period in
respect of, without duplication, (i) Consolidated Interest Expense, amortization
or write-off of debt discount and non-cash expense incurred in connection with
equity compensation plans, (ii) foreign, federal, state and local income Taxes,
(iii) charges for depreciation of fixed assets and amortization of intangible
assets, (iv) all non-cash charges (excluding any non-cash charge to the extent
that it represents an accrual of or reserve for cash charges in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) and (v) Transaction Fees as specified in reasonable detail; (b) minus
(in the case of gains) or plus (in the case of losses) gain or loss on any
Disposition during such period; (c) plus extraordinary loss (as defined by GAAP)
during such period; and (d) minus the sum of (x) interest income, (y)
extraordinary income or gains as defined by GAAP and (z) all non-cash items
increasing Consolidated Net Income, in each case, for such period.  For purposes
of this Agreement, Consolidated EBITDA shall be adjusted on a pro forma basis,
in a manner reasonably acceptable to the Administrative Agent, to include
without duplication, as of the first day of any applicable period, any Permitted
Acquisitions and any Dispositions consummated during such period, including,
without limitation, adjustments (a) reflecting any non-recurring costs, cost
savings and any extraordinary expenses with respect to any Permitted
Acquisitions and any Dispositions consummated during such period calculated in
accordance with Regulation S-X of the Securities Exchange Act of 1934, as
amended, and (b) other non-recurring costs, cost savings and any extraordinary
expenses with respect to any Permitted Acquisitions and any Dispositions
consummated during such period that have been realized or are reasonably
expected to be realized within 12 months after such Permitted Acquisition or
Disposition and in each case are identified to the Administrative Agent in
writing in reasonable detail, including, but not limited to, the execution or
termination of any contracts, reduction of costs related to administrative
functions, the termination of any personnel or the closing of any facility, as
applicable; provided, that (i) in any case such adjustments are set forth in a
certificate signed by a Financial Officer of the Borrower and delivered to the
Administrative Agent at or prior to the consummation of such Permitted
Acquisition or Disposition that states (A) the amount of such adjustment or
adjustments and (B) that such adjustment or adjustments are based on the
reasonable good faith beliefs of the Financial Officer executing such
certificate at the time of such execution, (ii) if the Borrower shall have
obtained any consultant's or advisor's report or analysis with respect to such
adjustments, such report shall have been provided to the Administrative Agent
promptly after the issuance thereof and (iii) in no event shall the aggregate
amount of such adjustments pursuant to this clause (b) exceed, for the
applicable period, 5% of Consolidated EBITDA of the Borrower and its
Subsidiaries and the Person being acquired, all for such period.


“Consolidated Indebtedness” means, at a particular date, the aggregate stated
balance sheet amount of all Indebtedness (other than any Net Hedging
Obligations) of Holdings and its Subsidiaries determined on a consolidated basis
in accordance with GAAP at such date.
 
“Consolidated Interest Expense” means, with respect to Holdings and its
Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense for such period, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging

 
-9-

--------------------------------------------------------------------------------

 
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, and (b) capitalized interest, but excluding non-cash interest expense
booked with respect to (i) tax reserves, (ii) Hedging Agreements and (iii) the
refinancing of any Indebtedness (including any Permitted Refinancing).  For the
purposes of this Agreement, in the event that the Underwriting Fee referred to
in the Fee Letter, the fees (or any portion thereof) referred to in the
Engagement Letter or any similar fee paid in connection with a Permitted
Refinancing is required to be expensed in the Fiscal Quarter in which such fee
is paid, rather than being capitalized and amortized over the term of the
respective Indebtedness associated therewith, the entire amount of such fee
shall not be included in Consolidated Interest Expense for the Fiscal Quarter in
which such fee is paid, but instead shall be included in the calculation of
Consolidated Interest Expense for such Fiscal Quarter and succeeding Fiscal
Quarters as if such fee was capitalized and amortized over the term of such
Indebtedness.
 
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom,
without duplication, (a) the income or loss of any Person (other than
consolidated Subsidiaries of Holdings) in which any other Person (other than the
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Subsidiaries by such Person during such period, (b) the cumulative
effect of a change in accounting principles during such period, (c) any net
after-tax income (loss) from discontinued operations and any net after-tax gains
or losses on disposal of discontinued operations, (d) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries and (e) the
income of any consolidated Subsidiary to the extent that declaration of payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.
 
“Contested Collateral Lien Conditions” means (a) with respect to any proceeding
instituted contesting any amount payable by any Loan Party or any of its
Subsidiaries, such proceeding operates to stay the sale or forfeiture of any
portion of the Collateral on account of such Lien; and (b) in the event the
amount of any such Lien shall exceed $2.0 million, the Loan Party or its
applicable Subsidiary shall either obtain a bond or maintain cash reserves, in
either case, in an amount sufficient to pay and discharge such Lien and the
Administrative Agent’s reasonable estimate of all interest and penalties related
thereto.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.
 
“Convertible Indebtedness” means Indebtedness of Holdings permitted under
Section 6.01(a)(xviii) that is issued on terms and conditions reasonably
satisfactory to the Administrative Agent and is convertible into or exchangeable
or exercisable for Class A Common Stock of Holdings.
 
“Credit Event” has the meaning assigned to such term in Section 4.03.
 
“Cumulative Available Cash” means (a) $23,697,000 plus (b) the sum of the
following (as calculated for Holdings and its Subsidiaries, without duplication,
on a consolidated basis) for the period commencing on the Accrual Date and
ending on the last day of the Fiscal Quarter of Holdings then

 
-10-

--------------------------------------------------------------------------------

 
most recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b): (i) Available Cash for
such period, minus (ii) the aggregate amount of Subject Payments paid after July
27, 2005 minus (iii) mandatory prepayments of Term Loans pursuant to clauses
(iv) and (v) of Section 2.05(c).
 
“Debt Incurrence” has the meaning assigned to such term in Section 2.05(c)(i).
 
“Default” means any Event of Default, any Event of Termination and any event or
condition which upon notice, lapse of time or both would constitute an Event of
Default or Event of Termination.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in Letters of Credit or participations in
Swingline Loans required to be funded by it hereunder within three Business Days
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless such amount is the subject of a good faith dispute, (c) has notified
the Borrower, the Administrative Agent or any other Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement, or (d) has become
or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of Holdings or any of its
Subsidiaries.
 
“Disposition” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by Holdings or any of its Subsidiaries of any of its property
or assets, including any sale or issuance of any Equity Interests of any
Subsidiary of the Borrower.
 
“Dividend Suspension Period” means any period (a) commencing on and including
the date of delivery of a Compliance Certificate pursuant to Section 5.01(b) or
(c) showing that, for the then most recently ended period of four consecutive
Fiscal Quarters of Holdings, the Total Net Leverage Ratio is greater than 5.10
to 1 (or on the date upon which the Borrower shall fail to deliver such
Compliance Certificate), and (b) ending on and excluding the date of delivery of
a Compliance Certificate pursuant to Section 5.01(b) or (c) showing that, for
the then most recently ended period of four consecutive Fiscal Quarters of the
Borrower, the Total Net Leverage Ratio is equal to or less than 5.10 to 1.
 
“Dollars” or “$” means lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a
Non-U.S. Subsidiary.
 
“Effective Date” means December 31, 2007.

 
-11-

--------------------------------------------------------------------------------

 
“Embargoed Person” has the meaning assigned to such term in Section 6.14.
 
“Engagement Letter” means the Amendment and Restatement Engagement Letter dated
May 12, 2011 among the Administrative Agent, the Arranger, Holdings and the
Borrower.
 
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.
 
“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.
 
“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any member of the Holdings and its
Subsidiaries, directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release or threatened Release of any Hazardous
Materials into the Environment.
 
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
 
“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Sections 414(b) or (c) of the Code,

 
-12-

--------------------------------------------------------------------------------

 
and for the purpose of Section 302 of ERISA and/or Section 412, 4971, 4977,
4980D, 4980E and/or each “applicable section” under Section 414(t)(2) of the
Code, within the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any Loan Party or ERISA
Affiliate of any liability under Title IV of ERISA with respect to any Pension
Plan; (e) the receipt by any Loan Party or ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan, to appoint a trustee to administer any Pension Plan, or to take
any other action with respect to a Pension Plan that could result in material
liability to a Loan Party or a Subsidiary, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of or the appointment of a trustee to administer, any
Pension Plan; (f) the incurrence by any Loan Party or ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (g) the receipt by a Loan Party or ERISA Affiliate
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the making of
any amendment to any Pension Plan which could result in the imposition of a lien
or the posting of a bond or other security; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any of
the Subsidiaries.
 
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Event of Termination” has the meaning assigned to such term in Section 7.01.
 
“Excess Subject Payment Amount” means, for any Fiscal Quarter, the amount by
which the amount of Subject Payments in such Fiscal Quarter exceeded the sum of
(a) $10,410,000 for any Fiscal Quarter ending after June 30, 2006 plus (b) the
amount of pro rata dividends paid during such Fiscal Quarter on shares of Class
A Common Stock of Holdings which were reserved on July 27, 2005 with respect to
issuances after July 27, 2005 of Class A Common Stock of Holdings under
Holdings’ restricted share plan plus (c) the amount of pro rata dividends paid
during such Fiscal Quarter on shares of Class A Common Stock of Holdings issued
pursuant to the Merger Agreement plus (d) the amount of pro rata dividends paid
during such Fiscal Quarter on shares of Class A Common Stock of Holdings that
were issued pursuant to a conversion, exchange or exercise of any Convertible
Indebtedness.
 
“Excluded Debt Issuance” means any Indebtedness permitted to be incurred
pursuant to Section 6.01(a).
 
“Executive Order” has the meaning assigned to such term in Section 3.21.

 
-13-

--------------------------------------------------------------------------------

 
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble.
 
“Existing Initial Term Loans” means the Term Loans outstanding under the
Existing Credit Agreement immediately prior to the Restatement Date.
 
“Existing Lenders” means the lenders party to the Existing Credit Agreement
immediately prior to the Restatement Date.
 
“Existing Revolving Commitments” means the Revolving Commitments outstanding
under the Existing Credit Agreement immediately prior to the Restatement Date.
 
“Existing Revolving Loans” means the Revolving Loans outstanding under the
Existing Credit Agreement immediately prior to the Restatement Date, if any.
 
“Extended Revolving Commitment” means, as of any date of determination and with
respect to each Accepting Revolving Lender, the commitment of such Accepting
Revolving Lender to make Revolving Loans in accordance with the Revolving
Extension Agreement and to acquire participations in Letters of Credit and
Swingline Loans hereunder, as the same may be reduced from time to time pursuant
to the provisions of this Agreement.
 
“Extended Revolving Loans” means the loans made pursuant to an Extended
Revolving Commitment.
 
“Extended Revolving Maturity Date” means, with respect to an Extended Revolving
Subfacility, the date specified as such in the applicable Revolving Extension
Agreement.
 
“Extended Revolving Subfacility” means any tranche of Extended Revolving Loans.
 
 “Extended Term Loans” means the loans extended pursuant to a Term Loan
Modification Agreement.
 
“Extended Term Maturity Date” means, with respect to an Extended Term
Subfacility, the date specified as such in the applicable Term Loan Modification
Agreement.
 
“Extended Term Subfacility” means any tranche of Extended Term Loans.
 
“Extending Revolving Lender” has the meaning assigned to such term in the
Amendment Agreement.
 
“Extending Term Lender” has the meaning assigned to such term in the Amendment
Agreement.
 
 “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 
-14-

--------------------------------------------------------------------------------

 
“Fee Letter” means the Amended and Restated Fee Letter dated December 10, 2007
among the Administrative Agent, the Arranger, Holdings, the Borrower and
Consolidated Communications Acquisition Texas, Inc.
 
“Fees” means the Commitment Fee, the LC Fees and the Administrative Agent Fees.
 
“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.11 through 6.12, inclusive.
 
“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer or
Controller (or person having an analogous title) of such corporation,
partnership or other entity.
 
 “Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2007 Fiscal Year”) refer to the Fiscal Year ending on
December 31 occurring during such calendar year.
 
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any of its Subsidiaries primarily for the benefit of employees of any
Loan Party or any of its Subsidiaries employed outside the United States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s L/C Exposure other than
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Bank shall have been provided in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders, repaid by the Borrower or for which cash collateral or other
credit support acceptable to the Swingline Lender shall have been provided in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States applied on a consistent basis.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and including, without limitation, the Federal Communications Commission, the
PPUC, the TPUC and the ICC).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness

 
-15-

--------------------------------------------------------------------------------

 
or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof (including pursuant to a “synthetic lease”), (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of the
obligation under any Guarantee shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made (including principal, interest and fees) and (b)
the maximum amount for which such guarantor may be liable pursuant to the terms
of the instrument embodying such Guarantee, unless such primary obligation and
the maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of the obligation under such Guarantee
shall be such guarantor’s maximum reasonably anticipated liability in respect
thereof as determined by the guarantor in good faith; irrespective, in any such
case, of any amount thereof that would, in accordance with GAAP, be required to
be reflected on a balance sheet of such Person.
 
“Guaranty Agreement” means the Guaranty Agreement dated as of December 31, 2007
by and among Holdings and certain Subsidiaries of Holdings in favor of the
Administrative Agent, as amended, amended and restated, supplemented, reaffirmed
or otherwise modified from time to time.
 
“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature which can give rise to Environmental Liability under, or are
regulated pursuant to, any Environmental Law.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“Hedging Obligations” means all existing or future payment and other obligations
owing by any Loan Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Secured Hedging Provider.
 
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.
 
“ICC” means the Illinois Commerce Commission and any successor organization
performing similar regulatory functions.
 
“ICTC” means Illinois Consolidated Telephone Company, an Illinois corporation.
 
“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any consolidated financial statements of
Holdings, any qualification or exception to such opinion or certification:

 
-16-

--------------------------------------------------------------------------------

 
(a)           which is of a “going concern” or similar nature;
 
(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or
 
(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower to
be in Default under any Financial Covenant.
 
“Increased Cost Lender” has the meaning assigned thereto in Section 2.20.
 
“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Term Commitments” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan, in its capacity as such.
 
“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding obligations to pay salary or benefits
under deferred compensation or other benefit programs), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness or other financial obligations of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, surety bonds and
performance bonds, whether or not matured and (k) all Net Hedging
Obligations.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Information” has the meaning assigned to such term in Section 9.11.
 
“Initial Term Lender” means a Lender with an outstanding Initial Term Loan, in
its capacity as such (including any Initial Term-1 Lender and any Initial Term-2
Lender).

 
-17-

--------------------------------------------------------------------------------

 
“Initial Term Loans” means the collective reference to the Initial Term-1 Loans
and the Initial Term-2 Loans.
 
“Initial Term-1 Lender” means each Lender that holds Initial Term-1 Loans.
 
 “Initial Term-1 Loan” means the portion of the Existing Initial Term Loans that
is not converted into “Initial Term-2 Loans” pursuant to the Amendment
Agreement.  The aggregate principal amount of the Initial Term-1 Loan as of the
Restatement Date is $470,947,906.71.
 
“Initial Term-1 Loan Maturity Date” means December 31, 2014.
 
“Initial Term-1 Loan Subfacility” means the Initial Term-1 Loans outstanding
hereunder.
 
“Initial Term-2 Commitment” means with respect to any Initial Term-2 Lender the
amount of Existing Initial Term Loans of such Initial Term-2 Lender that are to
be converted on the Restatement Date to Initial Term-2 Loans as specified in the
Amendment Agreement.
 
“Initial Term-2 Lender” means each Lender that holds Initial Term-2 Loans.
 
“Initial Term-2 Loan” means the portion of the Existing Initial Term Loans that
is converted into “Initial Term-2 Loans” pursuant to the Amendment
Agreement.  The aggregate principal amount of the Initial Term-2 Loan as of the
Restatement Date is $409,052,093.29.
 
“Initial Term-2 Loan Maturity Date” means December 31, 2017.
 
“Initial Term-2 Loan Subfacility” means the Initial Term-2 Loans outstanding
hereunder.
 
“Interest Coverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated EBITDA for such Test Period to (b) Consolidated Interest Expense
for such Test Period.
 
“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, (a) each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and, in addition, (b) the date of any refinancing of such Borrowing
with a Borrowing of a different Type.
 
“Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and (except as provided in Section 2.02(a))
ending on (i) the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months (or if agreed to by all relevant Lenders, 9 or 12 months) thereafter or
(ii) the last day of a calendar quarter, so long as such last day is not more
than 6 months (or if agreed to by all relevant Lenders, 9 or 12 months)
thereafter, as the Borrower may elect, or (b) as to any ABR Borrowing (other
than a Swingline Borrowing), the period commencing on the date of such Borrowing
(including any date on which such Borrowing shall have been converted from a
Borrowing of a different Type) or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as the case may be, and ending on
the earliest of (i) the next succeeding March 31, June 30, September 30 or
December 31, (ii) in the case of the Initial Term-1 Loans, the Initial Term-1
Loan Maturity Date, (iii) in the case of the Initial Term-2 Loans, the Initial
Term-2 Loan Maturity Date, (iv) in

 
-18-

--------------------------------------------------------------------------------

 
the case of the Revolving Loans, the next then applicable maturity date with
respect to Revolving Loans and Revolving Commitments and (vi) the date such
Borrowing is paid or prepaid in accordance with Section 2.05 or converted in
accordance with Section 2.03 and (c) as to any Swingline Loan, a period
commencing on the date of such Loan and ending on the earliest of (i) the fifth
Business Day thereafter, (ii) the Revolving-1 Maturity Date, (iii) the
Revolving-2 Maturity Date and (iv) the date such Loan is prepaid in accordance
with Section 2.05; provided that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Debt Incurrence, Excluded Debt Issuance, sale of Equity Interests,
Disposition or insurance recovery.
 
“Investment” has the meaning assigned to such term in Section 6.04.
 
“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity, and any other Revolving
Lender approved by the Administrative Agent and the Borrower.  The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Commitment Percentage of the total LC Exposure at such time.
 
“LC Fees” has the meaning assigned to such term in Section 2.10(b).
 
“Lenders” has the meaning assigned to such term in the preamble hereto.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page, or any successor to or substitute for such page providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period (rounded upwards, if necessary, to
the nearest 1/100th of 1%).  In the event that such rate is not available at
such time for any reason, then the

 
-19-

--------------------------------------------------------------------------------

 
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which Dollars in minimum amounts of at least $5.0 million
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. London time, two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment, hypothecation or
security interest in or on such asset or any filing of any financing statement
under the UCC as in effect in the applicable state or jurisdiction or any other
similar notice or lien under any similar notice or recording statute of any
Governmental Authority, in each of the foregoing cases whether voluntary or
imposed by law, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset, (c) in the case of securities, any purchase option, call or similar right
of a third party with respect to such securities, (d) in the case of any
investment property or deposit account, any contract or other agreement, express
or implied, under which any Person has the right to control such investment
property or deposit account and (e) any other agreement intended to create any
of the foregoing.
 
“Loan Documents” means this Agreement, the Amendment Agreement, each Revolving
Extension Agreement, each Term Loan Modification Agreement, the Guaranty
Agreement, the Security Documents, if requested by a Lender pursuant to Section
2.07(e), each Note and, solely for purposes of Section 7.01(a), the Fee Letter
and the Engagement Letter.
 
“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.
 
“Loans” means the Revolving Loans, the Swingline Loans, the Initial Term Loans
and the Incremental Term Loans, as the context requires.
 
“Material Adverse Effect” means a materially adverse effect on (a) the business,
financial condition or results of operations of Holdings and its Subsidiaries,
taken as a whole, (b) the ability of any Loan Party to perform its obligations
under the Loan Documents to which it is a party, (c) the rights of or benefits
available to the Lenders under any Loan Document or (d) the value of the
Collateral or the validity, enforceability, perfection or priority of the Liens
granted to the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral pursuant to the Security Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of Holdings or any of its Subsidiaries, individually or in an aggregate
principal amount exceeding $5.0 million.
 
“Merger” means the merger of North Pittsburgh Systems, Inc. with Fort Pitt
Acquisition Sub Inc. pursuant to the Merger Agreement.
 
 “Merger Agreement” means the Agreement and Plan of Merger, dated as of July 1,
2007, by and among Holdings, Fort Pitt Acquisition Sub Inc. and North Pittsburgh
Systems, Inc., as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the

 
-20-

--------------------------------------------------------------------------------

 
Obligations, in each case, as amended, amended and restated, supplemented or
otherwise modified from time to time.  Each Mortgage shall be substantially in
the form of Exhibit G or otherwise satisfactory in form and substance to the
Administrative Agent.
 
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned or leased by a Loan Party which has a fair market
value in excess of $500,000, and includes each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.11 or Section 5.12.  Each Mortgaged Property as of the Restatement
Date is identified on Schedule 1.01(a).
 
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is then
making or accruing an obligation to make contributions, (ii) to which any Loan
Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which Loan Party or any
Subsidiary could incur liability.
 
“Net Hedging Obligations” means, with respect to any Hedging Agreement, as of
any date, the Termination Value of such Hedging Agreement on such date.
 
“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, (ii) in the case of a Destruction, insurance
proceeds in excess of $1.0 million, and (iii) in the case of a Taking,
condemnation awards and similar payments in excess of $1.0 million, net of (b)
the sum of (i) all reasonable fees and out-of-pocket expenses paid by the Loan
Parties and their Subsidiaries to third parties in connection with such event,
(ii) the amount of all taxes paid (or reasonably estimated to be payable) by the
Loan Parties and their Subsidiaries, and (iii) in the case of an Asset Sale, the
amount of all payments required to be made by the Loan Parties and their
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by a Permitted Lien ranking prior to the Liens securing the Obligations
on such asset and the amount of any reserves established by the Loan Parties and
their Subsidiaries to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding two years, and that are directly attributable to such event (as
reasonably determined by the Borrower); provided that any amount by which such
reserves are reduced for reasons other than payment of any such contingent
liabilities shall be considered “Net Proceeds” upon such reduction.
 
“90% Owned Subsidiary” means any Domestic Subsidiary at least 90% of the Equity
Interests of which are owned by the Borrower and/or one or more wholly owned
Subsidiaries of the Borrower.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of Holdings other than the United States (or any State thereof) or the District
of Columbia.
 
“Non-U.S. Subsidiary” means any Subsidiary of the Borrower that is or becomes
organized under the laws of a Non-U.S. Jurisdiction.
 
“Note” means a note substantially in the form of Exhibit D-1, D-2, D-3 or D-4.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.02(e).

 
-21-

--------------------------------------------------------------------------------

 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
2.03(a).
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.05(a).
 
“Obligations” means (a) the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans made to the Borrower and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans made to or LC Disbursements made
pursuant to Letters of Credit issued for the account of the Borrower and all
other obligations and liabilities of the Borrower to the Administrative Agent,
the Issuing Bank or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
document made, delivered or given in connection herewith, whether on account of
principal, interest, fees, indemnities, costs or expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel), or
otherwise, and (b) all Hedging Obligations.
 
“OFAC” has the meaning assigned to such term in Section 6.14.
 
“Organic Document” means (a) relative to each Person that is a corporation, its
charter, its by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock, (b)
relative to each Person that is a partnership, its partnership agreement and any
other similar arrangements applicable to any partnership or other Equity
Interests in the Person, (c) relative to each Person that is a limited liability
company, its limited liability company agreement and any other similar
arrangements applicable to such limited liability company or other Equity
Interests in such Person, and (d) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.
 
“Original Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of February 23, 2005 by and among Holdings, the Borrower,
Consolidated Communications Acquisition Texas, Inc., Citicorp North America,
Inc., as administrative agent, and the other parties thereto, as amended,
restated, supplemented or otherwise modified.
 
“Other List” has the meaning assigned to such term in Section 6.14.
 
“Participant” has the meaning assigned to such term in Section 9.10(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Loan Party or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.
 
“Permitted Acquisition” means any acquisition by the Borrower or a Subsidiary
Loan Party of a Person, business or division relating to a business (or in the
case of the acquisition of a Person, substantially all of such Person’s
activities constitute a business permitted to be conducted by the Borrower and
its Subsidiaries in accordance with Section 6.03) permitted to be conducted by
the Borrower and its Subsidiaries in accordance with Section 6.03, provided that
the following conditions are met: (a) immediately prior to, and after giving
effect to, such acquisition (and any indebtedness incurred

 
-22-

--------------------------------------------------------------------------------

 
in connection therewith) on a pro forma basis as if such acquisition had been
consummated on the first day of the immediately preceding Test Period, no
Default shall have occurred and be continuing and the Borrower shall have
demonstrated compliance with the Financial Covenants, (b) at all times when the
Total Net Leverage Ratio equals or exceeds 4.0 to 1.0, the total cash
consideration (including any assumed Indebtedness) in respect of all Permitted
Acquisitions shall not exceed $250.0 million in the aggregate (the “Acquisition
Limit”) following the Effective Date (it being understood that, (1) to the
extent that Available Proceeds are available, the Borrower may also elect to
expend such Available Proceeds pursuant to Section 6.04(xi) and (2) to the
extent that Cumulative Available Cash is available, the Borrower may also elect
to expend such Cumulative Available Cash pursuant to Section 6.04(xiv));
provided, however, that the Acquisition Limit shall not apply to any acquisition
or series of acquisitions (A) which causes the Total Net Leverage Ratio
calculated on a pro forma basis (and after giving effect to any indebtedness
incurred in connection with such acquisition) to be lower than the Total Net
Leverage Ratio calculated immediately prior to giving effect to such acquisition
(and such indebtedness) or (B) which is consummated at any time when the Total
Net Leverage Ratio is less than 4.0 to 1.0; (c) any Person acquired in such
acquisition becomes a Subsidiary Loan Party and grants a security interest in
its assets to the extent required by Section 5.11 or if such acquisition
consists of Property other than Equity Interests of a Person that becomes a
Subsidiary, the Borrower or the Subsidiary Loan Parties acquiring such Property
comply with Section 5.11; (d) such acquisition was not commenced or at any time
conducted as a “hostile” transaction; and (e) the Borrower or such Subsidiary
Loan Party shall give fifteen (15) days prior written notice to the
Administrative Agent of such acquisition.
 
“Permitted Amendments” means (a) with respect to a Class or Subfacility of
Revolving Loans or Revolving Commitments (i) an extension of the final maturity
date of the Revolving Loans and/or Revolving Commitments of the Accepting
Revolving Lenders to coincide with the Revolving -2 Maturity Date, (ii) an
increase in the Applicable Rate with respect to the applicable Revolving Loans
and/or Revolving Commitments of the Accepting Revolving Lenders and the payment
of increased commitment fees, LC Fees and/or other additional fees to the
Accepting Revolving Lenders and all the existing Revolving-2 Lenders such that
an equal Applicable Rate and/or fees is payable on all of them at such increased
Applicable Rate and/or increased fees, (iii) the requirement that all Letters of
Credit or Swingline Loans be drawn only under an Extended Revolving Subfacility,
and (iv) other technical requirements and modifications  regarding borrowings,
prepayments, conversion or cancellation of existing Revolving Loans or Swingline
Loans or Letters of Credit and other similar matters and (b) with respect to a
Class or Subfacility of Term Loans, (i) an extension of the final maturity date
of the applicable Term Loans to coincide with the Initial Term-2 Loan Maturity
Date and (ii) an increase in the Applicable Rate with respect to the Term Loans
of the Accepting Term Lenders and all the existing Initial Term-2 Loans such
that an equal Applicable Rate is payable on all of them at such increased
Applicable Rate.
 
“Permitted Asset Swap” means a transfer of assets consisting primarily of local
exchange carrier access lines and related assets by a Loan Party in which the
consideration received therefrom consists of assets consisting primarily of
local exchange carrier access lines and related assets (other than cash) that
will be used in its business; provided that (a) the fair market value (as
determined in good faith by the board of directors of such Loan Party) of the
assets so transferred shall not exceed the fair market value (determined as
provided in the preceding parenthetical) of the assets so received and (b) the
fair market value (as determined in good faith by the board of directors of such
Loan Party) of the assets transferred pursuant to all such transactions
following the Effective Date shall not exceed (determined solely as of the date
of any transfer) 15% of consolidated tangible assets (as shown on the
consolidated balance sheet of Holdings most recently delivered to the Lenders
and the Administrative Agent pursuant to Section 5.01).

 
-23-

--------------------------------------------------------------------------------

 
“Permitted Holders” means (a) any of Richard A. Lumpkin, his spouse, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of his siblings; (b) in the event of the incompetence or
death of any of the Persons described in clause (a), such Person’s estate,
executor, administrator, committee or other personal representative, in each
case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, Equity Interests of Holdings; (c) any trust
created for the benefit of the Persons described in clause (a) or (b) or any
trust for the benefit of any such trust; or (d) any investment entity a majority
of the voting Equity Interests of which are owned by any of the Persons
described in clause (a), (b) or (c).
 
“Permitted Investments” means:
 
(a)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;
 
(b)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
 
(c)           commercial paper maturing no more than nine months from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s;
 
(d)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits or bankers’ acceptances maturing within one year from
the date of acquisition thereof or overnight bank deposits, in each case, issued
by any bank organized under the laws of the United States of America or any
State thereof or the District of Columbia or any U.S. branch of a foreign bank
having at the date of acquisition thereof combined capital and surplus of not
less than $500.0 million;
 
(e)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;
 
(f)           investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (e)
above;
 
(g)           demand deposits with First Mid-Illinois Bank & Trust, N.A.,
Mattoon, Illinois;
 
(h)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above (which
repurchase obligations are secured by the underlying security) entered into with
First Mid-Illinois Bank & Trust, N.A., Mattoon, Illinois; and
 
(i)           investments in so-called “auction rate securities” rated AAA by
S&P or Aaa by Moody’s and which have an interest rate reset date not more than
90 days from the date of acquisition thereof.
 
“Permitted Lien” has the meaning assigned to such term in Section 6.02.

 
-24-

--------------------------------------------------------------------------------

 
“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided, however, that (a) no Default shall have occurred
and be continuing or would arise therefrom, (b) any such refinancing
Indebtedness shall (i) either (x) not have covenants, defaults, rights or
remedies more burdensome in the aggregate to the obligor than the Indebtedness
being refinanced or (y) not have covenants, defaults, rights or remedies more
burdensome than the corresponding provisions of this Agreement, (ii) not have a
stated maturity or Weighted Average Life to Maturity that is shorter than the
Indebtedness being refinanced, (iii) be at least as subordinate to the
Obligations as the Indebtedness being refinanced (and unsecured if the
refinanced Indebtedness is unsecured), (iv) not require the payment of cash
interest earlier than was required by the terms of the Indebtedness being
refinanced, and (v) be in an initial principal amount that does not exceed the
principal amount so refinanced, plus all accrued and unpaid interest thereon,
plus any reasonable premium and other payments required to be paid in connection
with such refinancing (as determined by the Borrower), plus in either case, the
amount of reasonable expenses of the Loan Parties or any of their Subsidiaries
incurred in connection with such refinancing, and (c) the sole obligors and/or
guarantors on such refinancing Indebtedness shall be the obligors and/or
guarantors on such Indebtedness being refinanced.
 
“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.
 
“Plan” means any Pension Plan or Welfare Plan.
 
“PPUC” means the Pennsylvania Public Utilities Commission and any successor
organization performing similar regulatory functions.
 
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Effective Date.
 
“Prepayment Date” has the meaning assigned to such term in Section 2.05(e).
 
“Prior Liens” shall mean, with respect to each Mortgaged Property, the
exceptions to title described in the Title Policy insuring the Lien of the
Mortgage thereon.
 
“Projected Financial Statements” has the meaning assigned to such term in
Section 3.15(b).
 
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.
 
“Real Property” means all right, title and interest of Holdings or any of its
respective Domestic Subsidiaries in and to a parcel of real property owned,
leased or operated (including, without limitation, any leasehold estate) by any
Loan Party or any of its respective Domestic Subsidiaries together with, in each
case, all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof.
 
“Register” has the meaning assigned to such term in Section 9.10(c).
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 
-25-

--------------------------------------------------------------------------------

 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.
 
“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.
 
“Requisite Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate amount of the Revolving Commitments or,
after the Revolving-2 Maturity Date, the Revolving Exposure, and (b) the
aggregate outstanding amount of all Term Loans; provided that if any single
Lender, together with its Affiliates (collectively for the purpose of this
definition, an “Affiliated Lender Group”), holds more than fifty percent (50%)
of the sum of (a) the aggregate amount of the Revolving Commitments or, after
the Revolving-2 Maturity Date, the Revolving Exposure, and (b) the aggregate
outstanding amount of all Term Loans, then Requisite Lenders shall be comprised
of no less than (i) the Affiliated Lender Group plus (ii) the lesser of (A) five
(5) other Lenders and (B) all other Lenders (it being agreed that if there are
no other Lenders, then the Affiliated Lender Group shall comprise Requisite
Lenders) and providedfurther that the Revolving Commitment of, and the portion
of the extensions of credit, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Requisite Lenders.
 
“Requisite Revolving Lenders” means, collectively, Revolving Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Commitments or, after the Revolving-2 Maturity Date, the Revolving Exposure;
provided that if any single Revolving Lender, together with its Affiliates
(collectively for the purpose of this definition, an “Affiliated Lender Group”),
holds more than fifty percent (50%) of the aggregate outstanding amount of the
Revolving Commitments or, after the Revolving-2 Maturity Date, the Revolving
Exposure, then Requisite Revolving Lenders shall be comprised of no less than
(i) the Affiliated Lender Group plus (ii) the lesser of (A) two (2) other
Revolving Lenders and (B) all other Revolving Lenders (it being agreed that if
there are no other Revolving Lenders, then the Affiliated Lender Group shall
comprise Requisite Revolving Lenders) and providedfurther that the Revolving
Commitment of, and the portion of the extensions of credit under the revolving
credit facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Requisite Revolving
Lenders.
 
“Restatement Date” means June 8, 2011, the date upon which all of the conditions
precedent in the Amendment Agreement have been satisfied or waived, as
determined by the Administrative Agent.
 
“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in Holdings or

 
-26-

--------------------------------------------------------------------------------

 
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests or Equity Rights in Holdings or any of its Subsidiaries.
 
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
 
“Revolving Borrowing Request” means a Borrowing Request in connection with a
Revolving Borrowing.
 
“Revolving Commitment” means, with respect to each Revolving Lender, as of any
date of determination, the sum of the aggregate principal amount of (a) such
Revolving Lender’s Revolving-1 Commitment plus (b) such Revolving Lender’s
Revolving-2 Commitment.
 
“Revolving Commitment Period” means the period from and including the
Restatement Date to but not including the Revolving-1 Maturity Date or the
Revolving-2 Maturity Date, as applicable, or any earlier date on which the
Revolving Commitments to make Revolving Loans pursuant to Section 2.01 shall
terminate as provided herein.
 
“Revolving Exposure” means with respect to any Revolving Lender at any time, the
sum of (a) the aggregate principal amount at such time of all outstanding
Revolving Loans of such Revolving Lender, plus (b) such Revolving Lender’s LC
Exposure at such time, plus (c) such Revolving Lender’s Commitment Percentage of
the aggregate principal amount at such time of all outstanding Swingline Loans.
 
“Revolving Extension Agreement” means an agreement entered into by and among,
and in form and substance satisfactory to, the Administrative Agent, the
Borrower and the Accepting Revolving Lenders party thereto.
 
“Revolving Extension Offer” has the meaning assigned to such term in Section
2.22(a).
 
“Revolving Lender” means a Lender with a commitment to make Revolving Loans
(including any Revolving-1 Lender and any Revolving-2 Lender) or with any
Revolving Exposure, in its capacity as such.
 
“Revolving Loans” means collectively, the Revolving-1 Loans and the Revolving-2
Loans.
 
“Revolving-1 Commitment” means, as to each Lender, as of any date of
determination, the commitment of such Lender to make Revolving-1 Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
the same may be reduced from time to time pursuant to the provisions of this
Agreement.  The aggregate amount of the Revolving-1 Commitments as of the
Restatement Date is $11,253,087.00.
 
“Revolving-1 Lender” means each Lender with a Revolving-1 Commitment.
 
“Revolving-1 Loans” means the revolving loans made by each Revolving-1 Lender
pursuant to Section 2.01(a).
 
“Revolving-1 Maturity Date” means December 31, 2013.

 
-27-

--------------------------------------------------------------------------------

 
“Revolving-2 Commitment” means, as to each Lender, as of any date of
determination, the commitment of such Lender to make Revolving-2 Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
the same may be reduced from time to time pursuant to the provisions of this
Agreement.  The aggregate amount of the Revolving-2 Commitments as of the
Restatement Date is $38,746,913.00.
 
“Revolving-2 Lender” means each Lender with a Revolving-2 Commitment.
 
“Revolving-2 Loans” means the revolving loans made by each Revolving-2 Lender
pursuant to Section 2.01(a).
 
“Revolving-2 Maturity Date” means June 8, 2016; provided that if the Initial
Term-1 Loans have not, prior to September 30, 2014, been (a) prepaid or
otherwise refinanced in full with Indebtedness incurred under Section 2.21 or
permitted by Section 6.01(a)(ii) or Section 9.02 or (b) modified in accordance
with Section 2.22(c), in each case with the effect of extending the maturity
date of such tranche to a date that is after September 7, 2016, the Revolving-2
Maturity Date shall be September 30, 2014.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
 
“SDN List” has the meaning assigned to such term in Section 6.14.
 
“SEC” means the Securities and Exchange Commission.
 
“Secured Hedging Provider” means (a) any Person that (i) is a party to a Hedging
Agreement in existence on the Effective Date with a Loan Party or any Subsidiary
or (ii) entered into a Hedging Agreement with a Loan Party or any Subsidiary
while such Person was or before such Person becomes a Lender or an Affiliate of
a Lender, whether or not such Person at any time ceases to be a Lender or an
Affiliate of a Lender, as the case may be, or (b) any assignee of any such
Person described in clause (a) above, which shall be a Lender, an Affiliate of a
Lender, or any other Person otherwise approved by the Administrative Agent (such
approval not to be unreasonably withheld); provided that any Person that is a
Secured Hedging Provider solely by virtue of clause (a)(i) above shall only be
secured with respect to, and to the extent of, the obligations owed to it under
the existing Hedging Agreement to which it is a party.
 
“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Collateral” means all Collateral constituting “Certificated
Securities” as defined in the Collateral Agreement.
 
“Security Documents” means the Collateral Agreement and the Mortgages executed
by the Loan Parties and each other security agreement, collateral agreement or
other instrument or document executed and delivered pursuant to Section 5.11,
5.12 or 5.16 to secure any of the Obligations.
 
“Senior Note Redemption” means the redemption in full by Holdings of the 9-3/4%
Senior Notes Due 2012 that occurred on April 1, 2008.

 
-28-

--------------------------------------------------------------------------------

 
 “Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal and rounded
upwards, if necessary, to the next higher 1/100th of 1%) the numerator of which
is the number one and the denominator of which is the number one minus the
aggregate (expressed as a decimal and rounded upwards, if necessary, to the next
higher 1/100th of 1%) of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by any Governmental Authority of the United States or of the
jurisdiction of such currency or any jurisdiction to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans.  Such reserve percentages shall include those imposed
pursuant to such Regulation D.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subfacility” means the Initial Term-1 Subfacility, the Initial Term-2
Subfacility, the Revolving-1 Subfacility, the Revolving-2 Subfacility, any
Extended Revolving Subfacility or any Extended Term Subfacility.
 
“Subject Payments” means, for any period, the aggregate amount of any (a)
Restricted Payment made pursuant to Section 6.07(iii), (b) redemptions or
repurchases of Indebtedness pursuant to Section 6.10(b)(iii) or (c) Investments
pursuant to Section 6.04(xiv) during such period.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (b) any partnership of which more than 50% of
the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (c) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP.  Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of the
Borrower.
 
“Subsidiary Loan Party” means each of the Borrower’s Domestic Subsidiaries that
guarantee the Obligations pursuant to the Guaranty Agreement.
 
“Swingline Commitment” means the commitment of the Swingline Lender to make
Loans pursuant to Section 2.04.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.

 
-29-

--------------------------------------------------------------------------------

 
“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.04(a).
 
“Swingline Sublimit” has the meaning assigned to such term as Section 2.04(a).
 
“Taking” means any taking of any Property of Holdings or any of its Subsidiaries
or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of Holdings or any Subsidiary or
any portion thereof, by any Governmental Authority.
 
“Taxes” has the meaning assigned to such term in Section 2.16(a).
 
“Term Lenders” means the collective reference to the Initial Term Lenders and,
without duplication, the Incremental Term Lenders.
 
“Term Loan Commitments Increase Effective Date” has the meaning assigned to such
term in Section 2.21(b).
 
“Term Loan Modification Agreement” means an agreement entered into, and in form
and substance satisfactory to, the Administrative Agent, the Borrower and the
Accepting Term Lenders.
 
“Term Loan Modification Offer” has the meaning assigned to such term in Section
2.22.
 
“Term Loans” means the collective reference to the Initial Term Loans and the
Incremental Term Loans.
 
“Terminated Lender” has the meaning assigned thereto in Section 2.20.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Test Period” means the four consecutive complete Fiscal Quarters of Holdings
and its Subsidiaries then last ended as of each Fiscal Quarter end referred to
in Sections 6.11 and 6.12 or otherwise indicated. Compliance with such covenants
shall be tested, as of the end of each Test Period, on the date on which the
financial statements pursuant to Section 5.01(a) or (b) have been, or should
have been, delivered for the applicable fiscal period.
 
“30 Day LIBO Rate” has the meaning assigned thereto in the definition of
“Alternate Base Rate”.
 
“Title Company” means Chicago Title or such other title insurance or abstract
company as shall be approved by the Administrative Agent.

 
-30-

--------------------------------------------------------------------------------

 
“Title Policy” means a title policy with respect to each Mortgaged Property that
insures the first priority Liens of the Secured Parties and shows no Liens prior
to the Liens of the Secured Parties other than for ad valorem taxes not yet due
and payable, issued by a title insurance company acceptable to the
Administrative Agent.
 
“Total Net Debt” means, at any date, Consolidated Indebtedness as of such date,
net of the lesser of (a) the amount of cash and cash equivalents in excess of
$5.0 million reflected on a consolidated balance sheet of Holdings as of such
date other than any such amount that would be classified, in accordance with
GAAP, as “restricted cash” (and excluding the cash and cash equivalents of any
Subsidiary that is not a Loan Party to the extent such Subsidiary would be
prohibited on such date from distributing such cash to a Loan Party) and (b)
$25.0 million.
 
“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
as of such date to (b) Consolidated EBITDA for the Test Period most recently
ended.
 
“Total Revolving Commitment” means, at any time, the aggregate amount of the
Revolving Commitments, as in effect at such time.
 
“TPUC” means the Texas Public Utilities Commission and any successor
organization performing similar regulatory functions.
 
“Trade Date” has the meaning assigned thereto in the Assignment and Assumption.
 
“Transaction Fees” means, without duplication, all non-recurring transaction
fees, charges and other amounts related to this Agreement (including any
amendment or other modification thereof) or any Permitted Acquisition
(including, without limitation, the cost of obtaining a fairness opinion and
prepaid premiums with respect to directors' and officers' insurance, but
excluding all amounts otherwise included in accordance with GAAP in determining
Consolidated EBITDA).
 
“Transferee” has the meaning assigned thereto in Section 2.16(a).
 
“Trigger Date” means the date on which a Compliance Certificate for the first
full Fiscal Quarter ending after the Restatement Date shall have been received
by the Administrative Agent pursuant to Section 5.01(b) or (c).
 
“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state or jurisdiction.
 
“Unrefunded Swingline Loans” has the meaning assigned thereto in Section
2.04(c).
 
 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the
original aggregate principal amount of such Indebtedness into (b) the sum of the
total of the products obtained by multiplying (i) the amount of each scheduled
installment, sinking fund, serial maturity or other required payment of
principal including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

 
-31-

--------------------------------------------------------------------------------

 
“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
Section 1.02                      Classification of Loans and Borrowings   For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
Section 1.03                      Terms Generally.    (a)The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, (i) any reference in this
Agreement to any Loan Document means such document as amended, restated,
supplemented or otherwise modified from time to time and (ii) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that for purposes of determining compliance
with the covenants contained in Article VI, all accounting terms herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP as in effect on the Effective Date and applied on a basis
consistent with the application used in the financial statements referred to in
Section 3.05.
 
(b)           If any payment under this Agreement or any other Loan Document
shall be due on any day that is not a Business Day, the date for payment shall
be extended to the next succeeding Business Day, and in the case of any payment
accruing interest, interest thereon shall be paid for the period of such
extension.
 
Section 1.04                      UCC Terms.  Terms defined in the UCC in effect
on the Effective Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.
 
Section 1.05                      Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
Section 1.06                      References to Agreement and Laws.  Unless
otherwise expressly provided herein, (a) references to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the

 
-32-

--------------------------------------------------------------------------------

 
extent that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.
 
Section 1.07                      Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).
 
Section 1.08                      Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to mean the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit,
whether or not such maximum face amount is in effect at such time.
 
ARTICLE II
THE CREDITS
Section 2.01                      Credit Commitments.  (a) Subject to the terms
and conditions hereof and of the Amendment Agreement:
 
(i)           The parties hereto acknowledge and agree that the Existing Initial
Term Loans (A) have been made prior to the Restatement Date and (B) shall either
remain outstanding as set forth in this Section 2.01(a)(i) or shall be converted
into new Initial Term-2 Loans as set forth in Section 2.01(a)(ii).  The Existing
Initial Term Loans that are not converted into new Initial Term-2 Loans as set
forth in Section 2.01(a)(ii) shall, on and after the Restatement Date, have all
of the rights and benefits of an Initial Term-1 Loan as set forth in this
Agreement and the other Loan Documents.
 
(ii)           Each Extending Term Lender severally agrees, pursuant to the
Amendment Agreement, to make (or be deemed to have made) an Initial Term-2 Loan
on the Restatement Date to the Borrower in the amount of the Initial Term-2
Commitment of such Initial Term-2 Lender.  Subject to the terms and conditions
hereof and of the Amendment Agreement, each Extending Term Lender agrees that
the principal amount of Existing Initial Term Loans made by such Lender under
the Existing Credit Agreement equal to such Extending Term Lender’s Initial
Term-2 Commitment shall remain outstanding on and after the Restatement Date as
Initial Term-2 Loans made pursuant to this Agreement, and shall be converted
into Initial Term-2 Loans deemed to be made pursuant to this Agreement on the
Restatement Date.  The conversion of an Existing Initial Term Loan of an
Extending Term Lender shall be deemed to satisfy, dollar for dollar, such
Extending Term Lender’s obligation to make Initial Term-2 Loans on the
Restatement Date.  Such Existing Initial Term Loans of the Extending Term
Lenders shall on and after the Restatement Date have all of the rights and
benefits of Initial Term-2 Loans as set forth in this Agreement and the other
Loan Documents.  Each Extending Term Lender’s Initial Term-2 Commitment shall
terminate immediately and without further action on the Restatement Date after
giving effect to the conversion of such Lender’s Existing Initial Term Loans to
Initial Term-2 Loans on such date.  Notwithstanding anything herein to the
contrary, all Initial Term-2 Loans of Extending Term Lenders deemed to be made
hereunder on the Restatement Date pursuant to this Section 2.01(a)(ii) that are
Eurodollar Loans will have initial Interest Periods ending on the same dates as
the Interest Periods applicable to the Existing Initial Term Loans of such
Extending Term Lenders.
 
 
-33-

--------------------------------------------------------------------------------

 
(iii)           Each Revolving Lender severally agrees to make Revolving Loans
in Dollars to the Borrower from time to time during the Revolving Commitment
Period. From and after the Restatement Date, any new Revolving Loans shall be
made as follows:
 
(A)           in the case of a Revolving-1 Lender, such Revolving Loans shall be
Revolving-1 Loans; and
 
(B)           in the case of a Revolving-2 Lender, such Revolving Loans shall be
Revolving-2 Loans.
 
(iv)           The parties hereto acknowledge and agree that the Existing
Revolving Loans (A) have been made prior to the Restatement Date and (B) shall
either remain outstanding as set forth in this Section 2.01(a)(iv) or shall be
converted into new Revolving-2 Loans as set forth in Section 2.01(a)(v).  The
Existing Revolving Loans that are not converted into new Revolving-2 Loans as
set forth in Section 2.01(a)(v) shall, on and after the Restatement Date, have
all of the rights and benefits of a Revolving-1 Loan as set forth in this
Agreement and the other Loan Documents.
 
(v)           Subject to the terms and conditions hereof and of the Amendment
Agreement, each Extending Revolving Lender severally agrees, pursuant to the
Amendment Agreement, to make (or be deemed to have made) Revolving-2 Loans on
and after the Restatement Date to the Borrower in an amount not to exceed the
Revolving-2 Commitment of such Revolving-2 Lender.  Subject to the terms and
conditions hereof and of the Amendment Agreement, each Extending Revolving
Lender agrees that the principal amount of Existing Revolving Loans made by such
Lender under the Existing Credit Agreement, not to exceed such Extending
Revolving Lender’s Revolving-2 Commitment, shall remain outstanding on and after
the Restatement Date as Revolving-2 Loans made pursuant to this Agreement, and
shall be converted into Revolving-2 Loans deemed to be made pursuant to this
Agreement on the Restatement Date.  The conversion of a Revolving-2 Loan of an
Extending Revolving Lender shall be deemed to satisfy, dollar for dollar, such
Extending Revolving Lender’s obligation to make Revolving-2 Loans on the
Restatement Date.  Such Existing Revolving Loans of the Extending Revolving
Lenders shall on and after the Restatement Date have all of the rights and
benefits of Revolving-2 Loans as set forth in this Agreement and the other Loan
Documents.  Notwithstanding any thing herein to the contrary, all Revolving-2
Loans of Extending Revolving Lenders deemed to be made hereunder on the
Restatement Date pursuant to this Section 2.01(a)(v) that are Eurodollar Loans
will have initial Interest Periods ending on the same dates as the Interest
Periods applicable to the Existing Revolving Loans of such Extending Revolving
Lenders.
 
(b)           Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.  During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions
hereof.  Notwithstanding anything to the contrary contained in this Agreement,
in no event may Revolving Loans be borrowed under this Article II if, after
giving effect thereto (and to any concurrent repayment or prepayment of Loans),
(i) the Aggregate Revolving Exposure would exceed the Total Revolving Commitment
then in effect or (ii) the Revolving Exposure of any Revolving Lender would
exceed such Revolving Lender’s Revolving Commitment.

 
-34-

--------------------------------------------------------------------------------

 
(c)           The Revolving Loans and the Term Loans may from time to time be
(i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.03.
 
(d)           Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans of the same Type made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. The failure
of any Revolving Lender to make any Revolving Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Revolving Commitments of the Revolving Lenders are several and no Revolving
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required.
 
Section 2.02                      Procedure for Borrowing.  iii) The Borrower
may borrow under the Revolving Commitments (subject, in each case, to the
limitations in Section 2.01(b)) by giving the Administrative Agent notice
substantially in the form of Exhibit A (a “Borrowing Request”), which notice
must be received by the Administrative Agent prior to (a) 11:00 a.m., three
Business Days prior to the requested Borrowing Date, in the case of a Eurodollar
Borrowing, or (b) 11:00 a.m., on the Business Day prior to the requested
Borrowing Date, in the case of an ABR Borrowing.  The Borrowing Request for each
Borrowing shall specify (i) the amount to be borrowed, (ii) the requested
Borrowing Date, (iii) whether the Borrowing is to be of Eurodollar Loans or ABR
Loans, (iv) if the Borrowing is to be of Eurodollar Loans, the length of the
initial Interest Period therefor, and (v) the location and number of the account
to which funds are to be disbursed, which shall comply with the requirements of
this Agreement. If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
 
(b)           Each Revolving Borrowing shall be in a minimum aggregate principal
amount $3.0 million or an integral multiple of $1.0 million in excess thereof
(or, if less, the aggregate amount of the then Available Revolving Commitments).
 
(c)           [Intentionally Omitted]
 
(d)           [Intentionally Omitted]
 
(e)           Upon receipt of a Revolving Borrowing Request, the Administrative
Agent shall promptly notify each Revolving Lender of the aggregate amount of
such Revolving Borrowing such Revolving Lender’s Commitment Percentage thereof,
which shall be based on the respective Available Revolving Commitments of all
the Revolving Lenders.  Each Revolving Lender will make such Revolving Lender’s
Commitment Percentage of each such Revolving Borrowing available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office prior to 1:00 p.m. on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Amounts so
received by the Administrative Agent will promptly be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower
identified in the most recent notice substantially in the form of Exhibit I (a
“Notice of Account Designation”) delivered by the Borrower to the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent; provided that if on the Borrowing Date of any Revolving
Loans to be made to the Borrower, any Swingline Loans made to the Borrower or LC
Disbursements for the account of the Borrower shall be then outstanding, the
proceeds of such Revolving Loans shall first be applied to pay in full such
Swingline Loans or LC Disbursements, with any remaining proceeds to be made
available to the Borrower as provided above; and provided further that ABR
Revolving Loans made to finance the

 
-35-

--------------------------------------------------------------------------------

 
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
 
Section 2.03                      Conversion and Continuation Options for
Loans.  (a) The Borrower may elect from time to time to convert (i) Eurodollar
Loans to ABR Loans, by giving the Administrative Agent irrevocable prior written
notice of such election in the form attached as Exhibit J (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. on the Business Day prior to
a requested conversion or (ii) ABR Loans to Eurodollar Loans by giving the
Administrative Agent a Notice of Conversion/Continuation not later than 11:00
a.m. three Business Days prior to a requested conversion; provided that if any
such conversion of Eurodollar Loans is made other than on the last day of an
Interest Period with respect thereto, the Borrower shall pay any amounts due to
the Lenders pursuant to Section 2.17 as a result of such conversion.  Any such
Notice of Conversion/Continuation with respect to the conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor.  Upon receipt of any Notice of Conversion/Continuation the
Administrative Agent shall promptly notify each relevant Lender thereof.  All or
any part of the outstanding Eurodollar Loans or ABR Loans may be converted as
provided herein; provided that (i) no Loan may be converted into a Eurodollar
Loan when any Default has occurred and is continuing, (ii) no Revolving Loan may
be converted into a Eurodollar Loan during the period that is one month prior
the Revolving-1 Maturity Date through the Business Day after the Revolving-1
Maturity Date and after the date that is one month prior to the Revolving-2
Maturity Date, (iii) no Initial Term-1 Loan may be converted into a Eurodollar
Loan after the date that is one month prior to the Initial Term-1 Loan Maturity
Date and (iv) no Initial Term-2 Loan may be converted into a Eurodollar Loan
after the date that is one month prior to the Initial Term-2 Loan Maturity Date.
 
(b)           Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
prior notice to the Administrative Agent pursuant to a Notice of
Conversion/Continuation, not later than 11:00 a.m. three Business Days prior to
a requested continuation setting forth the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such (i) when any Default has occurred and is continuing, and (ii) with
respect to Revolving Loans, (A) during the period that is one month prior the
Revolving-1 Maturity Date through the Business Day after the Revolving-1
Maturity Date and (B) after the date that is one month prior to the Revolving-2
Maturity Date, (iii) with respect to Initial Term-1 Loans, after the date that
is one month prior to the Initial Term-1 Loan Maturity Date and (iv) with
respect to Initial Term-2 Loans, after the date that is one month prior to the
Initial Term-2 Loan Maturity Date, as applicable; and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
Section 2.03 or if such continuation is not permitted pursuant to the preceding
proviso, then such Loans shall be automatically converted to ABR Loans on the
last day of such then expiring Interest Period (in which case the Administrative
Agent shall notify the Borrower of such conversion).
 
(c)           There shall be no more than ten (10) Interest Periods outstanding
at any time with respect to the Eurodollar Loans made to the Borrower.
 
(d)           This Section shall not apply to Swingline Loans.
 
Section 2.04                      Swingline Loans.  (a) Subject to the terms and
conditions hereof, the Swingline Lender may (in its sole discretion) make
swingline loans (individually, a “Swingline Loan” and collectively, the
“Swingline Loans”) to the Borrower from time to time during the Revolving
Commitment Period in accordance with the procedures set forth in this Section
2.04, provided that (i) the aggregate principal amount of all Swingline Loans
shall not exceed $5.0 million (the “Swingline Sublimit”) at any one time
outstanding, (ii) the principal amount of any borrowing of Swingline Loans

 
-36-

--------------------------------------------------------------------------------

 
may not exceed the aggregate amount of the Available Revolving Commitments of
all Revolving Lenders immediately prior to such borrowing or result in the
Aggregate Revolving Exposure then outstanding exceeding the Total Revolving
Commitments then in effect, and (iii) in no event may Swingline Loans be
borrowed hereunder if a Default shall have occurred and be continuing which
shall not have been subsequently cured or waived. Amounts borrowed under this
Section 2.04 may be repaid and, up to but excluding the Revolving-2 Maturity
Date, reborrowed.  All Swingline Loans shall at all times be ABR Loans. The
Borrower shall give the Administrative Agent notice of any Swingline Loan
requested hereunder (which notice must be received by the Administrative Agent
prior to 11:00 a.m. on the requested Borrowing Date) specifying (A) the amount
to be borrowed, and (B) the requested Borrowing Date. Upon receipt of such
notice, the Administrative Agent shall promptly notify the Swingline Lender of
the aggregate amount of such borrowing. Not later than 2:00 p.m. on the
Borrowing Date specified in such notice the Swingline Lender shall make such
Swingline Loan available to the Administrative Agent for the account of the
Borrower at the Administrative Agent’s Office in funds immediately available to
the Administrative Agent.  Amounts so received by the Administrative Agent will
promptly be made available to the Borrower by the Administrative Agent crediting
the account of the Borrower identified in the most recent Notice of Account
Designation with the amount made available to the Administrative Agent by the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) and in like funds as received by the
Administrative Agent.  Each Borrowing pursuant to this Section 2.04 shall be in
a minimum principal amount of $500,000 or an integral multiple of $100,000 in
excess thereof.
 
(b)           Notwithstanding the occurrence of any Default or noncompliance
with the conditions precedent set forth in Article IV or the minimum borrowing
amounts specified in Section 2.02, if any Swingline Loan shall remain
outstanding at 10:00 a.m. on the seventh Business Day following the Borrowing
Date thereof and if by such time on such seventh Business Day the Administrative
Agent shall have received neither (i) a Borrowing Request delivered by the
Borrower pursuant to Section 2.02 requesting that Revolving Loans be made
pursuant to Section 2.01 on the immediately succeeding Business Day in an amount
at least equal to the aggregate principal amount of such Swingline Loan, nor
(ii) any other notice satisfactory to the Administrative Agent indicating the
Borrower’s intent to repay such Swingline Loan on the immediately succeeding
Business Day with funds obtained from other sources, the Administrative Agent
shall be deemed to have received a notice from the Borrower pursuant to Section
2.02 requesting that ABR Revolving Loans be made pursuant to Section 2.01 on
such immediately succeeding Business Day in an amount equal to the amount of
such Swingline Loan, and the procedures set forth in Section 2.02 shall be
followed in making such ABR Revolving Loans. The proceeds of such ABR Revolving
Loans shall be applied to repay such Swingline Loan.
 
(c)           If, for any reason, ABR Revolving Loans may not be, or are not,
made pursuant to paragraph (b) of this Section 2.04 to repay any Swingline Loan
as required by such paragraph, effective on the date such ABR Revolving Loans
would otherwise have been made, each Revolving Lender severally, unconditionally
and irrevocably agrees that it shall, without regard to the occurrence of any
Default, purchase a participating interest in such Swingline Loan (“Unrefunded
Swingline Loan”) in an amount equal to the amount of the ABR Revolving Loan
which would otherwise have been made pursuant to paragraph (b) of this Section
2.04.  Each Revolving Lender will immediately transfer to the Administrative
Agent, in immediately available funds, the amount of its participation, and the
proceeds of such participations shall be distributed by the Administrative Agent
to the Swingline Lender. All payments by the Revolving Lenders in respect of
Unrefunded Swingline Loans and participations therein shall be made in
accordance with Section 2.13.
 
(d)           Notwithstanding the foregoing, a Revolving Lender shall not have
any obligation to acquire a participation in a Swingline Loan pursuant to the
foregoing paragraphs if a Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Revolving Lender shall
 
 
-37-

--------------------------------------------------------------------------------

 
have notified the Swingline Lender in writing prior to the time such Swingline
Loan was made, that such Default has occurred and that such Revolving Lender
will not acquire participations in Swingline Loans made while such Default is
continuing.
 
(e)           Upon the occurrence of the Revolving-1 Maturity Date, all
outstanding Swingline Loans shall automatically be deemed to have been made
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof) under (and ratably participated in by Revolving-2 Lenders pursuant to)
the Revolving-2 Commitments up to an aggregate amount not to exceed the
aggregate principal amount of the Revolving-2 Commitments at such time.  Except
to the extent of reallocations of participations pursuant to the prior sentence,
the occurrence of the Revolving-1 Maturity Date shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Swingline Loans outstanding on the Revolving-1 Maturity Date.
 
(f)           Notwithstanding anything to the contrary contained in this
Section 2.04, the Swingline Lender shall not be obligated to make any Swingline
Loan at a time when any other Lender is a Defaulting Lender, unless the
Swingline Lender has entered into arrangements (which may include the delivery
of cash collateral) with the Borrower or such Defaulting Lender which are
satisfactory to the Swingline Lender to eliminate the Swingline Lender’s
Fronting Exposure (after giving effect to Section 2.23(c)) with respect to any
such Defaulting Lender.
 
Section 2.05                      Optional and Mandatory Prepayments of
Loans.  (a) The Borrower may at any time and from time to time prepay the Loans
(subject to compliance with the terms of Section 2.17), in whole or in part,
upon irrevocable prior written notice to the Administrative Agent substantially
in the form of Exhibit H (a “Notice of Prepayment”) not later than 12:00 noon
two Business Days prior to the date of such prepayment, specifying (i) the date
and amount of prepayment, and (ii) the Class of Loans to be prepaid and whether
the prepayment is of Eurodollar Loans, ABR Loans or a combination thereof
(including, in the case of Eurodollar Loans, the Borrowing to which such
prepayment is to be applied and, if of a combination thereof, the amount
allocable to each).  A Notice of Prepayment received after 12:00 noon shall be
deemed received on the next Business Day.  Upon receipt of any Notice of
Prepayment the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Notice of Prepayment is given, the amount specified in such
Notice of Prepayment shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid.  Partial
prepayments of Loans (other than Swingline Loans) shall be in a minimum
principal amount of $3.0 million or a whole multiple of $1.0 million in excess
thereof (or, if less, the remaining outstanding principal amount
thereof).  Partial prepayments of Swingline Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the remaining outstanding principal amount thereof).  Each
prepayment of the Initial Term Loans under this Section 2.05(a) shall be applied
first, to the Initial Term-1 Loans, second, to the Initial Term-2 Loans, and in
each case shall be applied as directed by the Borrower to the remaining
scheduled installments of the Initial Term-1 Loans or Initial Term-2 Loans, as
the case may be.
 
(b)           In the event and on such occasion that the Aggregate Revolving
Exposure exceeds the Total Revolving Commitment, the Borrower shall be obligated
to immediately prepay Revolving Borrowings or Swingline Borrowings (or, if no
such Borrowings are outstanding, deposit cash collateral in the account
established with the Administrative Agent pursuant to Section 2.06(i)) to the
extent of such excess.
 
(c)           (i)           If Holdings or any Subsidiary shall incur or permit
the incurrence of any Indebtedness (including pursuant to debt securities which
are convertible into, or exchangeable or exercisable for, any Equity Interest or
Equity Rights) (other than Excluded Debt Issuances) (each,
 
 
-38-

--------------------------------------------------------------------------------

 
a “Debt Incurrence”), 100% of the Net Proceeds thereof shall be applied
immediately after receipt thereof toward the prepayment of Loans in accordance
with Section 2.05(d) below.
 
(ii)           If Holdings or any of its Subsidiaries shall receive Net Proceeds
from any Asset Sale, an amount equal to 100% of such Net Proceeds shall be
applied immediately after receipt thereof toward the prepayment of Loans in
accordance with Section 2.05(d) below; provided that (x) the Net Proceeds from
Asset Sales permitted by Section 6.05 shall not be required to be applied as
provided herein on such date if and to the extent that (1) no Default exists on
the date of such Asset Sale or would arise as a result of such Asset Sale and
(2) the Borrower delivers an officers’ certificate to the Administrative Agent
on or prior to the date of such Asset Sale stating that such Net Proceeds shall
be reinvested in capital assets of the Borrower or any of its Subsidiaries in
each case within 270 days following the date of such Asset Sale (which
certificate shall set forth the estimates of the proceeds to be so expended),
(y) all such Net Proceeds shall be held in the Collateral Account and released
therefrom only in accordance with the terms of this Agreement and the other
applicable Loan Documents, and (z) if all or any portion of such Net Proceeds
not so applied as provided herein is not allocated to reinvestment in respect of
a project that shall have been commenced, and for which binding contractual
commitments have been entered into, prior to the end of such 270-day period,
such remaining portion shall be applied on the last day of such period (or if
any Net Proceeds allocated to such an investment on such 270th day shall cease
to be so allocated or any such contractual commitment shall cease to be in
effect and contractually committed, such remaining portion shall be applied on
the date it ceases to be so allocated and contractually committed) to prepay the
Loans pursuant to Section 2.05(d); provided, further, if the Property subject to
such Asset Sale constituted Collateral under the Security Documents, then any
capital assets purchased with the Net Proceeds thereof pursuant to this
subsection shall be mortgaged or pledged, as the case may be, to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.11.
 
(iii)           If Holdings or any of its Subsidiaries shall receive proceeds
from insurance or condemnation recoveries in respect of any Destruction or any
proceeds or awards in respect of any Taking, an amount equal to 100% of the Net
Proceeds thereof shall be applied immediately after receipt thereof toward the
prepayment of Loans in accordance with Section 2.05(d) below; provided that, if
such Net Proceeds are from a Taking or Destruction of Property of ICTC, such
prepayments may be deferred until such time as ICTC would be permitted at such
time to make a distribution of such amount; provided, further, that (x) so long
as no Default then exists or would arise therefrom, such Net Proceeds shall not
be required to be so applied to the extent that the Borrower delivers an
officers’ certificate to the Administrative Agent promptly following the receipt
of such Net Proceeds stating that such proceeds shall be used to (1) repair,
replace or restore any Property in respect of which such Net Proceeds were paid
or (2) fund the substitution of other Property used or usable in the business of
the Borrower or its Subsidiaries, in each case within 270 days following the
date of the receipt of such Net Proceeds, and (y) all such Net Proceeds shall be
held in the Collateral Account and released therefrom only in accordance with
the terms of this Agreement and the other applicable Loan Documents, and (z) if
all or any portion of such Net Proceeds has not been allocated to reinvestment
in respect of a project that shall have been commenced, and for which binding
contractual commitments have been entered into, prior to the end of such 270-day
period, such remaining portion shall be applied on the last day of such period
(or if any Net Proceeds allocated and contractually committed to such an
investment on such 270th day shall cease to be so allocated and contractually
committed, such remaining portion shall be applied on the date it ceases to be
so allocated and contractually committed) to prepay Loans pursuant to Section
2.05(d); provided, further, if the Property subject to such Destruction or
Taking constituted Collateral under the Security Documents, then any replacement
or substitution Property purchased with the Net Proceeds thereof pursuant to
this
 
 
-39-

--------------------------------------------------------------------------------

 
subsection shall be mortgaged or pledged, as the case may be, to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.11.
 
(iv)           Within 10 days of the delivery of financial statements and the
related Compliance Certificate referred to in Sections 5.01(a), (b) and (c) that
evidence a positive Excess Subject Payment Amount, the Borrower shall apply an
amount equal to 50% of such Excess Subject Payment Amount towards prepayment of
Loans pursuant to Section 2.05(d); provided that no such prepayment shall be
required if as of the date of delivery of the most recent financial statements
pursuant to Section 5.01(a) or (b) the Total Net Leverage Ratio was less than
3.0:1.0.
 
(v)           Within 60 days after the end of each Fiscal Quarter of Holdings
ending during any Dividend Suspension Period, the Borrower shall prepay Loans
pursuant to Section 2.05(d) in an aggregate amount equal to 50% of any increase
in Available Cash during such Fiscal Quarter.
 
The Borrower shall give the Administrative Agent at least five (5) Business
Days’ notice of any prepayment pursuant to this Section 2.05(c).
 
(d)           Any prepayment of Loans pursuant to this Section 2.05 shall be
applied as follows:
 
(i)           In the case of any prepayment under clause (i) of subsection (c)
above first, to reduce the remaining scheduled principal installments of the
Initial Term-1 Loans as directed by the Borrower, second, to reduce the
remaining scheduled principal installments of the other Term Loans as directed
by the Borrower (pro rata on the basis of the original aggregate funded amount
thereof among the Initial Term-2 Loans and, if applicable, any Incremental Term
Loans) and third, to the extent of any excess, to reduce the Revolving
Commitments pursuant to Section 2.11(c).
 
(ii)           In the case of any prepayments under subsection (c) above (other
than prepayments of the type specified in clause (i) above) first, to reduce the
remaining scheduled principal installments of the Term Loans as directed by the
Borrower (pro rata on the basis of the original aggregate funded amount thereof
among the Initial Term Loans and, if applicable, any Incremental Term Loans) and
second, to the extent of any excess, to reduce the Revolving Commitments
pursuant to Section 2.11(c).
 
(iii)           Each such prepayment shall be applied first, to any ABR Loans
then outstanding within the applicable Class and second, to the extent of any
excess, to the Eurodollar Loans then outstanding within the applicable Class.
 
(e)           If on any day on which Loans would otherwise be required to be
prepaid pursuant to this Section 2.05, but for the operation of this Section
2.05(e) (each, a “Prepayment Date”), the amount of such required prepayment
exceeds the then outstanding aggregate principal amount of ABR Loans required to
be prepaid, and no Default exists or is continuing, then on such Prepayment
Date, (i) the Borrower shall deposit funds into the Collateral Account in an
amount equal to such excess, and only the outstanding ABR Loans required to be
prepaid shall be required to be prepaid on such Prepayment Date, and (ii) on the
last day of each Interest Period after such Prepayment Date in effect with
respect to a Eurodollar Loan which is of the Type required to be prepaid, the
Administrative Agent is irrevocably authorized and directed by the Borrower to
apply funds from the Collateral Account (and liquidate investments held in the
Collateral Account as necessary) to prepay such Eurodollar Loans for which the
Interest Period is then ending to the extent funds are available in the
Collateral Account.
 
 
-40-

--------------------------------------------------------------------------------

 
(f)           Notwithstanding the forgoing, if any Indebtedness is issued
pursuant to Section 6.01(a)(ii) and is secured on a pari passu basis with the
Obligations, then the Borrower may, to the extent required pursuant to the
governing documents for such Indebtedness, prepay Term Loans and reduce
Revolving Commitments and purchase such Indebtedness (at a purchase price no
greater than par plus accrued and unpaid interest) on a pro rata basis in
accordance with the respective principal amounts thereof.
 
(g)           If, on or prior to the first (1st) anniversary of the Restatement
Date, (i) the Borrower enters into any amendment to this Agreement the effect of
which is to reduce the interest rate applicable to, all or a portion of the
Initial Term-2 Loans or (ii) incurs any Indebtedness (A) the proceeds of which
are used to prepay the Initial Term-2 Loans, in whole or in part, and (B) which
has a lower interest rate than the interest rate applicable to all or a portion
of the Initial Term-2 Loans so prepaid, then, in each case, the Borrower shall
pay to the Administrative Agent, for the ratable account of the applicable
Initial Term-2 Lenders, a premium in an amount equal to 1.00% of the principal
amount of the Initial Term-2 Loans so prepaid or refinancing made on or prior to
the first (1st) anniversary of the Restatement Date.  For the purpose hereof,
any amendment described in clause (i) of the preceding sentence shall be deemed
a refinancing of the Initial Term-2 Loans whose interest rate is reduced.
 
Section 2.06                      Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for the account of
Holdings or any of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Commitment Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the name of the Person (which must be Holdings or a Subsidiary of
Holdings) for whose account such Letter of Credit is to be issued, and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $10.0 million and
(ii) the Aggregate Revolving Exposure shall not exceed the Total Revolving
Commitment.  With respect to any Letter of Credit which contains any “evergreen”
automatic renewal provision, the Issuing Bank shall be deemed to have consented
to any such extension or renewal provided that all of the requirements of this
Section 2.06 are met and no Default exists.
 
 
-41-

--------------------------------------------------------------------------------

 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving-2 Maturity Date.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m. on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon on (i)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m. on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on such date; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02 that such payment be financed with an ABR
Revolving Loan or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligations to make such payment shall be discharged
and replaced by the resulting ABR Revolving Loan or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due in respect thereof and such Revolving Lender’s Commitment Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Commitment Percentage of the payment then
due, in the same manner as provided in Section 2.02 with respect to Loans made
by such Revolving Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligations to
reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and
 
 
-42-

--------------------------------------------------------------------------------

 
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Holdings or any of its Subsidiaries to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by Applicable
Law) suffered by such Person that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or acting with gross
negligence or willful misconduct. The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligations to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.06, then Section 2.08(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.06 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 
-43-

--------------------------------------------------------------------------------

 
(i)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Requisite Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in the Collateral Account
an amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided that the Borrower’s obligations to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (a) of Section 7.01 or any Event of Default described in
clause (i) of Section 7.01.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement and the Borrower hereby grants the
Administrative Agent a security interest in respect of each such deposit and the
Collateral Account in which such deposits are held.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the Collateral Account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the Collateral Account.  Moneys deposited
in the Collateral Account pursuant to this Section 2.06(i) shall be applied by
the Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Defaults have been cured or waived.
 
(j)           Impact of Extension of Maturity Date.  Upon the occurrence of the
Revolving-1 Maturity Date, the Letters of Credit shall automatically be deemed
to have been issued (including for purposes of the obligations of the Revolving
Lenders to purchase participations therein and to make Revolving Loans and
payments in respect thereof) under (and ratably participated in by Revolving-2
Lenders pursuant to) the Revolving-2 Commitments up to an aggregate amount not
to exceed the aggregate principal amount of the Revolving-2 Commitments at such
time (it being understood that no partial face amount of any Letter of Credit
may be so reallocated).  Except to the extent of reallocations of participations
pursuant to the prior sentence, the occurrence of the Revolving-1 Maturity Date
shall have no effect upon (and shall not diminish) the percentage participations
of the Revolving Lenders in any Letter of Credit issued before the Revolving-1
Maturity Date.
 
(k)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Section 2.06, the Issuing Bank shall not be obligated to issue
any Letter of Credit at a time when any other Lender is a Defaulting Lender,
unless the Issuing Bank has entered into arrangements (which may include the
delivery of cash collateral) with the Borrower or such Defaulting Lender which
are satisfactory to the Issuing Bank to eliminate the Issuing Bank’s Fronting
Exposure (after giving effect to Section 2.23(c)) with respect to any such
Defaulting Lender.
 
Section 2.07                      Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the relevant Lenders (i) in respect of
Revolving-1 Loans, on the Revolving-1 Maturity Date (or such earlier date as,
and to the extent that, such Revolving-1 Loan becomes due and payable pursuant

 
-44-

--------------------------------------------------------------------------------

 
to Section 2.05 or Article VII), the unpaid principal amount of each Revolving-1
Loan, (ii) in respect of Revolving-2 Loans, on the Revolving-2 Maturity Date (or
such earlier date as, and to the extent that, such Revolving Loan becomes due
and payable pursuant to Section 2.05 or Article VII), the unpaid principal
amount of each Revolving-2 Loan and each Swingline Loan made by each such
Lender; (iii) in respect of Initial Term-1 Loans, unless such Initial Term-1
Loans become due and payable earlier pursuant to Section 2.05 or Article VII,
the unpaid principal amount of each Initial Term-1 Loan shall be due and payable
in consecutive quarterly installments on the last Business Day of each of March,
June, September and December commencing March 31, 2012 in an aggregate amount
for each quarter end of 0.25% of the aggregate principal amount of the Initial
Term-1 Loan as of the Restatement Date with the remainder due and payable in
full on the Initial Term-1 Loan Maturity Date (as the amounts of individual
installments may be adjusted pursuant to Section 2.05 hereof)  and (iv) in
respect of Initial Term-2 Loans, unless such Initial Term-2 Loans become due and
payable earlier pursuant to Section 2.05 or Article VII, the unpaid principal
amount of each Initial Term-2 Loan shall be due and payable in consecutive
quarterly installments on the last Business Day of each of March, June,
September and December commencing March 31, 2012 in an aggregate amount for each
quarter end of 0.25% of the aggregate principal amount of the Initial Term-2
Loan as of the Restatement Date with the remainder due and payable in full on
the Initial Term-2 Loan Maturity Date (as the amounts of individual installments
may be adjusted pursuant to Section 2.05 hereof).   The Borrower hereby further
agrees to pay interest in immediately available funds at the applicable office
of the Administrative Agent (as specified in Section 2.13 (a)) on the unpaid
principal amount of the Revolving Loans, Swingline Loans and Term Loans made
from time to time until payment in full thereof at the rates per annum, and on
the dates, set forth in Section 2.08.  All payments required hereunder shall be
made in Dollars.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender on
behalf of the Borrower from time to time under this Agreement.
 
(c)           The Administrative Agent shall maintain the Register pursuant to
Section 9.10, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan, (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of each such Loan and each Lender’s share thereof
and (iv) the amount of Loans of each Class owed to each Lender.
 
(d)           The entries made in the Register and accounts maintained pursuant
to paragraphs (b) and (c) of this Section 2.07 and the Notes maintained pursuant
to paragraph (e) of this Section 2.07 shall, to the extent permitted by
Applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made by such Lender in accordance with the terms of this
Agreement.
 
(e)           The Loans of each Class made by each Lender shall, if requested by
the applicable Lender (which request shall be made to the Administrative Agent),
be evidenced by a single Note duly executed on behalf of the Borrower, in
substantially the form attached as Exhibit D-1, D-2, D-3 or D-4, as applicable,
with the blanks appropriately filled, payable to the order of such Lender.

 
-45-

--------------------------------------------------------------------------------

 
Section 2.08                      Interest Rates and Payment Dates.  (a) Each
Eurodollar Loan shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days) for each day during each Interest
Period with respect thereto at a rate per annum equal to (i) the LIBO Rate
determined for such Interest Period, plus (ii) the Applicable Rate.
 
(b)           Each ABR Loan (including each Swingline Loan) shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, or over a year of 360 days when the Alternate
Base Rate is determined by reference to clause (b) of the definition of
“Alternate Base Rate”) at a rate per annum equal to the Alternate Base Rate plus
the Applicable Rate.
 
(c)           If all or a portion of (i) the principal amount of any Loan, (ii)
any interest payable thereon, (iii) any Commitment Fee or (iv) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity
thereof or by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise provided in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.08 plus 2.00% per annum or (y) in the case of any overdue interest,
Commitment Fee, or other amount, the rate described in Section 2.08(b)
applicable to an ABR Revolving Loan plus 2.00% per annum, in each case from the
date of such nonpayment to (but excluding) the date on which such amount is paid
in full (after as well as before judgment).
 
(d)           Interest on the Loans shall be payable in arrears on each Interest
Payment Date and on the Revolving-1 Maturity Date, the Revolving-2 Maturity
Date, the Initial Term-1 Loan Maturity Date and Initial Term-2 Loan Maturity
Date, as applicable; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. Interest in respect of each
Loan shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
 
Section 2.09                      Computation of Interest.  Each determination
of an interest rate by the Administrative Agent pursuant to any provision of
this Agreement shall be conclusive and binding on the Borrower and the Lenders
in the absence of manifest error.
 
Section 2.10                      Fees.  (a) The Borrower agrees to pay a
commitment fee (a “Commitment Fee”) to each Revolving Lender (other than
Defaulting Lenders, if any), which Commitment Fee shall be payable in arrears
through the Administrative Agent on the last day of March, June, September and
December beginning after the Effective Date, and on the Commitment Fee
Termination Date (as defined below).  The Commitment Fee due to each Revolving
Lender shall commence to accrue for a period commencing on the Effective Date
and shall cease to accrue on the date (the “Commitment Fee Termination Date”)
that is the earlier of (i) the date on which the Revolving Commitment of such
Revolving Lender shall be terminated as provided herein and (ii) the first date
after the end of the Revolving Commitment Period.  The Commitment Fee accrued to
each Revolving Lender shall equal the Commitment Fee Percentage multiplied by
such Lender’s Commitment Fee Average Daily Amount (as defined below) for the
applicable quarter (or shorter period commencing on the date of this Agreement
and ending with such Lender’s Commitment Fee Termination Date).  A Revolving
Lender’s “Commitment Fee Average Daily Amount” with respect to a calculation
period shall equal the average daily amount during such period calculated using
the daily amount of such Revolving Lender’s Revolving Commitment less such
Revolving Lender’s Revolving Exposure (excluding clause (c) of the definition
thereof for purposes of determining the Commitment Fee Average Daily Amount
only) for any applicable

 
-46-

--------------------------------------------------------------------------------

 
days during such Revolving Lender’s Revolving Commitment Period.  All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.
 
(b)           The Borrower  agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Rate for Eurodollar Revolving Loans on the average daily amount of
such Revolving Lender’s LC Exposure represented by Letters of Credit issued
hereunder (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
represented by Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees (collectively, “LC
Fees”) accrued through and including the last day of March, June, September and
December of each calendar year during the Revolving Commitment Period shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on (i) the date on which the Revolving-1 Commitments terminate
and any such fees accruing after the date on which the Revolving-1 Commitments
terminate shall be payable on demand and (ii) the date on which the Revolving-2
Commitments terminate and any such fees accruing after the date on which the
Revolving-2 Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand therefor.  All participation fees and fronting fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
(c)           [Intentionally Omitted]
 
(d)           The Borrower agrees to pay to the Administrative Agent the
administrative fee set forth in the Engagement Letter (the “Administrative Agent
Fees”).
 
(e)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution. Once paid, none of the Fees
shall be refundable.
 
Section 2.11                      Termination, Reduction or Adjustment of
Commitments.  (a) Unless previously terminated, (i) the Revolving-1 Commitments
shall terminate on the Revolving-1 Maturity Date and (ii) the Revolving-2
Commitments shall terminate on the Revolving-2 Maturity Date.
 
(b)           The Borrower shall have the right, upon one Business Day’s notice
to the Administrative Agent, to terminate or, from time to time, reduce the
amount of the Revolving Commitments (provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any repayments of the Revolving Loans made on the effective date
thereof, the Aggregate Revolving Exposure then outstanding would exceed the
Total Revolving Commitment then in effect).
 
(c)           If any prepayment of Term Loans would otherwise be required
pursuant to Section 2.05 but cannot be made because there are no Term Loans
outstanding, or because the amount of the required prepayment exceeds the
outstanding amount of Term Loans, then, on the date that such

 
-47-

--------------------------------------------------------------------------------

 
prepayment is required, the amount not required to prepay the Term Loans shall
be applied to the permanent reduction of the Revolving Commitments.
 
Section 2.12                      Inability to Determine Interest Rate;
Inadequacy of Interest Rate.  If prior to 11:00 a.m., London time, two Business
Days before the first day of any Interest Period, including an initial Interest
Period, for a requested Eurodollar Borrowing:
 
(i)           the Administrative Agent shall have determined in good faith
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Eurodollar Borrowing, or
 
(ii)           the Administrative Agent shall have received notice from a
majority in interest of the Lenders of the applicable Class that the Adjusted
LIBO Rate determined or to be determined for such Interest Period for such
Eurodollar Borrowing will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
 
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders by 12:00 noon on the same day.  The
Administrative Agent shall give telecopy or telephonic notice to the Borrower
and the Lenders as soon as practicable after the circumstances giving rise to
such notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to Section
2.03 or (y) made pursuant to a Borrowing Request, and shall be continued or made
as an ABR Loan, as the case may be.
 
Section 2.13                      Pro Rata Treatment and Payments.  (a) Each
reduction of the Revolving Commitments of the Revolving Lenders shall be made
pro rata according to the amounts of such Revolving Lenders’ Commitment
Percentages (provided, that, notwithstanding anything to the contrary contained
herein or any Loan Document, the Revolving-1 Commitments shall terminate on the
Revolving-1 Maturity Date without a corresponding reduction or termination of
the Revolving-2 Commitments).  Each payment (including each prepayment) by the
Borrower on account of principal of and interest on Loans which are ABR Loans
shall be made pro rata according to the respective outstanding principal amounts
of such ABR Loans then held by the Lenders of the applicable Class (provided,
that, notwithstanding anything to the contrary contained herein or any Loan
Document, any outstanding Revolving-1 Loans shall be paid in full on the
Revolving-1 Maturity Date without a corresponding payment of the Revolving-2
Loans and any outstanding Initial Term-1 Loans shall be paid in full on the
Initial Term-1 Maturity Date without a corresponding payment of the Initial
Term-2 Loans).  Each payment (including each prepayment) by the Borrower on
account of principal of and interest on Loans which are Eurodollar Loans
designated by the Borrower to be applied to a particular Eurodollar Borrowing
shall be made pro rata according to the respective outstanding principal amounts
of such Loans then held by the Lenders of the applicable Class (provided, that,
notwithstanding anything to the contrary contained herein or any Loan Document,
any outstanding Revolving-1 Loans shall be paid in full on the Revolving-1
Maturity Date without a corresponding payment of the Revolving-2 Loans and any
outstanding Initial Term-1 Loans shall be paid in full on the Initial Term-1
Maturity Date without a corresponding payment of the Initial Term-2
Loans).  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on Swingline Loans shall be made pro rata according to
the respective outstanding principal amounts of the Swingline Loans or
participating interests therein, as the case may be, then held by the relevant
Lenders. All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 p.m. on
the due date thereof to the Administrative Agent, for the account of the Lenders
of the applicable Class, at the Administrative
 
 
-48-

--------------------------------------------------------------------------------

 
Agent’s Office specified in Section 9.01 in Dollars and in immediately available
funds.  Any payment received after such time but before 2:00 p.m. on such day
shall be deemed a payment on such date for the purposes of Section 7.01, but for
all other purposes shall be deemed to have been made on the next succeeding
Business Day.  Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes.  The Administrative
Agent shall distribute such payments to the Lenders entitled thereto in the same
currency as received and promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
 
(b)           Subject to Section 2.12, unless the Administrative Agent shall
have been notified in writing by any Lender prior to a Borrowing that such
Lender will not make the amount that would constitute its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent.  A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this Section 2.13(b) shall
be conclusive in the absence of manifest error.  If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Revolving Loans hereunder, on demand, from the
Borrower, but without prejudice to any right or claim that the Borrower may have
against such Lender.
 
(c)           Subject to Section 7.05, if at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(d)           Notwithstanding the foregoing clauses, if there exists a
Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 2.23(b).
 
Section 2.14                      Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Applicable Law, or in
the interpretation or application thereof, shall make it unlawful for any Lender
to make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be suspended until such time as the making or maintaining of
Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans then

 
-49-

--------------------------------------------------------------------------------

 
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.
 
Section 2.15                      Requirements of Law.  (a) If at any time any
Lender or the Issuing Bank determines that the introduction of, or any change in
or in the interpretation of, any law, treaty or governmental rule, regulation or
order, in each case, after the date of this Agreement (other than (i) any change
by way of imposition or increase of reserve requirements included in determining
the Adjusted LIBO Rate or (ii) the rate of tax imposed on the overall net income
of such Lender or the Issuing Bank) or the compliance by such Lender or the
Issuing Bank with any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), to the
extent such guideline, request or directive is changed or issued after the
Effective Date, shall have the effect of increasing the cost to such Lender or
the Issuing Bank for agreeing to make or making, funding or maintaining any
Eurodollar Loans for the Borrower or participating in, issuing or maintaining
any Letter of Credit for the Borrower, then the Borrower shall from time to
time, within five days of demand therefor by such Lender or the Issuing Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender or the Issuing Bank
additional amounts sufficient to compensate such Lender or the Issuing Bank for
such increased cost; provided that any such payment shall be without duplication
of amounts to which such Lender or Issuing Bank is entitled under Section
2.16.  A certificate as to the amount of such increased cost, submitted to the
Borrower and the Administrative Agent by such Lender or the Issuing Bank, shall
be conclusive and binding for all purposes, absent manifest error.  Such Lender
or the Issuing Bank, as applicable, shall promptly notify the Administrative
Agent and the Borrower in writing of the occurrence of any such event, such
notice to state, in reasonable detail, the reasons therefor and the additional
amount required fully to compensate such Lender or the Issuing Bank, as
applicable, for such increased cost or reduced amount. Such additional amounts
shall be payable directly to such Lender or the Issuing Bank, as applicable,
within five days of the Borrower’s receipt of such notice, and such notice
shall, in the absence of manifest error, be conclusive and binding on the
Borrower.  No Lender shall be entitled to claim any amounts under this clause
(a) in respect of any increased costs that were incurred more than 180 days
prior to the date of delivery of such certificate to the Borrower.
 
(b)           If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority after
the Effective Date affects or would affect the amount of capital required or
expected to be maintained by any Lender or the Issuing Bank (or a holding
company controlling such Lender or the Issuing Bank) and such Lender or the
Issuing Bank determines in good faith (in its sole and absolute discretion) that
the rate of return on its capital (or the capital of its holding company, as the
case may be) as a consequence of its Revolving Commitment or the Loans made by
it or its participations in Swingline Loans or any issuance, participation or
maintenance of Letters of Credit is reduced to a level below that which such
Lender or the Issuing Bank (or its holding company) could have achieved but for
the occurrence of any such circumstance, then, in any such case upon notice from
time to time by such Lender or the Issuing Bank to the Borrower, the Borrower
shall immediately pay directly to such Lender or the Issuing Bank, as the case
may be, on demand additional amounts sufficient to compensate such Lender or the
Issuing Bank (or its holding company) for such reduction in rate of return. A
statement of such Lender or the Issuing Bank as to any such additional amount or
amounts (including calculations thereof in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding on the Borrower. In
determining such amount, such Lender or the Issuing Bank may use any good faith
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.  No Lender shall be entitled to claim any
amounts under this clause (b) in respect of any reduction in the rate of return
occurring more than 180 days prior to the date of delivery of such certificate
to the Borrower.
 
 
-50-

--------------------------------------------------------------------------------

 
(c)           In the event that the Issuing Bank or any Lender determines that
any event or circumstance that will lead to a claim under this Section 2.15 has
occurred or will occur, the Issuing Bank or such Lender will use its best
efforts to so notify the Borrower; provided that, except as provided above, any
failure to provide such notice shall in no way impair the rights of the Issuing
Bank or such Lender to demand and receive compensation under this Section 2.15,
but without prejudice to any claims of the Borrower for compensation for actual
damages sustained as a result of any failure to observe this undertaking.
 
(d)           Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Applicable Law, regardless of the date
enacted, adopted or issued.
 
Section 2.16                      Taxes.  xii) All payments by the Borrower of
principal of, and interest on, the Loans and all other amounts payable hereunder
shall be made free and clear of and without deduction for any present or future
income, excise, stamp or franchise taxes and other taxes, fees, duties,
withholdings or other charges of any nature whatsoever imposed by any taxing
authority on the Administrative Agent, the Issuing Bank or any Lender (or any
assignee of such Lender or the Issuing Bank, as the case may be, or a
Participant or a change in designation of the lending office of a Lender or the
Issuing Bank, as the case may be (a “Transferee”)), but excluding franchise
taxes and taxes imposed on or measured by the recipient’s net income (such
non-excluded items being called “Taxes”) unless required by Applicable Law, rule
or regulation.  In the event that any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, rule or regulation, then the Borrower will:
 
(i)           pay directly to the relevant authority the full amount required to
be so withheld or deducted;
 
(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and
 
(iii)           pay to the Administrative Agent for the account of the Lenders
or the Issuing Bank, as the case may be, such additional amount or amounts as
are necessary to ensure that the net amount actually received by each Lender or
the Issuing Bank, as the case may be, will equal the full amount such Lender or
the Issuing Bank, as the case may be, would have received had no such
withholding or deduction been required.
 
(b)           If any Taxes are directly asserted against the Administrative
Agent, the Issuing Bank or any Lender or Transferee with respect to any payment
received by the Administrative Agent, the Issuing Bank or such Lender or
Transferee hereunder, the Administrative Agent, the Issuing Bank or such Lender
or Transferee may pay such Taxes and, within 30 days of a written request by the
Administrative Agent, the Issuing Bank or such Lender or Transferee, the
Borrower will pay such additional amounts (including any penalties, interest or
expenses, except to the extent attributable to the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Bank or any Lender or
Transferee) as shall be necessary in order that the net amount received by such
Person after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Person would have received had such Taxes
not been asserted.

 
-51-

--------------------------------------------------------------------------------

 
(c)           If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fail to remit to the Administrative Agent, for the account
of the Issuing Bank, the respective Lenders or Transferees, the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Issuing Bank, Lenders and Transferees for any incremental Taxes, interest,
penalties or other costs (including reasonable attorneys’ fees and expenses)
paid by the Issuing Bank, any Lender or Transferee as a result of any such
failure, except in the case of gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender or Transferee. For purposes
of this Section 2.16, a distribution hereunder by the Administrative Agent to or
for the account of the Issuing Bank, any Lender or Transferee shall be deemed a
payment by the Borrower.  Such indemnification shall be paid within 30 days from
the date on which the Issuing Bank or such Lender or Transferee makes written
demand therefor specifying in reasonable detail the basis and calculation of
such amount.
 
(d)           Each Lender or Transferee that is organized under the laws of a
jurisdiction other than the United States of America or any state or political
subdivision thereof shall, on or prior to the Effective Date (in the case of
each Lender that is a party hereto on the Effective Date) or prior to the date
that any Person that was not previously a Lender becomes an Incremental Term
Lender in accordance with Section 2.21 or on or prior to the date of any
assignment, participation or change in the designated lending office hereunder
(in the case of a Transferee) and thereafter as reasonably requested from time
to time by the Borrower or the Administrative Agent, execute and deliver, if
legally able to do so, to the Borrower and the Administrative Agent one or more
(as the Borrower or the Administrative Agent may reasonably request) United
States Internal Revenue Service Forms W-8BEN or such other forms or documents
(or successor forms or documents), appropriately completed, as may be applicable
to establish the extent, if any, to which a payment to such Lender or Transferee
is exempt from or entitled to a reduced rate of withholding or deduction of
Taxes. In addition, the Administrative Agent, the Issuing Bank and any Lender
(or Transferee) claiming any additional amounts payable pursuant to this Section
2.16 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested in writing by the
Borrower, if the making of such a filing would avoid the need for or reduce the
amount of any such additional amounts which would be payable or may thereafter
accrue and would not, in the sole good faith judgment of the Administrative
Agent, the Issuing Bank or such Lender (or Transferee), be otherwise
disadvantageous to such Person.
 
(e)           With respect to obligations under this Agreement other than those
specified in Section 2.16(f), the Borrower shall not be required to indemnify or
to pay any additional amounts to the Issuing Bank, any Lender or Transferee with
respect to any Taxes pursuant to this Section 2.16 to the extent that (i) any
obligation to withhold, deduct or pay amounts with respect to such Tax existed
on the date the Issuing Bank, such Lender or Transferee became a party to this
Agreement or otherwise becomes a Transferee and, in the case of a Transferee,
exceeded the obligation to the Person making the assignment, selling the
participation or effecting such transfer to such Transferee that existed before
the action by which such Transferee becomes a Transferee (and, in such case, the
Borrower may deduct and withhold such Tax from payments to the Issuing Bank,
such Lender or Transferee), or (ii) any Lender or Transferee fails to comply in
full with the provisions of the immediately preceding paragraph (and, in such
case, the Borrower may deduct and withhold all Taxes required by law as a result
of such noncompliance from payments to the Issuing Bank, such Lender or
Transferee).
 
(f)           Notwithstanding anything to the contrary in this Section 2.16, if
the Internal Revenue Service determines that a Lender (or Transferee) is a
conduit entity participating in a conduit financing arrangement as defined in
Section 7701(l) of the Code and the regulations thereunder and the Borrower was
not a participant to such arrangement (other than as the Borrower under this
Agreement) (a “Conduit Financing Arrangement”), then (i) the Borrower shall not
have any obligation to pay additional amounts or indemnify the Lender or
Transferee for any Taxes with respect to any payments hereunder to the extent
the amount of such Taxes exceeds the amount that would have otherwise been
withheld or

 
-52-

--------------------------------------------------------------------------------

 
deducted had the Internal Revenue Service not made such a determination and (ii)
such Lender or Transferee shall indemnify the Borrower in full for any and all
taxes for which the Borrower is held directly liable under Section 1461 of the
Code by virtue of such Conduit Financing Arrangement; provided that the Borrower
(i) shall promptly forward to the indemnitor an official receipt or other
documentation satisfactorily evidencing such payment, (ii) shall contest such
tax upon the reasonable request of the indemnitor and at such indemnitor’s cost
and (iii) shall pay to such indemnitor within 30 days any refund of such taxes
(including interest thereon). Each Lender or Transferee represents that it is
not participating in a Conduit Financing Arrangement.
 
(g)           In the event that the Issuing Bank or any Lender determines that
any event or circumstance that will lead to a claim by it under this Section
2.16 has occurred or will occur, the Issuing Bank or such Lender will use its
best efforts to so notify the Borrower; provided that any failure to provide
such notice shall in no way impair the rights of the Issuing Bank or any Lender
to demand and receive compensation under this Section 2.16, but without
prejudice to any claims of the Borrower for failure to observe this undertaking.
 
(h)           Notwithstanding anything herein to the contrary, no Transferee
shall be entitled to receive any greater amount pursuant to this Section 2.16
than the Person making the assignment, selling the participation or effecting
the transfer to such Transferee, or any Lender (or Transferee) which changes its
applicable lending office by designating a different lending office, would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation.
 
Section 2.17                      Indemnity
 
.  In the event any Lender shall incur any loss or expense (including any loss
(other than lost profit) or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a Eurodollar Loan)
as a result of any conversion of a Eurodollar Loan to an ABR Loan or repayment
or prepayment of the principal amount of any Eurodollar Loan on a date other
than the scheduled last day of the Interest Period applicable thereto, whether
pursuant to Section 2.03, 2.05, 2.07, 2.14, 2.15 or 2.20 or otherwise, or any
failure to borrow or convert any Eurodollar Loan after notice thereof shall have
been given hereunder, whether by reason of any failure to satisfy a condition to
such Borrowing or otherwise, then, upon the written notice of such Lender to the
Borrower (with a copy to the Administrative Agent), the Borrower shall, within
five days of receipt thereof, pay directly to such Lender such amount as will
(in the reasonable determination of such Lender) reimburse such Lender for such
loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrower.
 
Section 2.18                      Change of Lending Office.  Each Lender (or
Transferee) agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.14, 2.15 or 2.16 with respect to such Lender (or
Transferee), it will, if requested by the Borrower, use commercially reasonable
efforts (subject to overall policy considerations of such Lender (or
Transferee)) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole good faith judgment of such
Lender, cause such Lender and its respective lending offices to suffer no
material economic, legal or regulatory disadvantage; and provided, further, that
nothing in this Section 2.18 shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender (or Transferee) pursuant to Sections
2.14, 2.15 and 2.16.
 
Section 2.19                      Sharing of Setoffs.  Each Lender agrees that
if it shall, through the exercise of a right of banker’s lien, setoff or
counterclaim against any Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or

 
-53-

--------------------------------------------------------------------------------

 
in lieu of, such secured claim received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loans or
participations in LC Disbursements which at the time shall be payable as a
result of which the unpaid principal portion of its Loans and participations in
LC Disbursements which at the time shall be payable shall be proportionately
less than the unpaid principal portion of such Loans and participations in LC
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in such Loans and
participations in LC Disbursements of such other Lender, so that the aggregate
unpaid principal amount of such Loans and participations in LC Disbursements
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all such Loans and participations in LC Disbursements as
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that if any such purchase or purchases or adjustments shall
be made pursuant to this Section and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustments restored without interest.  The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or an LC Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender were a direct creditor directly to the Borrower in the amount of
such participation.
 
Section 2.20                      Assignment of Commitments Under Certain
Circumstances.  In the event that any Lender shall have delivered a notice or
certificate pursuant to Section 2.14 or 2.15, or the Borrower shall be required
to make additional payments to any Lender under Section 2.16 (each, an
“Increased Cost Lender”) or in the event any Lender (a “Non-Consenting Lender”)
does not consent to any proposed amendment to this Agreement pursuant to Section
9.02 for which the consent of each Lender or each Lender of any Class is
required and to which the Requisite Lenders or Requisite Lenders of such Class,
as applicable, have consented, then, the Borrower shall have the right, but not
the obligation, at the expense of the Borrower, upon notice to such Increased
Cost Lender or Non-Consenting Lender (the “Terminated Lender”) and the
Administrative Agent, to replace such Terminated Lender with an assignee (in
accordance with and subject to the restrictions contained in Section 9.10)
approved by the Administrative Agent, the Issuing Bank and the Swingline Lender
(which approval shall not be unreasonably withheld), and such Terminated Lender
hereby agrees to transfer and assign without recourse (in accordance with and
subject to the restrictions contained in Section 9.10) all its interests, rights
and obligations under this Agreement to such assignee; provided, however, that
no Terminated Lender shall be obligated to make any such assignment unless (a)
such assignment shall not conflict with any law or any rule, regulation or order
of any Governmental Authority and (b) such assignee or the Borrower shall pay to
the affected Terminated Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Terminated Lender and participations in LC Disbursements
and Swingline Loans held by such Terminated Lender and all commitment fees and
other fees owed to such Terminated Lender hereunder and all other amounts
accrued for such Terminated Lender’s account or owed to it hereunder (including,
without limitation, any Commitment Fees) and (c) in the case of any
Non-Consenting Lender, each Non-Consenting Lender whose consent is required in
connection with the proposed amendment is removed pursuant to this Section 2.20.
 
Section 2.21                      Increase in Term Commitments.
 
(a)           Provided (x) there exists no Default and (y) after giving effect
to the making of Incremental Term Loans referred to below and the use of
proceeds therefrom, the Borrower would be in pro forma compliance with each of
the Financial Covenants as of the most recent date for which financial
statements have been delivered pursuant to Section 5.01, upon notice to the
Administrative Agent by the
 
 
-54-

--------------------------------------------------------------------------------

 
Borrower (which shall promptly notify each Term Lender), the Borrower may on up
to three (3) occasions, request additional term loans (the “Incremental Term
Loans” and the related commitments, the “Incremental Term Commitments”) in an
aggregate amount of not less than $25.0 million for any such request and not
exceeding, in the aggregate for all such requests, $300.0 million less the
aggregate principal amount of all Indebtedness issued pursuant to this Section
or  Section 6.01(a)(ii), in either case, the proceeds of which are not applied
to the refinancing or repayment of all or any portion of the Term Loans;
provided that (i) other than pricing, the Incremental Term Loans shall have the
same terms as the Initial Term-2 Loans existing immediately prior to the
effectiveness of the amendment creating such Incremental Term Loans and (ii) in
the event that the applicable margin for any tranche of the Incremental Term
Loans (inclusive of upfront fees and original issue discount (based on an
assumed four-year life to maturity) payable to the applicable Incremental Term
Lenders) is more than 25 basis points greater than the applicable margin for the
Initial Term-2 Loans (inclusive of any upfront fees and original issue discount
(based on an assumed four-year life to maturity) paid to the  Initial Term-2
Lenders), then the Applicable Rate for the Initial Term-2 Loans shall be
increased to the extent necessary such that the Applicable Rate (inclusive of
such fees and discounts) for the Initial Term-2 Loans is not more than 25 basis
points less than the applicable margin (inclusive of such fees and discounts)
for such tranche of Incremental Term Loans.  At the time of the sending of such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than five (5) Business Days and no more than thirty
(30) Business Days from the date of delivery of such notice to the
Lenders).  Each Term Lender shall notify the Administrative Agent within such
time period whether or not it agrees to such Incremental Term Commitment and, if
so, whether in an amount equal to, greater than, or less than its pro rata share
of the total Incremental Term Loans so requested.  Any Lender not responding
within such time period shall be deemed to have declined to provide an
Incremental Term Commitment and, to the extent any Term Lender declines to
commit to its applicable pro rata share of such Incremental Term Commitments,
the Borrower may also invite additional Persons to become Lenders.  The
Administrative Agent shall notify the Borrower of the Lenders’ responses to each
request made hereunder.  Each Incremental Term Lender shall become a Lender or
make its Incremental Term Commitment available, as the case may be, under this
Agreement, pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement giving effect to the modifications permitted by this Section 2.21
and, as appropriate, the other Loan Documents, executed by the Loan Parties,
each Incremental Term Lender (to the extent applicable) and the Administrative
Agent (provided that, with the consent of each Incremental Term Lender, the
Administrative Agent may execute such Incremental Facility Amendment on behalf
of the applicable Incremental Facility Lenders).  An Incremental Facility
Amendment may, without the consent of any other Lender and notwithstanding
anything in Section 9.02 to the contrary, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.21 (including appropriate amendments to the definitions of “Requisite Lenders”
and to Section 2.05 in order to provide the same treatment for such Incremental
Term Loans as is applicable to the Initial Term-2 Loans).
 
(b)           If any Incremental Term Commitments are made in accordance with
this Section 2.21, the Administrative Agent and the Borrower shall determine the
effective date (the “Term Loan Commitments Increase Effective Date”) and the
final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and each applicable Lender of such Lender’s final allocation
of such increase and the Term Loan Commitments Increase Effective Date.  As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent such documents and opinions as the Administrative Agent may
reasonably request (which shall, unless otherwise agreed by the Administrative
Agent and the Borrower, be consistent with the documents delivered pursuant to
Section 4.01 of the Existing Credit Agreement with such changes as may be
necessitated by changes in law since the Effective Date) together with a
certificate of the Borrower dated as of the Term Loan Commitments Increase
Effective Date signed by a Financial Officer of the Borrower (i) certifying and
attaching (A) the
 
 
-55-

--------------------------------------------------------------------------------

 
resolutions adopted by the board of directors (or equivalent governing body) of
the Borrower approving or consenting to such increase and (B) a certificate
demonstrating that, upon after giving pro forma effect to such increase, the
Borrower would be in pro forma compliance with the Financial Covenants as of the
end of the most recently ended Fiscal Quarter for which appropriate financial
information is available, and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects on and as of the Term Loan Commitments Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date and (B) no Default exists.
 
Section 2.22                      Extension Offers.
 
(a)           The Borrower may, by written notice to the Administrative Agent
from time to time, make one or more offers (each, a “Revolving Extension Offer”)
to all the Revolving-1 Lenders to make one or more Permitted Amendments pursuant
to procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 10 Business Days after the date of such notice).  Any extension of a
maturity date or change in the pricing pursuant to a Permitted Amendment shall
become effective only with respect to the Revolving Loans and Revolving
Commitments of the Revolving-1 Lenders that accept the applicable Revolving
Extension Offer (the “Accepting Revolving Lenders”), and to the extent
applicable, the then existing Revolving-2 Lenders in the case of any increase in
pricing effected pursuant to the applicable Permitted Amendment.
 
(b)           The Borrower and each Accepting  Revolving Lender shall execute
and deliver to the Administrative Agent a Revolving Extension Agreement (which
may take the form of an amendment and restatement of this Agreement so long as
no modifications are made that would otherwise be prohibited by Section 9.02
without obtaining the vote of any other Class, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.   The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Revolving Extension
Agreement. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into technical amendments to this Agreement and the other Loan Documents
as may be necessary or advisable to effectuate the transactions contemplated by
the Permitted Amendments (including amendments to Section 2.13 hereof if deemed
advisable by the Administrative Agent, and any other amendments necessary to
treat the Revolving Loans and Revolving Commitments of the Accepting Revolving
Lenders as Extended Revolving Loans and/or Extended Revolving Commitments,
including, without limitation, to include appropriately the Accepting Revolving
Lenders in any determination of Requisite Lenders and Requisite Revolving
Lenders, and to incorporate appropriately any Extended Revolving Loans into the
definition of Subfacility, the provisions of Article II or other similar
provisions).   Notwithstanding the foregoing, no Permitted Amendment shall
become effective under this Section 2.22 unless the Administrative Agent shall
have received legal opinions, a certificate of an Authorized Officer, board
resolutions and such other corporate documents as the Administrative Agent may
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
 
(c)           The Borrower may, by written notice to the Administrative Agent
from time to time, make one or more offers (each, a “Term Loan Modification
Offer”) to all the Initial Term-1 Lenders and/or one or more Subfacilities or
Classes of Incremental Term Loans to make one or more Permitted Amendments
pursuant to procedures specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective
 
 
-56-

--------------------------------------------------------------------------------

 
(which shall not be less than 10 Business Days after the date of such
notice).  Permitted Amendments shall become effective only with respect to the
Term Loans of the Lenders that accept the applicable Term Loan Modification
Offer (such Lenders, the “Accepting Term Lenders”), and to the extent
applicable, the then existing Initial Term-2 Lenders in the case of any increase
in pricing effected pursuant to the applicable Permitted Amendment.
 
(d)           The Borrower and each Accepting Term Lender shall execute and
deliver to the Administrative Agent a Term Loan Modification Agreement (which
may take the form of an amendment and restatement of this agreement so long as
no modifications are made that would otherwise be prohibited by Section 9.02
without obtaining the vote of any other class, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Term Loan Modification
Agreement.   The Lenders hereby irrevocably authorize the Administrative Agent
to enter into technical amendments to this Agreement and the other Loan
Documents as may be necessary or advisable to effectuate the transactions
contemplated by the Permitted Amendments (including amendments to Section 2.13
hereof if deemed advisable by the Administrative Agent, and any other amendments
necessary to treat the Term Loans and  of the Accepting Term Lenders as Extended
Term Loans, including, without limitation, to include appropriately the
Accepting Term Lenders in any determination of Requisite Lenders, and to
incorporate appropriately any Extended Term Loans into the definition of
Subfacility, the provisions of Article II or other similar
provisions).   Notwithstanding the foregoing, no Permitted Amendment shall
become effective under this Section 2.22 unless the Administrative Agent shall
have received legal opinions, a certificate of an Authorized Officer, board
resolutions and such other corporate documents as the Administrative Agent may
request, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
 
(e)           Notwithstanding the foregoing, the Administrative Agent shall have
the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders, with respect to any matter contemplated by this Section 2.22
and, if the Administrative Agent seeks such advice or concurrence, the
Administrative Agent shall be permitted to enter into such amendments with the
Borrower in accordance with any instructions actually received from such
Required Lenders and shall also be entitled to refrain from entering into such
amendments with the Borrower unless and until it shall have received such advice
or concurrence; provided that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders.  Without limiting the foregoing, in
connection with any extension of a maturity date pursuant to this Section, the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) each Security Document that has a maturity
date prior to the then latest maturity date so that such maturity date is
extended to the then latest maturity date after giving effect to any Permitted
Amendment (or such later date as may be advised by counsel to the Administrative
Agent).
 
Section 2.23                      Defaulting Lenders.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:
 
(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.02.
 
(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether
 
 
-57-

--------------------------------------------------------------------------------

 
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Administrative Agent for the account of such Defaulting
Lender pursuant to Section 9.04), shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank and/or the Swingline Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Bank and/or the Swingline Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Administrative Agent, the Lenders,
the Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by the Administrative Agent, any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (i) such payment is a payment
of the principal amount of any Revolving Loans or funded participations in
Swingline Loans or Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share and (ii) such Revolving Loans or
funded participations in Swingline Loans or Letters of Credit were made at a
time when the conditions set forth in Section 4.03 were satisfied or waived,
such payment shall be applied solely to pay the Revolving Loans of, and funded
participations in Swingline Loans or Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans of, or funded participations in Swingline Loans or
Letters of Credit owed to, such Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.23(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(c)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Section 2.04 and Letters of Credit pursuant to Section 2.06,
the “Commitment Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Revolving Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Revolving Loans of that Lender.
 
(d)           Cash Collateral for Letters of Credit.  Promptly on demand by the
Issuing Bank or the Administrative Agent from time to time, the Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure with respect to the Issuing Bank (after giving
effect to Section 2.23(c)) on terms reasonably satisfactory to the
Administrative Agent and the Issuing Bank (and such cash collateral shall be in
Dollars).  Any such cash collateral shall be deposited in a separate account
with the Administrative Agent, subject to the exclusive dominion and
 
 
-58-

--------------------------------------------------------------------------------

 
control of the Administrative Agent, as collateral (solely for the benefit of
the Issuing Bank) for the payment and performance of each Defaulting Lender’s
L/C Exposure.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank immediately for each Defaulting Lender’s
Commitment Percentage of any drawing under any Letter of Credit which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.
 
(e)           Prepayment of Swingline Loans.  Promptly on demand by the
Swingline Lender or the Administrative Agent from time to time, the Borrower
shall prepay Swingline Loans in an amount of all Fronting Exposure with respect
to the Swingline Lender (after giving effect to Section 2.23(c)).
 
(f)           Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.10 (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any letter of credit commissions pursuant to Section 2.10 otherwise payable to
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided cash collateral or other credit
support arrangements satisfactory to the Issuing Bank, but instead, the Borrower
shall pay to the non-Defaulting Lenders the amount of such letter of credit
commissions in accordance with the upward adjustments in their respective
Commitment Percentages allocable to such Letter of Credit pursuant to
Section 2.23(c), with the balance of such fee, if any, payable to the Issuing
Bank for its own account on the amount of any Fronting Exposure (unless such
Fronting Exposure has been cash collateralized pursuant to Section 2.23(d)) or
if no Fronting Exposure exists, retained by the Borrower.
 
(g)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 2.23(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents,
each Loan Party makes the representations and warranties set forth in this
Article III and upon the occurrence of each Credit Event thereafter:
 
Section 3.01                      Organization, etc.
 
  Each Loan Party (a) is a corporation or other form of legal entity, and each
of its Subsidiaries is a corporation, partnership or other form of legal entity,
validly organized and existing and in good standing under the laws of the
jurisdiction of its incorporation or
 
 
-59-

--------------------------------------------------------------------------------

 
organization, as the case may be, (b) has all requisite corporate or other power
and authority to carry on its business as now conducted, (c) is duly qualified
to do business and is in good standing as a foreign corporation or foreign
partnership (or comparable foreign qualification, if applicable, in the case of
any other form of legal entity), as the case may be, in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to so qualify will not have a Material Adverse Effect, and (d) has full power
and authority and holds all requisite material governmental licenses, permits
and other approvals to enter into and perform its obligations under this
Agreement and each other Loan Document to which it is a party and to own or hold
under lease its Property and to conduct its business substantially as currently
conducted by it.
 
Section 3.02                      Due Authorization, Non-Contravention, etc.
 
  The execution, delivery and performance by each Loan Party of this Agreement
and each other Loan Document to which it is a party, the borrowing of the Loans,
the use of the proceeds thereof and the issuance of the Letters of Credit
hereunder are within each Loan Party’s corporate, partnership or comparable
powers, as the case may be, have been duly authorized by all necessary
corporate, partnership or comparable and, if required, stockholder action, as
the case may be, and do not:
 
(a)           contravene the Organic Documents of any Loan Party or any of its
respective Subsidiaries;
 
(b)           contravene any material law, statute, rule or regulation binding
on or affecting any Loan Party or any of its respective Subsidiaries;
 
(c)           except as set forth on Schedule 3.02(c), violate or result in a
default or event of default or an acceleration of any rights or benefits under
any material indenture, agreement or other instrument binding upon any Loan
Party or any of its respective Subsidiaries; or
 
(d)           result in, or require the creation or imposition of, any Lien on
any material asset of any Loan Party or any of its respective Subsidiaries,
except Liens created under the Loan Documents.
 
Section 3.03                      Government Approval, Regulation, etc.
 
  Except as set forth on Schedule 3.03, no consent, authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required for the due execution, delivery or
performance by the Borrower or any other Loan Party of this Agreement or any
other Loan Document which has been entered into, the borrowing of the Loans, or
the use of the proceeds thereof and the issuance of Letters of Credit hereunder,
except such as have been obtained or made and are in full force and effect and
except filings necessary to perfect Liens under the Security Documents.  No Loan
Party or any of its respective Subsidiaries is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
 
Section 3.04                      Validity, etc.
 
  This Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party will, on the due execution and delivery thereof and assuming the due
execution and delivery of this Agreement by each of the other parties hereto,
constitute, the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
 
Section 3.05                      Financial Information.  xiii) The consolidated
balance sheets of (i) Holdings and its Subsidiaries as of December 31, 2004,
2005 and 2006, reported on by Ernst & Young, LLP, independent public
accountants, and (ii) North Pittsburgh Systems, Inc. and its Subsidiaries as of
 
 
-60-

--------------------------------------------------------------------------------

 
December 31, 2004, 2005 and 2006, reported on by KPMG LLP, and, in each case,
the related consolidated statements of earnings and cash flows of such Person
and its Subsidiaries for the three years ended December 31, 2006, copies of
which have been furnished to the Administrative Agent and each Lender, have been
prepared in accordance with GAAP consistently applied, and present fairly in all
material respects the consolidated financial condition of (x) Holdings and its
Subsidiaries (in the case of the financial statements referred to in clause (i)
above) and (y) North Pittsburgh Systems, Inc. and its Subsidiaries (in the case
of the financial statements referred to in clause (ii) above) as of the dates
thereof and the results of their operations and cash flows for the periods then
ended.
 
(b)           On the Effective Date, except for the Obligations, as disclosed in
the financial statements referred to above or the notes thereto or on
Schedule 3.05(b) hereto, neither the Loan Parties nor any of their Subsidiaries
has any Indebtedness, material contingent liabilities, long-term commitments or
unrealized losses.
 
Section 3.06                      No Material Adverse Effect.  Since December
31, 2006, no event or circumstance has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
Section 3.07                      Litigation.  Except as set forth on Schedule
3.07, there is no pending or, to the knowledge of any Loan Party, threatened
litigation, action or proceeding affecting any Loan Party or any of their
respective Subsidiaries’ operations, properties, businesses, assets or
prospects, or the ability of the parties to consummate the transactions
contemplated hereby, which would have a Material Adverse Effect or which
purports to affect the legality, validity or enforceability of this Agreement,
any other Loan Document or the other transactions contemplated hereby.
 
Section 3.08                      Compliance with Laws and Agreements.  Except
as set forth on Schedule 3.08, none of the Loan Parties has violated, is in
violation of or has been given written notice of any violation of any Applicable
Law (other than Environmental Laws, which are the subject of Section 3.13),
regulation or order of any Governmental Authority applicable to it or its
property or any indenture, agreement or other instrument binding upon it or its
property, except for any violations which do not have a Material Adverse
Effect.  No Default has occurred and is continuing.
 
Section 3.09                      Subsidiaries.  Schedule 3.09 sets forth the
name of, type of entity, and the direct or indirect ownership interest of
Holdings and its Subsidiaries (including the legal structure) or other
investment of Holdings and identifies each Subsidiary of Holdings that is a Loan
Party, in each case as of the date of this Agreement.
 
Section 3.10                      Ownership of Properties.  xiv) Each Loan Party
and its Subsidiaries has good and marketable title to (or other similar title in
jurisdictions outside the United States of America), or valid leasehold
interests in, or easements or other limited property interests in, or is
licensed to use, all its material properties and assets (including all Mortgaged
Properties), except where the failure to have such title in the aggregate could
not reasonably be expected to have a Material Adverse Effect.  All Mortgaged
Properties are free and clear of Liens, except for Prior Liens and all of such
other properties are free and clear of Liens, other than Permitted Liens.
 
(b)           As of the date of this Agreement, Schedule 3.10(b) contains and
will contain a true and complete list of each parcel of Real Property (i) owned
by any Loan Party as of the date of this Agreement and describes the type of
interest therein held by such Loan Party and (ii) leased, subleased or otherwise
occupied or utilized by any Loan Party, as lessee, as of the date of this
Agreement and describes the type of interest therein held by such Loan Party and
whether such lease, sublease or other
 
 
-61-

--------------------------------------------------------------------------------

 
instrument requires the consent of the landlord thereunder or other parties
thereto to the transactions contemplated hereby.
 
(c)           Each of Holdings and its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect.  Each of Holdings and its Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
 
(d)           Each of Holdings and each of its Subsidiaries owns, possesses, is
licensed or otherwise has the right to use, or could obtain ownership or
possession of, on terms not materially adverse to it, all patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary for the present conduct of its business, without any known conflict
with the rights of others, except where such conflicts could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(e)           As of the date of this Agreement, neither Holdings nor any of its
Subsidiaries has received any written notice of, or has any knowledge of, any
pending or contemplated condemnation proceeding affecting any of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Restatement Date.
 
(f)           Neither Holdings nor any of its Subsidiaries is obligated on the
Restatement Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein.
 
(g)           As of the date of this Agreement, no Loan Party or any of its
Subsidiaries has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Taking or Destruction affecting
all or any portion of its property.  No Mortgage encumbers improved Real
Property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968 unless flood insurance
available under such Act has been obtained in accordance with Section 5.04.
 
Section 3.11                      Taxes.  As of the date of this Agreement, each
Loan Party and each Subsidiary has filed all federal, foreign and all other
material income tax returns and reports required by Applicable Law to have been
filed by it and has paid all material taxes and governmental charges due, except
any such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books; provided that, in the case of any taxes
that are being contested, any such contest of taxes or charges with respect to
Collateral shall satisfy the Contested Collateral Lien Conditions.
Section 3.12                      Pension and Welfare Plans.  No ERISA Event has
occurred or is reasonably expected to occur which could reasonably be expected
to have a Material Adverse Effect or give rise to a Lien (other than a Permitted
Lien) on the assets of Holdings or any of its Subsidiaries.  Each Loan Party and
each of their ERISA Affiliates are in compliance in all respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan
except for failures to so comply which could not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.12, no condition
exists or event or transaction has occurred with respect to any Plan which
reasonably might result in the incurrence by any Loan Party or any ERISA
Affiliate of any liability, fine
 
 
-62-

--------------------------------------------------------------------------------

 
or penalty which could reasonably be expected to have a Material Adverse
Effect.  No Loan Party or Subsidiary has any contingent liability with respect
to post-retirement benefits provided under a Welfare Plan, other than (i)
liability for continuation coverage described in Part 6 of Subtitle B of Title I
of ERISA and (ii) liabilities that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all Applicable Laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) no Loan Party or Subsidiary has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan.
 
Section 3.13                      Environmental Warranties
 
.  xv) Except as set forth on Schedule 3.13(a), all facilities and property
owned, leased or operated by Holdings or any of its Subsidiaries, and all
operations conducted thereon, are in compliance with all Environmental Laws,
except for such noncompliance that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
(b)           Except as set forth on Schedule 3.13(b), there are no pending or
threatened (in writing):
 
(i)           Environmental Claims received by Holdings or any of its
Subsidiaries, or
 
(ii)            written claims, complaints, notices or inquiries received by
Holdings or any of its Subsidiaries regarding Environmental Liability,
 
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(c)           Except as set forth on Schedule 3.13(c), there have been no
Releases of Hazardous Materials at, on, under or from any property now or, to
any Loan Party’s knowledge, previously owned, leased or operated by Holdings or
any of its Subsidiaries that, individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.
 
(d)           Holdings and its Subsidiaries have been issued and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits which, if not so obtained or as to which Holdings and its
Subsidiaries are not in compliance, or are not in effect, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(e)           Except as set forth on Schedule 3.13(e), as of the date of this
Agreement, no property now or, to any Loan Party’s knowledge, previously owned,
leased or operated by Holdings or any of its Subsidiaries is listed or proposed
(with respect to owned property only) for listing on the CERCLIS or on any
similar state list of sites requiring investigation or clean-up, or on the
National Priorities List pursuant to CERCLA.
 
(f)           There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, surface impoundments or disposal areas, on or
under any property now or, to any Loan Party’s knowledge, previously owned or
leased by Holdings or any of its Subsidiaries which, singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
 
-63-

--------------------------------------------------------------------------------

 
(g)           As of the date of this Agreement, neither Holdings nor any of its
Subsidiaries has transported or arranged for the transportation of any Hazardous
Material to any location which is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or other
investigations which would reasonably be expected to lead to any Environmental
Claim against Holdings or any of its Subsidiaries.
 
(h)           As of the date of this Agreement, no Liens have been recorded
pursuant to any Environmental Law with respect to any property or other assets
currently owned or leased by Holdings or any of its Subsidiaries.
 
(i)           Neither Holdings nor any of its Subsidiaries is currently
conducting any Remedial Action pursuant to any Environmental Law, nor has
Holdings or any of its Subsidiaries assumed by contract, agreement or operation
of law any obligation under Environmental Law, the cost of which, singly or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(j)           There are no polychlorinated biphenyls or friable asbestos present
at any property owned, leased or operated by Holdings or any of its
Subsidiaries, which, singly or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
Section 3.14                      Regulations U and X.  The Loans, the use of
the proceeds thereof, this Agreement and the transactions contemplated hereby
will not result in a violation of or be inconsistent with any provision of
Regulation U or Regulation X.
 
Section 3.15                      Disclosure; Accuracy of Information; Pro Forma
Balance Sheets and Projected Financial Statements.  xvi) The Loan Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which they and their Subsidiaries are subject, and all other
matters known to any of them that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither this Agreement
nor any other document, certificate or statement furnished to the Administrative
Agent or any Lender by or on behalf of any Loan Party in connection herewith
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements contained herein and therein not
misleading, in light of the circumstances under which they were made; provided
that to the extent this or any such document, certificate or statement was based
upon or constitutes a forecast, estimate or projection, the Loan Parties
represent only that such forecast, estimate or projection was made in good faith
by the Loan Parties and was prepared using reasonable assumptions and estimates.
 
(b)           The pro forma consolidated income statement projections for
Holdings and its Subsidiaries on a combined basis, pro forma consolidated
balance sheet projections for Holdings and its Subsidiaries on a combined basis
and pro forma consolidated cash flow projections for Holdings and its
Subsidiaries on a combined basis for the Fiscal Years ending 2011 through 2017,
inclusive, which have been prepared on an annual basis (the “Projected Financial
Statements”), give appropriate effect to the all Indebtedness and Liens incurred
or created in connection with the transactions contemplated hereby.  The
assumptions made in preparing the Projected Financial Statements are believed by
each Loan Party to be reasonable as of the date of such projections and as of
the Restatement Date and all material assumptions with respect to the Projected
Financial Statements are set forth therein.  The Projected Financial Statements
present a good faith estimate of the consolidated financial information
contained therein at the date thereof based upon estimates or assumptions
believed by each Loan Party to be reasonable, it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by the projections probably will differ from the
projected results and that the difference may be material.
 
 
-64-

--------------------------------------------------------------------------------

 
Section 3.16                      Insurance.  As of the date of this Agreement,
set forth on Schedule 3.16 is a summary of all insurance policies maintained by
Holdings and its Subsidiaries (a) with respect to properties material to the
businesses of Holdings and its Subsidiaries against such casualties and
contingencies and of such types and in such amounts as are customary in the case
of similar businesses operating in the same or similar locations, and (b)
required to be maintained pursuant to the Security Documents.  All such
insurance policies are maintained with financially sound and responsible
insurance companies.
 
Section 3.17                      Labor Matters.  Except as could not reasonably
be expected to have a Material Adverse Effect, (a) there are no strikes,
lockouts or slowdowns against Holdings or any of its Subsidiaries pending or, to
the knowledge of any Loan Party, threatened; (b) the hours worked by and
payments made to employees of Holdings or any of its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters; and (c) all payments due
from Holdings or any of its Subsidiaries, or for which any claim may be made
against Holdings or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Holdings or such Subsidiary.
 
Section 3.18                      Solvency.  Immediately following the Merger
and immediately after giving effect to each Credit Event, each Loan Party and
each of their respective Subsidiaries will be Solvent.
 
Section 3.19                      Securities.  The Equity Interests of Holdings
and each of its Subsidiaries have been duly authorized, issued and delivered and
are fully paid, nonassessable and were not issued in violation of any preemptive
rights. Except as set forth in Schedule 3.19, the Equity Interests of each
Subsidiary held, directly or indirectly, by any Loan Party are owned, directly
or indirectly, by such Loan Party free and clear of all Liens (other than
Permitted Liens).  Except as set forth in Schedule 3.19, there are not, as of
the date of this Agreement, any options, warrants, calls, subscriptions,
convertible or exchangeable securities, rights, agreements, commitments or
arrangements for any Person to acquire any Equity Interests of Holdings and each
of its Subsidiaries or any other securities convertible into, exchangeable for
or evidencing the right to subscribe for any such Equity Interests.
 
Section 3.20                      Security Documents.  xvii) The Collateral
Agreement is effective to create in favor of the Administrative Agent for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
security interests in the Securities Collateral and, when such Securities
Collateral is delivered to the Administrative Agent together with stock powers
or endorsements in blank, the Administrative Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the pledgor
thereunder in such Securities Collateral.
 
(b)           (i) The Collateral Agreement is effective to create in favor of
the Administrative Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable security interests in the Collateral
described therein to the extent such Collateral is not excluded from the
coverage of Article 9 of the UCC and (ii) when (x) financing statements in
appropriate form are filed in the applicable filing offices to perfect such
security interests (to the extent such security interests can be perfected by
filing) and (y) upon the taking of possession or control by the Administrative
Agent of any such Collateral in which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Collateral Agreement), the Administrative Agent shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral (other than the
Intellectual Property (as defined in the Collateral Agreement)) to the extent
such Lien and security interest can be perfected by the filing of a financing
statement pursuant to the UCC
 
 
-65-

--------------------------------------------------------------------------------

 
or by possession or control by the Administrative Agent, in each case prior and
superior in right to any other Person, other than with respect to Permitted
Liens.
 
(c)           The Administrative Agent has a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Effective Date), in each case
prior and superior in right to any other Person other than with respect to
Permitted Liens.
 
(d)           Each Mortgage executed and delivered on or prior to the
Restatement Date is, or, to the extent any Mortgage is duly executed and
delivered thereafter by Holdings or any of its Subsidiaries, will be, effective
to create in favor of the Administrative Agent, for its benefit and the benefit
of the Secured Parties, a legal, valid and enforceable Lien on and security
interest in all of the Loan Parties’ right, title and interest in and to the
Mortgaged Properties thereunder and the proceeds thereof, and the Mortgages
filed in the offices specified on Schedule 3.20(d) on or prior to the
Restatement Date constitute a Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Mortgaged Properties and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons pursuant to Prior Liens.
 
Section 3.21                      Anti -Terrorism Laws.  (a) No Loan Party nor
any of their respective Subsidiaries or, to the knowledge of any of the Loan
Parties, any of their Affiliates is in violation of any Applicable Laws relating
to terrorism or money laundering (“Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
 
(b)          No Loan Party or Subsidiary of any Loan Party or, to the knowledge
of any of the Loan Parties, any of their Affiliates or their respective brokers
or other agents acting or benefiting in any capacity in connection with the
Loans is any of the following:
 
(i)           a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
 
(ii)          a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
 
(iii)         a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)         a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order; or
 
(v)          a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website or
any replacement website or other replacement official publication of such list.
 
 
-66-

--------------------------------------------------------------------------------

 
(c)           No Loan Party or Subsidiary of any Loan Party or, to the knowledge
of any Loan Party, any of their Affiliates or their respective brokers or other
agents acting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in clause (b) above, (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
 
ARTICLE IV
 
CONDITIONS
Section 4.01                      [Intentionally Omitted]
 
Section 4.02                      [Intentionally Omitted]
 
Section 4.03                      Conditions to Each Credit Event.  The
agreement of each Lender (including any Person with an Incremental Term
Commitment) to make any Loan and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (such event being called a “Credit Event”)
(excluding, except for purposes of subsection (b) below only) continuations and
conversions of Loans) requested to be made by it on any date is subject to the
satisfaction of the following conditions:
 
(a)           The Administrative Agent shall have received a notice of such
Credit Event as required by Section 2.02, 2.04 or 2.06, as applicable.
 
(b)           The representations and warranties made by each Loan Party set
forth in Article III hereof and in the other Loan Documents shall be true and
correct with the same effect as if then made (unless expressly stated to relate
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date).
 
(c)           At the time of and immediately after such Credit Event, no Default
shall have occurred and be continuing.
 
(d)           The Administrative Agent shall have received a Borrowing Request
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.02 or Section 2.03, as applicable.
 
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event, as to the matters specified in
paragraphs (b) and (c) of this Section 4.03.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each Loan Party hereby covenants and agrees with the Lenders that on or after
the Effective Date and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder or under any other Loan Document have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed:
 
 
-67-

--------------------------------------------------------------------------------

 
Section 5.01                      Financial Information, Reports, Notices, etc.
 
  The Borrower will furnish, or will cause to be furnished, to each Lender and
the Administrative Agent copies of the following financial statements, reports,
notices and information:
 
(a)           as soon as available and in any event within 45 days (or such
shorter period for the filing of Holdings’ Form 10-Q as may be required by the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Holdings, commencing with the Fiscal Quarter ending March 31, 2008, a
consolidated balance sheet of Holdings as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flow of Holdings for such Fiscal
Quarter and for the same period in the prior Fiscal Year and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, certified by a Financial Officer of the Borrower;
 
(b)           as soon as available and in any event within 90 days (or such
shorter period as may be required for the filing of Holdings’ Form 10-K by the
SEC) after the end of each Fiscal Year of Holdings, commencing with the Fiscal
Year ending December 31, 2007, a copy of the annual audit report for such Fiscal
Year for Holdings on a consolidated basis, including therein a consolidated
balance sheet of Holdings as of the end of such Fiscal Year and consolidated
statements of earnings and cash flow of Holdings for such Fiscal Year, in each
case certified (without any Impermissible Qualification) by Ernst & Young LLP or
other independent public accountants reasonably acceptable to the Administrative
Agent, together with a certificate from a Financial Officer of the Borrower (a
“Compliance Certificate”) containing a computation in reasonable detail of, and
showing compliance with, each of the financial ratios and restrictions contained
in the Financial Covenants and a computation of Available Cash, Cumulative
Available Cash and the amount of Subject Payments made and to the effect that,
in making the examination necessary for the signing of such certificate, such
Financial Officers have not become aware of any Default that has occurred and is
continuing, or, if such Financial Officers have become aware of such Default,
describing such Default and the steps, if any, being taken to cure it, and
concurrently with the delivery of the foregoing financial statements, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines); and additionally
consolidating financial information corresponding to the audited financial
statements required above shall concurrently be provided;



(c)           as soon as available and in any event within 45 days (or such
shorter period as may be required for the filing of Holdings’ Form 10-Q by the
SEC) after the end of each Fiscal Quarter, a Compliance Certificate containing a
computation in reasonable detail of, and showing compliance with, each of the
financial ratios and restrictions contained in the Financial Covenants and a
computation of Available Cash, Cumulative Available Cash and the amount of
Subject Payments made and to the effect that, in making the examination
necessary for the signing of such certificate, such Financial Officers have not
become aware of any Default that has occurred and is continuing, or, if such
Financial Officers have become aware of such Default, describing such Default
and the steps, if any, being taken to cure it;
 
(d)           no later than 10 days prior to the commencement of each Fiscal
Year of Holdings beginning with the 2012 Fiscal Year, a detailed consolidated
budget by Fiscal Quarter for such Fiscal Year (including a projected combined
balance sheet and related statements of projected operations and cash flow as of
the end of and for each Fiscal Quarter during such Fiscal Year and a narrative
description from a Financial Officer describing such consolidated budget, in
form satisfactory to the Administrative Agent) and the succeeding Fiscal Years
through the Fiscal Year
 
 
-68-

--------------------------------------------------------------------------------

 
ending on or immediately after the Initial Term-2 Loan Maturity Date (including
a projected combined balance sheet and related statements of projected
operations and cash flow as of the end of and for each Fiscal Quarter during
such Fiscal Year) and, promptly when available, any significant revisions of
such budgets;
 
(e)           promptly upon receipt thereof, copies of all reports submitted to
Holdings or any of its Subsidiaries by independent certified public accountants
in connection with each annual, interim or special audit of the books of
Holdings or any of its Subsidiaries made by such accountants, including any
management letters submitted by such accountants to management in connection
with their annual audit, in each case, to the extent such accountants have
consented thereto;
 
(f)           as soon as possible and in any event within three Business Days
after becoming aware of the occurrence of any Default, a statement of a
Financial Officer of the Borrower setting forth details of such Default and the
action which the Borrower has taken and proposes to take with respect thereto;
 
(g)           as soon as possible and in any event within five Business Days
after (i) the occurrence of any adverse development with respect to any
litigation, action or proceeding that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (ii) the
commencement of any litigation, action or proceeding that could reasonably be
expected to have a Material Adverse Effect or that purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, notice thereof and
copies of all documentation relating thereto;
 
(h)           promptly after the sending or filing thereof, copies of all
reports which Holdings sends to any of its security holders, and all reports,
registration statements (other than on Form S-8 or any successor form) or other
materials (including affidavits with respect to reports) which Holdings or any
of its Subsidiaries or any of its officers files with the SEC or any national
securities exchange;
 
(i)           promptly upon becoming aware of the taking of any specific actions
by the Loan Parties, their Subsidiaries or any other Person to terminate any
Pension Plan (other than a termination pursuant to Section 4041(b) of ERISA
which can be completed without the Loan Parties, their Subsidiaries or any ERISA
Affiliate having to provide more than $1.0 million in addition to the normal
contribution required for the plan year in which termination occurs to make such
Pension Plan sufficient), or the occurrence of an ERISA Event which could result
in a Lien on the assets of any Loan Party or any of their respective
Subsidiaries or in the incurrence by any Loan Party or any of their respective
Subsidiaries of any liability, fine or penalty which could reasonably be
expected to have a Material Adverse Effect, or any increase in the contingent
liability of any Loan Party or any of their respective Subsidiaries with respect
to any post-retirement Welfare Plan benefit if the increase in such contingent
liability which could reasonably be expected to have a Material Adverse Effect,
notice thereof and copies of all documentation relating thereto;
 
(j)           upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by any Loan Party or any of their respective Subsidiaries or ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (ii) the
most recent actuarial valuation report for each Pension Plan; (iii) all notices
received by any Loan Party or any of their respective Subsidiaries or ERISA
Affiliates from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event;
 
 
-69-

--------------------------------------------------------------------------------

 
and (iv) such other documents or governmental reports or filings relating to any
Plan as the Administrative Agent shall reasonably request;
 
(k)           as soon as possible, notice of any other development that could
reasonably be expected to have a Material Adverse Effect;
 
(l)           simultaneously with the delivery of financial statements pursuant
to Sections 5.01(a) and (b), certifications by the chief executive officer and
the chief financial officer or others under the Exchange Act, the Sarbanes-Oxley
Act of 2002, as amended, and/or the rules and regulations of the SEC, without
any exceptions or qualifications; and
 
(m)           such other information respecting the condition or operations,
financial or otherwise, of any Loan Party or any of their respective
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.
 
Section 5.02                      Compliance with Laws, etc.
 
  The Loan Parties will, and will cause each of their Subsidiaries to, comply in
all respects with all Applicable Laws, rules, regulations and orders, except
where such noncompliance, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, such compliance to include,
subject to the foregoing (without limitation):
 
(a)           the maintenance and preservation of their existence and their
qualification as a foreign corporation, limited liability company or partnership
(or comparable foreign qualification, if applicable, in the case of any other
form of legal entity), and
 
(b)           the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon them or upon their property
except as provided in Section 5.14.
 
Section 5.03                      Maintenance of Properties.  Holdings and each
of its Subsidiaries will maintain, preserve, protect and keep its material
properties and material assets in good repair, working order and condition, and
make necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times; provided that nothing in this Section 5.03 shall prevent Holdings or any
such Subsidiary from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the reasonable commercial judgment of
such Person, desirable in the conduct of its or their business and does not in
the aggregate have a Material Adverse Effect.
 
Section 5.04                      Insurance.  Holdings and each of its
Subsidiaries will maintain or cause to be maintained with financially sound and
responsible insurance companies (a) insurance with respect to their properties
material to the business of Holdings and its Subsidiaries against such
casualties and contingencies and of such types and in such amounts with such
deductibles as is customary in the case of similar businesses operating in the
same or similar locations (including, without limitation, (i) physical hazard
insurance on an “all risk” basis, (ii) commercial general liability against
claims for bodily injury, death or property damage covering any and all claims,
(iii) explosion insurance in respect of any boilers, machinery or similar
apparatus constituting Collateral, (iv) business interruption insurance, (v)
worker’s compensation insurance as may be required by any Applicable Law, (vi)
with respect to each Mortgaged Property, flood insurance in such amount as the
Administrative Agent may from time to time require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time and (vii) such other insurance against
risks as the Administrative Agent may from time to time require) and (b) all
insurance required to
 
 
-70-

--------------------------------------------------------------------------------

 
be maintained pursuant to the Security Documents, and will, upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained by Holdings and its Subsidiaries in
accordance with this Section.  Each such insurance policy shall provide that (i)
it may not be cancelled or otherwise terminated without at least thirty (30)
days’ (or, in the case of non-payment of premium, ten (10) days’) prior written
notice to the Administrative Agent (and to the extent any such policy is
cancelled, modified or renewed, the Borrower shall deliver a copy of the renewal
or replacement policy (or other evidence thereof) to the Administrative Agent,
or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of the payment of the premium
therefor); (ii) the Administrative Agent is permitted to pay any premium
therefor within ten (10) days after receipt of any notice stating that such
premium has not been paid when due; (iii) all losses thereunder shall be payable
notwithstanding any act or negligence of Holdings or any of its Subsidiaries or
its agents or employees which otherwise might have resulted in a forfeiture of
all or a part of such insurance payments; (iv) to the extent such insurance
policy constitutes property insurance, all losses payable thereunder in an
amount in excess of $1.0 million shall be payable to the Administrative Agent,
as an additional insured and as loss payee, pursuant to a standard
non-contributory New York mortgagee endorsement and shall be in an amount at
least sufficient to prevent coinsurance liability; provided that the
Administrative Agent, as loss payee pursuant to the foregoing, shall not agree
to the adjustment of any claim without the consent of the Borrower (such consent
not to be unreasonably withheld or delayed); and (v) with respect to liability
insurance, the Administrative Agent shall be named as an additional insured.
Notwithstanding the inclusion in each insurance policy of the provision
described in clause (ii) of the immediately preceding sentence, in the event
Holdings or any of its Subsidiaries gives the Administrative Agent written
notice that it does not intend to pay any premium relating to any insurance
policy when due, the Administrative Agent shall not exercise its right to pay
such premium so long as such Person delivers to the Administrative Agent a
replacement insurance policy or insurance certificate evidencing that such
replacement policy or certificate provides the same insurance coverage required
under this Section 5.04 as the policy being replaced by such Person with no
lapse in such coverage.
 
Section 5.05                      Books and Records; Visitation
Rights.  Holdings and each of its Subsidiaries will keep books and records which
accurately reflect its business affairs in all material respects and material
transactions and permit the Administrative Agent or its representatives, at
reasonable times and intervals and upon reasonable notice, to visit all of its
offices, to discuss its financial matters with its officers and independent
public accountant and, upon the reasonable request of the Administrative Agent
or a Lender, to examine (and, at the expense of the Borrower, photocopy extracts
from) any of its books or other corporate or partnership records.
 
Section 5.06                      Environmental Covenant.  Each of the Loan
Parties will and will cause each of its Subsidiaries to:
 
(a)           use and operate all of its facilities and properties in compliance
with all Environmental Laws except for such noncompliance which, singly or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, keep all Environmental Permits in effect and remain in compliance
therewith and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except for any noncompliance that would not reasonably be
expected to have a Material Adverse Effect;
 
(b)           promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with or
liability under any Environmental Law which could reasonably be expected to have
a Material Adverse Effect, and promptly cure and have dismissed with prejudice
or contest in good faith any actions and proceedings relating thereto;
 
 
-71-

--------------------------------------------------------------------------------

 
(c)           in the event of the presence of any Hazardous Material on any
Mortgaged Property which is in violation of any Environmental Law or which could
reasonably be expected to have Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, the applicable Loan Parties, upon discovery thereof, shall take all
necessary steps to initiate and expeditiously complete all response, corrective
and other action to mitigate and eliminate any such adverse effect in accordance
with and to the extent required by applicable Environmental Laws, and shall keep
the Administrative Agent informed of their actions;
 
(d)           at the written request of the Administrative Agent or the
Requisite Lenders, which request shall specify in reasonable detail the basis
therefor, the Loan Parties will provide, at such Loan Parties’ sole cost and
expense, an environmental site assessment report concerning any Mortgaged
Property now or hereafter owned or, to the extent such assessment can be
obtained without violating the applicable lease, leased by such Person, prepared
by an environmental consulting firm reasonably acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
potential cost of any Remedial Action in connection with such Hazardous
Materials on, at, under or emanating from such Mortgaged Property pursuant to
any applicable Environmental Law; provided that such request may be made only if
(i) there has occurred and is continuing an Event of Default or (ii) the
Administrative Agent or the Requisite Lenders reasonably believe that a Loan
Party or any such Mortgaged Property is not in compliance with Environmental Law
and such noncompliance could reasonably be expected to have a Material Adverse
Effect, or that circumstances exist that could reasonably be expected to form
the basis of an Environmental Claim against such Person or to result in
Environmental Liability, in each case that could reasonably be expected to have
a Material Adverse Effect (in such events as are listed in this subparagraph,
the environmental site assessment shall be focused upon the noncompliance or
other circumstances as applicable). If any Loan Party fails to provide the same
within 90 days after such request was made, the Administrative Agent may order
the same, and each Loan Party shall grant and hereby grants to the
Administrative Agent and the Requisite Lenders and their agents access to such
Mortgaged Property (to the extent, in the case of any leased property, such
access can be granted without violating the applicable lease) and specifically
grants the Administrative Agent and the Requisite Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to perform such an
assessment, all at such Person’s sole cost and expense; and
 
(e)           provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 5.06.
 
Section 5.07                      Information Regarding Collateral.  (a) Each
Loan Party will furnish to the Administrative Agent prompt written notice of any
change (i) in such Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) unless such Loan Party is a “registered organization” within
the meaning of the UCC, in the location of any Loan Party’s chief executive
office, its principal place of business, any office in which it maintains books
or records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or corporate structure,
(iv) in any Loan Party’s Federal Taxpayer Identification Number or its
organizational identification number or (v) in any Loan Party’s jurisdiction of
organization. Each Loan Party agrees not to effect or permit any change referred
to in the preceding sentence unless (i) it shall have given the Administrative
Agent thirty (30) days’ prior written notice (or such shorter notice as may be
agreed to by the Administrative Agent) and (ii) all filings have been made under
the UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. Each Loan Party also agrees
 
 
-72-

--------------------------------------------------------------------------------

 
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
 
(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding Fiscal Year pursuant to clause (b) of Section
5.01, the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer and the chief legal officer (or individual having the
analogous title) of the Borrower (i) setting forth the information required
pursuant to the Schedules to the Collateral Agreement or confirming that there
has been no change in such information since the Effective Date or the date of
the most recent Schedule updates delivered pursuant to this Section and (ii)
certifying that all UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the security interests under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).
 
Section 5.08                      Existence; Conduct of Business.  Each Loan
Party will, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its and its Subsidiaries’ legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
 
Section 5.09                      Performance of Obligations.  Each Loan Party
will and will cause its Subsidiaries to perform all of their respective
obligations under the terms of each mortgage, indenture, security agreement,
other debt instrument and material contract by which they are bound or to which
they are a party except for such noncompliance as in the aggregate would not
have a Material Adverse Effect.
 
Section 5.10                      Casualty and Condemnation.  Each Loan Party
(a) will furnish to the Administrative Agent prompt written notice of any
casualty or other insured damage to any Collateral in an amount in excess of
$2.0 million or the commencement of any action or proceeding for the Taking of
any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Security Documents.
 
Section 5.11                      Pledge of Additional Collateral.  Within 30
days (as such date may be extended by the Administrative Agent in its sole
discretion) after the acquisition of assets of the type that would have
constituted Collateral on the Effective Date pursuant to the Security Documents
(the “Additional Collateral”), each appropriate Loan Party will take all
necessary action, including the filing of appropriate financing statements under
the provisions of the UCC, applicable domestic or local laws, rules or
regulations in each of the offices where such filing is necessary or
appropriate, or amending or confirming the Guaranty Agreement and the Security
Documents, or in the case of the Equity Interests of a “first tier” Non-U.S.
Subsidiary, entering into a pledge agreement under the laws of the jurisdiction
of such Non-U.S. Subsidiary providing for the relevant Loan Party to have an
enforceable and perfected security interest in 65% of the Equity Interests in
such Subsidiary, to grant to the Administrative Agent for its benefit and the
benefit of the Secured Parties a perfected Lien, subject to Permitted Liens in
such Collateral pursuant to and to the full extent required by the Security
Documents and this Agreement.  In the event that any Loan Party acquires an
interest in additional Real Property having a fair market value in excess of
$1.0 million as determined in good faith by the Borrower, or renews any lease
with respect to a Mortgaged Property the appropriate Loan Party, using its
commercially reasonable efforts in the case of
 
 
-73-

--------------------------------------------------------------------------------

 
any such leases (but without any requirement to provide any lessor any
compensation), will take such actions and execute such documents as the
Administrative Agent shall require to confirm the Lien of a Mortgage, if
applicable, or to create a new Mortgage encumbering any such Real Property for
the benefit of the Secured Parties.  All actions taken by the parties in
connection with the pledge of Additional Collateral, including, without
limitation, the reasonable and documented costs of the Administrative Agent and
counsel for the Administrative Agent, shall be for the account of the Borrower,
which shall pay all sums due on demand.
 
Section 5.12                      Further Assurances.  The Loan Parties will
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and the delivery of appropriate opinions of counsel), which
may be required under any Applicable Law, or which the Administrative Agent or
the Requisite Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Security Documents or the validity or priority of any such
Lien, all at the expense of the Loan Parties. The Loan Parties also agree to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
 
Section 5.13                      Use of Proceeds.  The Borrower covenants and
agrees that (i) the proceeds of the Revolving Commitment will be used for
working capital and general corporate purposes of Holdings and its Subsidiaries,
including the payment of certain fees and expenses incurred in connection with
transactions contemplated hereby, and (ii) the proceeds of any Incremental Term
Loans made hereunder will be used to consummate any Permitted Acquisition and to
pay any fees or expenses related thereto.
 
Section 5.14                      Payment of Taxes.  Each Loan Party and its
respective Subsidiaries will pay and discharge all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any Properties belonging to it, prior to the date on which
material penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien or charge upon any Properties of such Loan Party or any of its
respective Subsidiaries or cause a failure or forfeiture of title thereto;
provided that neither such Loan Party nor any of its respective Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings diligently conducted,
which proceedings have the effect of preventing the forfeiture or sale of the
Property or asset that may become subject to such Lien, if it has maintained
adequate reserves with respect thereto in accordance with and to the extent
required under GAAP; provided, further, that, with respect to any taxes that are
being contested, any such contest of any tax, assessment, charge, levy or claim
with respect to Collateral shall satisfy the Contested Collateral Lien
Conditions.
 
Section 5.15                      Equal Security for Loans and Notes
.  If any Loan Party shall create or assume any Lien upon any of its property or
assets, whether now owned or hereafter acquired, other than Permitted Liens
(unless prior written consent to the creation or assumption thereof shall have
been obtained from the Administrative Agent and the Requisite Lenders), it shall
make or cause to be made effective provisions whereby the Obligations will be
secured by such Lien equally and ratably with any and all other assets or
Property thereby secured as long as any such assets or Property shall be
secured; provided that this covenant shall not be construed as consent by the
Administrative Agent and the Requisite Lenders to any violation by any Loan
Party of the provisions of Section 6.02.
 
Section 5.16                      Guarantees.  In the event that any Person
becomes a 90% Owned Subsidiary after the Effective Date, the Borrower will
promptly notify the Administrative Agent of that fact and within thirty (30)
days (as such time may be extended by the Administrative Agent in its sole
 
 
-74-

--------------------------------------------------------------------------------

 
discretion) cause such 90% Owned Subsidiary to execute and deliver to the
Administrative Agent a counterpart of the Guaranty Agreement and deliver to the
Administrative Agent a counterpart of the Collateral Agreement and to take all
such further actions and execute all such further documents and instruments as
may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to create in favor of the Administrative Agent, for the benefit itself
and of the Secured Parties, a valid and perfected Lien on all of the Property
and assets of such 90% Owned Subsidiary described in the applicable forms of the
Security Documents subject to Permitted Liens.
 
Section 5.17                      Subordination of Intercompany Loans.  Each
Loan Party covenants and agrees that any existing and future debt obligation of
any Loan Party to any Subsidiary that is not a Loan Party shall, pursuant to a
subordination agreement reasonably satisfactory to the Administrative Agent, be
expressly subordinated to the Loans following a Default.
 
Section 5.18                      Interest Rate Contracts.  The Borrower will
cause to be in effect, at all times during the term of this Agreement, Interest
Rate Contracts with respect to interest rate exposure under this Agreement in an
aggregate notional principal amount thereunder equal to at least fifty percent
(50%) of the aggregate outstanding Term Loans and with a Lender, a Secured
Hedging Provider or other counterparty reasonably satisfactory to the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all Fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Loan Parties agrees with the Lenders that:
 
Section 6.01                      Indebtedness; Certain Equity Securities.  (a)
The Loan Parties will not, and will not permit any of their Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist (including by
way of Guarantee) any Indebtedness, except:
 
(i)           Indebtedness incurred and outstanding under the Loan Documents;
 
(ii)           debt securities of the Borrower or any Subsidiary Loan Party in
an aggregate principal amount of up to $300.0 million less the aggregate
original principal amount of all Incremental Term Commitments and Incremental
Term Loans made pursuant to Section 2.21(a) the proceeds of which are not
applied to the refinancing or repayment of all or any portion of the Term Loans
plus the amount of any proceeds thereof that are applied to the refinancing or
repayment of all or any portion of the Term Loans, and any Permitted Refinancing
thereof; provided that such Indebtedness shall (A) have a greater Weighted
Average Life to Maturity than the Initial Term-2 Loans at the time of issuance
thereof, (B) not mature or require any payment of principal thereof prior to the
Initial Term-2 Loan Maturity Date, (C) have covenants that are not more
restrictive (taken as a whole) than those set forth herein, (D) if such
Indebtedness is secured, be subject to an intercreditor agreement to be entered
into by the Administrative Agent and the trustee or other applicable
representative for the holders of such debt securities, reasonably satisfactory
in form and substance to the Administrative Agent, (E) not be secured by any
assets that are not included in the Collateral and (F) not be recourse to or
guaranteed by any Person that is not a Loan Party;
 
 
-75-

--------------------------------------------------------------------------------

 
(iii)           Indebtedness set forth on Schedule 6.01(a)(iii) and any
Permitted Refinancing thereof;
 
(iv)           Indebtedness of the Borrower or any Subsidiary Loan Party owed to
the Borrower or any Subsidiary Loan Party; provided that such Indebtedness is
represented by a note and is pledged to the Administrative Agent pursuant to the
Security Documents;
 
(v)           Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness of the Borrower or any Subsidiary Loan Party, in each case, to the
extent such Indebtedness would have been permitted to be incurred hereunder
directly by such Loan Party, and if such Indebtedness is subordinated in right
of payment to the Obligations under the Loan Documents, such Guarantee is as
subordinated in right of payment to the Obligations on the same terms;
 
(vi)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within two Business Days of such Loan Party or such
Subsidiary receiving notice thereof;
 
(vii)           Indebtedness of any Loan Party in an aggregate principal amount
outstanding at any time not in excess of $50.0 million; provided that, in each
case, (x) no Default shall have occurred or be continuing or would result
therefrom and (y) after giving effect to the incurrence of such Indebtedness on
a pro forma basis, the Loan Parties would be in compliance with the Financial
Covenants as of the most recent Test Period for which financial statements have
been delivered pursuant to Section 5.01 and any Permitted Refinancing in respect
thereof;
 
(viii)           Indebtedness of ICTC to the Borrower or any Subsidiary Loan
Party in an aggregate principal amount outstanding at any time not in excess of
$15.0 million; provided that if any such Indebtedness described in this Section
6.01(a)(viii) shall be evidenced by a promissory note, such note shall be
pledged pursuant to the Collateral Agreement;
 
(ix)           Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
Weighted Average Life to Maturity thereof; provided that (A) such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (ix) shall not exceed $25.0 million at any
time outstanding;
 
(x)           Indebtedness under Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes;
 
(xi)           Indebtedness owed to (including obligations in respect of letters
of credit for the benefit of) any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such Person;
 
(xii)           Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, completion guarantees
and similar obligations and trade-
 
 
-76-

--------------------------------------------------------------------------------

 
related letters of credit, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
 
(xiii)           Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or a Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition;
 
(xiv)           obligations arising from or representing deferred compensation
to employees of the Borrower or any Subsidiary that constitute or are deemed to
be Indebtedness under GAAP and that are incurred in the ordinary course of
business;
 
(xv)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of the Borrower in compliance with this Agreement, but only if such
Indebtedness could otherwise be incurred pursuant to clauses (i) to (xiv) of
this Section 6.01(a); provided that no Default shall have occurred and be
continuing or would result therefrom;
 
(xvi)           [Intentionally Omitted];
 
(xvii)           Indebtedness of the Loan Parties assumed in one or more
Permitted Acquisitions and any Permitted Refinancing thereof in an aggregate
principal amount not to exceed $25.0 million outstanding at any time to the
extent such Indebtedness was not incurred in connection with or in contemplation
of such Permitted Acquisition; and
 
(xviii)           Indebtedness of Holdings, the Net Cash Proceeds of which are
used to permanently repay Loans or to finance Capital Expenditures or
Investments by the Borrower or any Subsidiary or to refinance any Indebtedness
pursuant to a Permitted Refinancing thereof; provided that:
 
(A)           after giving effect to any such incurrence of Indebtedness and the
use of proceeds therefrom (and any other Indebtedness incurred or assumed since
the last day of the immediately preceding Test Period), the Total Net Leverage
Ratio would be less than or equal to 4.75:1.00;
 
(B)           [Intentionally Omitted]; and
 
(C)           such Indebtedness shall be non-recourse to the Borrower or any
Subsidiary;
 
provided further that notwithstanding clause (A) above Holdings may incur
unsecured Indebtedness, on terms and conditions satisfactory to the
Administrative Agent, incurred to finance a Permitted Acquisition so long as:
 
(x)           no Default or Event of Default has occurred and is continuing;
 
(y)           the Borrower shall certify in writing to the Administrative Agent
that after giving pro forma effect to the incurrence (if any) of Indebtedness in
connection with such Permitted Acquisition, the assumption (if any) of
Indebtedness permitted in Section 6.01(a)(xvii) and the consummation of such
Permitted Acquisition, the Total Net Leverage Ratio shall be lower than the
Total Net Leverage Ratio calculated immediately
 
 
-77-

--------------------------------------------------------------------------------

 
prior to giving pro forma effect to the incurrence and assumption (if any) of
such Indebtedness and the consummation of such Permitted Acquisition; and
 
(z)           such Indebtedness matures at least one year after the Initial
Term-2 Loan Maturity Date and does not have a Weighted Average Life to Maturity
that is shorter than the remaining Weighted Average Life to Maturity of the
Initial Term-2 Loans.
 
(b)           The Loan Parties will not, nor will they permit any of their
Subsidiaries to, directly or indirectly, issue any Preferred Stock or other
Equity Interest of such Person that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, in either
case at the option of the holder thereof) or otherwise (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part including upon the occurrence of any contingency
(unless the terms of such Equity Interests provide that, upon the happening of
such contingency, no such redemption, repurchase or similar payment with respect
to such Equity Interests shall be required until either all Obligations have
been paid in full and there are no outstanding Commitments or such redemption,
repurchase or similar requirement would be permitted by the terms of this
Agreement), or (iii) is convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests not permitted by this Section
6.01(b), in each case, on or prior to the 91st day after the Initial Term-2 Loan
Maturity Date.
 
Section 6.02                      Liens.  The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on any Property or asset now owned or
hereafter acquired by them, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except the following
(herein collectively referred to as “Permitted Liens”):
 
(i)           (a) Liens in favor of the Administrative Agent for the benefit of
itself and the other Secured Parties under the Security Documents and (b) Liens
on cash or deposits granted in favor of the Swingline Lender or the Issuing Bank
to cash collateralize any Defaulting Lender’s participation in Letters of Credit
or Swingline Loans;
 
(ii)           Liens on assets acquired after the Effective Date existing at the
time of acquisition thereof by the Borrower or any Subsidiary; provided that
such Liens were not incurred in connection with, or in contemplation of, such
acquisition and do not extend to any assets of the Borrower or any Subsidiary
other than the specific assets so acquired;
 
(iii)           Liens to secure the performance of statutory obligations, surety
or appeal bonds or performance bonds, landlords’, carriers’, warehousemen’s,
mechanics’, suppliers’, materialmen’s, attorney’s or other like liens, in any
case incurred in the ordinary course of business and with respect to amounts not
overdue by more than 10 days or being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that (A) a
reserve or other appropriate provision, if any, as is required by GAAP shall
have been made therefor, (B) if such Lien is on Collateral and such amounts are
being contested, the Contested Collateral Lien Conditions shall at all times be
satisfied and (C) such Liens relating to statutory obligations, surety or appeal
bonds or performance bonds shall only extend to or cover cash and cash
equivalents not in the Collateral Account;
 
(iv)           Liens existing on the Effective Date and identified on Schedule
6.02(iv);
 
 
-78-

--------------------------------------------------------------------------------

 
(v)           Liens for taxes, assessments or governmental charges or claims or
other like statutory Liens, in any case incurred in the ordinary course of
business, that do not secure Indebtedness for borrowed money and (A) that are
not yet delinquent or (B) that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that (1) any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor and (2) if such Lien is on Collateral and
such amounts are being contested, the Contested Collateral Lien Conditions shall
at all times be satisfied;
 
(vi)           Liens to secure Indebtedness (including Capital Lease
Obligations) of the type described in Section 6.01(a)(ix) covering only the
assets acquired, financed, refinanced or improved with such Indebtedness;
 
(vii)           Liens securing Indebtedness incurred to refinance Indebtedness
secured by the Liens of the type described in clause (ii) of this Section 6.02;
provided that any such Lien shall not extend to or cover any assets not securing
the Indebtedness so refinanced;
 
(viii)           (A) Liens in the form of zoning restrictions, easements,
licenses, reservations, covenants, conditions or other restrictions on the use
of real property or other minor irregularities in title (including leasehold
title) that do not (1) secure Indebtedness or (2) individually or in the
aggregate materially impair the value or marketability of the real property
affected thereby or the occupation, use and enjoyment in the ordinary course of
business of the Borrower or any Subsidiary at such real property and (B) with
respect to leasehold interests in real property, mortgages, obligations, liens
and other encumbrances incurred, created, assumed or permitted to exist and
arising by, through or under a landlord or owner of such leased property
encumbering the landlord’s or owner’s interest in such leased property;
 
(ix)           Liens in the form of pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which the
Borrower or any of its Subsidiaries is a party, in each case, made in the
ordinary course of business for amounts (A) not yet due and payable or (B) being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that (1) a reserve or other appropriate
provision, if any, as is required by GAAP shall have been made therefor, (2) if
such Lien is on Collateral and such amounts are being contested, the Contested
Collateral Lien Conditions shall at all times be satisfied and (3) such Liens
shall in no event encumber any Collateral other than cash and cash equivalents
not in the Collateral Account;
 
(x)           Liens resulting from operation of law with respect to any
judgments, awards or orders to the extent that such judgments, awards or orders
do not cause or constitute a Default under this Agreement; provided that if any
such Liens are on Collateral and such amounts are being contested, the Contested
Collateral Lien Conditions shall at all times be satisfied;
 
(xi)           Liens in the form of licenses, leases or subleases granted or
created by the Borrower or any of its Subsidiaries, which licenses, leases or
subleases do not interfere, individually or in the aggregate, in any material
respect with the business of the Borrower or such Subsidiary or individually or
in the aggregate materially impair the use (for its intended purpose) or the
value of the property subject thereto; provided that any such Lien shall not
extend to or cover any assets of any Person that is not the subject of any such
license, lease or sublease;
 
(xii)           Liens on fixtures or personal property held by or granted to
landlords pursuant to leases to the extent that such Liens are not yet due and
payable; provided that with respect to any leases entered into after the
Effective Date, the Borrower or the applicable Subsidiary shall use its
 
 
-79-

--------------------------------------------------------------------------------

 
commercially reasonable efforts to (x) enter into a lease that does not grant a
Lien on fixtures or personal property in favor of the landlord thereunder or (y)
obtain a landlord lien waiver reasonably satisfactory to the Administrative
Agent;
 
(xiii)           Liens securing Indebtedness permitted by Section 6.01(a)(xv);
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific assets of
such Person that are being acquired;
 
(xiv)           CoBank, ACB’s statutory Lien on the Borrower’s Bank Equity
Interests; and
 
(xv)           Liens securing Indebtedness issued pursuant to Section
6.01(a)(ii) that are pari passu or junior to the Liens securing the Obligations
so long as such Liens are subject to the terms of an intercreditor agreement and
such other documentation setting forth the relative priorities to the
Collateral, which in each case shall be in form and substance reasonably
satisfactory to the Administrative Agent;
 
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral other than Liens pursuant to clauses
(i)(a) and (xv) above.
 
Section 6.03                      Fundamental Changes; Line of Business.
 
(a)             The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with them,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any wholly owned Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any wholly owned
Subsidiary may merge with or into any wholly owned Subsidiary in a transaction
in which the surviving entity is a wholly owned Subsidiary (and if any party to
such merger is a Subsidiary Loan Party, the surviving entity is a Subsidiary
Loan Party), and (iii) any Subsidiary may merge with or into an entity in a
Permitted Acquisition in a transaction in which the surviving entity is a Loan
Party; provided that in connection with the foregoing, the appropriate Loan
Parties shall take all actions necessary or reasonably requested by the
Administrative Agent to expressly assume the obligations of each non-surviving
entity under each of the Loan Documents and to maintain the perfection of or
perfect, as the case may be, protect and preserve the Liens on the Collateral
granted to the Administrative Agent pursuant to the Security Documents and
otherwise comply with the provisions of Sections 5.11 and 5.12, in each case, on
the terms set forth therein and to the extent applicable.
 
(b)           Notwithstanding the foregoing, any Subsidiary of Holdings may
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or Subsidiary Loan Party (provided that in connection with the
foregoing, the appropriate Loan Parties shall take all actions necessary or
reasonably requested by the Administrative Agent to maintain the perfection of
or perfect, as the case may be, protect and preserve the Liens on the Collateral
granted to the Administrative Agent pursuant to the Security Documents and
otherwise comply with the provisions of Sections 5.11 and 5.12, in each case, on
the terms set forth therein and to the extent applicable and provided further
that such dispositions shall not be for more than the fair market value of the
assets being disposed of), and any Subsidiary which is not a Subsidiary Loan
Party may dispose of assets to any other Subsidiary which is not a Subsidiary
Loan Party.
 
(c)           The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, engage in any business other than businesses of the
type conducted by the Borrower and its
 
 
-80-

--------------------------------------------------------------------------------

 
Subsidiaries on the date of this Agreement and businesses reasonably related
thereto and other businesses specified on Schedule 6.03(c).
 
(d)           Holdings will not engage in any business other than holding Equity
Interests of the Borrower, issuing its Equity Interests or other Indebtedness
which it is permitted to incur pursuant to Section 6.01, maintaining its
existence, performing its obligations under the federal securities laws and
performing activities reasonably related thereto.
 
Section 6.04                      Investments, Loans, Advances, Guarantees and
Acquisitions
 
.  The Loan Parties will not and will permit any of their Subsidiaries to,
directly or indirectly, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Equity Interests in or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or make upfront payments or provide other credit support for any
Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit (each
of the foregoing, an “Investment” and collectively, “Investments”), except:
 
(i)           Permitted Investments;
 
(ii)           Investments existing on the Effective Date (or in respect of
which a binding commitment to make such investment existed on the Effective Date
of this Agreement) and set forth on Schedule 6.04;
 
(iii)           Investments by Loan Parties and their Subsidiaries in Subsidiary
Loan Parties or the Borrower; provided that any such Investment held by a Loan
Party shall be pledged pursuant to the terms of the Collateral Agreement;
 
(iv)           Investments constituting Indebtedness permitted by Sections
6.01(a)(iv), (viii) and (x);
 
(v)           Guarantees constituting Indebtedness permitted by Section
6.01(a)(v);
 
(vi)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(vii)           loans and advances to employees of Holdings and its Subsidiaries
in the ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) not to exceed $2.0 million in the
aggregate at any time outstanding;
 
(viii)           other loans, advances and investments of the Borrower or any
Subsidiary Loan Party not in excess of $10.0 million outstanding at any time;
 
(ix)           Investments received in connection with Dispositions permitted
under Section 6.03(b) and Section 6.05;
 
(x)           accounts receivable of a Loan Party established in the ordinary
course of business;
 
 
-81-

--------------------------------------------------------------------------------

 
(xi)           Investments out of Available Proceeds;
 
(xii)           Permitted Acquisitions;
 
(xiii)           Investments in Bank Equity Interests;
 
(xiv)           Investments in an amount not to exceed Cumulative Available Cash
at the time any such Investment is made; and
 
(xv)           Investments resulting from Restricted Payments permitted by
Section 6.07 or repurchases or redemptions of Indebtedness permitted by Section
6.10(b).
 
Section 6.05                      Asset Sales.  The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by them, nor will the Borrower permit any of its Subsidiaries to, directly
or indirectly, issue any additional Equity Interest in such Subsidiary, except:
 
(i)           sales of inventory or used, surplus, obsolete, outdated,
inefficient or worn out equipment and other property in the ordinary course of
business;
 
(ii)           sales, transfers and dispositions to the Borrower or any
Subsidiary Loan Party; provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Administrative Agent to maintain the perfection of or perfect,
as the case may be, protect and preserve the Liens on the Collateral granted to
the Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable;
 
(iii)           the lease or sublease of Real Property in the ordinary course of
business and not constituting a sale and leaseback transaction;
 
(iv)           sales of Permitted Investments on ordinary business terms;
 
(v)           Liens permitted by Section 6.02 and Investments permitted under
Section 6.04;
 
(vi)           sales of accounts receivable of a Loan Party that are past due in
the ordinary course of business;
 
(vii)           licensing and cross-licensing arrangements involving any
technology or other intellectual property of a Loan Party or a Subsidiary which
does not materially restrict the ability of such Loan Party or Subsidiary to use
the technology or other intellectual property so licensed;
 
 
-82-

--------------------------------------------------------------------------------

 
(viii)           sales, transfers and dispositions of assets (other than Equity
Interests of a Subsidiary) not otherwise permitted under this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (viii) shall not, in the
aggregate, exceed $10.0 million during any Fiscal Year and $40.0 million in the
aggregate and the Net Proceeds thereof are applied as required by Section
2.05(c)(ii);
 
(ix)           Permitted Asset Swaps; and
 
(x)           sales, transfers or dispositions by any Subsidiary (other than
ICTC) that is not a Loan Party to any other Subsidiary that is not a Loan Party.
 
provided that all sales, transfers, leases and other dispositions permitted by
clauses (viii) and (ix) shall be made for fair value and (x) for at least 80%
cash consideration in the case of sales, transfers, leases and other
dispositions permitted by clauses (i) and (viii) and (y) for 100% cash
consideration in the case of sales, transfers, leases and other dispositions
permitted by clauses (iv) and (vi).
 
Section 6.06                      Sale and Leaseback Transactions.  The Loan
Parties will not, and will not permit any of their Subsidiaries to, directly or
indirectly, enter into any arrangement, directly or indirectly, whereby they
shall sell or transfer any Property, real or personal, used or useful in their
business, whether now owned or hereafter acquired, and thereafter rent or lease
such Property or other Property that they intend to use for substantially the
same purpose or purposes as the Property sold or transferred unless (i) the sale
of such Property is permitted by Section 6.05 and (ii) any Lien arising in
connection with the use of such Property by any Loan Party or a Subsidiary is
permitted by Section 6.02.
 
Section 6.07                      Restricted Payments.  The Loan Parties will
not, and will not permit any of their Subsidiaries to, directly or indirectly,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:
 
(i)           Subsidiaries of the Borrower may declare and pay dividends to the
Borrower or another Subsidiary ratably with respect to their Equity Interests or
additional shares of the same class of shares as the dividend being paid to the
extent such payment complies with Section 6.01(b);
 
(ii)           the Borrower may pay dividends consisting solely of shares of its
common stock or additional shares of the same class of shares as the dividend
being paid;
 
(iii)           the Borrower may make Restricted Payments to Holdings and,
without duplication, Holdings may make Restricted Payments or repurchase or
redeem Indebtedness in accordance with Section 6.10(b)(iii) in an amount not to
exceed Cumulative Available Cash at the time of the making of such Restricted
Payment, in each case so long as (x) no Dividend Suspension Period shall be in
effect and (y) no Event of Default shall have occurred and be continuing;
 
(iv)           so long as no Default shall have occurred and is continuing or
would result therefrom, any Loan Party may purchase or redeem Equity Interests
of Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees;
provided that the aggregate amount of such purchases or redemptions under this
clause (iv) shall not exceed in any Fiscal Year $3.0 million;
 
(v)           noncash repurchases of Equity Interests (A) deemed to occur upon
exercise of stock options if such Equity Interests represent a portion of the
exercise price of such options or (B) for payment of withholding taxes upon
vesting of any such Equity Interests consisting of restricted shares or
performance shares;
 
(vi)           [Intentionally Omitted];
 
(vii)           unless a Default shall have occurred and is continuing or would
result therefrom, the Borrower may declare and pay a dividend to Holdings,
provided that an equal amount of cash equity is concurrently contributed by
Holdings to the capital of the Borrower;
 
 
-83-

--------------------------------------------------------------------------------

 
(viii)           the Borrower may declare and pay dividends or make other
distributions in amounts sufficient to permit Holdings to pay the taxes of
Holdings and its Subsidiaries;
 
(ix)           the Borrower and Holdings may make Restricted Payments from
Available Proceeds so long as no Event of Default shall have occurred and be
continuing; and
 
(x)           the Borrower may make distributions to Holdings to pay fees and
expenses required to maintain its existence, and bonus and other benefits
payable to their officers and employees, expenses of members of the Board of
Directors and other general corporate administrative and overhead expenses
actually incurred in the ordinary course of business.
 
Section 6.08                      Transactions with Affiliates.  The Loan
Parties will not, and will not permit any of their Subsidiaries to, directly or
indirectly, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of their Affiliates, unless such
transactions are in the ordinary course of such Loan Party’s business and are at
prices and on terms and conditions not less favorable to the Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, except:
 
(i)           transactions between or among the Borrower and/or one or more of
the Subsidiary Loan Parties not involving any other Affiliate and transactions
among Subsidiaries not involving any Loan Party;
 
(ii)           any Restricted Payment permitted by Section 6.07 and any
transaction permitted by Section 6.03;
 
(iii)           fees and compensation, benefits and incentive arrangements paid
or provided to, and any indemnity provided on behalf of, officers, directors or
employees of Holdings or any of its Subsidiaries as determined in good faith by
the board of directors of Holdings;
 
(iv)           loans and advances to employees of Holdings or any of its
Subsidiaries permitted by Section 6.04(vii);
 
(v)           transactions pursuant to the agreements set forth on Schedule
6.08(v) as such agreements are in effect on the Effective Date and as amended in
accordance with Section 6.10; and
 
(vi)           in the case of any joint venture in which the Borrower or any
Subsidiary has an interest, so long as the other party or parties to the joint
venture which are not Affiliates of the Borrower or any Subsidiary own at least
50% of the equity of such joint venture, transactions between such joint venture
and the Borrower or any Subsidiary that are at prices and on terms and
conditions not less favorable to the Borrower or any Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties.
 
Section 6.09                      Restrictive Agreements.  The Loan Parties will
not, and will not permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Loan Party or any
Subsidiary to create, incur or permit to exist any Lien upon any of its Property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer property to
the Borrower or any of the Subsidiaries; provided that the foregoing shall not
apply to:
 
 
-84-

--------------------------------------------------------------------------------

 
(i)           conditions imposed by law (including orders of the ICC, PPUC or
TPUC) or by any Loan Document;
 
(ii)           clause (a) shall not apply to assets encumbered by Permitted
Liens as long as such restriction applies only to the asset encumbered by such
Permitted Lien;
 
(iii)           restrictions and conditions existing on the Effective Date not
otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but shall
not apply to any amendment or modification expanding the scope of any such
restriction or condition);
 
(iv)           limitations in any indenture or similar agreement governing any
Indebtedness issued pursuant to Section 6.01(a)(ii) (provided that such
limitations shall not be more restrictive than the limitations set forth in the
Loan Documents);
 
(v)           any agreement in effect at the time any Person becomes a
Subsidiary of the Borrower; provided that such agreement was not entered into in
contemplation of such Person becoming a Subsidiary;
 
(vi)           customary restrictions and conditions contained in agreements
relating to the sale of assets pending such sale; provided such restrictions and
conditions apply only to the assets to be sold and such sale is permitted
hereunder; and
 
(vii)           clause (a) shall not apply to customary provisions in leases and
contracts in the ordinary course of business between the Borrower and its
Subsidiaries and their customers and other contracts restricting the assignment
thereof.
 
Section 6.10                      Amendments or Waivers of Certain Documents;
Prepayments of Certain Indebtedness.  (a) The Loan Parties will not, and will
not permit any Subsidiary to, directly or indirectly, amend or otherwise change
(or waive) the terms of any Organic Document, any document governing any
Indebtedness outstanding as of the Effective Date or any agreement set forth on
Schedule 6.08(v), in each case, in a manner materially adverse to the Lenders.
 
(b)           The Loan Parties will not, and will not permit any Subsidiary to,
make (or give any notice or offer in respect of) any voluntary or optional
payment or mandatory prepayment or redemption or acquisition for value of
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before such Indebtedness is due for the
purpose of paying such Indebtedness when due) or exchange of principal of any
Indebtedness of the type referred to in Section 6.01(a)(xviii), other than (i)
pursuant to any customary registered exchange offer therefor after a private
placement thereof, (ii) any Permitted Refinancing, (iii) the repurchase or
redemption from time to time of Indebtedness of the type referred to in Section
6.01(a)(xviii) with amounts received by Holdings from a Restricted Payment by
the Borrower permitted by Section 6.07(iii), so long as at the time of such
redemption or repurchase (x) no Dividend Suspension Period shall be in effect
and (y) no Event of Default, shall have occurred and be continuing, and (iv) the
redemption of Indebtedness of the type referred to in Section 6.01(a)(xviii)
from Available Proceeds so long as no Event of Default shall have occurred and
be continuing.
 
Section 6.11                      Total Net Leverage Ratio.  The Borrower will
not permit the Total Net Leverage Ratio at the end of any Fiscal Quarter of
Holdings to exceed 5.25:1.0.
 
Section 6.12                      Interest Coverage Ratio.  The Borrower will
not permit the Interest Coverage Ratio as of the end of any Fiscal Quarter to be
less than 2.25:1.0.
 
 
-85-

--------------------------------------------------------------------------------

 
Section 6.13                      Anti-Terrorism Law.  The Loan Parties shall
not (i) conduct any business or engage in making or receiving any contribution
of funds, goods or services to or for the benefit of any Person described in
Section 3.21 above, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or any other Anti-Terrorism Law, or (iii) engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law (and the Loan Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Loan Parties’ compliance with this Section
6.13).
 
Section 6.14                      Embargoed Person.  At all times throughout the
term of the Loans, (a) none of the funds or assets of the Loan Parties that are
used to repay the Loans shall constitute property of, or shall be beneficially
owned directly or, to the knowledge of any Loan Party, indirectly by, any Person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” (the “SDN List”) maintained by the
Office of Foreign Assets Control (“OFAC”) (available at or through
http://www.ustreas.gov/offices/enforcement/ofac/), U.S. Department of the
Treasury, and/or to the knowledge of any Loan Party, as of the date thereof,
based upon reasonable inquiry by such Loan Party, on any other similar list
(“Other List”) maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by law, or the Loans made by the Lenders would be in violation of law
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders (collectively, “Executive Orders”), and (b) no
Embargoed Person shall have any direct interest, and to the knowledge of any
Loan Party, as of the Effective Date, based upon reasonable inquiry by any Loan
Party, indirect interest, of any nature whatsoever in the Loan Parties, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by law or the Loans are in violation of law.
 
Section 6.15                      Anti-Money Laundering.  At all times
throughout the term of the Loans, to the knowledge of any Loan Party, as of the
Effective Date, based upon reasonable inquiry by such Loan Party, none of the
funds of such Loan Party that are used to repay the Loans shall be derived from
any unlawful activity with the result that the investment in the Loan Parties
(whether directly or indirectly), is prohibited by law or the Loans would be in
violation of law.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
Section 7.01                      Listing of Events of Defaul.  Each of the
following events or occurrences described in this Section 7.01 shall constitute
(i) an “Event of Default”, if any Loans, LC Disbursements or Letters of Credit
are outstanding , and (ii) an “Event of Termination”, if no Loans, LC
Disbursements or Letters of Credit are outstanding:
 
(a)           The Borrower shall default (i) in the payment when due of any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement, (ii) in the payment when due of any interest on any Loan (and such
default shall continue unremedied for a period of five Business Days), or (iii)
in the payment when due of any Fee described in Section 2.10 or of any other
previously invoiced amount (other than an amount described in clauses (i) and
(ii)) payable under this Agreement or any other Loan Document (and such default
shall continue unremedied for a period of five Business Days).
 
 
-86-

--------------------------------------------------------------------------------

 
(b)           Any representation or warranty of any Loan Party made or deemed to
be made hereunder or in any other Loan Document or any other writing or
certificate furnished by or on behalf of any Loan Party to the Administrative
Agent, the Issuing Bank or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be incorrect in any
material respect when made or deemed made.
 
(c)           The Borrower shall default in the due performance and observance
of any of its obligations under clause (g), (i) or (k) of Section 5.01 or any
Loan Party or any of their Subsidiaries shall fail to comply with clause (a) of
Section 5.02 or Article VI.
 
(d)           Any Loan Party shall default in the due performance and observance
of any agreement (other than those specified in paragraphs (a) through (c)
above) contained herein or in any other Loan Document, and such default shall
continue unremedied for a period of 30 days after the date written notice of
such default is delivered by the Administrative Agent to the Borrower or by any
Loan Party to the Administrative Agent pursuant to Section 5.01(f).
 
(e)           A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.
 
(f)           Any judgment or order (or combination of judgments and orders) for
the payment of money equal to or in excess of $7.5 million individually or in
the aggregate shall be rendered against Holdings or any of its Subsidiaries (or
any combination thereof) and
 
(i)           enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and not stayed;
 
(ii)           such judgment has not been stayed, vacated or discharged within
60 days of entry; or
 
(iii)           there shall be any period (after any applicable statutory grace
period) of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect and such judgment is not fully insured against by a policy or policies of
insurance (with reasonable or standard deductible provisions) issued by an
insurer other than an Affiliate of the Borrower.
 
(g)           Any of the following events shall occur:
 
(i)           the taking of any specific actions by a Loan Party, any ERISA
Affiliate or any other Person to terminate a Pension Plan if, as a result of
such termination, a Loan Party or any ERISA Affiliate could expect to incur a
liability or obligation to such Pension Plan which could reasonably be expected
to have a Material Adverse Effect; or
 
(ii)           an ERISA Event, or termination, withdrawal or noncompliance with
Applicable Law or plan terms with respect to Foreign Plans, shall have occurred
that
 
 
-87-

--------------------------------------------------------------------------------

 
                               gives rise to a Lien on the assets of any Loan
Party or a Subsidiary or, when taken together with all other ERISA Events and
terminations, withdrawals and noncompliance with respect to Foreign Plans that
have occurred, could reasonably be expected to have a Material Adverse Effect.
 
(h)           Any Change in Control shall occur.
 
(i)           Any Loan Party or any of their Subsidiaries shall
 
(i)           cease to be Solvent or generally fail to pay debts as they become
due;
 
(ii)           apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any Loan Party or any of
such Subsidiaries or substantially all of the property of any thereof, or make a
general assignment for the benefit of creditors;
 
(iii)           in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for any Loan Party or any of such Subsidiaries or for a
substantial part of the property of any thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged or stayed within 60
days, provided that each Loan Party and each such Subsidiary hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;
 
(iv)           permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Loan Party or any such Subsidiary and, if any such
case or proceeding is not commenced by the such Loan Party or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the such Loan
Party or such Subsidiary or shall result in the entry of an order for relief or
shall remain for 60 days undismissed and unstayed; provided that each Loan Party
and each such Subsidiary hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or
 
(v)           take any corporate or partnership action (or comparable action, in
the case of any other form of legal entity) authorizing, or in furtherance of,
any of the foregoing.
 
(j)           The obligations of Holdings or any Subsidiary Loan Party under the
Guaranty Agreement, as applicable, shall cease to be in full force and effect or
any such Loan Party shall repudiate its obligations thereunder.
 
(k)           Any Lien on Collateral having a fair market value in excess of
$1.0 million purported to be created under any Security Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Security Document.
 
 
-88-

--------------------------------------------------------------------------------

 
Section 7.02                      Action if Bankruptcy.  If any Event of Default
described in clauses (i) through (v) of Section 7.01(i) shall occur, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations (other than Hedging Obligations) shall automatically be and become
immediately due and payable, without notice or demand, all of which are hereby
waived by the Borrower.
 
Section 7.03                      Action if Other Event of Default.  If any
Event of Default (other than any Event of Default described in clauses (i)
through (v) of Section 7.01(i)) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Requisite Lenders, shall by written notice to the Borrower and each Lender
declare all or any portion of the outstanding principal amount of the Loans and
other Obligations (other than Hedging Obligations) to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations (other than Hedging
Obligations) which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment
and/or, as the case may be, the Commitments shall terminate.
 
Section 7.04                      Action if Event of Termination.  Upon the
occurrence and continuation of any Event of Termination, the Requisite Lenders
may, by notice from the Administrative Agent to the Borrower and the Lenders
(except if an Event of Termination described in clauses (i) through (v) of
Section 7.01(i) shall have occurred, in which case the Commitments (if not
theretofore terminated) shall, without notice of any kind, automatically
terminate) declare their Commitments terminated, and upon such declaration the
Lenders shall have no further obligation to make any Loans hereunder. Upon such
termination of the Commitments, all accrued fees and expenses shall be
immediately due and payable.
 
Section 7.05                      Crediting of Payments and Proceeds.  Subject
to Section 5.4 of the Collateral Agreement and Article IV of the Mortgage, in
the event that the Borrower shall fail to pay any of the Obligations when due
and the Obligations (other than Hedging Obligations) have been accelerated
pursuant to this Article VII, all payments received by the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Bank in its
capacity as such (ratably among the Administrative Agent and the Issuing Bank in
proportion to the respective amounts described in this clause First payable to
them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Disbursements (ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Disbursements and any Hedging Obligations
(including any termination payments and any accrued and unpaid interest thereon)
(ratably among the Lenders in proportion to the respective amounts described in
this clause Fourth held by them);
 
Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize any L/C Exposure then outstanding; and
 
 
-89-

--------------------------------------------------------------------------------

 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
 
Section 7.06                      Rights and Remedies Cumulative; Non-Waiver;
etc.  The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.01                      Appointment and Authority.  Each of the
Lenders and the Issuing Bank hereby irrevocably appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.
 
Section 8.02                      Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 8.03                      Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for
 
 
-90-

--------------------------------------------------------------------------------

 
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Sections 7.02, 7.03 and 7.04) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 8.04                      Reliance by the Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
Section 8.05                      Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent.  The Administrative Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall
 
 
-91-

--------------------------------------------------------------------------------

 
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.
 
Section 8.06                      Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower.  Upon receipt of
any such notice of resignation, the Requisite Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its subagents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
(b)           Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
 
Section 8.07                      Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on
 
 
-92-

--------------------------------------------------------------------------------

 
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
 
Section 8.08                      No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, Arranger, or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
 
Section 8.09                      Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion (without notice to, or vote or consent of, any Secured Hedging
Provider):
 
(a)           to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties (whether or not on the date of such release there may be outstanding
Hedging Obligations), under any Loan Document (i) upon repayment of the
outstanding principal of and all accrued interest on the Loans and Reimbursement
Obligations, payment of all outstanding fees and expenses hereunder, the
termination of the Revolving Commitment and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 9.02, if approved, authorized or ratified in writing by the
Requisite Lenders;
 
(b)           to subordinate or release any Lien on any Collateral (whether or
not on the date of such subordination or release there may be outstanding
Hedging Obligations) granted to or held by the Administrative Agent under any
Loan Document to the holder of any Permitted Lien; and
 
(c)           to release any guarantor (whether or not on the date of such
release there may be outstanding Hedging Obligations) from its obligations under
the Guaranty Agreement, the Security Documents and any other Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.
 
ARTICLE IX
 
MISCELLANEOUS
Section 9.01                      Notices.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:
 
 

   If to the Borrower:   121 South 17th Street         Mattoon, Illinois 61938  
      Attention:  Steve Childers        
Telecopy No.:  (217) 234-9934
        E-mail:   steve.childers@consolidated.com    

 
 
-93-

--------------------------------------------------------------------------------

 
 
 
 

   
Attention:  Robert J. Currey
       
Telecopy No.: (217) 234-9934
       
E-mail:  bob.currey@consolidated.com
   

 

  With copies to:  Schiff Hardin LLP        
6600 Sears Tower
       
233 South Wacker Drive
       
Chicago, Illinois 60606-6473
       
Attention of:  James E. Brown
        Telecopy No.:  (312) 258-5600         E-mail:  jbrown@schiffhardin.com  
 

 

 
If to Wells Fargo as
       
Administrative Agent
        or Issuing Bank:  Wells Fargo Bank, National Association        
MAC D1109-019
       
1525 West W.T. Harris Blvd.
       
Charlotte, NC  28262
       
Attention of:  Syndication Agency Services
       
Telephone No.:  (704) 590-2703
       
Telecopy No.:  (704) 590-3481
   

 

  With copies to:  Wells Fargo Bank, National Association        
MAC E2616-290
       
230 W. Monroe St
       
29th Floor, Suite 1250
       
Chicago, IL 60606
       
Attention of: Siamak Saidi
       
Telephone No.: (312) 845-4523
        Telecopy No.: (312) 553-4783    

 

   
Winston & Strawn LLP
       
214 North Tryon Street, 22nd Floor
       
Charlotte, North Carolina 28202
       
Attention of:              Eric L. Burk
       
Telephone No.:          (704) 350-7722
       
Telecopy No.:            (704) 350-7800
       
E-mail:  eburk@winston.com
                If to any Lender:   To the address set forth on the Register    

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
 
-94-

--------------------------------------------------------------------------------

 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the office to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested.
 
(d)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
Section 9.02                      Amendments, Waivers and Consents.  Except as
set forth below or as specifically provided in any Loan Document, any term,
covenant, agreement or condition of this Agreement or any of the other Loan
Documents may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:
 
(a)           [Intentionally Omitted]
 
(b)           [Intentionally Omitted]
 
(c)           amend, modify or waive Section 4.03 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Lenders to make Revolving Loans when such Revolving Lenders would
not otherwise be required to do so without the prior written consent of the
Requisite Revolving Lenders;
 
(d)           extend or increase the Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Sections 7.02, 7.03 or
7.04) or the amount of Loans of any Lender without the written consent of such
Lender;
 
 
-95-

--------------------------------------------------------------------------------

 
(e)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Revolving Commitment hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
 
(f)           reduce the principal of, or the rate of interest specified herein
on, any Loan or reimbursement obligation (pursuant to Section 2.06(e)), or
(subject to clause (iv) of the second proviso to this Section) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
 
(g)           change Section 2.13 or 7.05  in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
 
(h)           change Sections 2.05(d) or 2.13(c) in a manner that would alter
the order of application of amounts prepaid pursuant thereto without the written
consent of each Lender directly affected thereby;
 
(i)           change any provision of this Section or the definition of
“Requisite Lenders” (except as otherwise provided in Section 2.21) or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;
 
(j)           release all of the guarantors or release guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Guaranty Agreement (other than as authorized in Section 8.09), without
the written consent of each Lender; or
 
(k)           release all or a material portion of the Collateral or release any
Security Document (other than as authorized in Section 8.09 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each of the Engagement Letter and the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Revolving Commitment of such
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of
 
 
-96-

--------------------------------------------------------------------------------

 
all outstanding Term Loans of any Class (the “Refinanced Term Loans”) with a
replacement term loan tranche hereunder (the “Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the then outstanding aggregate principal amount of the Refinanced Term
Loans, (b) the weighted average interest margin for such Replacement Term
Loans  shall not be higher than the weighted average interest rate margin for
such Refinanced Term Loans (in each case as reasonably determined by the
Administrative Agent in accordance with customary financial practice), (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term Loans
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans in effect immediately prior to such refinancing.  Any
refinancing of any Class of Term Loans as described above shall be subject to
the prepayment provisions of Section 2.05.
 
Section 9.03                      Expenses; Indemnity.
 
(a)           Costs and Expenses.  The Borrower and each other Loan Party,
jointly and severally, shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Bank (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any subagent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims,
penalties (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related
reasonable expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the
 
 
-97-

--------------------------------------------------------------------------------

 
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, or (v) any claim, penalties (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related reasonable expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) arise out of a dispute that is solely between Lenders in
their capacities as Lenders (and not in any Lender’s capacity as Administrative
Agent, Swingline Lender or Issuing Bank) or (z) result from a claim brought by
the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any subagent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
subagent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such subagent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such subagent) or Issuing Bank in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 2.13(b).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
Section 9.04                      Right of Set Off.  If an Event of Default
shall have occurred and be continuing, each Lender, the Issuing Bank, the
Swingline Lender and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank, the Swingline Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or
 
 
-98-

--------------------------------------------------------------------------------

 
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Issuing Bank or the Swingline Lender, irrespective
of whether or not such Lender, the Issuing Bank or the Swingline Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender, the Issuing Bank
or the Swingline Lender different from the branch or office holding such deposit
or obligated on such indebtedness.  The rights of each Lender, the Issuing Bank,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Bank, the Swingline Lender or their respective
Affiliates may have.  Each Lender, the Issuing Bank and the Swingline Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
 
Section 9.05                      Governing Law; Jurisdiction, Etc.
 
(a)           Governing Law.  This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of New York.
 
(b)           Submission to Jurisdiction.  The Borrower and each other Loan
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by Applicable Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
 
(c)           Waiver of Venue.  The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.
 
Section 9.06                      Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
 
 
-99-

--------------------------------------------------------------------------------

 
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.07                      Reversal of Payments.  To the extent the
Borrower makes a payment or payments to the Administrative Agent for the ratable
benefit of the Lenders or the Administrative Agent receives any payment or
proceeds of the collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
 
Section 9.08                      Injunctive Relief.  The Borrower recognizes
that, in the event the Borrower fails to perform, observe or discharge any of
its obligations or liabilities under this Agreement, any remedy of law may prove
to be inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
Section 9.09                      Accounting Matters.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Requisite Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
Section 9.10                      Successors and Assigns; Participations.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
 
-100-

--------------------------------------------------------------------------------

 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1.0 million, in
the case of any assignment in respect of any Revolving Loans, or $1.0 million,
in the case of any assignment in respect of any Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) Revolving Loans if such assignment is to a Person that is not a Lender
with a Revolving Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (ii) Term Loans to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
 
(C)           the consents of the Issuing Bank and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of Revolving Loans.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
 
(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of its Affiliates or Subsidiaries.
 
 
-101-

--------------------------------------------------------------------------------

 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.15, 2.16, 2.17 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of its
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, Issuing Bank, Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.02 that directly affects such Participant and could not be effected by a vote
of the Requisite Lenders.  Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.14, 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 as though it were a
Lender.
 
 
-102-

--------------------------------------------------------------------------------

 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.15 and 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Lender organized under the laws of a jurisdiction
other than the United States of America or any state or political subdivision
thereof if it were a Lender shall not be entitled to the benefits of Section
2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(d) as though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
Section 9.11                      Confidentiality.  Each of the Administrative
Agent, the Lenders and the Issuing Bank agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential on the same terms as provided herein), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document (or any Hedging Agreement with a
Lender or the Administrative Agent) or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, Participant or proposed Participant or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and their respective obligations, (g) with the consent
of the Borrower, (h) to Gold Sheets and other similar bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications, or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by
the Borrower or any of its Subsidiaries; provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Section 9.12                      Performance of Duties.  Each of the Loan
Party’s obligations under this Agreement and each of the other Loan Documents
shall be performed by such Loan Party at its sole cost and expense.
 
 
-103-

--------------------------------------------------------------------------------

 
Section 9.13                      All Powers Coupled with Interest.  All powers
of attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Revolving Commitment
remains in effect.
 
Section 9.14                      Survival of Indemnities.  Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article IX and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
 
Section 9.15                      Titles and Captions.  Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.
 
Section 9.16                      Severability of Provisions.  Any provision of
this Agreement or any other Loan Document which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 9.17                      Counterparts; Integration; Effectiveness;
Electronic Execution.
 
(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
(b)           Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.18                      Term of Agreement.  This Agreement shall
remain in effect from the Effective Date through and including the date upon
which all Obligations arising hereunder or under any other Loan Document shall
have been indefeasibly and irrevocably paid and satisfied in full and the
Revolving Commitment has been terminated.  No termination of this Agreement
shall affect the rights
 
 
-104-

--------------------------------------------------------------------------------

 
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
Section 9.19                      USA Patriot Act.  The Administrative Agent and
each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and Subsidiaries, which information includes the name
and address of the Borrower and each Subsidiary and other information that will
allow such Lender to identify the Borrower or such Subsidiary in accordance with
the Act.
 
Section 9.20                      Independent Effect of Covenants.  In the event
there is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
its Subsidiaries or further restricts the rights of the Borrower or its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
 
 [Remainder of Page Intentionally Blank]






 
-105-

--------------------------------------------------------------------------------

 
EXHIBIT A
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF BORROWING REQUEST


 
-106-

--------------------------------------------------------------------------------

 
BORROWING REQUEST




Dated as of: _____________




Wachovia Bank, National Association,
  as Administrative Agent
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Borrowing Request is delivered to you pursuant to Section
[2.02] [2.04] of the Credit Agreement dated as of December 31, 2007 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), among
Consolidated Communications Holdings, Inc., as Parent, Consolidated
Communications, Inc., an Illinois corporation (the “CCI Borrower”), Consolidated
Communications Acquisition Texas, Inc., a Delaware corporation (the “TXU
Borrower” and Fort Pitt Acquisition Sub Inc. (the “Merger Sub”, and together
with the CCI Borrower and the TXU Borrower, the “Borrowers”), the lenders who
are or may become party thereto, as Lenders, and Wachovia Bank, National
Association, as Administrative Agent.


1.           The Borrowers hereby request that the Lenders make a [Revolving
Loan] [Swingline Loan] [Initial Term Loan] [Delayed Draw Term Loan] to the
Borrowers in the aggregate principal amount of $___________.  (Complete with an
amount in accordance with Section 2.02 or Section 2.04 of the Credit Agreement.)


2.           The Borrowers hereby request that such Loan be made on the
following Business Day: _____________________.  (Complete with a Business Day in
accordance with Section 2.02 of the Credit Agreement for Revolving Loans or
Section 2.04 of the Credit Agreement for Swingline Loans or the Effective Date
for Initial Term Loans or the Delayed Draw Funding Date for Delayed Draw Term
Loans.)


3.           The Borrowers hereby request that such Loan bear interest at the
following interest rate, plus the Applicable Rate, as set forth below:

 
 
Component
of Loan
 
 
Interest Rate
 
 
Interest Period (LIBO
Rate only)
 
Termination Date for
Interest Period
(if applicable)
 
[Alternate Base Rate or LIBO Rate]1
   



4.           All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.


5.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

       

1     Complete with (i) the Alternate Base Rate or the LIBO Rate for Revolving
Loans, or Term Loans (provided that the LIBO Rate shall not be available until
three (3) Business Days after the Effective Date) or (ii) the Alternate Base
Rate for Swingline Loans.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.




 
CONSOLIDATED COMMUNICATIONS, INC. as the Borrower Representative



 

  By:              Name:              Title:        

 
                                                      

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF ASSIGNMENT AND ASSUMPTION



 
 

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto as “Assignees” (collectively, the “Assignees” and each  an
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by each
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignees, and the Assignees hereby irrevocably purchase and assume from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.           Assignor:                                    [INSERT NAME OF
ASSIGNOR]


2.           Assignees:                                    See Schedules
attached hereto


 
3.
Borrowers:
Consolidated Communications, Inc., an Illinois corporation, Consolidated
Communications Acquisition Texas, Inc., a Delaware corporation, and North
Pittsburgh Systems, Inc. (as successor by merger to Fort Pitt Acquisition Sub
Inc.), a Pennsylvania corporation.



 
4.
Administrative Agent:
Wachovia Bank, National Association, as the administrative agent under the
Credit Agreement



 
5.
Credit Agreement:
The Credit Agreement dated as of December 31, 2007 among Consolidated
Communications Holdings, Inc., as Parent, Consolidated Communications, Inc.,
Consolidated Communications Acquisition Texas, Inc., and Fort Pitt Acquisition
Sub Inc., as Borrowers, the Lenders parties thereto and Wachovia Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)



 
6.
Assigned Interest:
See Schedules attached hereto


 
 

--------------------------------------------------------------------------------

 
 
[7.           Trade Date:                                ______________]2




Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
 

  By:              Title:       

 
  
ASSIGNEES


See Schedules attached hereto

       

2   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 
[Consented to and]3 Accepted:


WACHOVIA BANK, NATIONAL ASSOCIATION,
 as Administrative Agent




By_________________________________
  Title:




[Consented to:]4


CONSOLIDATED COMMUNICATIONS, INC.,
 as Borrower




By________________________________
  Title:




CONSOLIDATED COMMUNICATIONS
 ACQUISITION TEXAS, INC., as Borrower




By________________________________
  Title:




NORTH PITTSBURGH SYSTEMS, NC.,
 as Borrower




By________________________________
  Title:





       

 
3
To be added only if the consent of the Administrative Agent  and/or the
Swingline Lender and Issuing Bank is required by the terms of the Credit
Agreement.  May also use a Master Consent.

4
To be added only if the consent of the Borrowers are required by the terms of
the Credit Agreement.  May also use a Master Consent.


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.


Assigned Interests:


Facility Assigned5
 
Aggregate Amount of Commitment/
Loans for all Lenders6
 
Amount of Commitment/
Loans Assigned7
 
Percentage Assigned of Commitment/
Loans8
 
CUSIP Number
    $         $   %       $         $   %       $         $   %  





[NAME OF ASSIGNEE]9
[and is an Affiliate/Approved Fund of [identify Lender]10]




By:______________________________
   Title:



       


   5    Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Credit Commitment,” “Term Loan Commitment,” etc.)
 6     Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
 7     Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
 8     Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 9     Add additional signature blocks, as needed.
 10    Select as applicable.

 
 

--------------------------------------------------------------------------------

 
ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.                                                                                     1.1           Assignor.  The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrowers, any of
their respective Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 


1.2.           Assignees.  Each Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.10(b)(iii), (v) and
(vi) of the Credit Agreement (subject to receipt of such consents, if any, as
may be required under Section 9.10(b)(iii) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to [Section 4.01(f)(i)] [Section 5.01]
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own individual credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Lender organized under the laws of a jurisdiction other than the United
States of America, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other
 
1
 

--------------------------------------------------------------------------------

 
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignees for amounts which have accrued from and
after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.



2 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF COMPLIANCE CERTIFICATE




 
 

--------------------------------------------------------------------------------

 
COMPLIANCE CERTIFICATE




Dated as of: _____________


The undersigned, on behalf of Consolidated Communications, Inc., an Illinois
corporation, Consolidated Communications Acquisition Texas, Inc., a Delaware
corporation, and North Pittsburgh Systems, Inc. (as successor by merger to Fort
Pitt Acquisition Sub Inc.), a Pennsylvania corporation (collectively, the
“Borrowers”), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:


1.           This certificate is delivered to you pursuant to Section 5.01(b) of
the Credit Agreement dated as of December 31, 2007 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), among Consolidated
Communications Holdings, Inc., as Parent (“Holdings”), the Borrowers, the
Lenders who are or may become party thereto, and Wachovia Bank, National
Association, as Administrative Agent (the “Administrative Agent”).  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.


2.           I have reviewed the financial statements Holdings dated as of
_______________ and for the _______________ period[s] then ended and such
statements fairly present in all material respects the financial condition of
Holdings as of the dates indicated and the results of their operations and cash
flows for the period[s] indicated.


3.           I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of Holdings
during the accounting period covered by the financial statements referred to in
Paragraph 2 above.  Such review has not disclosed the existence during or at the
end of such accounting period of any condition or event that constitutes a
Default or an Event of Default, nor do I have any knowledge of the existence of
any such condition or event as at the date of this certificate [except, if such
condition or event existed or exists, describe the nature and period of
existence thereof and what action Holdings has taken, is taking and proposes to
take with respect thereto].


4.           The Available Cash, the Cumulative Available Cash, the amount of
Subject Payments made and calculations determining such figures are set forth on
the attached Schedule 1, Holdings and its Subsidiaries are in compliance with
each of the financial ratios and restrictions contained in the Financial
Covenants as shown on such Schedule 1.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
WITNESS the following signatures as of the day and year first written above.


 
CONSOLIDATED COMMUNICATIONS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________






 
CONSOLIDATED COMMUNICATIONS

 
ACQUISITION TEXAS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________






 
NORTH PITTSBURGH SYSTEMS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________



 
-2-

--------------------------------------------------------------------------------

 
Schedule 1
to
Compliance Certificate




[To be provided in a form acceptable to the Administrative Agent]



 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-1
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF INITIAL TERM-1 LOAN NOTE



 
 

--------------------------------------------------------------------------------

 
INITIAL TERM-1 LOAN NOTE
 

$__________  _________, 20___

 
FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the principal amount of all Initial Term-1 Loans made by the Lender pursuant to
that certain Credit Agreement, dated as of December 31, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Consolidated Communications Holdings, Inc., as Parent
Guarantor, the Borrower, the Lenders who are or may become party thereto, Wells
Fargo Bank, National Association, as Administrative Agent, CoBank, ACB, as
Syndication Agent, General Electric Capital Corporation, as Co-Documentation
Agent and The Royal Bank of Scotland plc, as Co-Documentation
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Initial Term-1 Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement.  All payments of principal and interest on this Initial Term-1
Loan Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.


This Initial Term-1 Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Initial Term-1 Loan Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Initial Term-1 Loan Note and on which such Obligations may be
declared to be immediately due and payable.


THIS INITIAL TERM-1 LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Initial Term-1 Loan Note.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Initial Term-1 Loan Note
under seal as of the day and year first above written.




 
CONSOLIDATED COMMUNICATIONS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________









[Initial Term-1 Loan Note – Consolidated Communications]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-2
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF INITIAL TERM-2 LOAN NOTE
 
 
 

--------------------------------------------------------------------------------

 
INITIAL TERM-2 LOAN NOTE
 

$__________  _________, 20___

 
FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the principal amount of all Initial Term-2 Loans made by the Lender pursuant to
that certain Credit Agreement, dated as of December 31, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Consolidated Communications Holdings, Inc., as Parent
Guarantor, the Borrower, the Lenders who are or may become party thereto, Wells
Fargo Bank, National Association, as Administrative Agent, CoBank, ACB, as
Syndication Agent, General Electric Capital Corporation, as Co-Documentation
Agent and The Royal Bank of Scotland plc, as Co-Documentation
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Initial Term-2 Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement.  All payments of principal and interest on this Initial Term-2
Loan Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.


This Initial Term-2 Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Initial Term-2 Loan Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Initial Term-2 Loan Note and on which such Obligations may be
declared to be immediately due and payable.


THIS INITIAL TERM-2 LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Initial Term-2 Loan Note.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Initial Term-2 Loan Note
under seal as of the day and year first above written.




 
CONSOLIDATED COMMUNICATIONS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________

















[Initial Term-2 Loan Note – Consolidated Communications]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-3
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF REVOLVING-1 LOAN NOTE

 
 

--------------------------------------------------------------------------------

 
REVOLVING-1 LOAN NOTE





$__________  _________, 20___

 
FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Revolving-1 Loans made by the Lender from
time to time pursuant to that certain Credit Agreement, dated as of December 31,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Consolidated Communications Holdings,
Inc., as Parent Guarantor, the Borrower, the Lenders who are or may become party
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
CoBank, ACB, as Syndication Agent, General Electric Capital Corporation, as
Co-Documentation Agent, and The Royal Bank of Scotland plc, as Co-Documentation
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Revolving-1 Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement.  All payments of principal and interest on this Revolving-1
Loan Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.


This Revolving-1 Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving-1 Loan Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving-1 Loan Note and on which such Obligations may be declared to be
immediately due and payable.


THIS REVOLVING-1 LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving-1 Loan Note.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Revolving-1 Loan Note
under seal as of the day and year first above written.
 
 


 
CONSOLIDATED COMMUNICATIONS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________











[Revolving-1 Loan Note – Consolidated Communications]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-4
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF REVOLVING-2 LOAN NOTE

 
 

--------------------------------------------------------------------------------

 
REVOLVING-2 LOAN NOTE





$__________  _________, 20___

 
FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of _______________ DOLLARS ($__________) or, if less,
the unpaid principal amount of all Revolving-2 Loans made by the Lender from
time to time pursuant to that certain Credit Agreement, dated as of December 31,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Consolidated Communications Holdings,
Inc., as Parent Guarantor, the Borrower, the Lenders who are or may become party
thereto, Wells Fargo Bank, National Association, as Administrative Agent,
CoBank, ACB, as Syndication Agent, General Electric Capital Corporation, as
Co-Documentation Agent, and The Royal Bank of Scotland plc, as Co-Documentation
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Revolving-2 Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement.  All payments of principal and interest on this Revolving-2
Loan Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.


This Revolving-2 Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving-2 Loan Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving-2 Loan Note and on which such Obligations may be declared to be
immediately due and payable.


THIS REVOLVING-2 LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving-2 Loan Note.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Revolving-2 Loan Note
under seal as of the day and year first above written.
 
 


 
CONSOLIDATED COMMUNICATIONS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________









[Revolving-2 Loan Note – Consolidated Communications]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






[INTENTIONALLY OMITTED]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






[INTENTIONALLY OMITTED]
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF MORTGAGE

 
 

--------------------------------------------------------------------------------

 
Prepared by and when
recorded return to:


Winston & Strawn LLP
100 North Tryon Street, Suite 3300
Charlotte, North Carolina  28202
Attention:  C. Corley Holt, Esquire






COMMONWEALTH OF PENNSYLVANIA
COLLATERAL IS OR INCLUDES FIXTURES
COUNTY OF ___________________
 




 
OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
 
SECURITY AGREEMENT AND FIXTURE FILING
 
THIS OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND
FIXTURE FILING (as amended, restated, supplemented or otherwise modified from
time to time, this “Mortgage”) is made and entered into as of the ____ day of
____________, 2007, by:
 
_____________________________, a _____________ _______________, whose address is
_______________________________________________ (the “Mortgagor”); to
 
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as Administrative Agent under the Credit Agreement referred to below,
for the benefit of the Secured Parties (as hereinafter defined), whose address
is NC0680, 1525 West W.T. Harris Blvd., Charlotte, North Carolina 28262, Attn:
Syndication Agency Services (the “Mortgagee”).
 
STATEMENT OF PURPOSE
 
Reference is hereby made to (a) that Credit Agreement, dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Consolidated Communications
Holdings, Inc., a Delaware corporation (“Holdings”), Consolidated
Communications, Inc., an Illinois corporation (the “CCI Borrower”), Consolidated
Communications Acquisition Texas, Inc., a Delaware corporation (the “TXU
Borrower”) and Fort Pitt Acquisition Sub Inc., a Pennsylvania corporation (the
“Merger Sub” and, together with the CCI Borrower and the TXU Borrower, the
“Borrowers”), the Mortgagee as administrative agent (in such capacity, the
“Administrative Agent”), and the banks and other financial institutions who are
or may become party thereto, as lenders (the “Lenders”) and (b) the Guaranty
Agreement, dated as of even date herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”) made by Holdings
and certain of its Subsidiaries (collectively, the “Guarantors”) in favor of the
Mortgagee as Administrative Agent.
 
Reference is hereby made to the Indenture, dated as of April 14, 2004 (as
amended, restated, supplemented or otherwise modified, the “Indenture”), between
Holdings (as successor to all of the rights and obligations of Consolidated
Communications Illinois Holdings, Inc., Consolidated Communications Texas
Holdings, Inc. and Homebase Acquisition LLC), as issuer, and Wells Fargo Bank,
N.A., as trustee (the “Indenture Trustee”).
 
 
 

--------------------------------------------------------------------------------

 
This Mortgage secures:
 
(i)           (A) [all “Obligations” of the Mortgagor under and as defined in
the Credit Agreement, and (B) all obligations of the Mortgagor under all of the
documents, instruments and agreements executed by the Mortgagor with respect to
the Credit Agreement (collectively, together with the Credit Agreement, the
“Loan Documents”) (all such obligations of the Mortgagor being hereinafter
referred to as the “Loan Obligations”);] OR [all “Guaranteed Obligations” of the
Mortgagor under and as defined in the Guaranty Agreement, and (B) all
obligations of the Mortgagor under all of the documents, instruments and
agreements executed by the Mortgagor with respect to the Guaranty Agreement or
the Credit Agreement (collectively, together with the Guaranty and the Credit
Agreement, the “Loan Documents”) (all such obligations of the Mortgagor being
hereinafter referred to as the “Loan Obligations”)];
 
(ii)           all obligations of Holdings to pay the principal of, premium (if
any) and interest on, the Senior Notes issued pursuant to the Indenture (all
such obligations of Holdings being hereinafter referred to as the “Indenture
Obligations”); and
 
(iii)           the payment by the Mortgagor of all other sums, with interest
thereon, advanced by the Mortgagee to protect the security of this Mortgage
(together with the Loan Obligations and the Indenture Obligations, the “Secured
Obligations”).
 
Defined terms used herein, as indicated by the initial capitalization thereof,
shall have the meanings ascribed to such terms in the Credit Agreement or other
applicable Loan Document, unless otherwise provided herein.  For clarification
purposes, “Secured Parties” shall have the meaning ascribed to such term in the
Collateral Agreement.
 
Pursuant to the Indenture, Holdings and its Restricted Subsidiaries (as defined
in the Indenture) may not secure the Loan Obligations unless Holdings shall have
made effective provision to secure the Indenture Obligations on an equal and
ratable basis with the Loan Obligations for so long as the Loan Obligations
shall be secured.


The Administrative Agent and the Lenders are unwilling to enter into the Credit
Agreement, or to extend those certain credit facilities to the Borrowers
pursuant thereto, unless the Mortgagor agrees to execute and deliver this
Mortgage, and to grant the lien and security interest created pursuant hereto,
in favor of the Administrative Agent, for its own benefit and for the benefit of
other Secured Parties, to secure the Secured Obligations.  [The Mortgagor is a
wholly-owned Subsidiary of Holdings and will receive a direct benefit from the
credit facilities extended under the Credit Agreement, and therefore the
Mortgagor has agreed to execute and deliver this Mortgage, and to grant the lien
and security interest created pursuant hereto, in favor of the Administrative
Agent, for its own benefit and for the benefit of the Secured Parties, to secure
the Secured Obligations.]
 
NOW, THEREFORE, in order to secure (i) the Secured Obligations and the repayment
of the Secured Obligations, with interest thereon, and all renewals, extensions
and modifications thereof; (ii) the repayment of any future advances, with
interest thereon, made by Lenders to Borrowers pursuant to Section 1.3; (iii)
the payment of all other sums, with interest thereon, advanced in accordance
herewith to protect the security of this instrument; and (iv) the performance of
the covenants and agreements of the Mortgagor contained herein, in the Loan
Documents and in the Indenture, and in consideration of Lenders’ agreements
under the Credit Agreement to extend the credit facilities to the Borrowers and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Mortgagor by these presents does hereby (a) give,
grant, bargain, sell, alienate, remise, warrant, convey, mortgage, release,
confirm, assign, transfer and set over unto the Mortgagee, its successors and
assigns, for the ratable benefit of the Secured Parties, all of the Mortgagor’s
right, title and interest in and to the
 
 
-2-

--------------------------------------------------------------------------------

 
“Land” and the “Improvements” (collectively, the “Premises”), as described below
and any real or mixed property referred to below, and (b) convey and grant a
security interest unto the Mortgagee, for the ratable benefit of the Secured
Parties, in all of the Mortgagor’s right, title and interest in and to the
“Equipment”, the “Proceeds” and any other personal property referred to below.
This Mortgage shall secure a maximum principal amount under the Loan Documents
of One Billion Two Hundred Million and No/100 Dollars ($1,200,000,000) at any
one time and a maximum principal amount under the Indenture of One Hundred
Thirty Million and No/100 Dollars ($130,000,000) at any one time. The property
and rights (collectively, the “Property”) subject to this Mortgage are all of
the Mortgagor’s right, title and interest in and to the following:
 
A.           All of the right, title and interest of the Mortgagor in and to the
real estate, as more specifically described in Exhibit A attached hereto,
together with all of the Mortgagor’s rights, title and interest under all
easements, rights of way, restrictive covenants, parking agreements,
encroachment agreements, licenses, streets, alleys, passages, walkways, strips
of land, sewer rights, waters, water courses, water privileges, tenements,
hereditaments and other appurtenances and rights, including, but not limited to,
air rights, surface rights and subsurface rights relating or appertaining to
such real estate (collectively, the “Land”);


B.           All of the right, title and interest of the Mortgagor in and to all
facilities, buildings, structures, fixtures, improvements and parking areas now
or hereafter located on the Land and all replacements thereof and additions
thereto (collectively, the “Improvements”); without limiting the foregoing, the
term “Improvements” shall include: all buildings, components of buildings,
roads, streets, curbs, gutters, sidewalks and pedestrian ways; all storm
drainage, water systems, sewer systems, electrical systems, gas systems and
other utilities equipment; and all improvements relating to easements
appurtenant to the Land and landscaping, whether or not located on the Land,
which are necessary or appropriate to fully benefit and serve the Improvements
located on the Land;
 
C.           All chattels, machinery, fixtures, equipment, furnishings, goods,
construction materials and articles of personal property now or hereafter
attached to, incorporated in, or located on the Premises or on appurtenant
easements and used or usable in connection with any present or future
construction, operation or letting of the Property or the activities at any time
conducted therein or thereon which are owned by the Mortgagor (collectively, the
“Equipment”), including, but not limited to, any and all types of apparatus,
machinery and equipment, heating, venting and air-conditioning, lighting,
laundry, incinerating and power equipment and machinery, plumbing,
refrigerating, trash compacting, cleaning, cooking, smoke detection, fire
prevention and fire extinguishing systems, security and access control
apparatus, communications apparatus (including antennas, satellite dishes and
systems, telecommunications systems, equipment, facilities and devices,
televisions and television systems, audio and video systems, equipment,
facilities and devices, and computer systems and fixtures and appurtenances
thereto), sprinkler systems, gas and electric fixtures, awnings, shades,
screens, window shades and blinds, storm doors and windows, appliances,
cabinets, ducts and compressors, water heaters, water closets, sinks,
dishwashers, disposals, washers, dryers, radiators, ranges, paneling, office
equipment and other furnishings, fitness and exercise equipment, rugs, carpets,
curtain rods, draperies and linens, mirrors, elevators, escalators, pumps,
motors, boilers, engines, conduits, dynamos, refrigerators, freezers,
incinerators, trash receptacles, trees, plants, flowers shrubbery, and all other
machinery, equipment, appliances, fittings, furniture, furnishings, chattels and
articles of personalty of every kind and nature used in the operation of the
Improvements and structures now or hereafter situated on and constituting part
of the Property or on appurtenant easements, together with any and all
replacements thereof and additions thereto;
 
D.           All of the right, title and interest of the Mortgagor in and to any
unearned insurance premiums and any insurance proceeds realized from or as a
result of the Mortgagor’s ownership or
 
 
-3-

--------------------------------------------------------------------------------

 
operation of the Property and any and all awards, including interest thereon,
heretofore and hereafter made to the Mortgagor for any taking by eminent domain,
or by any proceeding or purchase in lieu thereof, of the whole or any part of
the Property, including any awards for changes of grade of streets, which awards
are hereby assigned to the Mortgagee, for the ratable benefit of the Secured
Parties, who is hereby authorized to collect and receive the proceeds of such
awards and to give proper receipts and acquittances therefor and to apply the
same to the obligations, to the extent hereinafter provided (all of the
foregoing being referred to herein as the “Proceeds”);
 
E.           All of the right, title and interest of the Mortgagor in and to all
existing and future leases, subleases, tenancies, licenses, occupancy agreements
and other agreements for the use and occupancy of all or any portion of the
Property, and any and all extensions, renewals and modifications thereof,
whether written or oral and whether for a definite term or month to month,
including without limitation (i) any and all cash or securities deposited
thereunder to secure performance by the lessees of their obligations thereunder,
(ii) the right to receive and collect all rents thereunder, (iii) any options or
rights of first refusal thereunder, and (iv) any and all guarantees of the
lessee’s obligations thereunder (collectively, the “Leases”);
 
F.           All of the right, title and interest of the Mortgagor in and to all
earnings, revenues, rents, issues, profits, receipts, reserves, avails, general
intangibles, choses in action, proceeds and other income of and from the
Property or any portion thereof including, without limitation, all rents and
receipts (including, without limitation, minimum rents, additional rents,
percentage rents, parking, maintenance and deficiency rents) from, or proceeds
payable under or related to, the Leases (together with the items described in
Clauses H, I and J below, collectively, the “Rents”);
 
G.           All of the right, title and interest of the Mortgagor in and to all
awards and payments of any kind derived from or relating to any Lease,
including, without limitation: (i) claims for the recovery of damages to the
Property by proceeds of any policy of insurance or otherwise, or for the
abatement of any nuisance existing thereon; (ii) claims for damages resulting
from acts of insolvency or bankruptcy or otherwise; (iii) lump sum payments for
the cancellation or termination of any Lease, the waiver of any term thereof, or
the exercise of any right of first refusal or option to purchase; and (iv) the
return of any insurance premiums or ad valorem tax payments made in advance and
subsequently refunded;
 
H.           All of the right, title and interest of the Mortgagor in and to the
proceeds of any rental or loss of rents insurance carried by the Mortgagor on
the Property;
 
I.           All of the right, title and interest of the Mortgagor in and to all
security deposits and escrow accounts made by any tenant or subtenant under any
Lease;
 
J.           All architectural, engineering and similar plans, specifications,
drawings, renderings, profiles, studies, shop drawings, reports, plats, permits,
surveys and similar documents relating to the Property; all sewer taps, permits
and allocations; and all agreements for utilities, bonds, sureties and the like,
relating to the Property or appurtenant facilities erected or to be erected upon
or about the Property;
 
K.           All warranties and guarantees of contractors or subcontractors or
of suppliers or manufacturers of equipment or other property incorporated into
the Improvements or used with or otherwise constituting part of the fixtures
therein; and
 
L.           All the property of every kind and description, whether real,
personal or mixed, which at any time hereafter, by indenture or indentures
supplemental hereto, and by other instruments of transfer, may be expressly
conveyed, mortgaged or pledged, delivered, assigned or transferred to the
Mortgagee, for the ratable benefit of the Secured Parties, by or on behalf of
the Mortgagor, as and for additional or substitute security for the Secured
Obligations.
 
 
-4-

--------------------------------------------------------------------------------

 
TO HAVE AND TO HOLD the Property hereby conveyed or mentioned and intended so to
be, unto Mortgagee, to its own use forever.
 
PROVIDED, ALWAYS, if the Loan Obligations shall be indefeasibly paid and
performed in full when due and the Commitments terminated and if the Mortgagor
shall keep, perform and observe each of the covenants, agreements and provisions
in this Mortgage to be kept, performed and observed by the Mortgagor, then, at
such time, this Mortgage and the estate and rights hereby granted shall
terminate and be of no further force and effect and the lien created by this
Mortgage shall be released, any and all costs associated with such release to be
borne by the Mortgagor.
 
THIS IS AN OPEN-END MORTGAGE AND SECURITY AGREEMENT and secures, inter alia,
present and future advances made by Secured Parties pursuant to the Indenture
and the Loan Documents.  The priority of such future advances shall relate back
to the date of this Mortgage, or to such later date as required by Applicable
Law.  This Mortgage also secures advances made by Mortgagee with respect to the
Property for the payment of taxes, assessments, maintenance charges, and
insurance premiums, costs incurred by Mortgagee for the protection of the
Property or the Lien of this Mortgage, and expenses incurred by Mortgagee by
reason of the occurrence of an Event of Default and the priority of such
advances, costs and expenses shall also relate back to the date of this
Mortgage, or to such later date as required by Applicable Law.


 
ARTICLE X
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF MORTGAGOR
The Mortgagor represents, warrants, and covenants with the Mortgagee and other
Secured Parties as follows:
 
Payment and Performance of Secured Obligations
 
.  The Mortgagor will pay and perform, or cause to be paid and performed, when
due the Secured Obligations.
 
Priority of Lien
 
.  This Mortgage is and, prior to the performance and indefeasible payment in
full of the Loan Obligations and termination of the Commitments, shall remain a
first Lien on all of the Property, subject only to those matters set forth on
Exhibit B attached hereto (the “Permitted Exceptions”) or otherwise approved by
the Mortgagee in advance.  The Mortgagor shall pay or cause to be discharged
within ten (10) days after they shall be payable, or shall make adequate
provisions for the satisfaction or discharge of, all lawful claims and demands
of mechanics, laborers and materialmen (including the posting of a bond
sufficient to satisfy or discharge such claims) which, if unpaid, might be a
lien or charge on the Property (or any part thereof) or the income therefrom;
provided, that the Mortgagor may contest any such claims or demands in good
faith so long as (i) adequate reserves are maintained with respect thereto in
accordance with GAAP and (ii) the Contested Collateral Lien Conditions shall at
all times be satisfied.  Nothing herein contained shall require the Mortgagor to
pay any claims for labor, materials or services provided solely for the benefit
of landlord or any other tenant.
 
Future Advances.  It is understood and agreed that this Mortgage covers, inter
alia, present and future advances made by Mortgagee or other Secured Parties to
or for the benefit of Mortgagor pursuant to the Credit Agreement or the
Indenture, and that the Lien of such future advances shall relate back to the
date of this Mortgage.  At no time shall the principal amount of the
indebtedness under the Loan Documents secured by this instrument, not including
loans advanced hereunder to protect the security of this instrument, exceed One
Billion Two Hundred Million and No/100 Dollars ($1,200,000,000), and at no time
shall the principal amount of the indebtedness under the Indenture
 
 
-5-

--------------------------------------------------------------------------------

 
secured by this instrument, not including loans advances hereunder to protect
the security of this instrument, exceed One Hundred Thirty Million and No/100
Dollars ($130,000,000).  In addition, as contemplated by 42 Pa. C.S.A. §8144,
this Mortgage secures, and the Secured Obligations include, the unpaid balances
of any advances made with respect to the Property for the payment of taxes,
assessments, maintenance charges, insurance premiums or costs incurred for the
protection of the Property or the Lien of this Mortgage and expenses incurred by
Mortgagee by reason of default by Mortgagor under this Mortgage, the Indenture
or any other Loan Document.
 
Expenses
 
.  If any action or proceeding is commenced to which the Mortgagee or the other
Secured Parties (or any of them) become or are made a party arising out of or in
connection with any of the Loan Documents, the Loans or the Indenture or the
Senior Notes, or in which it becomes necessary to enforce, defend or uphold the
lien of this Mortgage, all court costs and litigation costs (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by the Mortgagee
and the other Secured Parties shall be paid by the Mortgagor, and any such sum
shall be a lien on the Property, prior to any right, or title to, interest in,
or claim upon the Property attaching or accruing subsequent to the lien of this
Mortgage, and shall be deemed to be secured by this Mortgage (“Expenses”).  In
any action or proceeding to foreclose the lien of this Mortgage or to recover,
collect or compel the performance of the Secured Obligations, the provisions of
law respecting the recovery of costs, disbursements and allowances shall prevail
unaffected by this covenant.
 
Insurance.
 
The Mortgagor will maintain, or cause to be maintained, in full force and effect
all insurance coverage and policies required to be maintained under the terms of
the Credit Agreement or any other Loan Document and as set forth
herein.  Insurance coverage shall include:
 
insurance against loss or damage to the Property by fire, windstorm, tornado and
hail and against loss or damage by such other, further and additional risks as
may be now or hereafter embraced by an “all risk” form insurance policy with
Extended Coverage Endorsement and replacement cost broad form fire and collapse
insurance on the Property with a company or companies approved by the Mortgagee
and with coverages and in form, content and amount reasonably acceptable to the
Mortgagee.  Such policy shall also extend coverage for acts of vandalism and
malicious mischief, without co-insurance, in an amount equal to 100% of the
replacement cost of the Improvements.  For buildings equipped with automatic
sprinkler systems designed to discharge an extinguishing agent, including, but
not limited to, water, chemicals or gas, such policy shall include sprinkler
leakage as a covered cause of loss;
 
for buildings equipped with boilers, heating and ventilating systems,
refrigeration equipment, air conditioning units, pumps, compressors, motors,
blowers, generators, transformers and other types of heavy equipment, the
Mortgagee shall require Boiler and Machinery Insurance to cover the sudden and
accidental breakdown of such equipment;
 
if any Improvements (now or hereafter existing) on the Land are or will be
located in an area identified by the U.S. Department of Housing and Urban
Development or Federal Emergency Management Agency as an area having “special
flood hazards”, the Mortgagor shall also furnish flood insurance in the amount
which is the lesser of (A) the total amount of all unused commitments under the
Credit Agreement plus the outstanding balance of the indebtedness under the
Credit Agreement and the Indenture or (B) the maximum limited of coverage
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, and the Housing and Community Development Acts of 1974
and 1977, all as amended;
 
 
-6-

--------------------------------------------------------------------------------

 
such worker’s compensation insurance as is required by any Requirement of Law;
 
rental loss insurance or loss of business income insurance in an amount
sufficient to compensate for all rents or income at the Property and real estate
taxes and insurance premiums for a period of at least (6) six months;
 
single limit comprehensive general public liability insurance against claims for
bodily injury, death or property affording protection in respect of injury or
death to any person or damage to property of any one owner, and in respect of
injury or death to more than one person or damage to property of more than one
owner arising from any one accident or occurrence, each to the limit required by
the Mortgagee; and
 
such other insurance on the Property or on any replacements or substitutions
thereof or additions thereto as may from time to time be required by the
Mortgagee against other insurable hazards or casualties which at the time are
commonly insured against in the case of property similarly situated, including,
without limitation, Sinkhole, Mine Subsidence and Earthquake insurance, due
regard being given to the height and type of buildings, their construction,
location, use and occupancy.
 
During the term of the Credit Agreement, the premium on each insurance policy
described above shall be paid on or prior to the date when due and the policy
term renewed annually in the same form and with at least the same coverage as
the preceding year, with the Mortgagee to receive notice of renewal at least
thirty (30) days prior to expiration. Further, no such policy shall be subject
to cancellation, nonrenewal or reduction of coverage unless the insurer has
given the Mortgagee at least thirty (30) days’ (or in the case of non-payment of
premium, ten (10) days) prior written notice of such action.  All policies
described herein must be issued by insurance companies and agencies licensed by
the Insurance Commission (or comparable agency) of the state in which the
Property is located (the “State”) to conduct business in the State and approved
by the Mortgagee.  The Mortgagee shall have the right to approve each and every
insurance carrier and policy, such approval not to be unreasonably withheld.
 
All policies shall include a standard, non-contributory mortgagee clause naming
the Mortgagee and/or the Secured Parties (as may be required) as additional
insured under all liability insurance policies, as first mortgagee on all
property insurance policies and as the loss payee on all loss of rents insurance
policies.  All policies shall be in form and content as approved by the
Mortgagee.
 
Removal of Improvements.  No Improvements shall be removed, demolished or
materially altered without the Mortgagee’s prior written consent, which shall
not be unreasonably withheld.
 
Security Interest.  The Mortgagor shall promptly execute and cause to be filed
(as directed by the Mortgagee) any and all documents, including UCC Financing
Statements (the “Financing Statements”) pursuant to the Uniform Commercial Code
of the State as now enacted and subsequently amended from time to time (the
“Code”), as may be necessary, or as the Mortgagee may reasonably request, to
preserve and maintain the first lien priority of the interest created hereby on
all fixtures and personal property constituting part of the Property.  Such
Financing Statements shall be filed in such places as the Mortgagee reasonably
determines.  The Mortgagor hereby authorizes and empowers the Mortgagee to
execute and file, on the Mortgagor’s behalf, all Financing Statements and
refilings and continuations thereof as the Mortgagee deems reasonably necessary
or advisable to perfect, preserve and protect the Mortgagee’s and Secured
Parties’ interest in such fixtures and personal property, and the Mortgagor
hereby irrevocably appoints the Mortgagee as the Mortgagor’s agent and
attorney-in-fact (such appointment being coupled with an interest) so to
do.  This Mortgage is deemed a “Security Agreement” (as defined in the Code)
and, with respect to the personal property encumbered by this Mortgage, the
 
 
-7-

--------------------------------------------------------------------------------

 
remedies for any violation of the covenants, terms and conditions and agreements
contained in the Loan Documents and the Indenture shall be as prescribed (i)
herein (the Mortgagor agreeing that all such personal property may be sold by
the Mortgagee as part of any sale under any foreclosure sale provided for in
Section 4.1(d) hereof), (ii) by Applicable Law or (iii) by the Code, all at the
Mortgagee’s sole election.
 
Sale; Liens; Subdivision.
 
(a)           Except as may be permitted under the Indenture, the Credit
Agreement, any other Loan Document or in this Section 1.8, the Mortgagor shall
not, directly or indirectly, sell, transfer, convey, lease or further encumber
or mortgage, whether voluntary, involuntary or by operation of law, or suffer or
permit the same, all or any part of the Property or any interest therein or in
the Mortgagor.
 
(b)           Except as may otherwise be provided in the Indenture, the Credit
Agreement or any other Loan Document and in the ordinary course of business, the
Mortgagor may not sell, transfer, convey or otherwise dispose of any Equipment.
 
Eminent Domain.  The Mortgagee is hereby authorized and empowered to settle,
adjust or compromise any and all claims and rights arising from any eminent
domain or condemnation action relating to part or all of the Property (or any
interest therein) and to collect and receive the proceeds relating to or arising
therefrom (collectively, the “Condemnation Proceeds”).  Each entity which may
hereafter exercise a power of eminent domain or condemnation with respect to
part or all of the Property is hereby authorized and directed to pay
Condemnation Proceeds directly to the Mortgagee, for the ratable benefit of the
Secured Parties, instead of to the Mortgagor and the Mortgagee jointly.  In the
event any entity which may hereafter exercise a power of eminent domain or
condemnation with respect to part or all of the Property fails to disburse
Condemnation Proceeds directly and solely to the Mortgagee but disburses such
Condemnation Proceeds instead either solely to the Mortgagor or to the Mortgagor
and the Mortgagee jointly, the Mortgagor agrees to immediately endorse and
transfer such Condemnation Proceeds to the Mortgagee.  Upon the failure of the
Mortgagor to immediately endorse and transfer such Condemnation Proceeds as
aforesaid, the Mortgagee may execute such endorsements or transfers for and in
the name of the Mortgagor, and the Mortgagor hereby irrevocably appoints the
Mortgagee as the Mortgagor’s agent and attorney-in-fact (such appointment being
coupled with an interest) so to do.  The Condemnation Proceeds shall be applied
to the Loan Obligations to the extent required by, and in the manner set forth
in, Section 2.05(c)(iii) of the Credit Agreement.
 
Insurance Proceeds.  The Mortgagee is hereby authorized and empowered to settle,
adjust or compromise any claims or rights under any insurance policies
maintained pursuant to this Mortgage and to collect and receive the proceeds
from any such policy or policies (collectively, the “Insurance Proceeds”).  Each
insurance company is hereby authorized and directed to pay all Insurance
Proceeds directly to the Mortgagee, for the ratable benefit of the Secured
Parties, instead of to the Mortgagor and the Mortgagee jointly.  In the event
any insurance company fails to disburse Insurance Proceeds directly and solely
to the Mortgagee but disburses such Insurance Proceeds instead either solely to
the Mortgagor or to the Mortgagor and the Mortgagee jointly, the Mortgagor
agrees to immediately endorse and transfer such Insurance Proceeds to the
Mortgagee.  Upon the failure of the Mortgagor to endorse and transfer such
Insurance Proceeds as aforesaid, the Mortgagee may execute such endorsements or
transfers for and in the name of the Mortgagor, and the Mortgagor hereby
irrevocably appoints the Mortgagee as the Mortgagor’s agent and attorney-in-fact
(such appointment being coupled with an interest) so to do.  The Insurance
Proceeds shall be applied to the Loan Obligations to the extent required by, and
in the manner set forth in, Section 2.05(c)(iii) of the Credit Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
Repair and Restoration.  Notwithstanding the provisions of Sections 1.9 and 1.10
above, so long as the Mortgagee determines in the exercise of its reasonable
discretion that the Mortgagor is financially able to bear any costs of such
rebuilding which are not covered by the insurance proceeds or condemnation
awards, then if:
 
no Default or Event of Default has occurred and is continuing beyond any
applicable grace period under the Loan Documents; and
 
the Property can, in the Mortgagee’s reasonable judgment, with diligent
restoration and repair, be returned to a condition at least equal to the
condition thereof that existed prior to the casualty or taking causing the loss
or damage from the earlier to occur of (A) two hundred and seventy (270) days
after receipt of insurance proceeds or condemnation awards by either the
Mortgagor or the Mortgagee, and (B) the Term Loan Maturity Date; and
 
all necessary consents or approvals of any Governmental Authority can be
obtained to allow the rebuilding and the re-occupancy of the Property as
described in subsection (b) above; and
 
there are sufficient sums available, through insurance proceeds or condemnation
awards and contributions by the Mortgagor, for such restoration and repair
(including, without limitation, for any costs and expenses incurred by the
Mortgagee in approving said restoration or repair); and
 
the Mortgagor so elects by written notice delivered to the Mortgagee within ten
(10) days after notice from the Mortgagee to the Mortgagor of such settlement of
the aforesaid insurance or condemnation claim;
 
then, the Mortgagee shall, solely for the purposes of such restoration and
repair, make available to the Mortgagor the Condemnation Proceeds or Insurance
Proceeds, as applicable, for use by the Mortgagor in such restoration and
repair; provided, that the Mortgagor shall submit for the prior approval by the
Mortgagee plans and specifications, contractors and form of construction
contracts for such restoration and repair and shall furnish to the Mortgagee
permits, bonds, lien waivers, invoices, receipts and affidavits from contractors
and subcontractors in form and substance satisfactory to the Mortgagee in its
discretion.  In addition, to the extent that the Mortgagee receives any rental
loss or loss of business income insurance proceeds in excess of amounts required
to ensure no Default or Event of Default occurs with respect to any payment
becoming due and payable under the Loan Documents or the Indenture for any
period of time in which the Mortgagor is not required to pay rent due to the
casualty or condemnation, and provided further that all operating expenses of
the Property have been paid in full, then any such excess shall be distributed
by the Mortgagee to the Mortgagor.
 
ARTICLE XI
 
POSSESSION AND ADMINISTRATION OF THE PROPERTY
Impositions.
 
The Mortgagor will pay or cause to be paid in a timely manner all taxes,
assessments and other charges now or hereafter levied against the Property, or
any part thereof, and also any and all license fees or similar charges which may
be imposed by the municipality in which the Premises are situated for the use of
walks, areas, air space, parking areas and other space or facilities beyond the
lot line and on or abutting the public sidewalks in front of or adjoining the
Premises, together with any penalties or interest on any of the foregoing; and
in the case of
 
 
-9-

--------------------------------------------------------------------------------

 
default in the payment thereof, the Mortgagee may (but shall not be obligated
to) pay the same and the Mortgagor will repay or cause to be repaid such sum,
and such sum shall be added to the indebtedness secured by this Mortgage.
 
The Mortgagor will not claim any credit on or make any deduction from the
interest or principal of the Secured Obligations by reason of the payment of any
taxes levied or to be levied on the Property, or any part thereof, during the
continuance of the lien of this Mortgage.
 
Warranty of Title.  The Mortgagor warrants that the Mortgagor is indefeasibly
seized of the Property in fee simple absolute, free and clear from all
encumbrances (subject only to the Permitted Exceptions), and that the Mortgagor
has full power and lawful authority to convey and encumber the same; that the
Mortgagor shall and will make, execute, acknowledge and deliver all such further
or other deeds, instruments or assurances as may at any time hereafter be
reasonably desired or required by the Mortgagee to more fully and effectually
convey the Property for the purposes aforesaid; and that the Mortgagor will
warrant and defend the Property against all persons whomsoever, except for
claims arising pursuant to the Permitted Exceptions.
 
Waste.  The Mortgagor will cause the Improvements now or hereafter constructed
on, and constituting part of, the Property to be protected and to be kept in
good order and repair and will not commit or suffer any waste, deterioration or
impairment of the Property whereby the value of the Property might be materially
impaired.  In the event that such waste, deterioration or impairment of the
Property shall occur, which such waste, deterioration or impairment is not
promptly cured by the Mortgagor, the Mortgagee may (but shall not be obligated
to) take such action as may be necessary to remedy such condition and the
Mortgagor shall repay or cause to be repaid all costs and expenses associated
with such remedy and such sum shall be added to the obligations secured by this
Mortgage.
 
Inspection.  The Mortgagee and any persons authorized by the Mortgagee shall
have the right to enter and inspect the Property at all reasonable times and
upon prior written notice to the Mortgagor.
 
Compliance with Governmental Authorities.  The Mortgagor will comply with or
cause to be complied with in all material respects, all statutes, ordinances and
requirements of any Governmental Authority relating to the Property.  The
Mortgagor will not initiate, join in, or consent to any change in any private
restrictive covenant, zoning ordinance or other public or private restrictions,
limiting or defining the uses which may be made of the Premises, or any part
thereof, without the prior written consent of the Mortgagee, which shall not be
unreasonably withheld.
 
ARTICLE XII
 
ASSIGNMENT OF LEASES AND RENTS
Assignment.  The Mortgagor hereby assigns to the Mortgagee all Rents and all of
the Mortgagor’s rights in and under all Leases.  So long as no Event of Default
has occurred, the Mortgagor shall have a license (which license shall terminate
automatically and without further notice upon the occurrence of an Event of
Default) to collect, but not prior to accrual, the Rents under the Leases and,
where applicable, subleases, such Rents to be held in trust for the Mortgagee
and to otherwise deal with all Leases as permitted by this Mortgage.  Each
month, provided no Event of Default has occurred, the Mortgagor may retain such
Rents as were collected that month and held in trust for the Mortgagee.  Upon
the revocation of such license, all Rents shall be paid directly to the
Mortgagee and not through the Mortgagor, all without the necessity of any
further action by the Mortgagee, including, without limitation, any action to
obtain possession of the Land, Improvements or any other portion of the Property
or any action for the appointment of a receiver.  The Mortgagor hereby
authorizes and directs the tenants under
 
 
-10-

--------------------------------------------------------------------------------

 
the Leases to pay Rents to the Mortgagee upon written demand by the Mortgagee,
without further consent of the Mortgagor, without any obligation of such tenants
to determine whether an Event of Default has in fact occurred and regardless of
whether the Mortgagee has taken possession of any portion of the Property, and
the tenants may rely upon any written statement delivered by the Mortgagee to
the tenants.  Any such payments to the Mortgagee shall constitute payments to
the Mortgagor under the Leases.  The curing of an Event of Default, unless other
Events of Default also then exist, shall entitle the Mortgagor to recover its
aforesaid license to do any such things which the Mortgagor might otherwise do
with respect to the Property and the Leases thereon and to again collect such
Rents.  The powers and rights granted in this paragraph shall be in addition to
the other remedies herein provided for upon the occurrence of an Event of
Default and may be exercised independently of or concurrently with any of said
remedies.  Nothing in the foregoing shall be construed to impose any obligation
upon the Mortgagee to exercise any power or right granted in this Section 3.1 or
to assume any liability under any Lease of any part of the Property and no
liability shall attach to the Mortgagee for failure or inability to collect any
Rents under any such Lease.  The assignment contained in this Section 3.1 shall
become null and void upon the release of this Mortgage.
 
Covenants, Representations and Warranties Concerning Leases and Rents.  The
Mortgagor covenants, represents and warrants that: (a) the Mortgagor has good
title to, and is the owner of the entire landlord’s interest in, the Leases and
Rents hereby assigned and authority to assign them; (b) all Leases are valid and
enforceable, and in full force and effect, and are unmodified except as stated
therein; (c) neither the Mortgagor nor any tenant in the Property is in default
under its Lease (and no event has occurred which with the passage of time or
notice or both would result in a default under its Lease) or is the subject of
any bankruptcy, insolvency or similar proceeding; (d) unless otherwise stated in
a Permitted Exception, no Rents or Leases have been or will be assigned,
mortgaged, pledged or otherwise encumbered and no other Person has or will
acquire any right, title or interest in such Rents or Leases; (e) no Rents have
been waived, released, discounted, set off or compromised; (f) except as stated
in the Leases, the Mortgagor has not received any funds or deposits from any
tenant for which credit has not already been made on account of accrued Rents;
(g) the Mortgagor shall perform all of its obligations under the Leases and
enforce the tenants’ obligations under the Leases to the extent enforcement is
prudent under the circumstances; (h) the Mortgagor will not without the prior
written consent of the Mortgagee, enter into any Lease after the date hereof, or
waive, release, discount, set off, compromise, reduce or defer any Rents,
receive or collect Rents more than one (1) month in advance, grant any rent-free
period to any tenant, reduce any Lease term or waive, release or otherwise
modify any other material obligation under any Lease, renew or extend any Lease
except in accordance with a right of the tenant thereto in such Lease, approve
or consent to an assignment of a Lease or a subletting of any part of the
premises covered by a Lease, or settle or compromise any claim against a tenant
under a Lease in bankruptcy or otherwise; (i) the Mortgagor will not, without
the prior written consent of the Mortgagee, which shall not be unreasonably
withheld, terminate or consent to the cancellation or surrender of any Lease
having an unexpired term of one (1) year or more; (j) the Mortgagor will not
execute any Lease except in accordance with this Mortgage and the other Loan
Documents and for actual occupancy by the tenant thereunder; (k) the Mortgagor
shall give prompt notice to the Mortgagee, as soon as the Mortgagor first
obtains notice, of any claim, or the commencement of any action, by any tenant
or subtenant under or with respect to a Lease regarding any claimed damage,
default, diminution of or offset against Rents, cancellation of the Lease, or
constructive eviction, and the Mortgagor shall defend, at the Mortgagor’s
expense, any proceeding pertaining to any Lease, including, if the Mortgagee so
requests, any such proceeding to which the Mortgagee is a party; (l) the
Mortgagor shall as often as requested by the Mortgagee, within ten (10) days of
each request, deliver to the Mortgagee a complete rent roll of the Property in
such detail as the Mortgagee may require and financial statements of the
tenants, subtenants and guarantors under the Leases to the extent available to
the Mortgagor, and deliver to such of the tenants and others obligated under the
Leases specified by the Mortgagee written notice of the assignment in Section
3.1 hereof in form and content satisfactory to the Mortgagee; (m) promptly upon
request by the
 
 
-11-

--------------------------------------------------------------------------------

 
Mortgagee, the Mortgagor shall deliver to the Mortgagee executed originals of
all Leases and copies of all records relating thereto; and (n) there shall be no
merger of the leasehold estates created by the Leases with the fee estate of the
Land without the prior written consent of the Mortgagee.
 
Estoppel Certificates.  All future Leases and extensions or renewals of existing
Leases shall require the tenant to execute and deliver to the Mortgagee an
estoppel certificate in form and substance acceptable to the Mortgagee within
ten (10) days after notice from the Mortgagee.
 
No Liability of the Mortgagee.  The Mortgagee’s acceptance of this assignment
shall not be deemed to constitute the Mortgagee a “mortgagee in possession,” nor
obligate the Mortgagee to appear in or defend any proceeding relating to any
Lease or to the Property, or to take any action hereunder, expend any money,
incur any expenses, or perform any obligation or liability under any Lease, or
assume any obligation for any deposit delivered to the Mortgagor by any tenant
and not as such delivered to and accepted by the Mortgagee.  The Mortgagee shall
not be liable for any injury or damage to person or property in or about the
Property, or for the Mortgagee’s failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive.  Neither the assignment of Leases and Rents nor enforcement of the
Mortgagee’s rights regarding Leases and Rents (including collection of Rents)
nor possession of the Property by the Mortgagee nor the Mortgagee’s consent to
or approval of any Lease (nor all of the same), shall render the Mortgagee
liable on any obligation under or with respect to any Lease or constitute
affirmation of, or any subordination to, any Lease, occupancy, use or option.
 
If the Mortgagee seeks or obtains any judicial relief regarding Rents or Leases,
the same shall in no way prevent the concurrent or subsequent employment of any
other appropriate rights or remedies nor shall same constitute an election of
judicial relief for any foreclosure or any other purpose.  The Mortgagee neither
has nor assumes any obligations as lessor or landlord with respect to any
Lease.  The rights of the Mortgagee under this Article III shall be cumulative
of all other rights of the Mortgagee under the Loan Documents or otherwise.
 
ARTICLE XIII
 
REMEDIES
 
Remedies.  In addition to, and without limitation of, remedies set forth in the
Indenture, the Credit Agreement, the other Loan Documents and Applicable Law,
upon the occurrence of an Event of Default, and at any time thereafter during
the continuance of such Event of Default, to the extent permitted by Applicable
Law, the Mortgagee may, and upon the request of the Requisite Lenders shall,
exercise any or all of the following remedies:
 
the Mortgagee may enter into and upon all or any part of the Property and may
exclude the Mortgagor and its agents and servants wholly therefrom, and having
and holding the same may use, operate, develop, manage and control the Property,
or any part thereof, and conduct the business of the Mortgagor (including,
without limitation, exercising any and all rights of the Mortgagor under the
Leases and any other applicable lease with respect to the Property), either
personally, or by the Mortgagee’s agents, attorneys, receivers or trustees, in
such manner as the Mortgagee may deem to be to the Mortgagee’s best
advantage.  To the extent permitted by Applicable Law, the Mortgagee shall be
entitled to collect and receive all Rents, for the ratable benefit of the
Secured Parties, or to otherwise exercise all of the Mortgagor’s rights with
respect to the Rents after deducting all associated expenses, and all necessary
repairs, maintenance, renewals, replacements, alterations, additions,
betterments and improvements, and all payments which may be made for taxes,
assessments, insurance and other charges creating liens on the
 
 
-12-

--------------------------------------------------------------------------------

 
Property, or any part thereof, as well as reasonable compensation for their own
services and for the services of their counsel, agents, clerks, servants and
other employees by them properly engaged and employed, provided no compensation
shall be paid to any employee, agent or clerk of the Mortgagee above the level
of property manager employed in connection with the exercise of the Mortgagee’s
rights under this Section 4.1(a).
 
the Mortgagee shall apply the balance of the money derived from the operation
and management of the Property and business in the manner set forth in Section
4.04 below.
 
the Mortgagee may bring an appropriate action to recover any sums required to be
paid by the Mortgagor under the terms of the Loan Documents and the Indenture,
as they become due, without regard to whether or not the principal indebtedness
or any other sums evidenced by the Loan Documents and the Indenture and secured
by this Mortgage shall be due, and without prejudice to the right of the
Mortgagee thereafter to bring an action of foreclosure, or any other action, for
any Event of Default by the Borrowers or the Mortgagor existing at the time the
earlier action was commenced.
 
the Mortgagee may declare the Loan Obligations to be immediately due and
payable, and unless same are paid or performed on demand, the Mortgagee may
resort to any and all remedies provided in any Loan Document or by law and in
equity.
 
the Mortgagee may foreclose the lien of this Mortgage.
 
(a)                                (f)           FOR THE PURPOSE OF PROCURING
POSSESSION OF THE PROPERTY UPON AN EVENT OF DEFAULT, MORTGAGOR HEREBY AUTHORIZES
AND EMPOWERS ANY ATTORNEY OF ANY COURT OF RECORD IN THE COMMONWEALTH OF
PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY FOR MORTGAGOR AND ALL PERSONS CLAIMING
UNDER OR THROUGH MORTGAGOR, TO APPEAR FOR MORTGAGOR AND CONFESS JUDGMENT
PURSUANT TO APPLICABLE LAW AGAINST MORTGAGOR, AND ALL PERSONS CLAIMING UNDER OR
THROUGH MORTGAGOR, FOR THE RECOVERY BY MORTGAGEE OF POSSESSION OF THE MORTGAGED
PROPERTY, WITHOUT ANY STAY OF EXECUTION, FOR WHICH THIS MORTGAGE, OR A COPY
HEREOF VERIFIED BY AFFIDAVIT, SHALL BE A SUFFICIENT WARRANT; AND THEREUPON A
WRIT OF POSSESSION MAY BE ISSUED FORTHWITH, WITHOUT ANY PRIOR WRIT OR PROCEEDING
WHATSOEVER. MORTGAGOR HEREBY RELEASES MORTGAGEE FROM ALL ERRORS AND DEFECTS
WHATSOEVER IN ENTERING SUCH JUDGMENT AND IN CAUSING SUCH WRIT OR WRITS TO BE
ISSUED, AND HEREBY AGREES THAT NO WRIT OF ERROR, APPEAL, PETITION TO OPEN OR
STRIKE OFF JUDGMENT, OR OTHER OBJECTION SHALL BE FILED OR MADE WITH RESPECT
THERETO. IF FOR ANY REASON AFTER SUCH JUDGMENT HAS BEEN CONFESSED THE SAME SHALL
BE DISCONTINUED OR POSSESSION OF THE PROPERTY SHALL REMAIN IN OR BE RESTORED TO
MORTGAGOR, MORTGAGEE SHALL HAVE THE RIGHT FOR THE SAME DEFAULT OR ANY SUBSEQUENT
DEFAULT TO BRING ONE OR MORE FURTHER JUDGMENTS BY CONFESSION AS ABOVE PROVIDED
TO RECOVER POSSESSION OF THE MORTGAGED PROPERTY. MORTGAGEE MAY ENTER SUCH
JUDGMENT BEFORE OR AFTER THE INSTITUTION OF FORECLOSURE PROCEEDINGS UPON THIS
MORTGAGE, OR AFTER JUDGMENT THEREON OR ON THE INDENTURE, THE CREDIT AGREEMENT,
ANY OF THE LOAN DOCUMENTS OR ANY OF THE NOTES, OR AFTER A SALE OF THE PROPERTY
BY THE SHERIFF.
 
In the event the Property, or any portion thereof, is sold pursuant to any writ
of execution on a judgment obtained by virtue of any Loan Document or pursuant
to any other judicial proceedings under
 
 
-13-

--------------------------------------------------------------------------------

 
any Loan Document, the Property may be sold as a whole or as separate parcels
and in such manner or order as the Mortgagee in its reasonable discretion may
elect.
 
To the extent permitted by Applicable Law, any judicial sale or sales made under
or by virtue of this Mortgage, shall operate to divest all right, title,
interest, claim and demand whatsoever, either at law or in equity, of the
Mortgagor in and with respect to the Property sold and shall be a perpetual bar,
both at law and in equity, against the Mortgagor, its successors and assigns,
and against any and all persons claiming the Property, or any part thereof,
through or under the Mortgagor.
 
(b)           (g)           the Mortgagee may exercise any or all of the
remedies available to a secured party under the Code, including, but not limited
to, selling, leasing or otherwise disposing of any fixtures and personal
property which is encumbered hereby at public sale, with or without having such
fixtures or personal property at the place of sale, and upon such terms and in
such manner as the Mortgagee may determine.  The Mortgagee and the Secured
Parties, or any of them, may be a purchaser at any such public sale of such
fixtures or personal property.
 
(c)           (h)           the Mortgagee may proceed to protect and enforce the
Mortgagee’s and Secured Parties’ rights under this Mortgage and any other Loan
Document by a suit or suits in equity or at law, whether for the specific
performance of any covenant or agreement, assistance in connection with the
execution of any power granted herein or other appropriate legal or equitable
remedy.
 
(d)           (i)           the Mortgagee may apply to an appropriate court for
the appointment of a receiver of the Rents of the Property, and the Mortgagee
shall be entitled to the appointment of such a receiver as a matter of right
without consideration of the value of the Property as security for the amounts
due the Mortgagee and the other Secured Parties or the solvency of any person or
entity liable for the payment of such amounts.
 
Remedies Not Exclusive.  The Mortgagee shall be entitled to enforce payment and
performance of the applicable Secured Obligations secured hereby and to exercise
all rights and powers under this Mortgage, or any laws now or hereafter
enforced, notwithstanding that some of the applicable Secured Obligations may
now or hereafter be otherwise secured.  Neither the acceptance of this Mortgage
nor its enforcement, shall prejudice or in any manner affect the Mortgagee’s
right to realize upon or enforce any other security now or hereafter held by the
Mortgagee or by the Secured Parties, it being agreed that the Mortgagee shall be
entitled to enforce this Mortgage and any other security now or hereafter held
by the Mortgagee and the Secured Parties in such order and manner as they or
either of them may in their absolute discretion determine.  No remedy herein
conferred upon or reserved to the Mortgagee is intended to be exclusive of any
other remedy in this Mortgage, in the other Loan Documents, in the Indenture or
by Applicable Law provided to the Mortgagee or any other Secured Party or to
preclude any other remedy in this Mortgage, in the other Loan Documents, in the
Indenture or by Applicable Law provided or permitted to the Mortgagee or any
other Secured Party, but each such remedy shall be cumulative and shall be in
addition to every other remedy given in this Mortgage, in the other Loan
Documents, in the Indenture or now or hereafter existing at law or in
equity.  Every power or remedy given by any of the Loan Documents or the
Indenture, as applicable, to the Mortgagee or any Secured Party, as applicable,
or to which any of them may be otherwise entitled, may be exercised concurrently
or independently from time to time and as often as may be deemed expedient by
the Mortgagee or such Secured Party, as applicable.
 
Powers and Rights Not Waived.  Any failure by the Mortgagee or the Secured
Parties to insist upon the strict performance by the Mortgagor of any of the
terms and provisions hereof shall not be deemed to be a waiver of any of the
terms and provisions hereof, and the Mortgagee and the Secured Parties,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict
 
 
-14-

--------------------------------------------------------------------------------

 
performance by the Mortgagor of any and all of the terms and provisions of this
Mortgage to be performed by the Mortgagor.  Neither the Mortgagor nor any other
Person now or hereafter obligated for the payment of the whole or any part of
the sums now or hereafter secured by this Mortgage shall be relieved of such
obligation by reason of the failure of the Mortgagee or the Secured Parties to
comply with any request of the Mortgagor, or of any other Person so obligated,
to take action to foreclose this Mortgage or otherwise enforce any of the
provisions of this Mortgage or any obligations secured by this Mortgage, or by
reason of the release, regardless of consideration, of the whole or any part of
the security held for the indebtedness secured by this Mortgage, or by reason of
any agreement or stipulation between any subsequent owner or owners of the
Property and the Mortgagee extending the time of payment or modifying the terms
of the Secured Obligations (provided that such modifications shall not increase
the principal amount of the Secured Obligations or the interest rate, except
with respect to default interest rate provisions) or of this Mortgage without
first having obtained the consent of the Mortgagor or such other Person, and in
the latter event, the Mortgagor and all such other Persons shall continue to be
liable to make such payments according to the terms of any such agreement of
extension or modification unless expressly discharged in writing by the
Mortgagee.  Regardless of consideration, the Mortgagee may, or at the request of
the Requisite Lenders shall, release the obligation of any party at any time
liable for any of the Secured Obligations without in any way impairing or
affecting the lien hereof, and the Mortgagee and the Secured Parties may resort
for the payment of the Secured Obligations to any other security therefor held
by the Mortgagee and the Secured Parties in such order and manner as it may
elect.
 
Application of Proceeds.  If an Event of Default shall have occurred and be
continuing and the Mortgagee shall have exercised any of its rights or remedies
with respect to the Property pursuant to this Article IV, the Mortgagee shall
apply the proceeds resulting from the exercise of such rights or remedies (after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Property or in
any way relating to the Property or the rights or remedies of the Mortgagee and
the other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements) as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Mortgagee in
connection with such exercise of rights and remedies in connection with this
Mortgage, the Credit Agreement, the Indenture, any other Loan Document or any of
the Secured Obligations, including all court costs and the fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Mortgagee under this Mortgage, the Credit Agreement, the Indenture or any other
Loan Document and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under the Credit Agreement, the
Indenture, or any other Loan Document;
 
SECOND, to the payment in full of the Secured Obligations (the amounts so
applied (i) to be distributed among the Secured Parties pro rata in accordance
with the amounts of the Secured Obligations owed to them on the date of any such
distribution and (ii) to be applied as required pursuant to the terms of the
Credit Agreement or the Indenture, as applicable); and
 
THIRD, upon the indefeasible payment in full of the Secured Obligations, to the
Mortgagor or to whomsoever (if such Person is not the Mortgagor) may be lawfully
entitled to receive the same or as a court of competent jurisdiction may
otherwise direct.
 
The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage.  Upon
any sale of Property by the Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt by the Mortgagee
or by the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Property so sold and such purchaser or purchasers
shall not be obligated to see to the application of
 
 
-15-

--------------------------------------------------------------------------------

 
any part of the purchase money paid over to the Mortgagee or such officer or be
answerable in any way for the misapplication thereof.  Only after (i) the
payment by the Mortgagee of any other amount required by any provision of
Applicable Law, including, without limitation, Section 9-610 and Section 9-615
of the Code and (ii) the indefeasible payment in full of the Secured Obligations
and the termination of the Commitments, shall the Administrative Agent account
for the surplus, if any, to the Mortgagor, or to whomsoever may be lawfully
entitled to receive the same (if such Person is not the Mortgagor).
 
ARTICLE XIV
 
MORTGAGEE
Appointment of Mortgagee as Attorney-In-Fact.
 
The Mortgagor hereby irrevocably constitutes and appoints each of the Mortgagee
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Mortgagor or and in the name of the Mortgagor or in its
own name, for the purpose of carrying out the terms of this Mortgage, effective
upon the occurrence of an Event of Default, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Mortgage, and, without
limiting the generality of the foregoing, the Mortgagor hereby gives the
Mortgagee the power and right, on behalf of the Mortgagor, without notice to or
assent by the Mortgagor, to do any or all of the following upon the occurrence
and during the continuation of an Event of Default:
 
pay or discharge taxes and Liens levied or placed on or threatened against the
Property, effect any repairs or any insurance called for by the terms of this
Mortgage and pay all or any part of the premiums therefor and the costs thereof;
 
execute, in connection with any sale provided for in this Mortgage, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Property;
 
to do all things, after an Event of Default, which the Mortgagor might otherwise
do with respect to the Property and the Leases thereon, including, without
limitation, (A) collecting Rents with or without suit and applying the same,
less expenses of collection, to any of the obligations secured hereunder or to
expenses of operating and maintaining the Property (including reasonable
reserves for anticipated expenses), at the option of the Mortgagee, all in such
manner as may be determined by the Mortgagee, or at the option of the Mortgagee,
holding the same as security for the payment of the Secured Obligations, (B)
leasing, in the name of the Mortgagor, the whole or any part of the Property
which may become vacant, and (C) employing agents therefor and paying such
agents reasonable compensation for their services; and
 
(A) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to foreclose upon the Property or any
portion thereof and to enforce any other right in respect of the Property; (B)
defend any suit, action or proceeding brought against the Mortgagor with respect
to the Property; (C) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as
Mortgagee may deem appropriate; and (D) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Property as
fully and completely as though the Mortgagee was the absolute owner thereof for
all purposes, and do, at the Mortgagee’s option and such Mortgagor’s expense, at
any time, or from time to time, all acts and things which the Mortgagee deems
necessary to protect, preserve or realize upon the Property and the
 
 
-16-

--------------------------------------------------------------------------------

 
Mortgagee’s and the Secured Parties’ Lien therein and to effect the intent of
this Mortgage, all as fully and effectively as the Mortgagor might do.
 
If the Mortgagor fails to perform or comply with any of its agreements contained
herein, the Mortgagee, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement in accordance with the provisions of Section 5.1(a).
 
The expenses of the Mortgagee incurred in connection with actions taken pursuant
to the terms of this Mortgage, together with interest thereon at a rate per
annum equal to the highest rate per annum at which interest would then be
payable on any category of past due ABR Loans which are Revolving Credit Loans
under the Credit Agreement, from the date of payment by the Mortgagee to the
date reimbursed by the relevant Mortgagor, shall be payable by the Mortgagor to
the Mortgagee on demand.
 
The Mortgagor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof in accordance with Section 5.1(a).  All powers,
authorizations and agencies contained in this Mortgage are coupled with an
interest and are irrevocable until this Mortgage is terminated and the Lien
created hereby is released.
 
Duty of Mortgagee.  The sole duty of Mortgagee with respect to the custody,
safekeeping and physical preservation of the Property, under Section 9-207 of
the Code or otherwise, shall be to deal with it in the same manner as the
Mortgagee deals with similar property for its own account.  Neither the
Mortgagee, any other Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Property or for any delay in doing so or shall be under
any obligation to sell or otherwise dispose of any Property upon the request of
the Mortgagor or any other Person or to take any other action whatsoever with
regard to the Property or any part thereof.  The powers conferred on the
Mortgagee and the other Secured Parties hereunder are solely to protect the
interests of the Mortgagee and the other Secured Parties in the Property and
shall not impose any duty upon the Mortgagee or any other Secured Party to
exercise any such powers.  The Mortgagee and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to the Mortgagor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
Authority of Mortgagee.  The Mortgagor acknowledges that the rights and
responsibilities of the Mortgagee under this Mortgage with respect to any action
taken by the Mortgagee or the exercise or non-exercise by the Mortgagee of any
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Mortgage shall, as between the Mortgagee and the Lenders, be
governed by the Loan Documents and by such other agreements with respect thereto
as may exist from time to time among them, but, as between the Mortgagee and the
Mortgagor, the Mortgagee shall be conclusively presumed to be acting as agent
for the Secured Parties with full and valid authority so to act or refrain from
acting, and the Mortgagor shall not be under any obligation, or entitlement to
make any inquiry respecting such authority.
 
Intercreditor Agreements.
 
By acceptance of the benefits of this Mortgage, each of the Secured Parties
shall be deemed to have agreed to be bound by the terms hereof.  The provisions
of this Section 5.4 are, and are intended, solely to establish certain rights as
between the Secured Parties and shall not create, and shall not be construed as
creating, any rights enforceable by Holdings or any Subsidiary or any Affiliate
thereof, including the Mortgagor, regardless of whether Holdings or any
Subsidiary or any Affiliate thereof is a Secured Party, or rights enforceable by
the Indenture
 
 
-17-

--------------------------------------------------------------------------------

 
Trustee against Holdings or any Subsidiary or any Affiliate thereof, including
the Mortgagor, unless and to the extent required by the express terms of the
Indenture.
 
By acceptance of the benefits of this Mortgage, each of the Secured Parties
(other than the Mortgagee) shall be deemed irrevocably (i) to consent to the
appointment of the Mortgagee as its agent hereunder, (ii) to confirm that the
Mortgagee shall have the authority to act as the exclusive agent of such Secured
Party for enforcement of any provisions of this Mortgage against the Mortgagor
or the exercise of remedies hereunder and (iii) to agree that such Secured Party
shall not take any action to enforce any provisions of this Mortgage against the
Mortgagor or to exercise any remedy hereunder.
 
The Mortgagee shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.02, 7.03, 7.04 and 9.02 of the Credit
Agreement) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final
nonappealable judgment.
 
The Indenture Trustee shall not be entitled to, and shall not, (i) direct the
actions of the Mortgagee hereunder, (ii) take any action, or commence any legal
proceeding seeking, to require, compel or cause the Mortgagee to enforce any
provisions of this Mortgage against the Mortgagor or to exercise any remedy
hereunder, (iii) take any action, or commence any legal proceeding seeking, to
prevent or enjoin the Mortgagee from taking any action (including, without
limitation, the enforcement of any provisions of this Mortgage against the
Mortgagor, the exercise of any remedy hereunder, the release of any Property
hereunder or the consent to any amendment or modification of this Mortgage or
the grant of any waiver hereunder), or refraining from taking any such action,
in accordance with this Mortgage or (iv) take any action, or commence any legal
proceeding seeking, to delay, hinder or otherwise impair the Mortgagee in taking
any such action in accordance with this Mortgage.  By acceptance of the benefits
under this Mortgage, the Indenture Trustee will be deemed to have acknowledged
and agreed that the provisions of the preceding sentence are intended to induce
the Mortgagee and the Lenders to permit the Indenture Trustee to be a Secured
Party under this Mortgage and are being relied upon by the Lenders as
consideration therefor.
 
THE MORTGAGEE HAS CONSENTED TO SERVE AS MORTGAGEE HEREUNDER ON THE EXPRESS
UNDERSTANDING THAT THE INDENTURE TRUSTEE, BY ACCEPTING THE BENEFITS OF THIS
MORTGAGE, SHALL BE DEEMED TO HAVE AGREED THAT THE MORTGAGEE SHALL HAVE NO DUTY
AND SHALL OWE NO OBLIGATION OR RESPONSIBILITY (FIDUCIARY OR OTHERWISE) TO THE
INDENTURE TRUSTEE, OTHER THAN THE DUTY TO PERFORM ITS EXPRESS OBLIGATIONS UNDER
THIS MORTGAGE IN ACCORDANCE WITH THEIR TERMS, SUBJECT IN ALL EVENTS TO THE
PROVISIONS OF SECTION 5.5 AND THE OTHER PROVISIONS OF THIS MORTGAGE LIMITING THE
RESPONSIBILITY OR LIABILITY OF THE MORTGAGEE HEREUNDER.  WITHOUT LIMITING THE
FOREGOING, THE INDENTURE TRUSTEE, BY ACCEPTING THE BENEFITS OF THIS MORTGAGE,
SHALL BE DEEMED TO HAVE WAIVED ANY RIGHT THE INDENTURE TRUSTEE MIGHT HAVE AS A
SECURED PARTY UNDER APPLICABLE LAW OR OTHERWISE, TO COMPEL THE SALE OR OTHER
DISPOSITION OF ANY PROPERTY, AND ANY OBLIGATION THE MORTGAGEE MIGHT HAVE, UNDER
APPLICABLE LAW OR OTHERWISE, TO OBTAIN ANY MINIMUM PRICE
 
 
-18-

--------------------------------------------------------------------------------

 
FOR ANY PROPERTY UPON THE SALE THEREOF, IT BEING EXPRESSLY UNDERSTOOD, AND THE
AVAILABILITY OF THE BENEFITS OF THIS MORTGAGE TO THE INDENTURE TRUSTEE BEING
CONDITIONED UPON THE UNDERSTANDING, THAT THE SOLE RIGHT OF THE INDENTURE TRUSTEE
SHALL BE TO RECEIVE ITS RATABLE SHARE OF ANY PROCEEDS OF THE PROPERTY.
 
By acceptance of the benefits of this Mortgage, each of the Secured Parties
shall, ratably in accordance with the amount of the Secured Obligations owed to
it, indemnify the Mortgagee (to the extent it shall not have been reimbursed by
the Mortgagor) against any expense or liability that the Mortgagee would be
entitled to recover from the Mortgagor pursuant to Sections 1.4 and 6.4 and
Section 9.03 of the Credit Agreement.  Any amount so owed by a Secured Party can
be withheld by the Mortgagee from any amount owed to such Secured Party.
 
The Mortgagee shall be entitled to rely on information provided by the Secured
Parties, or representatives of the Secured Parties, as to the amount of the
Secured Obligations.
 
The Mortgagee and each of the Secured Parties hereby agrees that the Liens
granted to the Mortgagee hereunder shall be treated, as among the Secured
Parties, as being for the equal and proportionate benefit of all the Secured
Parties, without preference, priority, prejudice or distinction as to the Lien
of any Secured Party over any other Secured Party, and shall at all times be
shared by the Secured Parties as provided herein.
 
Limitations on Responsibility of the Mortgagee.
 
The Mortgagee shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Mortgage or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or (iv) the validity, enforceability,
effectiveness or genuineness of this Mortgage, any other Loan Document or any
other agreement, instrument or document.
 
The Mortgagee makes no representation as to the value or condition of the
Property or any part thereof, as to the title of the Mortgagor to the Property,
as to the security afforded by this Mortgage or as to the validity, execution,
enforceability, legality or sufficiency of this Mortgage, and the Mortgagee
shall incur no liability or responsibility in respect of any such matters.  The
Mortgagee shall not be responsible for insuring the Property, for the payment of
taxes, charges, assessments or liens upon the Property or otherwise for the
maintenance of the Property, except as provided in the immediately following
sentence when the Mortgagee has possession or control of the Property.  Except
as otherwise provided herein, the Mortgagee shall have no duty to the Mortgagor
or to the holders of the Secured Obligations as to any Property in its
possession or control, or in the possession or control of any agent or nominee
of the Mortgagee, or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, except the duty to
accord such Property the same care that it normally accords to its own assets
and the duty to account for moneys received by it. Neither the Mortgagee, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Property or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Property upon the request of the Mortgagor or any
other Person or to take any other action whatsoever with regard to the Property
 
 
-19-

--------------------------------------------------------------------------------

 
or any part thereof.  The powers conferred on the Mortgagee and the Secured
Parties hereunder are solely to protect the Mortgagee’s and the Secured Parties’
interests in the Property and shall not impose any duty upon the Mortgagee or
any Secured Party to exercise any such powers.  The Mortgagee and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to the Mortgagor
for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct.
 
Neither the Mortgagee nor any officer, agent or representative thereof shall be
personally liable for any action taken or omitted to be taken by any such person
in connection with this Mortgage except for such person’s own gross negligence
or willful misconduct (it being understood that any action taken in accordance
with the terms of this Mortgage by the Mortgagee or any such officer, agent or
representative at the direction or instruction of any Secured Party and/or the
Mortgagee (or not taken, in the absence of any such directions or instructions)
shall not constitute gross negligence or willful misconduct).
 
The Mortgagee may execute any of the powers granted under this Mortgage and
perform any duty hereunder either directly or by or through agents or
attorneys-in-fact, and shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it without gross negligence or
willful misconduct.
 
The Mortgagee shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing.
 
The Mortgagee shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Mortgagee
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Mortgagee shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Mortgagee to liability or that is contrary to any Loan Document
or Applicable Law.
 
The Mortgagee shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Borrowers, the
Mortgagor or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Mortgagee or any of its Affiliates in any
capacity.
 
The Mortgagee shall be deemed not to have knowledge of any Default unless and
until notice describing such Default is given to the Mortgagee by the Borrower
Representative (on behalf of the Mortgagor).
 
Reliance by Mortgagee.  The Mortgagee shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Mortgagee also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying
thereon.  The Mortgagee may consult with legal counsel (who may be counsel for
the Borrowers and the Mortgagor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
-20-

--------------------------------------------------------------------------------

 
Resignation and Removal of the Mortgagee.  The Mortgagee may at any time give
notice of its resignation to the Secured Parties and the Borrower Representative
(on behalf of the Mortgagor).  Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right, in consultation with the Borrower
Representative (on behalf of the Mortgagor), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Mortgagee gives notice of its resignation,
then the retiring Mortgagee may on behalf of the Secured Parties, appoint a
successor Mortgagee meeting the qualifications set forth above provided that if
the Mortgagee shall notify the Borrowers (on behalf of the Mortgagor) and the
Secured Parties that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Mortgagee shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case that title to the Property held by the Mortgagee on behalf of the Secured
Parties, the retiring Mortgagee shall continue to hold such title to such
Property until such time as a successor Mortgagee is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Mortgagee shall instead be made by or to each Secured Party
directly, until such time as the Requisite Lenders appoint a successor Mortgagee
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Mortgagee hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Mortgagee, and the retiring Mortgagee shall be discharged from all of
its duties and obligations hereunder (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by Holdings, the Borrowers
and their respective Subsidiaries (including the Mortgagor) to a successor
Mortgagee shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor.  After the retiring Mortgagee’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article V and [Sections 1.4 and 6.4] shall continue in effect for the benefit of
such retiring Mortgagee, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Mortgagee was acting as Mortgagee.
 
ARTICLE XV
 
MISCELLANEOUS
Notices.  Any notice, demand or other communication which, by any provision of
this Mortgage, is required or permitted to be given or served by or to the
Mortgagee, the Secured Parties or the Mortgagor shall be conclusively deemed to
have been properly given or served by the sending party and to be effective if
made in compliance with Section 9.01 of the Credit Agreement and, in the case of
the Mortgagor at the address set forth in the preamble to this Mortgage.
 
Severability.  To the extent any provision of this Mortgage may be deemed
invalid or unenforceable under any Applicable Law, such provision shall be
deemed void and inoperative and shall not form part of this Mortgage, but the
remainder of this Mortgage shall remain in full force and effect.  The parties
hereto specifically declare that they would have entered into this Mortgage if
any such void provisions had been omitted herefrom.
 
Governing Law.  This Mortgage shall be deemed to be a contract entered into
pursuant to the laws of the state of New York and shall in all respects be
governed by, construed and enforced in accordance with the laws of the state of
New York; provided, however, that with respect to the creation; perfection,
priority and enforcement of the lien or interest of this Mortgage, the laws of
the State shall apply.
 
 
-21-

--------------------------------------------------------------------------------

 
Stamp Tax Indemnity.  Except as may be prohibited by Applicable Law, if at any
time the United States of America, any state thereof or any governmental
subdivision of such state having jurisdiction, shall require revenue, excise or
documentary stamps to be affixed to this Mortgage, or other tax to be paid on or
in connection therewith, the Mortgagor will pay the same with any interest or
penalties imposed in connection therewith.
 
Credit Agreement.  The terms and provisions of the Credit Agreement are
incorporated in this Mortgage by reference.
 
Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE INDENTURE, THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THE INDENTURE, THIS MORTGAGE AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.6.
 
Redemption. The Mortgagor, for itself and all persons receiving title from the
Mortgagor, waives all rights of redemption to which the Mortgagor and those
persons would otherwise be entitled if this Mortgage is at any time foreclosed.
 
Fixture Filings.  In addition to all of its other rights under this Mortgage and
otherwise, Mortgagee and the Secured Parties shall have all of the rights of a
secured party under the Uniform Commercial Code of the State, as in effect from
time to time, or under the Uniform Commercial Code in force from time to time in
any other state to the extent the same is Applicable Law.  This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures included within the Property and is to be filed for record in the
real estate records of each county where any part of the Property (including
such fixtures) is situated.  This Mortgage shall also be effective as a
financing statement with respect to any other Property as to which a security
interest may be perfected by the filing of a financing statement and may be
filed as such in any appropriate filing or recording office.  The respective
mailing addresses of Mortgagor and Mortgagee are set forth in the opening
paragraph of this Mortgage.  A carbon, photographic or other reproduction of
this Mortgage or any other financing statement relating to this Mortgage shall
be sufficient as a financing statement for any of the purposes referred to in
this Section.  Mortgagor hereby irrevocably authorizes Mortgagee at any time and
from time to time to file any initial financing statements, amendments thereto
and continuation statements as authorized by Applicable Law, to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage.
 
Release of Mortgage.
 
(a)           At such time as the Loan Obligations (other than Hedging
Obligations) shall have been paid in full in cash and the Commitments have been
terminated, the Property shall be released from the Lien created by this
Mortgage, and this Mortgage and all obligations (other than those expressly
stated to survive such termination) of the Mortgagee and the Mortgagor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Property shall revert to the Mortgagor.
 
 
-22-

--------------------------------------------------------------------------------

 
(b)           If any of the Property shall be sold, transferred or otherwise
disposed of by the Mortgagor in a transaction permitted by the Credit Agreement,
then the Mortgagee, at the request and sole expense of the Mortgagor, shall
execute and deliver to the Mortgagor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Property; or if all the Equity Interests of the Mortgagor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement, then, at the request of the Borrower Representative, and at the
expense of the Borrowers, the Mortgagor shall be released from its obligations
hereunder; provided, that in each case the Mortgagor shall have delivered to the
Mortgagee, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the Mortgagor or the relevant
Property or portion thereof (as applicable) and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by Borrowers
demonstrating to the satisfaction of the Mortgagee that such transaction is in
compliance with the Indenture, the Credit Agreement and the other Loan
Documents.
 
Anything to the contrary contained herein notwithstanding, except as otherwise
agreed in writing between the Mortgagee and the landlord under the Lease, the
terms hereof are made subject to and shall not be deemed to modify the terms of
the Lease.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
-23-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be executed,
sealed and delivered by its duly authorized representative, all as of the day
and year first above written.
 


 
MORTGAGOR:




_________________________________,
a ___________________________




By:                                                                           
Name:                                                                           
Title:                                                                           




[ADD STATE COMPLIANT NOTARY CLAUSE]
 
STATE OF _____________
 
COUNTY OF _____________
 
I, ___________________, Notary Public, certify that ________________________
personally came before me this day and acknowledged that he/she is
_______________ of ________________________, a ______________ _______________,
and that he/she, as _______________________, being authorized to do so, executed
the foregoing on behalf of the _______________________.
 
Witness my hand and official seal, this the _____ day of __________, 20___.
 


 
My commission
expires:                                                                           ____________________________________
Notary Public




 


 
[NOTARIAL SEAL]
 
 
-24-

--------------------------------------------------------------------------------

 
EXHIBIT A
TO
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
AND SECURITY AGREEMENT


 
[Description of the Land]
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
AND SECURITY AGREEMENT
 


 
[Permitted Liens]
 


 
Those matters set forth as items __________ and __________ of Schedule B-II of
________________ Title Insurance Company Commitment for Title Insurance No.
__________ dated _______________, ____.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE XVINOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU
MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM THIS
INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS:  YOUR SOCIAL
SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.


 
ARTICLE XVIIDEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING


MADE BY


________________________________________________________




ARTICLE XVIIITO


TRACY L. BURKS




FOR THE BENEFIT OF


ARTICLE XIXWACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association,
ARTICLE XX as Administrative Agent, as the Beneficiary for the benefit of the
Secured Parties


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER THE UNIFORM COMMERCIAL CODE.


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES AND FUTURE OBLIGATIONS, AND COVERS PROCEEDS OF COLLATERAL.


A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



RECORD AND RETURN TO:


 
 

--------------------------------------------------------------------------------

 
Winston & Strawn LLP
100 North Tryon Street, Suite 3300
Charlotte, North Carolina  28202
Attention:  C. Corley Holt, Esquire




 




DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
 


STATE OF TEXAS
COLLATERAL IS OR INCLUDES FIXTURES
COUNTY OF ___________________
 
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (as amended, restated, supplemented or otherwise modified from
time to time, this “Deed of Trust”) is made and entered into as of the ____ day
of December, 2007, by ________________________________________________________,
a Texas corporation (the “Grantor”), whose address is
_________________________________, to TRACY L. BURKS, having an address at 2200
Ross Avenue, Suite 2800, Dallas, Texas 75201, as Trustee, and also to any
substitute or successor Trustee as hereinafter provided (all of whom shall be
included within the term “Trustee” as used hereinafter), for the benefit of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association (together
with any successor Beneficiary, the “Beneficiary”), whose address is NC0680,
1525 West W. T. Harris Blvd., Charlotte, North Carolina 28262, Attn: Syndication
Agency Services, in its capacity as Administrative Agent under the Credit
Agreement referred to below, for the benefit of the Secured Parties (as
hereinafter defined).
 
STATEMENT OF PURPOSE
 
Reference is hereby made to (a) that Credit Agreement, dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Consolidated Communications
Holdings, Inc., a Delaware corporation (“Holdings”), Consolidated
Communications, Inc., an Illinois corporation (the “CCI Borrower”), Consolidated
Communications Acquisition Texas, Inc., a Delaware corporation (the “TXU
Borrower”) and Fort Pitt Acquisition Sub Inc., a Pennsylvania corporation (the
“Merger Sub” and, together with the CCI Borrower and the TXU Borrower, the
“Borrowers”), the Beneficiary as administrative agent (in such capacity, the
“Administrative Agent”), and the banks and other financial institutions who are
or may become party thereto, as lenders (the “Lenders”) and (b) the Guaranty
Agreement, dated as of even date herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”) made by Holdings
and certain of its Subsidiaries (collectively, the “Guarantors”) in favor of the
Beneficiary as Administrative Agent.
 
Reference is hereby made to the Indenture, dated as of April 14, 2004 (as
amended, restated, supplemented or otherwise modified, the “Indenture”), between
Holdings (as successor to all of the rights and obligations of Consolidated
Communications Illinois Holdings, Inc., Consolidated Communications
 
 
-2-

--------------------------------------------------------------------------------

 
Texas Holdings, Inc. and Homebase Acquisition LLC), as issuer, and Wells Fargo
Bank, N.A., as trustee (the “Indenture Trustee”).
 
This Deed of Trust secures:
 
(i)           (A) [all “Obligations” of the Grantor under and as defined in the
Credit Agreement, and (B) all obligations of the Grantor under all of the
documents, instruments and agreements executed by the Grantor with respect to
the Credit Agreement (collectively, together with the Credit Agreement, the
“Loan Documents”) (all such obligations of the Grantor being hereinafter
referred to as the “Loan Obligations”);] OR [all “Guaranteed Obligations” of the
Grantor under and as defined in the Guaranty Agreement, and (B) all obligations
of the Grantor under all of the documents, instruments and agreements executed
by the Grantor with respect to the Guaranty Agreement or the Credit Agreement
(collectively, together with the Guaranty and the Credit Agreement, the “Loan
Documents”) (all such obligations of the Grantor being hereinafter referred to
as the “Loan Obligations”)];
 
(ii)           all obligations of Holdings to pay the principal of, premium (if
any) and interest on, the Senior Notes issued pursuant to the Indenture (all
such obligations of Holdings being hereinafter referred to as the “Indenture
Obligations”); and
 
(iii)           the payment by the Grantor of all other sums, with interest
thereon, advanced by the Beneficiary to protect the security of this Deed of
Trust (together with the Loan Obligations and the Indenture Obligations, the
“Secured Obligations”);.
 
Defined terms used herein, as indicated by the initial capitalization thereof,
shall have the meanings ascribed to such terms in the Credit Agreement or other
applicable Loan Document, unless otherwise provided herein.  For clarification
purposes, “Secured Parties” shall have the meaning ascribed to such term in the
Collateral Agreement.  The Beneficiary is acting hereunder not in its individual
capacity as a “Secured Party”, but as agent for itself and all other financial
institutions from time to time becoming “Secured Parties” under the Collateral
Agreement.
 
Pursuant to the Indenture, Holdings and its Restricted Subsidiaries (as defined
in the Indenture) may not secure the Loan Obligations unless Holdings shall have
made effective provision to secure the Indenture Obligations on an equal and
ratable basis with the Loan Obligations for so long as the Loan Obligations
shall be secured.


The Administrative Agent and the Lenders are unwilling to enter into the Credit
Agreement, or to extend those certain credit facilities to the Borrowers
pursuant thereto, unless the Grantor agrees to execute and deliver this Deed of
Trust, and to grant the lien and security interest created pursuant hereto, in
favor of the Administrative Agent, for its own benefit and for the benefit of
other Secured Parties, to secure the Secured Obligations.  [The Grantor is a
wholly-owned Subsidiary of Holdings and will receive a direct benefit from the
credit facilities extended under the Credit Agreement, and therefore the Grantor
has agreed to execute and deliver this Deed of Trust, and to grant the lien and
security interest created pursuant hereto, in favor of the Administrative Agent,
for its own benefit and for the benefit of the Secured Parties, to secure the
Secured Obligations.]
 
NOW, THEREFORE, in order to secure (i) the Secured Obligations and the repayment
of the Secured Obligations, with interest thereon, and all renewals, extensions
and modifications thereof; (ii) the repayment of any future advances, with
interest thereon, made by Lenders to Borrowers pursuant to Section 1.3; (iii)
the payment of all other sums, with interest thereon, advanced in accordance
herewith to protect the security of this instrument; and (iv) the performance of
the covenants and agreements of the Grantor contained herein, in the Loan
Documents and in the Indenture, and in consideration of Lenders’
 
 
-3-

--------------------------------------------------------------------------------

 
agreements under the Credit Agreement to extend the credit facilities to the
Borrowers and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor by these presents does
hereby (a) give, grant, bargain, sell, alienate, remise, warrant, convey,
mortgage, release, confirm, assign, transfer and set over unto the Trustee, its
successors and assigns forever, in trust with power of sale, all of the
Grantor’s right, title and interest in and to the “Land” and the “Improvements”
(collectively, the “Premises”), as described below and any real or mixed
property referred to below, and (b) convey and grant a security interest unto
the Beneficiary, for the ratable benefit of the Secured Parties, in all of the
Grantor’s right, title and interest in and to the “Equipment”, the “Proceeds”
and any other personal property referred to below.  The property and rights
(collectively, the “Property”) subject to this Deed of Trust are all of the
Grantor’s right, title and interest in and to the following:
 
M.           All of the right, title and interest of the Grantor in and to the
real estate, as more specifically described in Exhibit A attached hereto,
together with all of the Grantor’s rights, title and interest under all
easements, rights of way, restrictive covenants, parking agreements,
encroachment agreements, licenses, streets, alleys, passages, walkways, strips
of land, sewer rights, waters, water courses, water privileges, tenements,
hereditaments and other appurtenances and rights, including, but not limited to,
air rights, surface rights and subsurface rights relating or appertaining to
such real estate (collectively, the “Land”);


N.           All of the right, title and interest of the Grantor in and to all
facilities, buildings, structures, fixtures, improvements and parking areas now
or hereafter located on the Land and all replacements thereof and additions
thereto (collectively, the “Improvements”); without limiting the foregoing, the
term “Improvements” shall include: all buildings, components of buildings,
roads, streets, curbs, gutters, sidewalks and pedestrian ways; all storm
drainage, water systems, sewer systems, electrical systems, gas systems and
other utilities equipment; and all improvements relating to easements
appurtenant to the Land and landscaping, whether or not located on the Land,
which are necessary or appropriate to fully benefit and serve the Improvements
located on the Land;
 
O.           All chattels, machinery, fixtures, equipment, furnishings, goods,
construction materials and articles of personal property now or hereafter
attached to, incorporated in, or located on the Premises or on appurtenant
easements and used or usable in connection with any present or future
construction, operation or letting of the Property or the activities at any time
conducted therein or thereon which are owned by the Grantor (collectively, the
“Equipment”), including, but not limited to, any and all types of apparatus,
machinery and equipment, heating, venting and air-conditioning, lighting,
laundry, incinerating and power equipment and machinery, plumbing,
refrigerating, trash compacting, cleaning, cooking, smoke detection, fire
prevention and fire extinguishing systems, security and access control
apparatus, communications apparatus (including antennas, satellite dishes and
systems, telecommunications systems, equipment, facilities and devices,
televisions and television systems, audio and video systems, equipment,
facilities and devices, and computer systems and fixtures and appurtenances
thereto), sprinkler systems, gas and electric fixtures, awnings, shades,
screens, window shades and blinds, storm doors and windows, appliances,
cabinets, ducts and compressors, water heaters, water closets, sinks,
dishwashers, disposals, washers, dryers, radiators, ranges, paneling, office
equipment and other furnishings, fitness and exercise equipment, rugs, carpets,
curtain rods, draperies and linens, mirrors, elevators, escalators, pumps,
motors, boilers, engines, conduits, dynamos, refrigerators, freezers,
incinerators, trash receptacles, trees, plants, flowers shrubbery, and all other
machinery, equipment, appliances, fittings, furniture, furnishings, chattels and
articles of personalty of every kind and nature used in the operation of the
Improvements and structures now or hereafter situated on and constituting part
of the Property or on appurtenant easements, together with any and all
replacements thereof and additions thereto;
 
 
-4-

--------------------------------------------------------------------------------

 
P.           All of the right, title and interest of the Grantor in and to any
unearned insurance premiums and any insurance proceeds realized from or as a
result of the Grantor’s ownership or operation of the Property and any and all
awards, including interest thereon, heretofore and hereafter made to the Grantor
for any taking by eminent domain, or by any proceeding or purchase in lieu
thereof, of the whole or any part of the Property, including any awards for
changes of grade of streets, which awards are hereby assigned to the
Beneficiary, for the ratable benefit of the Secured Parties, who is hereby
authorized to collect and receive the proceeds of such awards and to give proper
receipts and acquittances therefor and to apply the same to the obligations, to
the extent hereinafter provided (all of the foregoing being referred to herein
as the “Proceeds”);
 
Q.           All of the right, title and interest of the Grantor in and to all
existing and future leases, subleases, tenancies, licenses, occupancy agreements
and other agreements for the use and occupancy of all or any portion of the
Property, and any and all extensions, renewals and modifications thereof,
whether written or oral and whether for a definite term or month to month,
including without limitation (i) any and all cash or securities deposited
thereunder to secure performance by the lessees of their obligations thereunder,
(ii) the right to receive and collect all rents thereunder, (iii) any options or
rights of first refusal thereunder, and (iv) any and all guarantees of the
lessee’s obligations thereunder (collectively, the “Leases”);
 
R.           All of the right, title and interest of the Grantor in and to all
earnings, revenues, rents, issues, profits, receipts, reserves, avails, general
intangibles, choses in action, proceeds and other income of and from the
Property or any portion thereof including, without limitation, all rents and
receipts (including, without limitation, minimum rents, additional rents,
percentage rents, parking, maintenance and deficiency rents) from, or proceeds
payable under or related to, the Leases (together with the items described in
Clauses H, I and J below, collectively, the “Rents”);
 
S.           All of the right, title and interest of the Grantor in and to all
awards and payments of any kind derived from or relating to any Lease,
including, without limitation: (i) claims for the recovery of damages to the
Property by proceeds of any policy of insurance or otherwise, or for the
abatement of any nuisance existing thereon; (ii) claims for damages resulting
from acts of insolvency or bankruptcy or otherwise; (iii) lump sum payments for
the cancellation or termination of any Lease, the waiver of any term thereof, or
the exercise of any right of first refusal or option to purchase; and (iv) the
return of any insurance premiums or ad valorem tax payments made in advance and
subsequently refunded;
 
T.           All of the right, title and interest of the Grantor in and to the
proceeds of any rental or loss of rents insurance carried by the Grantor on the
Property;
 
U.           All of the right, title and interest of the Grantor in and to all
security deposits and escrow accounts made by any tenant or subtenant under any
Lease;
 
V.           All architectural, engineering and similar plans, specifications,
drawings, renderings, profiles, studies, shop drawings, reports, plats, permits,
surveys and similar documents relating to the Property; all sewer taps, permits
and allocations; and all agreements for utilities, bonds, sureties and the like,
relating to the Property or appurtenant facilities erected or to be erected upon
or about the Property;
 
W.           All warranties and guarantees of contractors or subcontractors or
of suppliers or manufacturers of equipment or other property incorporated into
the Improvements or used with or otherwise constituting part of the fixtures
therein; and
 
X.           All the property of every kind and description, whether real,
personal or mixed, which at any time hereafter, by indenture or indentures
supplemental hereto, and by other instruments of transfer, may be expressly
conveyed, mortgaged or pledged, delivered, assigned or transferred to the
Trustee
 
 
-5-

--------------------------------------------------------------------------------

 
and/or the Beneficiary, for the ratable benefit of the Secured Parties, by or on
behalf of the Grantor, as and for additional or substitute security for the
Secured Obligations.
 
TO HAVE AND TO HOLD the above granted and described Property unto and for the
use and benefit of Trustee and/or the Beneficiary, forever, and Grantor does
hereby bind itself, its successors and assigns, to WARRANT AND FOREVER DEFEND
the title to the Property unto Trustee and/or the Beneficiary against every
person whomsoever lawfully claiming or to claim the same or any part thereof.
 
PROVIDED, HOWEVER, if the Loan Obligations shall be indefeasibly paid and
performed in full when due and the Commitments terminated and if the Grantor
shall keep, perform and observe each of the covenants, agreements and provisions
in this Deed of Trust to be kept, performed and observed by the Grantor, then,
at such time, this Deed of Trust and the estate and rights hereby granted shall
terminate and be of no further force and effect and the lien created by this
Deed of Trust shall be released, any and all costs associated with such release
to be borne by the Grantor.
 
ARTICLE XXI
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF GRANTOR
The Grantor represents, warrants, and covenants as follows:
 
Payment and Performance of Secured Obligations.  The Grantor will pay and
perform, or cause to be paid and performed, when due the Secured Obligations.
 
Priority of Lien.  This Deed of Trust is and, prior to the performance and
indefeasible payment in full of the Loan Obligations and termination of the
Commitments, shall remain a first Lien on all of the Property, subject only to
those matters set forth on Exhibit B attached hereto (the “Permitted
Exceptions”) or otherwise approved by the Beneficiary in advance.  The Grantor
shall pay or cause to be discharged within ten (10) days after they shall be
payable, or shall make adequate provisions for the satisfaction or discharge of,
all lawful claims and demands of mechanics, laborers and materialmen (including
the posting of a bond sufficient to satisfy or discharge such claims) which, if
unpaid, might be a lien or charge on the Property (or any part thereof) or the
income therefrom; provided, that the Grantor may contest any such claims or
demands in good faith so long as (i) adequate reserves are maintained with
respect thereto in accordance with GAAP and (ii) the Contested Collateral Lien
Conditions shall at all times be satisfied.  Nothing herein contained shall
require the Grantor to pay any claims for labor, materials or services provided
solely for the benefit of landlord or any other tenant.
 
Future Advances.  Pursuant to the terms of the Credit Agreement, the Lenders may
be required to extend certain credit facilities from time to time.  This Deed of
Trust secures the payment of all present and future disbursements, including,
without limitation, any future Delayed Draw Terms Loans, Incremental Term Loans
and any future loans, advances or readvances on a revolving basis which may be
made by Lenders pursuant to the Credit Agreement, and all of which disbursements
shall be equally secured with and of the same priority as any amounts advanced
on the date hereof.  Although the amount of the credit facilities, including
present and future obligations, which Lenders may make to Borrowers may decrease
or increase from time to time, the maximum amount which may be outstanding under
the Credit Agreement at any time is One Billion Two Hundred Million and No/100
Dollars ($1,200,000,000) plus interest thereon and any other charges, and the
maximum amount which may be outstanding under the Indenture at any time is One
Hundred Thirty Million and No/100 Dollars ($130,000,000), plus interest thereon
and any other charges, in each case in addition to any disbursements made for
the payment of taxes, levies, assessments, costs incurred for the protection of
the Property or insurance on the Property, whether or not such payments are
obligatory or are made at the option of the
 
 
-6-

--------------------------------------------------------------------------------

 
Beneficiary, on behalf of the Secured Parties, and for other purposes as
permitted by the terms of the Loan Documents, together with interest on such
disbursements as may be provided herein or therein.  The period within which
such future advances may be made does not extend more than seven (7) years
beyond the date of this Deed of Trust.
 
Expenses.  If any action or proceeding is commenced to which the Trustee, the
Beneficiary or the other Secured Parties (or any of them) become or are made a
party arising out of or in connection with any of the Loan Documents, the Loans
or the Indenture or the Senior Notes, or in which it becomes necessary to
enforce, defend or uphold the lien of this Deed of Trust, all court costs and
litigation costs (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by the Trustee, the Beneficiary and the other Secured Parties
shall be paid by the Grantor, and any such sum shall be a lien on the Property,
prior to any right, or title to, interest in, or claim upon the Property
attaching or accruing subsequent to the lien of this Deed of Trust, and shall be
deemed to be secured by this Deed of Trust.  In any action or proceeding to
foreclose the lien of this Deed of Trust or to recover, collect or compel the
performance of the Secured Obligations, the provisions of law respecting the
recovery of costs, disbursements and allowances shall prevail unaffected by this
covenant.
 
Insurance.
 
The Grantor will maintain, or cause to be maintained, in full force and effect
all insurance coverage and policies required to be maintained under the terms of
the Credit Agreement or any other Loan Document and as set forth
herein.  Insurance coverage shall include:
 
insurance against loss or damage to the Property by fire, windstorm, tornado and
hail and against loss or damage by such other, further and additional risks as
may be now or hereafter embraced by an “all risk” form insurance policy with
Extended Coverage Endorsement and replacement cost broad form fire and collapse
insurance on the Property with a company or companies approved by the
Beneficiary and with coverages and in form, content and amount reasonably
acceptable to the Beneficiary.  Such policy shall also extend coverage for acts
of vandalism and malicious mischief, without co-insurance, in an amount equal to
100% of the replacement cost of the Improvements.  For buildings equipped with
automatic sprinkler systems designed to discharge an extinguishing agent,
including, but not limited to, water, chemicals or gas, such policy shall
include sprinkler leakage as a covered cause of loss;
 
for buildings equipped with boilers, heating and ventilating systems,
refrigeration equipment, air conditioning units, pumps, compressors, motors,
blowers, generators, transformers and other types of heavy equipment, the
Beneficiary shall require Boiler and Machinery Insurance to cover the sudden and
accidental breakdown of such equipment;
 
if any Improvements (now or hereafter existing) on the Land are or will be
located in an area identified by the U.S. Department of Housing and Urban
Development or Federal Emergency Management Agency as an area having “special
flood hazards”, the Grantor shall also furnish flood insurance in the amount
which is the lesser of (A) the total amount of all unused commitments under the
Credit Agreement plus the outstanding balance of the indebtedness under the
Credit Agreement and the Indenture or (B) the maximum limited of coverage
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973, and the Housing and Community Development Acts of 1974
and 1977, all as amended;
 
 
-7-

--------------------------------------------------------------------------------

 
such worker’s compensation insurance as is required by any Requirement of Law;
 
rental loss insurance or loss of business income insurance in an amount
sufficient to compensate for all rents or income at the Property and real estate
taxes and insurance premiums for a period of at least (6) six months;
 
single limit comprehensive general public liability insurance against claims for
bodily injury, death or property affording protection in respect of injury or
death to any person or damage to property of any one owner, and in respect of
injury or death to more than one person or damage to property of more than one
owner arising from any one accident or occurrence, each to the limit required by
the Beneficiary; and
 
such other insurance on the Property or on any replacements or substitutions
thereof or additions thereto as may from time to time be required by the
Beneficiary against other insurable hazards or casualties which at the time are
commonly insured against in the case of property similarly situated, including,
without limitation, Sinkhole, Mine Subsidence and Earthquake insurance, due
regard being given to the height and type of buildings, their construction,
location, use and occupancy.
 
During the term of the Credit Agreement, the premium on each insurance policy
described above shall be paid on or prior to the date when due and the policy
term renewed annually in the same form and with at least the same coverage as
the preceding year, with the Beneficiary to receive notice of renewal at least
thirty (30) days prior to expiration (or such lesser time period as may be
required pursuant to State law).  Further, no such policy shall be subject to
cancellation, nonrenewal or reduction of coverage unless the insurer has given
the Beneficiary at least thirty (30) days’ (or in the case of non-payment of
premium, ten (10) days) prior written notice of such action.  All policies
described herein must be issued by insurance companies and agencies licensed by
the Insurance Commission (or comparable agency) of the state in which the
Property is located (the “State”) to conduct business in the State and approved
by the Beneficiary.  The Beneficiary shall have the right to approve each and
every insurance carrier and policy, such approval not to be unreasonably
withheld.
 
All policies shall include a standard, non-contributory mortgagee clause naming
the Beneficiary and/or the Secured Parties (as may be required) as additional
insured under all liability insurance policies, as first mortgagee on all
property insurance policies and as the loss payee on all loss of rents insurance
policies.  All policies shall be in form and content as approved by the
Beneficiary.
 
Removal of Improvements.  No Improvements shall be removed, demolished or
materially altered without the Beneficiary’s prior written consent, which shall
not be unreasonably withheld.
 
Security Interest.
 
The Grantor shall promptly execute and cause to be filed (as directed by the
Beneficiary) any and all documents, including UCC Financing Statements (the
“Financing Statements”) pursuant to the Uniform Commercial Code of the State as
now enacted and subsequently amended from time to time (the “UCC”), as may be
necessary, or as the Beneficiary may reasonably request, to preserve and
maintain the first lien priority of the interest created hereby on all fixtures
and personal property constituting part of the Property.  Such Financing
Statements shall be filed in such places as the Beneficiary reasonably
determines.  The Grantor hereby authorizes and empowers the Beneficiary to
execute and file, on the Grantor’s behalf, all Financing Statements and
refilings and continuations thereof
 
 
-8-

--------------------------------------------------------------------------------

 
as the Beneficiary deems reasonably necessary or advisable to perfect, preserve
and protect the Beneficiary’s and Secured Parties’ interest in such fixtures and
personal property, and the Grantor hereby irrevocably appoints the Beneficiary
as the Grantor’s agent and attorney-in-fact (such appointment being coupled with
an interest) so to do.  This Deed of Trust is deemed a “Security Agreement” (as
defined in the UCC) and, with respect to the personal property encumbered by
this Deed of Trust, the remedies for any violation of the covenants, terms and
conditions and agreements contained in the Loan Documents and the Indenture
shall be as prescribed (i) herein (the Grantor agreeing that all such personal
property may be sold by the Trustee or the Beneficiary as part of any sale under
any foreclosure sale provided for in Section 4.1(d) hereof), (ii) by Applicable
Law or (iii) by the UCC, all at the Beneficiary’s sole election.
 
For purposes of this Section 1.7, this Deed of Trust is to be filed and recorded
in, among other places, the real estate records of the county in which the
Property is located and the following information is included:  (1) the Grantor
shall be deemed the “Debtor” with the address set forth for the Grantor in the
first paragraph of this Deed of Trust which the Grantor certifies is accurate;
(2) the Beneficiary shall be deemed to be the “Secured Party” with the address
set forth for the Beneficiary in the first paragraph of this Deed of Trust and
shall have all of the rights of a secured party under the UCC; (3) this Deed of
Trust covers goods which are or are to become fixtures; (4) the name of the
record owner of the Land is Consolidated Communications of ___________
Company; (5) the organizational identification number of the Grantor is
______________________; (6) the Grantor is a corporation, organized under the
laws of the State of Texas; and (7) the legal name of the Grantor is
Consolidated Communications of ___________ Company.  The Grantor hereby
authorizes the Beneficiary to file any Financing Statements and terminations
thereof or amendments or modifications thereto without the signature of the
Grantor, where permitted by law.
 
Sale; Liens; Subdivision.
 
(a)           Except as may be permitted under the Indenture, the Credit
Agreement, any other Loan Document or in this Section 1.8, the Grantor shall
not, directly or indirectly, sell, transfer, convey, lease or further encumber
or mortgage, whether voluntary, involuntary or by operation of law, or suffer or
permit the same, all or any part of the Property or any interest therein or in
the Grantor.
 
(b)           Except as may otherwise be provided in the Indenture, the Credit
Agreement or any other Loan Document and in the ordinary course of business, the
Grantor may not sell, transfer, convey or otherwise dispose of any Equipment.
 
Eminent Domain.  The Beneficiary is hereby authorized and empowered to settle,
adjust or compromise any and all claims and rights arising from any eminent
domain or condemnation action relating to part or all of the Property (or any
interest therein) and to collect and receive the proceeds relating to or arising
therefrom (collectively, the “Condemnation Proceeds”).  Each entity which may
hereafter exercise a power of eminent domain or condemnation with respect to
part or all of the Property is hereby authorized and directed to pay
Condemnation Proceeds directly to the Beneficiary, for the ratable benefit of
the Secured Parties, instead of to the Grantor and the Beneficiary jointly.  In
the event any entity which may hereafter exercise a power of eminent domain or
condemnation with respect to part or all of the Property fails to disburse
Condemnation Proceeds directly and solely to the Beneficiary but disburses such
Condemnation Proceeds instead either solely to the Grantor or to the Grantor and
the Beneficiary jointly, the Grantor agrees to immediately endorse and transfer
such Condemnation Proceeds to the Beneficiary.  Upon the failure of the Grantor
to immediately endorse and transfer such Condemnation Proceeds as aforesaid, the
Beneficiary may execute such endorsements or transfers for and in the name of
the Grantor, and the Grantor hereby irrevocably appoints the Beneficiary as the
Grantor’s agent and attorney-in-fact (such appointment being coupled with an
interest) so to do.  The Condemnation
 
 
-9-

--------------------------------------------------------------------------------

 
Proceeds shall be applied to the Loan Obligations to the extent required by, and
in the manner set forth in, Section 2.05(c)(iii) of the Credit Agreement.
 
Insurance Proceeds.  The Beneficiary is hereby authorized and empowered to
settle, adjust or compromise any claims or rights under any insurance policies
maintained pursuant to this Deed of Trust and to collect and receive the
proceeds from any such policy or policies (collectively, the “Insurance
Proceeds”).  Each insurance company is hereby authorized and directed to pay all
Insurance Proceeds directly to the Beneficiary, for the ratable benefit of the
Secured Parties, instead of to the Grantor and the Beneficiary jointly.  In the
event any insurance company fails to disburse Insurance Proceeds directly and
solely to the Beneficiary but disburses such Insurance Proceeds instead either
solely to the Grantor or to the Grantor and the Beneficiary jointly, the Grantor
agrees to immediately endorse and transfer such Insurance Proceeds to the
Beneficiary.  Upon the failure of the Grantor to endorse and transfer such
Insurance Proceeds as aforesaid, the Beneficiary may execute such endorsements
or transfers for and in the name of the Grantor, and the Grantor hereby
irrevocably appoints the Beneficiary as the Grantor’s agent and attorney-in-fact
(such appointment being coupled with an interest) so to do.  The Insurance
Proceeds shall be applied to the Loan Obligations to the extent required by, and
in the manner set forth in, Section 2.05(c)(iii) of the Credit Agreement.
 
Repair and Restoration.  Notwithstanding the provisions of Sections 1.9 and 1.10
above, so long as the Beneficiary determines in the exercise of its reasonable
discretion that the Grantor is financially able to bear any costs of such
rebuilding which are not covered by the insurance proceeds or condemnation
awards, then if:
 
no Default or Event of Default has occurred and is continuing beyond any
applicable grace period under the Loan Documents; and
 
the Property can, in the Beneficiary’s reasonable judgment, with diligent
restoration and repair, be returned to a condition at least equal to the
condition thereof that existed prior to the casualty or taking causing the loss
or damage from the earlier to occur of (A) two hundred and seventy (270) days
after receipt of insurance proceeds or condemnation awards by either the Grantor
or the Beneficiary, and (B) the Term Loan Maturity Date; and
 
all necessary consents or approvals of any Governmental Authority can be
obtained to allow the rebuilding and the re-occupancy of the Property as
described in subsection (b) above; and
 
there are sufficient sums available, through insurance proceeds or condemnation
awards and contributions by the Grantor, for such restoration and repair
(including, without limitation, for any costs and expenses incurred by the
Beneficiary in approving said restoration or repair); and
 
the Grantor so elects by written notice delivered to the Beneficiary within ten
(10) days after notice from the Beneficiary to the Grantor of such settlement of
the aforesaid insurance or condemnation claim;
 
then, the Beneficiary shall, solely for the purposes of such restoration and
repair, make available to the Grantor the Condemnation Proceeds or Insurance
Proceeds, as applicable, for use by the Grantor in such restoration and repair;
provided, that the Grantor shall submit for the prior approval by the
Beneficiary plans and specifications, contractors and form of construction
contracts for such restoration and repair and shall furnish to the Beneficiary
permits, bonds, lien waivers, invoices, receipts and affidavits from contractors
and subcontractors in form and substance satisfactory to the Beneficiary in its
discretion.  In
 
 
-10-

--------------------------------------------------------------------------------

 
addition, to the extent that the Beneficiary receives any rental loss or loss of
business income insurance proceeds in excess of amounts required to ensure no
Default or Event of Default occurs with respect to any payment becoming due and
payable under the Loan Documents or the Indenture for any period of time in
which the Grantor is not required to pay rent due to the casualty or
condemnation, and provided further that all operating expenses of the Property
have been paid in full, then any such excess shall be distributed by the
Beneficiary to the Grantor.
 
ARTICLE XXII
 
POSSESSION AND ADMINISTRATION OF THE PROPERTY
Impositions.
 
The Grantor will pay or cause to be paid in a timely manner all taxes,
assessments and other charges now or hereafter levied against the Property, or
any part thereof, and also any and all license fees or similar charges which may
be imposed by the municipality in which the Premises are situated for the use of
walks, areas, air space, parking areas and other space or facilities beyond the
lot line and on or abutting the public sidewalks in front of or adjoining the
Premises, together with any penalties or interest on any of the foregoing; and
in the case of default in the payment thereof, the Beneficiary may (but shall
not be obligated to) pay the same and the Grantor will repay or cause to be
repaid such sum, and such sum shall be added to the indebtedness secured by this
Deed of Trust.
 
The Grantor will not claim any credit on or make any deduction from the interest
or principal of the Secured Obligations by reason of the payment of any taxes
levied or to be levied on the Property, or any part thereof, during the
continuance of the lien of this Deed of Trust.
 
Warranty of Title.  The Grantor warrants that the Grantor is indefeasibly seized
of the Property in fee simple absolute, free and clear from all encumbrances
(subject only to the Permitted Exceptions), and that the Grantor has full power
and lawful authority to convey and encumber the same; that the Grantor shall and
will make, execute, acknowledge and deliver all such further or other deeds,
instruments or assurances as may at any time hereafter be reasonably desired or
required by the Beneficiary to more fully and effectually convey the Property
for the purposes aforesaid; and that the Grantor will warrant and defend the
Property against all persons whomsoever, except for claims arising pursuant to
the Permitted Exceptions.
 
Waste.  The Grantor will cause the Improvements now or hereafter constructed on,
and constituting part of, the Property to be protected and to be kept in good
order and repair and will not commit or suffer any waste, deterioration or
impairment of the Property whereby the value of the Property might be materially
impaired.  In the event that such waste, deterioration or impairment of the
Property shall occur, which such waste, deterioration or impairment is not
promptly cured by the Grantor, the Beneficiary may (but shall not be obligated
to) take such action as may be necessary to remedy such condition and the
Grantor shall repay or cause to be repaid all costs and expenses associated with
such remedy and such sum shall be added to the obligations secured by this Deed
of Trust.
 
Inspection.  The Beneficiary and any persons authorized by the Beneficiary shall
have the right to enter and inspect the Property at all reasonable times and
upon prior written notice to the Grantor.
 
Compliance with Governmental Authorities.  The Grantor will comply with or cause
to be complied with in all material respects, all statutes, ordinances and
requirements of any Governmental Authority relating to the Property.  The
Grantor will not initiate, join in, or consent to any
 
 
-11-

--------------------------------------------------------------------------------

 
change in any private restrictive covenant, zoning ordinance or other public or
private restrictions, limiting or defining the uses which may be made of the
Premises, or any part thereof, without the prior written consent of the
Beneficiary, which shall not be unreasonably withheld.
 
ARTICLE XXIII
 
ASSIGNMENT OF LEASES AND RENTS
Assignment.  The Grantor hereby absolutely, irrevocably and unconditionally
assigns to the Beneficiary all Rents and all of the Grantor’s rights in and
under all Leases.  The Grantor intends that this assignment constitute a present
and absolute assignment and not an assignment for additional security
only.  Such assignment to the Beneficiary shall not be construed to bind the
Beneficiary to the performance of any of the covenants, conditions or provisions
contained in any Lease or otherwise impose any obligation upon the
Beneficiary.  So long as no Event of Default has occurred, the Grantor shall
have a license (which license shall terminate automatically and without further
notice upon the occurrence of an Event of Default) to collect, but not prior to
accrual, the Rents under the Leases and, where applicable, subleases, such Rents
to be held in trust for the Beneficiary and to otherwise deal with all Leases as
permitted by this Deed of Trust.  Each month, provided no Event of Default has
occurred, the Grantor may retain such Rents as were collected that month and
held in trust for the Beneficiary.  Upon the revocation of such license, all
Rents shall be paid directly to the Beneficiary and not through the Grantor, all
without the necessity of any further action by the Beneficiary, including,
without limitation, any action to obtain possession of the Land, Improvements or
any other portion of the Property or any action for the appointment of a
receiver.  The Grantor hereby authorizes and directs the tenants under the
Leases to pay Rents to the Beneficiary upon written demand by the Beneficiary,
without further consent of the Grantor, without any obligation of such tenants
to determine whether an Event of Default has in fact occurred and regardless of
whether the Beneficiary has taken possession of any portion of the Property, and
the tenants may rely upon any written statement delivered by the Beneficiary to
the tenants.  Any such payments to the Beneficiary shall constitute payments to
the Grantor under the Leases.  The curing of an Event of Default, unless other
Events of Default also then exist, shall entitle the Grantor to recover its
aforesaid license to do any such things which the Grantor might otherwise do
with respect to the Property and the Leases thereon and to again collect such
Rents.  The powers and rights granted in this paragraph shall be in addition to
the other remedies herein provided for upon the occurrence of an Event of
Default and may be exercised independently of or concurrently with any of said
remedies.  Nothing in the foregoing shall be construed to impose any obligation
upon the Beneficiary to exercise any power or right granted in this Section 3.1
or to assume any liability under any Lease of any part of the Property and no
liability shall attach to the Beneficiary for failure or inability to collect
any Rents under any such Lease.  The assignment contained in this Section 3.1
shall become null and void upon the release of this Deed of Trust.
 
Covenants, Representations and Warranties Concerning Leases and Rents.  The
Grantor covenants, represents and warrants that: (a) the Grantor has good title
to, and is the owner of the entire landlord’s interest in, the Leases and Rents
hereby assigned and authority to assign them; (b) all Leases are valid and
enforceable, and in full force and effect, and are unmodified except as stated
therein; (c) neither the Grantor nor any tenant in the Property is in default
under its Lease (and no event has occurred which with the passage of time or
notice or both would result in a default under its Lease) or is the subject of
any bankruptcy, insolvency or similar proceeding; (d) unless otherwise stated in
a Permitted Exception, no Rents or Leases have been or will be assigned,
mortgaged, pledged or otherwise encumbered and no other Person has or will
acquire any right, title or interest in such Rents or Leases; (e) no Rents have
been waived, released, discounted, set off or compromised; (f) except as stated
in the Leases, the Grantor has not received any funds or deposits from any
tenant for which credit has not already been made on account of accrued Rents;
(g) the Grantor shall perform all of its obligations under the Leases and
enforce the
 
 
-12-

--------------------------------------------------------------------------------

 
tenants’ obligations under the Leases to the extent enforcement is prudent under
the circumstances; (h) the Grantor will not without the prior written consent of
the Beneficiary, enter into any Lease after the date hereof, or waive, release,
discount, set off, compromise, reduce or defer any Rents, receive or collect
Rents more than one (1) month in advance, grant any rent-free period to any
tenant, reduce any Lease term or waive, release or otherwise modify any other
material obligation under any Lease, renew or extend any Lease except in
accordance with a right of the tenant thereto in such Lease, approve or consent
to an assignment of a Lease or a subletting of any part of the premises covered
by a Lease, or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise; (i) the Grantor will not, without the prior written
consent of the Beneficiary, which shall not be unreasonably withheld, terminate
or consent to the cancellation or surrender of any Lease having an unexpired
term of one (1) year or more; (j) the Grantor will not execute any Lease except
in accordance with this Deed of Trust and the other Loan Documents and for
actual occupancy by the tenant thereunder; (k) the Grantor shall give prompt
notice to the Beneficiary, as soon as the Grantor first obtains notice, of any
claim, or the commencement of any action, by any tenant or subtenant under or
with respect to a Lease regarding any claimed damage, default, diminution of or
offset against Rents, cancellation of the Lease, or constructive eviction, and
the Grantor shall defend, at the Grantor’s expense, any proceeding pertaining to
any Lease, including, if the Beneficiary so requests, any such proceeding to
which the Beneficiary is a party; (l) the Grantor shall as often as requested by
the Beneficiary, within ten (10) days of each request, deliver to the
Beneficiary a complete rent roll of the Property in such detail as the
Beneficiary may require and financial statements of the tenants, subtenants and
guarantors under the Leases to the extent available to the Grantor, and deliver
to such of the tenants and others obligated under the Leases specified by the
Beneficiary written notice of the assignment in Section 3.1 hereof in form and
content satisfactory to the Beneficiary; (m) promptly upon request by the
Beneficiary, the Grantor shall deliver to the Beneficiary executed originals of
all Leases and copies of all records relating thereto; and (n) there shall be no
merger of the leasehold estates created by the Leases with the fee estate of the
Land without the prior written consent of the Beneficiary.
 
Estoppel Certificates.  All future Leases and extensions or renewals of existing
Leases shall require the tenant to execute and deliver to the Beneficiary an
estoppel certificate in form and substance acceptable to the Beneficiary within
ten (10) days after notice from the Beneficiary.
 
No Liability of the Beneficiary.  The Beneficiary’s acceptance of this
assignment shall not be deemed to constitute the Beneficiary a “mortgagee in
possession,” nor obligate the Beneficiary to appear in or defend any proceeding
relating to any Lease or to the Property, or to take any action hereunder,
expend any money, incur any expenses, or perform any obligation or liability
under any Lease, or assume any obligation for any deposit delivered to the
Grantor by any tenant and not as such delivered to and accepted by the
Beneficiary.  The Beneficiary shall not be liable for any injury or damage to
person or property in or about the Property, or for the Beneficiary’s failure to
collect or to exercise diligence in collecting Rents, but shall be accountable
only for Rents that it shall actually receive.  Neither the assignment of Leases
and Rents nor enforcement of the Beneficiary’s rights regarding Leases and Rents
(including collection of Rents) nor possession of the Property by the
Beneficiary nor the Beneficiary’s consent to or approval of any Lease (nor all
of the same), shall render the Beneficiary liable on any obligation under or
with respect to any Lease or constitute affirmation of, or any subordination to,
any Lease, occupancy, use or option.
 
If the Beneficiary seeks or obtains any judicial relief regarding Rents or
Leases, the same shall in no way prevent the concurrent or subsequent employment
of any other appropriate rights or remedies nor shall same constitute an
election of judicial relief for any foreclosure or any other purpose.  The
Beneficiary neither has nor assumes any obligations as lessor or landlord with
respect to any Lease.  The rights of the Beneficiary under this Article III
shall be cumulative of all other rights of the Beneficiary under the Loan
Documents or otherwise.
 
 
-13-

--------------------------------------------------------------------------------

 
ARTICLE XXIV
 
REMEDIES
Remedies.  In addition to, and without limitation of, remedies set forth in the
Indenture, the Credit Agreement, the other Loan Documents and Applicable Law,
upon the occurrence of an Event of Default, and at any time thereafter during
the continuance of such Event of Default, to the extent permitted by Applicable
Law, the Beneficiary may, at its option, either itself or by or through the
Trustee or one or more agents, nominees, assignees or otherwise, to the fullest
extent permitted by law, and upon the request of the Requisite Lenders shall,
exercise any or all of the following rights, remedies and recourses, either
successively or concurrently:
 
enter into and upon all or any part of the Property and may exclude the Grantor
and its agents and servants wholly therefrom, and having and holding the same
may use, operate, develop, manage and control the Property, or any part thereof,
and conduct the business of the Grantor (including, without limitation,
exercising any and all rights of the Grantor under the Leases and any other
applicable lease with respect to the Property), either personally, or by the
Beneficiary’s agents, attorneys, receivers or trustees, in such manner as the
Beneficiary may deem to be to the Beneficiary’s best advantage.  To the extent
permitted by Applicable Law, the Beneficiary shall be entitled to collect and
receive all Rents, for the ratable benefit of the Secured Parties, or to
otherwise exercise all of the Grantor’s rights with respect to the Rents after
deducting all associated expenses, and all necessary repairs, maintenance,
renewals, replacements, alterations, additions, betterments and improvements,
and all payments which may be made for taxes, assessments, insurance and other
charges creating liens on the Property, or any part thereof, as well as
reasonable compensation for their own services and for the services of their
counsel, agents, clerks, servants and other employees by them properly engaged
and employed, provided no compensation shall be paid to any employee, agent or
clerk of the Beneficiary above the level of property manager employed in
connection with the exercise of the Beneficiary’s rights under this Section
4.1(a).
 
apply the balance of the money derived from the operation and management of the
Property and business pursuant to Section 4.1(a) above in the manner set forth
in Section 4.4 below.
 
bring an appropriate action to recover any sums required to be paid by the
Grantor under the terms of the Loan Documents and the Indenture, as they become
due, without regard to whether or not the principal indebtedness or any other
sums evidenced by the Loan Documents and the Indenture and secured by this Deed
of Trust shall be due, and without prejudice to the right of the Beneficiary
thereafter to bring an action of foreclosure, or any other action, for any Event
of Default by the Borrowers or the Grantor existing at the time the earlier
action was commenced.
 
declare the Loan Obligations to be immediately due and payable, without any
notice, demand, presentment, notice of nonpayment or nonperformance, protest,
notice of protest, notice of intent to accelerate, notice of acceleration, or
any other notice or any other action of any kind whatever (each of which is
hereby expressly waived by Grantor and all other parties obligated in any manner
whatsoever on the Loan Obligations), and unless same are paid or performed on
demand, the Beneficiary may resort to any and all remedies provided in any Loan
Document or by law and in equity.
 
commence an action to foreclose this Deed of Trust or to specifically enforce
its
 
 
-14-

--------------------------------------------------------------------------------

 
provisions or any of the indebtedness secured hereby, pursuant to the statutes
in such case made and provided, and sell the Property or cause the Property to
be sold in accordance with the requirements and procedures provided by said
statutes in a single parcel or in several parcels at the option of the
Beneficiary.
 
Should the Beneficiary have elected to declare the Loan Obligations to be
immediately due and payable, the Beneficiary may initiate foreclosure of the
Property by requesting the Trustee to effectuate a non-judicial foreclosure
sale.  The Trustee of this Deed of Trust shall then sell, or offer for sale, the
Property at public sale to the highest bidder for cash during a three hour
period between the hours of ten o’clock a.m. and four o’clock p.m. whose
earliest point in time is specified, on the first Tuesday of any month, at the
area officially designated for holding such sales at the courthouse of any
county in the State in which any part of the Property is situated, after having
given notice of the date, the time period, place and terms of said sale in
accordance with the laws of the State then in force and governing said sales of
real property and improvements under powers conferred by deeds of trust.  The
Property shall be sold by posting, or causing to be posted, at least twenty-one
(21) consecutive days prior to the date of said sale, written or printed notice
thereof at the courthouse door in each of the counties in which the Property is
situated, designating the county where the Property will be sold and designating
the date, the time period, the place and the terms of sale.  A copy of such
notice shall also be filed in the office of the County Clerk in each county of
the State in which any part of the Property is situated at least twenty-one (21)
consecutive days before the date of said sale of the Property.  The Beneficiary
shall have the right to become the purchaser at any sale held by the Trustee or
substitute or successor Trustee, or by any receiver or public officer.  The
Beneficiary may elect to sell the Property for cash or credit.  The Grantor
authorizes and empowers the Trustee to sell the Property, in lots or parcels or
as a whole, and to execute and deliver to the purchaser or purchasers thereof
good and sufficient deeds of conveyance thereto of the estate of title then
existing on the Property and bills of sale with covenants of general
warranty.  Grantor binds itself to warrant and forever defend the title of such
purchaser or purchasers when so made by the Trustee, and agrees to accept
proceeds of said sale, if any, which are payable to the Grantor as provided
herein.  In addition to the posting and filing of notices hereinabove provided,
and for so long as required by law, no foreclosure under the power of sale
herein contained shall be held unless the Beneficiary, at least twenty-one (21)
days preceding the date of sale and in the manner prescribed by law, shall have
served written notice of the proposed sale which designates the county where the
Property will be sold and designates the date, time period, the place and the
terms of sale by certified mail on the Grantor.  Service of such a notice by
certified mail shall be completed upon deposit of such notice, postage prepaid
and properly addressed to each such person or entity at the address for the
Grantor indicated on the first page of this Deed of Trust, in a Post Office of
the United States Postal Service or in an official depository under the care and
custody of the United States Postal Service.  The affidavit of a person
knowledgeable of the facts to the effect that such service was completed shall
be prima facie evidence of the fact of service.  Upon any sale made under or by
virtue of this Article IV, the Beneficiary may, to the extent permitted by law,
bid for and acquire the Property or any part thereof and in lieu of paying cash
therefor may make settlement for the purchase price by crediting upon the
Secured Obligations secured hereby the net sale price after deducting therefrom
the expenses of the sale and the cost of the action and any other sums which the
Beneficiary is authorized to deduct by law or under this Deed of Trust.
 
 
-15-

--------------------------------------------------------------------------------

 
Should the Beneficiary have not elected to declare the Loan Obligations to be
immediately due and payable, the Beneficiary may nonetheless proceed with
foreclosure in satisfaction of such Event of Default, either through the courts
or by directing the Trustee to proceed as if under a full foreclosure,
conducting sale as hereinbefore provided, but without declaring the entire
indebtedness secured by this Deed of Trust due, and provided that if said sale
is made because of such Event of Default, such sale may be made subject to the
unmatured part of the secured indebtedness.  Such sale, if so made, shall not in
any manner affect the unmatured part of the debt secured by this Deed of Trust,
but as to such unmatured part, this Deed of Trust shall remain in full force as
though no sale had been made.  Several sales may be made without exhausting the
right of sale with respect to any unmatured part of the secured indebtedness, it
being the purpose and intent hereof to provide for a foreclosure and the sale of
the Property for any matured portion of said secured indebtedness without
exhausting the power of foreclosure.
 
In the event foreclosure proceedings are instituted or filed by the Beneficiary,
all expenses incident to such proceedings, including, but not limited to,
attorneys’ fees and costs, shall be paid by the Grantor and secured by this Deed
of Trust and by all of the other Loan Documents securing all or any part of the
indebtedness evidenced by the Credit Agreement and other Loan Documents or by
the Indenture.  The secured indebtedness and all other obligations secured by
this Deed of Trust, including, without limitation, any prepayment charge, fee or
premium required to be paid in order to prepay principal (to the extent
permitted by applicable law), reasonable attorneys’ fees and any other amounts
due and unpaid to the Beneficiary under the Loan Documents, and/or amounts due
and unpaid under the Indenture, may be bid by Beneficiary in the event of a
foreclosure sale hereunder.
 
proceed by suit or suits, at law or in equity, instituted by the Beneficiary, or
the Trustee, upon written request of the Beneficiary, to enforce the payment of
the indebtedness secured hereby or the other obligations of Grantor hereunder or
pursuant to the Loan Documents or the Indenture, to foreclose the liens and
security interests of this Deed of Trust as against all or any part of the
Property, and to have all or any part of the Property sold under the judgment or
decree of a court of competent jurisdiction.  In the event of a judicial sale
pursuant to a foreclosure decree, it is understood and agreed that the
Beneficiary or its assigns may become the purchaser of the Property.  This
remedy shall be cumulative of any other non-judicial remedies available to the
Beneficiary with respect to the Loan Documents or the Indenture.  Proceeding
with the request or receiving a judgment for legal relief shall not be or be
deemed to be an election of remedies or bar any available non-judicial remedy of
the Beneficiary.  In any such instance, the Property may be sold as a whole or
as separate parcels and in such manner or order as the Beneficiary in its
reasonable discretion may elect.  To the extent permitted by Applicable Law, any
judicial sale or sales made under or by virtue of this Deed of Trust, shall
operate to divest all right, title, interest, claim and demand whatsoever,
either at law or in equity, of the Grantor in and with respect to the Property
sold and shall be a perpetual bar, both at law and in equity, against the
Grantor, its successors and assigns, and against any and all persons claiming
the Property, or any part thereof, through or under the Grantor.
 
exercise any or all of the remedies available to a secured party under the UCC,
including, but not limited to, selling, leasing or otherwise disposing of any
fixtures and personal property which is encumbered hereby at public sale, with
or without having such fixtures or personal property at the place of sale, and
upon such terms and in such manner as the Beneficiary may
 
 
-16-

--------------------------------------------------------------------------------

 
determine.  The Beneficiary and the Secured Parties, or any of them, may be a
purchaser at any such public sale of such fixtures or personal property.
 
proceed to protect and enforce the Beneficiary’s and Secured Parties’ rights
under this Deed of Trust, any other Loan Document, and/or the Indenture, by a
suit or suits in equity or at law, whether for the specific performance of any
covenant or agreement, assistance in connection with the execution of any power
granted herein or other appropriate legal or equitable remedy.
 
apply to an appropriate court for the appointment of a receiver of the Rents of
the Property, and the Beneficiary shall be entitled to the appointment of such a
receiver as a matter of right without consideration of the value of the Property
as security for the amounts due the Beneficiary and the other Secured Parties or
the solvency of any person or entity liable for the payment of such amounts.
 
pursuant to Section 21.48A of the Texas Insurance Code, in the event the
Beneficiary is the successful bidder at a foreclosure sale of all or any part of
the Property, the Beneficiary shall have the right to cancel any insurance
policy covering the property foreclosed upon and collect any unearned premiums
from said policy.
 
exercise any other right or remedy available hereunder, under any of the other
Loan Documents, under the Indenture, or at law or in equity.
 
Remedies Not Exclusive.  The Beneficiary shall be entitled to enforce payment
and performance of the applicable Secured Obligations secured hereby and to
exercise all rights and powers under this Deed of Trust, or any laws now or
hereafter enforced, notwithstanding that some of the applicable Secured
Obligations may now or hereafter be otherwise secured.  Neither the acceptance
of this Deed of Trust nor its enforcement, shall prejudice or in any manner
affect the Beneficiary’s right to realize upon or enforce any other security now
or hereafter held by the Beneficiary or by the Secured Parties, it being agreed
that the Beneficiary shall be entitled to enforce this Deed of Trust and any
other security now or hereafter held by the Beneficiary and the Secured Parties
in such order and manner as they or either of them may in their absolute
discretion determine.  No remedy herein conferred upon or reserved to the
Beneficiary is intended to be exclusive of any other remedy in this Deed of
Trust, in the other Loan Documents, in the Indenture or by Applicable Law
provided to the Beneficiary or any other Secured Party or to preclude any other
remedy in this Deed of Trust, in the other Loan Documents, in the Indenture or
by Applicable Law provided or permitted to the Beneficiary or any other Secured
Party, but each such remedy shall be cumulative and shall be in addition to
every other remedy given in this Deed of Trust, in the other Loan Documents, in
the Indenture or now or hereafter existing at law or in equity.  Every power or
remedy given by any of the Loan Documents or the Indenture, as applicable, to
the Beneficiary or any Secured Party, as applicable, or to which any of them may
be otherwise entitled, may be exercised concurrently or independently from time
to time and as often as may be deemed expedient by the Beneficiary or such
Secured Party, as applicable.
 
Powers and Rights Not Waived.  Any failure by the Beneficiary or the Secured
Parties to insist upon the strict performance by the Grantor of any of the terms
and provisions hereof shall not be deemed to be a waiver of any of the terms and
provisions hereof, and the Beneficiary and the Secured Parties, notwithstanding
any such failure, shall have the right thereafter to insist upon the strict
performance by the Grantor of any and all of the terms and provisions of this
Deed of Trust to be performed by the Grantor.  Neither the Grantor nor any other
Person now or hereafter obligated for the payment of the whole or any part of
the sums now or hereafter secured by this Deed of Trust shall be relieved of
such obligation by reason of the failure of the Beneficiary or the Secured
Parties to comply with any request of the Grantor, or of any other Person so
obligated, to take action to foreclose this Deed
 
 
-17-

--------------------------------------------------------------------------------

 
of Trust or otherwise enforce any of the provisions of this Deed of Trust or any
obligations secured by this Deed of Trust, or by reason of the release,
regardless of consideration, of the whole or any part of the security held for
the indebtedness secured by this Deed of Trust, or by reason of any agreement or
stipulation between any subsequent owner or owners of the Property and the
Beneficiary extending the time of payment or modifying the terms of the Secured
Obligations (provided that such modifications shall not increase the principal
amount of the Secured Obligations or the interest rate, except with respect to
default interest rate provisions) or of this Deed of Trust without first having
obtained the consent of the Grantor or such other Person, and in the latter
event, the Grantor and all such other Persons shall continue to be liable to
make such payments according to the terms of any such agreement of extension or
modification unless expressly discharged in writing by the
Beneficiary.  Regardless of consideration, the Beneficiary may, or at the
request of the Requisite Lenders shall, release the obligation of any party at
any time liable for any of the Secured Obligations without in any way impairing
or affecting the lien hereof, and the Beneficiary and the Secured Parties may
resort for the payment of the Secured Obligations to any other security therefor
held by the Beneficiary and the Secured Parties in such order and manner as it
may elect.
 
Application of Proceeds.  If an Event of Default shall have occurred and be
continuing and the Beneficiary shall have exercised, or caused to be exercised,
any of its rights or remedies with respect to the Property pursuant to this
Article IV, the Trustee or the Beneficiary, as the case may be, shall apply the
proceeds resulting from the exercise of such rights or remedies (after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Property or in any way
relating to the Property or the rights or remedies of the Trustee, the
Beneficiary and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements) as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Trustee and the
Beneficiary, as the case may be, in connection with such exercise of rights and
remedies in connection with this Deed of Trust, the Credit Agreement, the
Indenture, any other Loan Document or any of the Secured Obligations, including
all court costs and the fees and expenses of its agents and legal counsel, all
expenses of advertising, selling, and conveying the Property or part thereof,
and/or prosecuting or otherwise collecting Rents, proceeds, premiums, or other
sums, a reasonable fee or commission to the Trustee, not to exceed five percent
(5%) of the proceeds thereof or sums so received, the repayment of all advances
made by the Beneficiary under this Deed of Trust, the Credit Agreement, the
Indenture or any other Loan Document and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under the
Credit Agreement, the Indenture, or any other Loan Document;
 
SECOND, to the payment in full of the Secured Obligations (the amounts so
applied (i) to be distributed among the Secured Parties pro rata in accordance
with the amounts of the Secured Obligations owed to them on the date of any such
distribution and (ii) to be applied as required pursuant to the terms of the
Credit Agreement or the Indenture, as applicable); and
 
THIRD, upon the indefeasible payment in full of the Secured Obligations, to the
Grantor or to whomsoever (if such Person is not the Grantor) may be lawfully
entitled to receive the same or as a court of competent jurisdiction may
otherwise direct.
 
The Beneficiary shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Deed of
Trust.  Upon any sale of Property by the Trustee and/or the Beneficiary
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), as applicable, the receipt by the Trustee or the Beneficiary or by
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Property so sold and such purchaser or
 
 
-18-

--------------------------------------------------------------------------------

 
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Trustee or the Beneficiary or such officer or be
answerable in any way for the misapplication thereof.  Only after (i) the
payment by the Beneficiary of any other amount required by any provision of
Applicable Law, including, without limitation, Section 9-610 and Section 9-615
of the UCC and (ii) the indefeasible payment in full of the Secured Obligations
and the termination of the Commitments, shall the Administrative Agent account
for the surplus, if any, to the Grantor, or to whomsoever may be lawfully
entitled to receive the same (if such Person is not the Grantor).
 
Waiver of Deficiency Statute.
 
(a)           In the event an interest in any of the Property is foreclosed upon
pursuant to a judicial or non-judicial foreclosure sale, the Grantor agrees
that, notwithstanding the provisions of Sections 51.003, 51.004 and 51.005 of
the Texas Property Code (as the same may be amended from time to time, the
“Property Code”), and to the extent permitted by law, the Beneficiary shall be
entitled to seek a deficiency judgment from the Grantor and any other party
obligated on the Secured Obligations.  The Grantor expressly recognizes that
this section constitutes a waiver of the above-cited provisions of the Property
Code which would otherwise permit the Grantor and other persons against whom
recovery of deficiencies is sought or any indemnitor or guarantor independently
(even absent the initiation of deficiency proceedings against them) to present
competent evidence of the fair market value of the Property as of the date of
the foreclosure sale and offset against any deficiency the amount by which the
foreclosure sale price is determined to be less than such fair market
value.  The Grantor further recognizes and agrees that this waiver creates an
irrebuttable presumption that the foreclosure sale price is equal to the fair
market value of the Property for purposes of calculating deficiencies owed by
the Grantor, any indemnitor or guarantor, and others against whom recovery of a
deficiency is sought.
 
(b)           Alternatively, in the event the waiver provided for in
subsection (a) above is determined by a court of competent jurisdiction to be
unenforceable, the provisions of this Section 4.5(b) shall be the basis for the
finder of fact’s determination of the fair market value of the Property as of
the date of the foreclosure sale in proceedings governed by Sections 51.003,
51.004 and 51.005 of the Property Code.  In such event, (i) the Property shall
be valued in an “as is” condition as of the date of the foreclosure sale,
without any assumption or expectation that the Property will be repaired or
improved in any manner before a resale of the Property after foreclosure;
(ii) the valuation shall be based upon an assumption that the foreclosure
purchaser desires a resale of the Property for cash promptly (but no later than
12 months) following the foreclosure sale; (iii) all reasonable closing costs
customarily borne by the seller in commercial real estate transactions should be
deducted from the gross fair market value of the Property, including, without
limitation, brokerage commissions, title insurance, a survey of the Property,
tax prorations, attorneys’ fees, and marketing costs; (iv) the gross fair market
value of the Property shall be further discounted to account for any estimated
holding costs associated with maintaining the Property pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in item (iii) above), and other
maintenance, operational and ownership expenses; and (v) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Property must be given by persons having at least five (5)
years experience in appraising property similar to the Property and who have
conducted and prepared a complete written appraisal of the Property taking into
consideration the factors set forth above.
 
No Implied Covenants.  Grantor and Beneficiary mutually agree that there are no,
nor shall there be any, implied covenants of good faith and fair dealing or
other similar covenants or agreements in this Deed of Trust, the other Loan
Documents, or the Indenture.  All agreed contractual duties are set forth in
this Deed of Trust, the other Loan Documents or the Indenture.
 
 
-19-

--------------------------------------------------------------------------------

 
No Obligation.  Nothing contained herein shall obligate the Beneficiary to
enforce any of its rights or remedies hereunder or to remedy any circumstances
leading to the occurrence of any default hereunder.
 
ARTICLE XXV
 
BENEFICIARY
Appointment of Beneficiary as Attorney-In-Fact.
 
The Grantor hereby irrevocably constitutes and appoints each of the Beneficiary
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Grantor or and in the name of the Grantor or in its own
name, for the purpose of carrying out the terms of this Deed of Trust, effective
upon the occurrence of an Event of Default, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Deed of Trust, and,
without limiting the generality of the foregoing, the Grantor hereby gives the
Beneficiary the power and right, on behalf of the Grantor, without notice to or
assent by the Grantor, to do any or all of the following upon the occurrence and
during the continuation of an Event of Default:
 
pay or discharge taxes and Liens levied or placed on or threatened against the
Property, effect any repairs or any insurance called for by the terms of this
Deed of Trust and pay all or any part of the premiums therefor and the costs
thereof;
 
execute, in connection with any sale provided for in this Deed of Trust, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Property;
 
to do all things, after an Event of Default, which the Grantor might otherwise
do with respect to the Property and the Leases thereon, including, without
limitation, (A) collecting Rents with or without suit and applying the same,
less expenses of collection, to any of the obligations secured hereunder or to
expenses of operating and maintaining the Property (including reasonable
reserves for anticipated expenses), at the option of the Beneficiary, all in
such manner as may be determined by the Beneficiary, or at the option of the
Beneficiary, holding the same as security for the payment of the Secured
Obligations, (B) leasing, in the name of the Grantor, the whole or any part of
the Property which may become vacant, and (C) employing agents therefor and
paying such agents reasonable compensation for their services; and
 
(A) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to foreclose upon the Property or any
portion thereof and to enforce any other right in respect of the Property; (B)
defend any suit, action or proceeding brought against the Grantor with respect
to the Property; (C) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as
Beneficiary may deem appropriate; and (D) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Property as
fully and completely as though the Beneficiary was the absolute owner thereof
for all purposes, and do, at the Beneficiary’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Beneficiary deems necessary to protect, preserve or realize upon the Property
and the Beneficiary’s and the
 
 
-20-

--------------------------------------------------------------------------------

 
Secured Parties’ Lien therein and to effect the intent of this Deed of Trust,
all as fully and effectively as the Grantor might do.
 
If the Grantor fails to perform or comply with any of its agreements contained
herein, the Beneficiary, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement in accordance with the provisions of Section 5.1(a).
 
The expenses of the Beneficiary incurred in connection with actions taken
pursuant to the terms of this Deed of Trust, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans which are Revolving Credit
Loans under the Credit Agreement, from the date of payment by the Beneficiary to
the date reimbursed by the relevant Grantor, shall be payable by the Grantor to
the Beneficiary on demand.
 
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof in accordance with Section 5.1(a).  All powers,
authorizations and agencies contained in this Deed of Trust are coupled with an
interest and are irrevocable until this Deed of Trust is terminated and the Lien
created hereby is released.
 
Duty of Beneficiary.  The sole duty of Beneficiary with respect to the custody,
safekeeping and physical preservation of the Property, under Section 9-207 of
the UCC or otherwise, shall be to deal with it in the same manner as the
Beneficiary deals with similar property for its own account.  Neither the
Beneficiary, any other Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Property or for any delay in doing so or shall be under
any obligation to sell or otherwise dispose of any Property upon the request of
the Grantor or any other Person or to take any other action whatsoever with
regard to the Property or any part thereof.  The powers conferred on the
Beneficiary and the other Secured Parties hereunder are solely to protect the
interests of the Beneficiary and the other Secured Parties in the Property and
shall not impose any duty upon the Beneficiary or any other Secured Party to
exercise any such powers.  The Beneficiary and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
Authority of Beneficiary.  The Grantor acknowledges that the rights and
responsibilities of the Beneficiary under this Deed of Trust with respect to any
action taken by the Beneficiary or the exercise or non-exercise by the
Beneficiary of any request, judgment or other right or remedy provided for
herein or resulting or arising out of this Deed of Trust shall, as between the
Beneficiary and the Lenders, be governed by the Loan Documents and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Beneficiary and the Grantor, the Beneficiary shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Grantor shall not
be under any obligation, or entitlement to make any inquiry respecting such
authority.
 
Intercreditor Agreements.
 
By acceptance of the benefits of this Deed of Trust, each of the Secured Parties
shall be deemed to have agreed to be bound by the terms hereof.  The provisions
of this Section 5.4 are, and are intended, solely to establish certain rights as
between the Secured Parties and shall not create, and shall not be construed as
creating, any rights enforceable by Holdings or any Subsidiary or any Affiliate
thereof, including the Grantor, regardless of whether Holdings or any Subsidiary
or any Affiliate thereof is a Secured Party, or rights enforceable by the
Indenture
 
 
-21-

--------------------------------------------------------------------------------

 
Trustee against Holdings or any Subsidiary or any Affiliate thereof, including
the Grantor, unless and to the extent required by the express terms of the
Indenture.
 
By acceptance of the benefits of this Deed of Trust, each of the Secured Parties
(other than the Beneficiary) shall be deemed irrevocably (i) to consent to the
appointment of the Beneficiary as its agent hereunder, (ii) to confirm that the
Beneficiary shall have the authority to act as the exclusive agent of such
Secured Party for enforcement of any provisions of this Deed of Trust against
the Grantor or the exercise of remedies hereunder, whether such action be taken
by the Beneficiary itself or by or through the Trustee or one or more agents,
nominees, assignees or otherwise and (iii) to agree that such Secured Party
shall not take any action to enforce any provisions of this Deed of Trust
against the Grantor or to exercise any remedy hereunder.
 
The Beneficiary shall not be liable for any action taken or not taken by it or
the Trustee (i) with the consent or at the request of the Requisite Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.02, 7.03, 7.04 and 9.02 of the Credit
Agreement) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final
nonappealable judgment.
 
The Indenture Trustee shall not be entitled to, and shall not, (i) direct the
actions of the Beneficiary or the Trustee hereunder, (ii) take any action, or
commence any legal proceeding seeking, to require, compel or cause the
Beneficiary or the Trustee to enforce any provisions of this Deed of Trust
against the Grantor or to exercise any remedy hereunder, (iii) take any action,
or commence any legal proceeding seeking, to prevent or enjoin the Beneficiary
or the Trustee from taking any action (including, without limitation, the
enforcement of any provisions of this Deed of Trust against the Grantor, the
exercise of any remedy hereunder, the release of any Property hereunder or the
consent to any amendment or modification of this Deed of Trust or the grant of
any waiver hereunder), or refraining from taking any such action, in accordance
with this Deed of Trust or (iv) take any action, or commence any legal
proceeding seeking, to delay, hinder or otherwise impair the Beneficiary or the
Trustee in taking any such action in accordance with this Deed of Trust.  By
acceptance of the benefits under this Deed of Trust, the Indenture Trustee will
be deemed to have acknowledged and agreed that the provisions of the preceding
sentence are intended to induce the Beneficiary and the Lenders to permit the
Indenture Trustee to be a Secured Party under this Deed of Trust and are being
relied upon by the Lenders as consideration therefor.
 
THE BENEFICIARY HAS CONSENTED TO SERVE AS BENEFICIARY HEREUNDER ON THE EXPRESS
UNDERSTANDING THAT THE INDENTURE TRUSTEE, BY ACCEPTING THE BENEFITS OF THIS DEED
OF TRUST, SHALL BE DEEMED TO HAVE AGREED THAT THE BENEFICIARY SHALL HAVE NO DUTY
AND SHALL OWE NO OBLIGATION OR RESPONSIBILITY (FIDUCIARY OR OTHERWISE) TO THE
INDENTURE TRUSTEE, OTHER THAN THE DUTY TO PERFORM ITS EXPRESS OBLIGATIONS UNDER
THIS DEED OF TRUST IN ACCORDANCE WITH THEIR TERMS, SUBJECT IN ALL EVENTS TO THE
PROVISIONS OF SECTION 5.5 AND THE OTHER PROVISIONS OF THIS DEED OF TRUST
LIMITING THE RESPONSIBILITY OR LIABILITY OF THE BENEFICIARY HEREUNDER.  WITHOUT
LIMITING THE FOREGOING, THE INDENTURE TRUSTEE, BY ACCEPTING THE BENEFITS OF THIS
DEED OF TRUST, SHALL BE DEEMED TO HAVE WAIVED ANY RIGHT THE INDENTURE TRUSTEE
MIGHT HAVE AS A SECURED PARTY UNDER APPLICABLE LAW OR OTHERWISE, TO COMPEL THE
SALE OR OTHER DISPOSITION OF ANY PROPERTY, AND ANY
 
 
-22-

--------------------------------------------------------------------------------

 
OBLIGATION THE BENEFICIARY MIGHT HAVE, UNDER APPLICABLE LAW OR OTHERWISE, TO
OBTAIN ANY MINIMUM PRICE FOR ANY PROPERTY UPON THE SALE THEREOF, IT BEING
EXPRESSLY UNDERSTOOD, AND THE AVAILABILITY OF THE BENEFITS OF THIS DEED OF TRUST
TO THE INDENTURE TRUSTEE BEING CONDITIONED UPON THE UNDERSTANDING, THAT THE SOLE
RIGHT OF THE INDENTURE TRUSTEE SHALL BE TO RECEIVE ITS RATABLE SHARE OF ANY
PROCEEDS OF THE PROPERTY.
 
By acceptance of the benefits of this Deed of Trust, each of the Secured Parties
shall, ratably in accordance with the amount of the Secured Obligations owed to
it, indemnify the Beneficiary (to the extent it shall not have been reimbursed
by the Grantor) against any expense or liability that the Beneficiary would be
entitled to recover from the Grantor pursuant to Sections 1.4 and 6.4 and
Section 9.03 of the Credit Agreement.  Any amount so owed by a Secured Party can
be withheld by the Beneficiary from any amount owed to such Secured Party.
 
The Beneficiary shall be entitled to rely on information provided by the Secured
Parties, or representatives of the Secured Parties, as to the amount of the
Secured Obligations.
 
The Beneficiary and each of the Secured Parties hereby agrees that the Liens
granted to the Beneficiary hereunder shall be treated, as among the Secured
Parties, as being for the equal and proportionate benefit of all the Secured
Parties, without preference, priority, prejudice or distinction as to the Lien
of any Secured Party over any other Secured Party, and shall at all times be
shared by the Secured Parties as provided herein.
 
Limitations on Responsibility of the Beneficiary.
 
The Beneficiary shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Deed of Trust or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default or (iv) the validity,
enforceability, effectiveness or genuineness of this Deed of Trust, any other
Loan Document or any other agreement, instrument or document.
 
The Beneficiary makes no representation as to the value or condition of the
Property or any part thereof, as to the title of the Grantor to the Property, as
to the security afforded by this Deed of Trust or as to the validity, execution,
enforceability, legality or sufficiency of this Deed of Trust, and the
Beneficiary shall incur no liability or responsibility in respect of any such
matters.  The Beneficiary shall not be responsible for insuring the Property,
for the payment of taxes, charges, assessments or liens upon the Property or
otherwise for the maintenance of the Property, except as provided in the
immediately following sentence when the Beneficiary has possession or control of
the Property.  Except as otherwise provided herein, the Beneficiary shall have
no duty to the Grantor or to the holders of the Secured Obligations as to any
Property in its possession or control, or in the possession or control of any
agent or nominee of the Beneficiary, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto, except the duty to accord such Property the same care that it normally
accords to its own assets and the duty to account for moneys received by it.
Neither the Beneficiary, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Property or for any delay in doing so or shall be under
any obligation to sell or otherwise dispose of any Property upon the request of
the
 
 
-23-

--------------------------------------------------------------------------------

 
Grantor or any other Person or to take any other action whatsoever with regard
to the Property or any part thereof.  The powers conferred on the Beneficiary
and the Secured Parties hereunder are solely to protect the Beneficiary’s and
the Secured Parties’ interests in the Property and shall not impose any duty
upon the Beneficiary or any Secured Party to exercise any such powers.  The
Beneficiary and the Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to the Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
 
Neither the Beneficiary nor any officer, agent or representative thereof shall
be personally liable for any action taken or omitted to be taken by any such
person in connection with this Deed of Trust except for such person’s own gross
negligence or willful misconduct (it being understood that any action taken in
accordance with the terms of this Deed of Trust by the Beneficiary or any such
officer, agent or representative at the direction or instruction of any Secured
Party and/or the Beneficiary (or not taken, in the absence of any such
directions or instructions) shall not constitute gross negligence or willful
misconduct).
 
The Beneficiary may execute, or cause to be executed, any of the powers granted
under this Deed of Trust and perform any duty hereunder either directly or by or
through the Trustee or one or more agents, attorneys-in-fact, nominees,
assignees or otherwise, and shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it without gross
negligence or willful misconduct.
 
The Beneficiary shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing.
 
The Beneficiary shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Beneficiary is required to exercise as directed in writing by the Requisite
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Beneficiary shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Beneficiary to liability or that is
contrary to any Loan Document or Applicable Law.
 
The Beneficiary shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Borrowers, the
Grantor or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Beneficiary or any of its Affiliates in
any capacity.
 
The Beneficiary shall be deemed not to have knowledge of any Default unless and
until notice describing such Default is given to the Beneficiary by the Borrower
Representative (on behalf of the Grantor).
 
Reliance by Beneficiary.  The Beneficiary shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Beneficiary also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  The Beneficiary may consult with legal counsel (who may be counsel for
the Borrowers and the
 
 
-24-

--------------------------------------------------------------------------------

 
Grantor), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
Resignation and Removal of the Beneficiary.  The Beneficiary may at any time
give notice of its resignation to the Secured Parties and the Borrower
Representative (on behalf of the Grantor).  Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrower Representative (on behalf of the Grantor), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Beneficiary gives notice of its
resignation, then the retiring Beneficiary may on behalf of the Secured Parties,
appoint a successor Beneficiary meeting the qualifications set forth above
provided that if the Beneficiary shall notify the Borrowers (on behalf of the
Grantor) and the Secured Parties that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Beneficiary shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case that title to the Property held by the Beneficiary on
behalf of the Secured Parties, the retiring Beneficiary shall continue to hold
such title to such Property until such time as a successor Beneficiary is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Beneficiary shall instead be made by or to each
Secured Party directly, until such time as the Requisite Lenders appoint a
successor Beneficiary as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Beneficiary hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Beneficiary, and the retiring
Beneficiary shall be discharged from all of its duties and obligations hereunder
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by Holdings, the Borrowers and their respective Subsidiaries
(including the Grantor) to a successor Beneficiary shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Beneficiary’s resignation hereunder and
under the other Loan Documents, the provisions of this Article V and
[Sections 1.4 and 7.4] shall continue in effect for the benefit of such retiring
Beneficiary, its sub agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring
Beneficiary was acting as Beneficiary.
 
ARTICLE XXVI
 
CONCERNING THE TRUSTEE
SECTION 6.1                                No Required Action.  The Trustee
shall not be required to take any action toward the execution and enforcement of
the trust hereby created or to institute, appear in, or defend any action, suit,
or other proceeding in connection therewith where, in his opinion, such action
would be likely to involve him in expense or liability, unless requested so to
do by a written instrument signed by the Beneficiary and, if the Trustee so
reasonably requests, unless the Trustee is tendered security and indemnity
satisfactory to the Trustee against any and all cost, expense, and liability
arising therefrom.  The Trustee shall not be responsible for the execution,
acknowledgment, or validity of the Loan Documents or the Indenture, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and the Trustee makes no representation
in respect thereof or in respect of the rights, remedies, and recourses of the
Beneficiary or the Secured Parties.


SECTION 6.2                                Certain Rights.  With the approval of
the Beneficiary, the Trustee shall have the right to take any and all of the
following actions:  (i) to select, employ, and consult with counsel (who may be,
but need not be, counsel for the Beneficiary) upon any matters arising
hereunder, including the preparation, execution, and interpretation of the Loan
Documents or the Indenture, and shall be fully
 
 
-25-

--------------------------------------------------------------------------------

 
protected in relying as to legal matters on the advice of counsel, (ii) to
execute any of the trusts and powers hereof and to perform any duty hereunder
either directly or through his agents or attorneys, (iii) to select and employ,
in and about the execution of his duties hereunder, suitable accountants,
engineers and other experts, agents and attorneys-in-fact, either corporate or
individual, not regularly in the employ of the Trustee (and the Trustee shall
not be answerable for any act, default, negligence, or misconduct of any such
accountant, engineer or other expert, agent or attorney-in-fact, if selected
with reasonable care, or for any error of judgment or act done by the Trustee in
good faith, or be otherwise responsible or accountable under any circumstances
whatsoever, except for the Trustee’s gross negligence or willful misconduct),
and (iv) any and all other lawful action that the Beneficiary may instruct the
Trustee to take to protect or enforce the Beneficiary’s rights hereunder.  The
Trustee shall not be personally liable in case of entry by the Trustee, or
anyone entering by virtue of the powers herein granted to the Trustee, upon the
Property for debts contracted for or liability or damages incurred in the
management or operation of the Property, except for the Trustee’s gross
negligence or willful misconduct.  The Trustee shall have the right to rely on
any instrument, document, or signature authorizing or supporting any action
taken or proposed to be taken by the Trustee hereunder, believed by the Trustee
in good faith to be genuine.  The Trustee shall be entitled to reimbursement for
expenses incurred by the Trustee in the performance of the Trustee’s duties
hereunder and to reasonable compensation for such of the Trustee’s services
hereunder as shall be rendered.  Grantor will, from time to time, pay the
compensation due to the Trustee hereunder and reimburse the Trustee for, and
save the Trustee harmless against, any and all liability and expenses which may
be incurred by the Trustee in the performance of the Trustee’s duties.


SECTION 6.3                                Retention of Monies.  All moneys
received by the Trustee shall, until used or applied as herein provided, be held
in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
Applicable Law), and the Trustee shall be under no liability for interest on any
moneys received by the Trustee hereunder.
 
SECTION 6.4                                Successor Trustees.  The Trustee may
resign by the giving of notice of such resignation in writing or verbally to the
Beneficiary.  If the Trustee shall die, resign, or become disqualified from
acting in the execution of this trust, or if, for any reason, the Beneficiary
shall prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, the Beneficiary shall have full power to
appoint a substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers, and duties of the aforenamed Trustee.  Such appointment may be
executed by any authorized agent of the Beneficiary, and if the Beneficiary be a
corporation and such appointment be executed in its behalf by any officer of
such corporation, such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
the board of directors or any superior officer of the corporation.  Grantor
hereby ratifies and confirms any and all acts which the aforenamed Trustee, or
his successor or successors in this trust, shall do lawfully by virtue
hereof.  If multiple substitute Trustees are appointed, each of such multiple
substitute Trustees shall be empowered and authorized to act alone without the
necessity of the joinder of the other multiple substitute trustees, whenever any
action or undertaking of such substitute trustees is requested or required under
or pursuant to this Deed of Trust or Applicable Law.


SECTION 6.5                                Perfection of Appointment.  Should
any deed, conveyance, or instrument of any nature be required from Grantor by
any Trustee or substitute Trustee to more fully and certainly vest in and
confirm to the Trustee or substitute Trustee such estates, rights, powers, and
duties, then, upon request by the Trustee or substitute Trustee, any and all
such deeds, conveyances and instruments shall be made, executed, acknowledged,
and delivered and shall be caused to be recorded and/or filed by Grantor.


 
-26-

--------------------------------------------------------------------------------

 
SECTION 6.6                                Succession Instruments.  Any
substitute Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed, or conveyance, become vested with all the
estates, properties, rights, powers, and trusts of its or his predecessor in the
rights hereunder with like effect as if originally named as the Trustee herein;
but nevertheless, upon the written request of the Beneficiary or of the
substitute Trustee, the Trustee ceasing to act shall execute and deliver any
instrument transferring to such substitute Trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers, and trusts of the
Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and moneys held by such Trustee to the substitute Trustee so
appointed in the Trustee’s place.


SECTION 6.7                                No Representation by the Trustee.  By
accepting or approving anything required to be observed, performed, or fulfilled
or to be given to the Trustee (on its own behalf or on behalf of the
Beneficiary) pursuant to the Loan Documents or the Indenture, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
neither the Trustee nor the Beneficiary shall be deemed to have warranted,
consented to, or affirmed the sufficiency, legality, effectiveness, or legal
effect of the same, or of any term, provision, or condition thereof, and such
acceptance or approval thereof shall not be or constitute any warranty or
affirmation with respect thereto by the Trustee, either on its own behalf or on
behalf of the Beneficiary.


ARTICLE XXVII
 
MISCELLANEOUS
 
Notices.  Any notice, demand or other communication which, by any provision of
this Deed of Trust, is required or permitted to be given or served by or to the
Trustee, the Beneficiary, the Secured Parties or the Grantor shall be
conclusively deemed to have been properly given or served by the sending party
and to be effective if made in compliance with Section 9.01 of the Credit
Agreement and, in the case of the Trustee or the Grantor, at the address set
forth in the preamble to this Deed of Trust.
 
Severability.  To the extent any provision of this Deed of Trust may be deemed
invalid or unenforceable under any Applicable Law, such provision shall be
deemed void and inoperative and shall not form part of this Deed of Trust, but
the remainder of this Deed of Trust shall remain in full force and effect.  The
parties hereto specifically declare that they would have entered into this Deed
of Trust if any such void provisions had been omitted herefrom.
 
Governing Law.  This Deed of Trust shall be deemed to be a contract entered into
pursuant to the laws of the state of New York and shall in all respects be
governed by, construed and enforced in accordance with the laws of the state of
New York; provided, however, that with respect to the creation; perfection,
priority and enforcement of the lien or interest of this Deed of Trust, the laws
of the State shall apply.
 
Stamp Tax Indemnity.  Except as may be prohibited by Applicable Law, if at any
time the United States of America, any state thereof or any governmental
subdivision of such state having jurisdiction, shall require revenue, excise or
documentary stamps to be affixed to this Deed of Trust, or other tax to be paid
on or in connection therewith, the Grantor will pay the same with any interest
or penalties imposed in connection therewith.
 
Credit Agreement.  The terms and provisions of the Credit Agreement are
incorporated in this Deed of Trust by reference.
 
Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
 
 
-27-

--------------------------------------------------------------------------------

 
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE INDENTURE, THIS DEED OF TRUST OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE INDENTURE, THIS DEED OF TRUST
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.6.
 
Redemption. The Grantor, for itself and all persons receiving title from the
Grantor, waives all rights of redemption to which the Grantor and those persons
would otherwise be entitled if this Deed of Trust is at any time foreclosed.
 
Fixture Filings.  This Deed of Trust covers goods which are or are to become
fixtures, is effective as a financing statement filed as a fixture filing and is
to be filed in the real estate records.
 
Release of Deed of Trust.
 
(a)           At such time as the Loan Obligations (other than Hedging
Obligations) shall have been paid in full in cash and the Commitments have been
terminated, the Property shall be released from the Lien created by this Deed of
Trust, and this Deed of Trust and all obligations (other than those expressly
stated to survive such termination) of the Beneficiary and the Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Property shall revert to the Grantor.
 
(b)           If any of the Property shall be sold, transferred or otherwise
disposed of by the Grantor in a transaction permitted by the Credit Agreement,
then the Beneficiary, at the request and sole expense of the Grantor, shall
execute and deliver to the Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Property; or if all the Equity Interests of the Grantor shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Credit
Agreement, then, at the request of the Borrower Representative, and at the
expense of the Borrowers, the Grantor shall be released from its obligations
hereunder; provided, that in each case the Grantor shall have delivered to the
Beneficiary, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the Grantor or the relevant
Property or portion thereof (as applicable) and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by Borrowers
demonstrating to the satisfaction of the Beneficiary that such transaction is in
compliance with the Indenture, the Credit Agreement and the other Loan
Documents.
 
Anything to the contrary contained herein notwithstanding, except as otherwise
agreed in writing between the Beneficiary and the landlord under the Lease, the
terms hereof are made subject to and shall not be deemed to modify the terms of
the Lease.
 
Business Purposes.  The indebtedness secured hereby is solely for the purpose of
carrying on or acquiring a business of Grantor or of an affiliate of Grantor,
and is not for personal, family, household, or agricultural purposes.  The
Property forms no part of any property owned, used or claimed by Grantor as a
residence or business homestead and is not exempt from forced sale under the
laws of the
 
 
-28-

--------------------------------------------------------------------------------

 
State in which the Property is located.  Grantor hereby disclaims and renounces
each and every claim to all or any portion of the Property as a homestead.
 
Relationship of Grantor and Beneficiary.  Notwithstanding any prior business or
personal relationship between Grantor and Beneficiary, or any officer, director
or employee of Beneficiary, the relationship between Grantor and Beneficiary is
solely that of debtor and creditor, Beneficiary has no fiduciary or other
special relationship with Grantor, Grantor and Beneficiary are not partners or
joint venturers, and no term or condition of any of the Loan Documents or the
Indenture shall be construed so as to deem the relationship between Grantor and
Beneficiary to be other than that of debtor and creditor.
 
Notice.  IN ACCORDANCE WITH SECTION 26.02 OF THE UCC, THIS DEED OF TRUST AND THE
OTHER DOCUMENTS EVIDENCING, SECURING OR PERTAINING TO ALL OR ANY PORTION OF THE
SECURED OBLIGATIONS REPRESENT THE FINAL AGREEMENT BETWEEN THE GRANTOR AND THE
BENEFICIARY AS TO THE SUBJECT MATTER THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
-29-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Grantor has caused this Deed of Trust to be executed,
sealed and delivered by its duly authorized representative, all as of the day
and year first above written.
 


 
GRANTOR:




________________________________________________________, a Texas corporation




By: ______________________________
Name: ____________________________
Title:   ____________________________






 
STATE OF ___________________                               §
§
COUNTY OF _________________                                §
 
This instrument was acknowledged before me on December _____, 2007, by
________________________________, as a/the ____________________ of
________________________________________________________, a Texas corporation,
on behalf of said corporation.
 
 


 
 
[S E A L]                                                                
 
___________________________________
Notary Public, State of _______________________
 
 
My Commission Expires:
____________________________________
______________________                                             Printed Name
of Notary Public
 


 

Signature Page
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TO
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


 
[Description of the Land]
 


 


 

Exhibit “A”
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
 


 
[Permitted Liens]
 


 
Those matters set forth as items __________ and __________ of Schedule B of
_Chicago Title Insurance Company Commitment for Title Insurance No. __________
dated December ___, 2007.
 


 


 











Exhibit “B”
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF NOTICE OF PREPAYMENT
 
 
 

--------------------------------------------------------------------------------

 
NOTICE OF PREPAYMENT




Dated as of: _____________




Wachovia Bank, National Association,
  as Administrative Agent
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.05(a) of the Credit Agreement dated as of December 31, 2007 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Consolidated Communications Holdings, Inc., as Parent, Consolidated
Communications, Inc., an Illinois corporation (the “CCI Borrower”), Consolidated
Communications Acquisition Texas, Inc., a Delaware corporation (the “TXU
Borrower”), and North Pittsburgh Systems, Inc. (as successor by merger to Fort
Pitt Acquisition Sub Inc.), a Pennsylvania corporation (the “Merger Sub”, and
together with the CCI Borrower and the TXU Borrower, the “Borrowers”), the
lenders who are or may become party thereto, and Wachovia Bank, National
Association, as Administrative Agent.


1.           The Borrowers hereby provide notice to the Administrative Agent
that they shall repay the following [ABR Loans] and/or [Eurodollar Loans]:
_______________. (Complete with an amount in accordance with Section 2.05 of the
Credit Agreement.)


2.           The Loan to be prepaid is a [check each applicable box]


0           Swingline Loan


0           Revolving Loan


0           Term Loan


3.           The Borrowers shall repay the above-referenced Loans on the
following Business Day: _______________. (Complete with a date no earlier than
two (2) Business Days subsequent to date of this Notice of Prepayment.)


4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Notice of Prepayment as
of the day and year first written above.




 
CONSOLIDATED COMMUNICATIONS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________






 
CONSOLIDATED COMMUNICATIONS

 
ACQUISITION TEXAS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________






 
NORTH PITTSBURGH SYSTEMS, INC.





By: ________________________________
      Name: ___________________________
      Title:   ___________________________



 
-2-

--------------------------------------------------------------------------------

 
EXHIBIT I
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF NOTICE OF ACCOUNT DESIGNATION
 
 
 

--------------------------------------------------------------------------------

 
NOTICE OF ACCOUNT DESIGNATION




Dated as of: _________




Wachovia Bank, National Association,
  as Administrative Agent
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you pursuant to Section
2.02(e) of the Credit Agreement dated as of December 31, 2007 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Consolidated Communications Holdings, Inc., as Parent, Consolidated
Communications, Inc., an Illinois corporation (the “CCI Borrower”), Consolidated
Communications Acquisition Texas, Inc., a Delaware corporation (the “TXU
Borrower”), and Fort Pitt Acquisition Sub Inc., a Pennsylvania corporation (the
“Merger Sub”, and together with the CCI Borrower and the TXU Borrower, the
“Borrowers”), the lenders who are or may become party thereto, and Wachovia
Bank, National Association, as Administrative Agent.


1.           The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):


____________________________
ABA Routing Number: _________
Account Number: _____________


2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.


3.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.




 
CONSOLIDATED COMMUNICATIONS, INC., as the Borrower Representative





By: ________________________________
      Name: ___________________________
      Title:   ___________________________





 
-2-

--------------------------------------------------------------------------------

 
EXHIBIT J
to
Credit Agreement
dated as of December 31, 2007
among
Consolidated Communications Holdings, Inc.,
as Parent Guarantor,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders,
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender,
CoBank, ACB,
as Syndication Agent,
General Electric Capital Corporation,
as Co-Documentation Agent,
The Royal Bank of Scotland plc,
as Co-Documentation Agent
and
Wells Fargo Securities, LLC,
as Sole Lead Arranger and Sole Bookrunner






FORM OF NOTICE OF CONVERSION/CONTINUATION
 
 
 

--------------------------------------------------------------------------------

 
NOTICE OF CONVERSION/CONTINUATION




Dated as of: _____________




Wachovia Bank, National Association,
  as Administrative Agent
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 2.03 of the Credit Agreement dated as of December 31,
2007 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among Consolidated Communications Holdings, Inc., as Parent,
Consolidated Communications, Inc., an Illinois corporation (the “CCI Borrower”),
Consolidated Communications Acquisition Texas, Inc., a Delaware corporation (the
“TXU Borrower”), and Fort Pitt Acquisition Sub Inc., a Pennsylvania corporation
(the “Merger Sub”, and together with the CCI Borrower and the TXU Borrower, the
“Borrowers”), the lenders who are or may become party thereto, and Wachovia
Bank, National Association, as Administrative Agent.


1.           The Loan to which this Notice relates is a [Revolving Loan] [Term
Loan].(Delete as applicable.)


2.           This Notice is submitted for the purpose of:(Check one and complete
applicable information in accordance with the Credit Agreement.)


 
0
Converting all or a portion of an ABR Loan into a Eurodollar Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The principal amount of such Loan to be converted is $_______________.



 
(c)
The requested effective date of the conversion of such Loan is _______________.



 
(d)
The requested Interest Period applicable to the converted Loan is
_______________.



 
 

--------------------------------------------------------------------------------

 
 
 
0
Converting a portion of Eurodollar Loan into an ABR Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The last day of the current Interest Period for such Loan is _______________.



 
(c)
The principal amount of such Loan to be converted is $_______________.



 
(d)
The requested effective date of the conversion of such Loan is _______________.



 
 
0
Continuing all or a portion of a Eurodollar Loan as a Eurodollar Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $_______________.



 
(b)
The last day of the current Interest Period for such Loan is _______________.



 
(c)
The principal amount of such Loan to be continued is $_______________.



 
(d)
The requested effective date of the continuation of such Loan is
_______________.



 
(e)
The requested Interest Period applicable to the continued Loan is
_______________.



3.           All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.


4.           Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


[Signature Page Follows]

 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.




 
CONSOLIDATED COMMUNICATIONS, INC., as the Borrower Representative





By: _________________________________
      Name: ____________________________
      Title:   ____________________________





 
-3-

--------------------------------------------------------------------------------

 
SCHEDULE 1.01(a)
 
Mortgaged Properties
 
Owner/Lessee
Street Address
County
Consolidated Communications of Texas Company
321 North First Street, Lufkin, TX  75901
Angelina
Consolidated Communications of Texas Company
110 West Frank Street – a/k/a 202 North Angelina, Lufkin, TX  75904
Angelina
Consolidated Communications of Texas Company
350 South Loop 336 West, Conroe, TX  77304
Montgomery
Consolidated Communications of Texas Company
411 West Phillips Street, Conroe, TX  77301
Montgomery
Consolidated Communications of Texas Company
508 Old Magnolia Drive, Conroe, TX  77304
Montgomery
Consolidated Communications of Fort Bend Company
24403 Roesner Road, Katy, TX  77494
Fort Bend
Consolidated Communications of Fort Bend Company
3426 School Street, Needville, TX  77461
Fort Bend
Consolidated Communications of Fort Bend Company
1400 Avenue A, Katy, TX  77493
Harris
Consolidated Communications of Fort Bend Company
904 Velasco Street, Brookshire, TX  77423
Waller
Consolidated Communications Enterprise Services, Inc.
2710 Rochester Road, Cranberry Township, PA  16066
Butler
Consolidated Communications of Pennsylvania Company, LLC
4008 Gibsonia Road, Gibsonia, PA  15044
Allegheny


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.02(c)
 
Non-Contravention
 
1.
The execution, delivery and performance by Holdings and certain of the other
Loan Parties of the Credit Agreement and certain of the other Loan Documents
will violate the Existing Credit Agreement and certain of the other loan
documents entered into in connection therewith, all of which will be terminated
on or prior to the Effective Date.

 

 
 

--------------------------------------------------------------------------------

 
  SCHEDULE 3.03
 
Government Approval, Regulation, etc.
 
1.
To the extent that the exercise of the Secured Parties’ rights under the
Collateral Agreement may constitute a de jure or de facto assignment of Special
Property (as defined in the Collateral Agreement) or a transfer of de jure or de
facto control of the owner of (i) Special Property, or (ii) any other license,
authorization or permit issued by the Federal Communications Commission, the
PPUC, the TPUC and/or the ICC, the approval of the Federal Communications
Commission, the PPUC, the TPUC and/or the ICC may be required in connection
therewith.  Furthermore, in the State of Illinois, certificates of public
convenience and necessity and certificates of service authority issued by the
ICC to a telecommunications carrier cannot be “transferred” or “assigned”, but
rather in connection with a sale of the business or assets of such
telecommunications carrier to a third party, the third party must apply to the
ICC, and qualify, for a new certificate of authority issued in its own name.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.05(b)

 
Other Liabilities
 
1.             Integration Costs (as defined in the Credit Agreement).
 
2.
See the disclosure in Note 10 (Income Taxes) of the Notes to Unaudited Condensed
Consolidated Financial Statements included in Holdings’ 10-Q for the period
ended September 30, 2007.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.07
 
Litigation
 
None
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.08
 
Compliance with Laws and Agreements
 
None

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.09
 
Subsidiaries
 
Company
Type of Organization
Record Owner
Ownership Percentage
Consolidated Communications, Inc.
Illinois corporation
Consolidated Communications Holdings, Inc.
100% ownership
Consolidated Communications Enterprise Services, Inc.
Delaware corporation
Consolidated Communications, Inc.
100% ownership
Consolidated Communications Services Company
Texas corporation
Consolidated Communications, Inc.
100% ownership
Consolidated Communications of Fort Bend Company
Texas corporation
Consolidated Communications, Inc.
100% ownership
Consolidated Communications of Texas Company
Texas corporation
Consolidated Communications, Inc.
100% ownership
Illinois Consolidated Telephone Company*
Illinois corporation
Consolidated Communications, Inc.
100% ownership
Consolidated Communications of Pennsylvania Company, LLC
Delaware limited liability company
Consolidated Communications Enterprise Services, Inc.
100% ownership
East Texas Fiber Line Incorporated*
Texas corporation
Consolidated Communications Enterprise Services, Inc.
63% ownership



* Not a Loan Party
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.10(b)
 
Leased and Owned Real Property
 
See Attached
 

 
 

--------------------------------------------------------------------------------

 
Owned Real Property Located in Texas
 
Property Name
Address
Operating Company
Lufkin Area
Denman Bldg
102 W. Frank Street, Lufkin, TX
Consolidated Communications Enterprise Services, Inc.
Warehouse/Plant
215 N. First Street - aka 204 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
IT Building
110 W. Frank Street - aka 202 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
Business Office1
321 N. First Street, Lufkin, TX and 207 N. First Street, Lufkin, TX
Consolidated Communications of Texas Company
Construction
520 N. Angelina; Lufkin, TX
Consolidated Communications of Texas Company
Warehouse Parking
414 N. Angelina, Lufkin, TX and Alley, lying behind 414 N. Angelina with no
street frontage
Consolidated Communications of Texas Company
Mechanics Garage
522 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
Remote Sites
   
Alco Road
Hwy 103E to Alco Church Rd, bldg located NW corner of this intersection
Consolidated Communications of Texas Company
Alto
203 Cooper St., Alto, Texas
Consolidated Communications of Texas Company
Apple Springs1
Hwy 94W to Apple Springs, Tex, bldg on R at city limits
Consolidated Communications of Texas Company
Beulah
FM58S, R on FM1818, bldg 1.9 miles on L
Consolidated Communications of Texas Company
Blackburn Switch
Hwy 103W, R on Blackburn Switch Rd, bldg 2/10 mile on L
Consolidated Communications of Texas Company
Brookhollow
1201 Live Oak, Lufkin, Texas 75904
Consolidated Communications of Texas Company
Burke
Hwy59S, R on John Means Rd, bldg 1/10 mile on R
Consolidated Communications of Texas Company
Central
Hwy69N, R on FM843, L on 1st road on L, bldg on L
Consolidated Communications of Texas Company
Centralia
Hwy 94W to Apple Springs, Tex, R on FM 357N, 5.1 miles, bldg on L
Consolidated Communications of Texas Company
Crown Colony
5413 Champions Dr, Lufkin Texas  75901
Consolidated Communications of Texas Company
Davisville Rd.
Hwy 59N, R on FM352, R on FM2021, bldg 1/10 mile on R beside cell tower site
Consolidated Communications of Texas Company
Diboll
400 Thompson, Diboll Texas  75941
Consolidated Communications of Texas Company
Etoile1
Hwy 103E to Etoile, Texas, bldg on L across from FM 226S intersection
Consolidated Communications of Texas Company
Fairview
FM58S, R on FM2108, R on FM 1819, bldg 2/10 mile on R
Consolidated Communications of Texas Company
FM 58 - Parkman St.
350 Parkman, Lufkin Texas
Consolidated Communications of Texas Company

 
 
 

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
FM 706 @ Hwy 69
Hwy 69N, bldg located on SW corner of FM 706 and Hwy 69 intersection
Consolidated Communications of Texas Company
Fuller Springs1
Hwy 69S, bldg located on NE corner of FM841 and Hwy69S intersection
Consolidated Communications of Texas Company
Harbuck
1206 Harbuck, Lufkin, Texas
Consolidated Communications of Texas Company
Herty
3110 Paul, Lufkin Texas 75901
Consolidated Communications of Texas Company
Hwy. 103 East
Hwy103E, L on Golf Course Rd, bldg 1/10 mile on L
Consolidated Communications of Texas Company
Hwy. 7 West
Hwy 103E, R on 1819, R on Hwy 7, bldg on SE corner of this intersection
Consolidated Communications of Texas Company
Hwy. 94 West
Hwy 94, bldg 1/10 mile W of FM 3258 intersection
Consolidated Communications of Texas Company
Hudson
Hwy 94W, L on 1194S, bldg 2/10 mile on L
Consolidated Communications of Texas Company
Largent
602 Largent, Lufkin, Texas  75904
Consolidated Communications of Texas Company
Linwood - Hwy 21 N
From Alto take Hwy 21E, L on FM241, bldg 1/10 mile on left
Consolidated Communications of Texas Company
Lotus Lane
5017 Lotus Lane, Lufkin, Texas  75904
Consolidated Communications of Texas Company
Marion’s Ferry
Hwy 103E, bldg located 1/10 mile E of FM1669N (Marion Ferry Rd) intersection
Consolidated Communications of Texas Company
Oliver’s Store- FM7062
Hwy 103W, L on 1194S, bldg 2/10 mile on R
Consolidated Communications of Texas Company
Peavy Switch
Hwy 94W, L on 1194S, bldg located 1.7 miles past FM1271 intersection
Consolidated Communications of Texas Company
Pollock - Hwy69 / Hwy72
Hwy 69N, bldg located 1/10 mile E of Hwy 7 intersection with 69N
Consolidated Communications of Texas Company
Post Oak Road
Hwy 94W, L on FM1194S, L on FM1271, bldg located 1.9 miles on R
Consolidated Communications of Texas Company
Redland
Hwy69N, L on Redland Church Rd, R on Winston Rd, bldg on immediate R
Consolidated Communications of Texas Company
Redlawn - Hwy 69 N
From Alto, Hwy69N, R on CR2436, bldg on immediate L
Consolidated Communications of Texas Company
South First
1905 South First, Lufkin, Texas
Consolidated Communications of Texas Company
Wakefield
Hwy59S, R on FM357, bldg 1.7 miles on R
Consolidated Communications of Texas Company
Wells2
101 6th Street, Wells Texas
Consolidated Communications of Texas Company
 
Katy Area
   
Parking Lot
Parcel 100, Sec 3 - Roesner Rd - Land Only
Consolidated Communications of Fort Bend Company

 
 
-2-

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
Waddell
Waddell CO Bldg - 24403 Roesner Rd
Consolidated Communications of Fort Bend Company
Construction Parking
Roesner Rd
Consolidated Communications of Fort Bend Company
Katy CO
1400 Avenue A, Katy, TX  77493
Consolidated Communications of Fort Bend Company
 
1404 Avenue A, Katy, TX  77493
Consolidated Communications of Fort Bend Company
Katy Electric
1397 E Avenue, Katy, TX  77493
Consolidated Communications of Fort Bend Company
 
22901 Franz Rd, Katy, TX
Consolidated Communications of Fort Bend Company
 
A317200A-172 H & TC RR CO, TR 38
Consolidated Communications of Fort Bend Company
 
3426 School St, Needville
Consolidated Communications of Fort Bend Company
Remote Sites
   
Beasley
118 N Fourth Street, Beasley, Texas  77417
Consolidated Communications of Fort Bend Company
Brookshire
904 Velasco, Brookshire, Texas  77423
Consolidated Communications of Fort Bend Company
Cinco Hut #1
2250 S Peek Rd, Katy, Texas  77494
Consolidated Communications of Fort Bend Company
Cinco Hut #2
4103 S Peek Rd, Katy, Texas  77494
Consolidated Communications of Fort Bend Company
Cinco Hut #3
24531 Cinco Ranch Blvd, Katy, Texas  77494
Consolidated Communications of Fort Bend Company
Damon
518 Mulcahy, Damon, Texas  77430
Consolidated Communications of Fort Bend Company
Fairchild
8817 Fairchild Rd, Fairchild, Texas  77469
Consolidated Communications of Fort Bend Company
Grand Lakes Hut
5304 S Peek Rd, Katy, Texas  77494
Consolidated Communications of Fort Bend Company
Guy
12980 Dannhaus Rd, Needville, Texas  77461
Consolidated Communications of Fort Bend Company

 
 
-3-

--------------------------------------------------------------------------------

 
Property Name
Address
 Operating Company
Needville
9241 Church Street, Needville, Texas
Consolidated Communications of Fort Bend Company
Pattison
3724 Avenue E Pattison, Texas  77423
Consolidated Communications of Fort Bend Company
Pecan Bend
22315 FM 762, Damon, Texas  77430
Consolidated Communications of Fort Bend Company
Rosenburg
3112 Avenue I, Rosenburg, Texas 77471
Consolidated Communications of Fort Bend Company
Seven Meadows
5803 Katy Gaston Rd, Katy, Texas  77493
Consolidated Communications of Fort Bend Company
Williamsburg
22901 Franz Rd, Katy, Texas  77450
Consolidated Communications of Fort Bend Company
     
Conroe Area
Conroe Business Office
350 S. Loop 336 W., Conroe, TX
Consolidated Communications of Texas Company
Riverpointe Remote
350-A, Loop W. 336
Consolidated Communications of Texas Company
Conroe CO
411 W. Phillips Street
Consolidated Communications of Texas Company
Conroe Plant
508 Old Magnolia Drive
Consolidated Communications of Texas Company
Conroe Remote
2505 N. Frazier
Consolidated Communications of Texas Company
Remote Sites
   
Airport
#1 Pozos, Conroe, Texas 77303
Consolidated Communications of Texas Company
Alden Bridge
7401 Alden Bridge, The Woodlands, Texas
Consolidated Communications of Texas Company
Artesian Oaks
195 Pinewood Dr., Conroe, Texas  77304
Consolidated Communications of Texas Company
Bentwater
#1 Bentwater Bay Rd, Montgomery, Texas  77356
Consolidated Communications of Texas Company
Cape Conroe
#10 Cape Conroe Dr, Montgomery, Texas 77356
Consolidated Communications of Texas Company
Carriage Hills
2410 Hollow Brook, Conroe, Texas
Consolidated Communications of Texas Company
Cattail Park
9310 Cattail Park, The Woodlands, Texas
Consolidated Communications of Texas Company
Conroe North
2505A N Frazier, Conroe, Texas
Consolidated Communications of Texas Company
Crieghton Ridge
101A Creighton Ridge, Conroe, Texas
Consolidated Communications of Texas Company
Crestwood Farms
628A Mohawk Drive, Conroe, Texas
Consolidated Communications of Texas Company
Cut-n-Shoot
14610 Millmac Rd, Cut and Shoot, Texas  77303
Consolidated Communications of Texas Company
Delago
42A Del Lago Blvd, Montgomery, Texas
Consolidated Communications of Texas Company
Dobbin
72 North FM 1486, Montgomery, Texas  77316
Consolidated Communications of Texas Company
FM 1485
11461 E. Old Hwy 105, Conroe, Texas  77304
Consolidated Communications of Texas Company

 
 
-4-

--------------------------------------------------------------------------------

 
Property Name
Address
 Operating Company
FM 2854
#1 Oak Lawn Estates, Conroe, Texas
Consolidated Communications of Texas Company
Foster Drive
100 Foster Drive, Conroe, Texas  77301
Consolidated Communications of Texas Company
Four Corners2
12252 FM 3083, Conroe, Texas
Consolidated Communications of Texas Company
Gosling
7598 Gosling Rd, The Woodlands, Texas  77382
Consolidated Communications of Texas Company
Grand Harbour
11408 Grand Harbour Blvd., Conroe, Texas
Consolidated Communications of Texas Company
Grand Lakes2
8825 Grand Lakes, Conroe, Texas
Consolidated Communications of Texas Company
Grangerland
1260 Wiggins Rd, Conroe, Texas  77302
Consolidated Communications of Texas Company
Hawthorne
1585 Hawthorne, Conroe, Texas
Consolidated Communications of Texas Company
Highland Hollow
100 Highland Hollow, Conroe, Texas
Consolidated Communications of Texas Company
Huntsville
1114 Sam Houston Ave., Huntsville, Texas
Consolidated Communications of Texas Company
Hwy. 242
5103 Hwy 242, The Woodlands, Texas
Consolidated Communications of Texas Company
Irongate
903 FM1486 South, Montgomery, Texas  77316
Consolidated Communications of Texas Company
Kendale Green
7411 Kendall Green Dr, The Woodlands, Texas
Consolidated Communications of Texas Company
Lake Conroe
527 Mohawk Bend Dr, Conroe, Texas
Consolidated Communications of Texas Company
Lakewood2
15340 Lake Lamond St., Conroe, Texas  77384
Consolidated Communications of Texas Company
Longmire
6995 Longmire Rd, Conroe, Texas
Consolidated Communications of Texas Company
McCaleb Road
185A Copeland Chapel Cem Road, Conroe, Texas
Consolidated Communications of Texas Company
Montgomery
301 Liberty, Montgomery, Texas  77356
Consolidated Communications of Texas Company
Needham Road
5009 Needham Rd, Conroe, Texas
Consolidated Communications of Texas Company
Powell1, 2
7391 E Capstone Circle, The Woodlands, Texas
Consolidated Communications of Texas Company
Redbird
3305 Redbird, Conroe, Texas
Consolidated Communications of Texas Company
Research For.. 02
6600 Research Forest Dr, The Woodlands, Texas
Consolidated Communications of Texas Company
Riverbrook
105 Sherbrook Drive, Conroe, Texas
Consolidated Communications of Texas Company
River Plantation
176A Stonewall Jackson Drive, Conroe, Texas
Consolidated Communications of Texas Company
Rivershire2
902 Gladstell Street, Conroe, Texas1, 3
Consolidated Communications of Texas Company
Sendera Ranch
6418A Ranch Park Dr, Conroe, Texas
Consolidated Communications of Texas Company
Shennadoah1
9078 Ed English Lane, Conroe, Texas
Consolidated Communications of Texas Company
Stubblefield
100 Forest Service 204 Road, Texas
Consolidated Communications of Texas Company
Swallow Lane
9895 Swallow Lane, Conroe, Texas
Consolidated Communications of Texas Company
Texaba
33A Willis-Waukegan, Conroe, Texas  77303
Consolidated Communications of Texas Company
Walden
12508 Walden Rd, Montgomery, Texas  77356
Consolidated Communications of Texas Company
Westview
2200 Westview, Conroe, Texas  77304
Consolidated Communications of Texas Company
Westwood
410 Macintosh Dr, Conroe, Texas
Consolidated Communications of Texas Company
Wier Road (Old 105)
17000 Old Hwy 105/Wier Rd, Cut and Shoot, Texas  77306
Consolidated Communications of Texas Company

 
 
-5-

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
Windsor Hills
97 Windsor Hill Dr, Conroe, Texas  77304
Consolidated Communications of Texas Company
Woodlands High Sch.2
6191 Research Forest Dr, The Woodlands, Texas
Consolidated Communications of Texas Company



Notes
 
1.
This property or a portion thereof or an easement thereon was granted to a
company which, by operation of a merger, is now known as TXU Investment Company,
a company that is currently not affiliated with the Loan Parties.  Consolidated
Communications of Texas Company or an affiliate thereof currently has use and
possession of these parcels of property.

 
2.
TXU Communications, an assumed name, was named as grantee on one or more deeds
or easements relating to this property.  Companies may not be deeded property
under an assumed name in the State of Texas.

 

 
-6-

--------------------------------------------------------------------------------

 
Owned Real Property Located in Pennsylvania
 
Property Name
Address
Operating Company
     
Gibsonia Headquarters Complex
4008 Gibsonia Road, Gibsonia, PA 15044
Consolidated Communications of Pennsylvania Company, LLC
Wexford C.O.
150 Wexford-Bayne Road
Consolidated Communications of Pennsylvania Company, LLC
Curtisville C.O.
Bessemer & 38 Hill Street, Tarentum, PA 15084
Consolidated Communications of Pennsylvania Company, LLC
Gallagher Hill Tower Site
Route 28, Harrison Township, PA
Consolidated Communications of Pennsylvania Company, LLC
Vacant Land
Ewalt Road, Richland Township, Gibsonia, PA 15044
Consolidated Communications of Pennsylvania Company, LLC
Pine Creek Hill Equipment Building
McCandless Township, PA
Consolidated Communications of Pennsylvania Company, LLC
Cooperstown C.O.
11194 Pittsburgh Road, Valencia, PA 16059
Consolidated Communications of Pennsylvania Company, LLC
Criders Corners C.O.
6517 Mars Road, Cranberry Township, PA 16066
Consolidated Communications of Pennsylvania Company, LLC
Mars C.O.
128 Irvine Street, Mars, PA 16046
Consolidated Communications of Pennsylvania Company, LLC
Saxonburg C.O.
105 West Main Street, Saxonburg, PA 16056
Consolidated Communications of Pennsylvania Company, LLC
Sarver C.O.
407 Sarver Road, Sarver, PA 16055
Consolidated Communications of Pennsylvania Company, LLC
Freeport C.O.
305 6th Street, Freeport, PA 16229
Consolidated Communications of Pennsylvania Company, LLC


 
-7-

--------------------------------------------------------------------------------

 
Leased Property Located in Illinois and Indiana
 
Type Of Asset
Location
Name Of Lessor
Description
Office
Charleston
SOLIX CMR, LLC
Technical Support.
       
Office
Champaign
Devonshire Reality
IBS Sales Office
     
 
Land
Danville
Crown Castle GT Co LLC
Paging Tower Site
Land
Tuscola
Panhandle Eastern Pipe Line Co.
Paging Tower Site
Land
Highland
Fry Properties Partnership
Paging Tower Site
Land
Vandalia
Barenfanger, Inc.
Paging Tower Site
Land
Sullivan
Cromwell Group, Inc.
Paging Tower Site
Land
Rantoul
First Mid-Illinois Bank & Trust
Paging Tower Site
Land
Chrisman
Chrisman Fire Protection
Paging Tower Site
Land
Newton
Norris Electric Cooperative
Paging Tower Site
Land
Robinson
Ameren CIPS
Paging Tower Site
Land
Louisville
First Cellular
Paging Tower Site
Land
Brazil (Staunton), IN
Crown Communication Inc.
Paging Tower Site
Land
Hoopeston
Orange Technologies
Paging Tower Site
Land
Monticello (Cisco)
The Board of Trustees of the University of Illinois
Paging Tower Site
Land
Toledo
Communications Unlimited
Paging Tower Site
Land
Philo
TAK Communications
Paging Tower Site
Land
Elwin
The Cromwell Group Inc. of IL
Paging Tower Site
Land
Curran (Spfd)
Midwest Tower Leasing, Inc.
Paging Tower Site
Land
Terre Haute, IN
Emmis IN Broadcasting, LP
Paging Tower Site
Land
Springfield
Trad Inc.
Paging Tower Site
Land
Champaign
Trad Inc.
Paging Tower Site
Land
Staunton
Macoupin County
Paging Tower Site

 
 
-8-

--------------------------------------------------------------------------------

 
Leased Property Located in Texas
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
OFFICE SPACE
TEXAS TOWER LIMITED
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
600 TRAVIS STREET, SUITE 1955
HOUSTON, TX 77002
OFFICE SPACE
UNITED BUILDING MANAGEMENT
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
2020 LIVE OAK
DALLAS, TX 75201
OFFICE SPACE
DOROTHY SMITH
CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY
421 S. 8TH STREET
WACO, TX  76710
PARKING LOT
JAMES L LOOMER
CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY
E. BREMOND AND N. ANGELINA
LUFKIN, TX 75904
OFFICE SPACE
ATRIUM BUILDING LTD
EAST TEXAS FIBER LINE INCORPORATED
119 WEST TYLER STREET
LONGVIEW, TX
OFFICE SPACE
HINES INTEREST LIMITED PARTNERSHIP
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
777 WALKER, CONCOURSE LEVEL
HOUSTON, TX  77002
OFFICE SPACE
DREW STACK MANAGEMENT CORP., INC. (HOMELAND PROPERTY)
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
1114 SAM HOUSTON AVENUE,
HUNTSVILLE, TX  77340
OFFICE SPACE
DALLAS EXCHANGE, LTD
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
400 S. AKARD,
SUITE 701 & 702,
DALLAS, TX.  75201
OFFICE SPACE
DALLAS EXCHANGE, LTD
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
400 S. AKARD
MEET ME ROOM
B-1 LEVEL
DALLAS, TX  75201
OFFICE SPACE
BRYAN STREET ACQUISITION PARTNERSHIP LP
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
2323 BRYAN STREET
DALLAS, TX  75201
OFFICE SPACE
HATFIELD PHILLIPS MAIN PLACE ASSOC
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
1201 MAIN STREET, SUITE C137
DALLAS, TX  75202

 
 
-9-

--------------------------------------------------------------------------------

 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
OFFICE SPACE
PLAZA TOWER LTD
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
909 ESE LOOP 323, SUITE 650
TYLER, TX  75701
OFFICE SPACE
ROSS AKARD ACQUISITION
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.
1807 ROSS AVENUE
DALLAS, TX  75201
PHONE STORE
DBSI-DISCOVERY REAL ESTATE SERVICES, LLC
CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY
2001 KATY MILLS BLVD
SUITE M
KATY, TX  77494

 
 
-10-

--------------------------------------------------------------------------------

 

Leased Property Located in Pennsylvania
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
Office Space
Spruce Street Properties, Ltd.
Consolidated Communications Enterprise Services, Inc.
The Pittsburgh Technology Center,
322 Fourth Avenue, Suite 100
Pittsburgh, PA 15222
Office Space
Spectra Development Company
Consolidated Communications Enterprise Services, Inc.
2591 Wexford-Bayne Road, Suite 400
Sewickley, PA 15143
Office Space
Spectra Development Company
Consolidated Communications Enterprise Services, Inc.
2593 Wexford-Bayne Road, Suite 201
Sewickley, PA 15143
Office Space
Spruce Street Properties, Ltd.
Consolidated Communications Enterprise Services, Inc.
The Pittsburgh Technology Center,
322 Fourth Avenue, Suite 200
Pittsburgh, PA 15222
Land (Remote Equipment Buildings)
Spagnolo Builders, Inc.
Consolidated Communications of Pennsylvania Company, LLC
Villa of North Park
Babcock Boulevard
McCandless Township, PA
Land (Remote Equipment Buildings)
James A. West
Consolidated Communications of Pennsylvania Company, LLC
Hickory Hills
McCandless Township, PA
Land (Remote Equipment Buildings)
Three North Development Group
Consolidated Communications of Pennsylvania Company, LLC
Karrington Woods
McCandless Township, PA

 
 
-11-

--------------------------------------------------------------------------------

 
SCHEDULE 3.12


ERISA Matters
 
None
 


 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13(a)
 
Facilities/Properties Not in Compliance with Environmental Laws
 
None
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13(b)
 
Environmental Claims
 
None
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13(c)
 
Hazardous Materials
 
1.
NPTC is monitoring contained asbestos in the following locations: Gibsonia, PA,
Valencia, PA, Cranberry, PA, Tarentum, PA, Mars, PA, Freeport, PA, Sarver, PA,
Saxonburg, PA, and Wexford, PA.

 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.13(e)
 
Sites Listed for Clean-up/Investigation
 
None
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.16
 
Insurance
 
Policy Type
Insurer
Policy Number
Eff.
Exp.
Type
Major Limit
Major Deductible
Property
Axis Insurance Company
MCB757030-10
12/30/2010
12/30/2011
Occurrence
100,000,000
100,000
               
General Liability
 
Travelers
630-1145P153
12/30/2010
12/30/2011
Occurrence
2,000,000
5000
Employee Benefits
Liability
Travelers
630-1145P153
12/30/2010
12/30/2011
Occurrence
3,000,000
0
               
Automobile
Travelers
810-4838A38A
12/30/2010
12/30/2011
Occurrence
1,000,000
2000/500
               
Workers Compensation
Travelers
HCUB894M773
12/30/2010
12/30/2011
Occurrence
1,000,000
0
               
Umbrella
Travelers
CUP1145P153
12/30/2010
12/30/2011
Occurrence
25,000,000
0
               
Professional Liability
Travelers
TE01202272
12/30/2010
12/30/2011
Claims Made
5,000,000
100,000
 
International Package
Travelers
TE01202289
12/30/2010
12/30/2011
Claims Made
2,000,000
0
 
Employee
Dishonesty/Crime
Federal Ins. Co. (Chubb)
8208-7565
7/22/2010
7/22/2011
Claims Made
5,000,000
25,000
               
Specialty Crime Coverage
US Specialty Insurance.
U711-85284
4/30/2011
7/22/2013
Claims Made
1,000,000
0
               
Fiduciary Liability
Federal Ins. Co. (Chubb)
8208-7565
7/22/2010
7/22/2011
Claims Made
5,000,000
25,000
               
Employment Practices Liability
Federal Ins. Co. (Chubb)
6804-8458
7/22/2010
7/22/2011
Claims Made
5,000,000
100,000
               
Directors & Officers Liab.
Great American (Primary $10MM)
DOL 9924928
7/22/2010
7/22/2011
Claims Made
40,000,000
250,000

 
 
 

--------------------------------------------------------------------------------

 
Policy Type
Insurer
Policy Number
Eff.
Exp.
Type
Major Limit
Major Deductible
 
Federal Ins. Co. (Secondary $10MM)
8210-4611
EC01202709
7/22/2010  07/22/2010
7/22/2011  07/22/2011
Claims Made Claims Made
     
St. Paul Mercury ($10MM excess of $20MM)
Chartis (Side A $10MM Excess $30MM)
 02-766-66-38
7/22/2010
7/22/2011
Claims Made
                   
Underground Storage
Tanks – Texas
ACE American
G24675440 002
12/30/2010
12/30/2011
Claims Made
2,000,000
25,000

 
 
-2-

--------------------------------------------------------------------------------

 
SCHEDULE 3.19
 
Securities
 
1.
In certain cases, the interests of East Texas Fiber Line and Fort Bend Fibernet
may be subject to a right of first refusal under the First Amended & Restated
Purchase Agreement (and related documents) and the Agreement Clarifying and
Amending the Partnership Agreement of Fort Bend Fibernet dated November 8, 2000
between TXU Communications Transport Company, Colorado Valley Long Distance,
Inc., Industry Telephone, Inc. and Alpha-Omega Communications II, Ltd. and
Partnership Agreement of Fort Bend Fibernet dated May 1, 1999 between Fort Bend
Long Distance Company, Colorado Valley Long Distance, Inc., Industry Telephone,
Inc. and Alpha-Omega Communications II, Ltd. (and related documents).

 
2.
Under the Agreement by and between Armstrong Holdings, Inc. (“Armstrong”) and
the Target dated May 22, 1997 (the “Armstrong/Multi Agreement”), in the event of
a “change in control” (as defined therein) of the Target (which will occur as a
result of the Merger), Armstrong will have a right of first refusal to acquire
the Target’s shares of capital stock of Multi, Inc. (“Multi”).  In the event
that Armstrong fails to exercise its right to acquire the Target’s shares of
capital stock of Multi, Multi shall be terminated and wound up.  Upon Multi’s
termination, Boulevard Communications, L.L.P., a Pennsylvania limited liability
partnership of which Multi is the general partner, shall also be terminated and
wound up in accordance with the terms of the Boulevard Limited Partnership
Agreement.

 
3.
Under the Merger Agreement, the shareholders of the Target have the right to
elect to receive Equity Interests of Holdings in connection with the Merger on
the terms, and subject to the conditions, set forth in the Merger Agreement.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.20(d)
 
Mortgage Filing Offices
 
Real Estate Recording Offices of:
 
1.           Angelina County, Texas
2.           Fort Bend County, Texas
3.           Harris County, Texas
4.           Montgomery County, Texas
5.           Waller County, Texas
6.           Allegheny County, Pennsylvania
7.           Butler County, Pennsylvania
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.01(a)(iii)
 
Indebtedness to Remain Outstanding
 
Capital Leases
 
Entity
Capital Lease
Penn Telecom, Inc.
Fiber Optic Cable Sales Lease Agreement between DQE Communications, Inc. and
Penn Telecom, Inc. dated January 3, 2000 in the amount of $3,047,254 as of
September 30, 2007.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.01(a)(iii) (cont.)
Surety Bonds
Texas
 
OBLIGEE
ENTITY
BOND #
LIABILITY
EFF.
DATE
EXP.
DATE
BOND TYPE
BOND DESCRIPTION
Fort Bend County
Consolidated Communications of Fort Bend Telephone Company
104326319
$50,000
06/04/04
Until cancelled
Perpetual, Bond Covering All Cable, Conduit and/or Pole Line
Activity in, under, across or along Fort Bend County Roads
Austin Energy
Consolidated Communications of Texas Company
104326328
$50,000
06/04/04
Until cancelled
Performance and Payment Bond
Place and maintain cables, equipment & facilities within/on poles.
TXU Electric
Consolidated Communications of Texas Company
104326324
$900,000
06/04/04
Until cancelled
Transmission and Distribution Facilities
Lease Bond.
Brookshire & Katy Drainage District TX
Consolidated Communications of Texas Company
104326321
$2,000
06/04/04
Until cancelled
License or Permit Bond
Laying Underground Cable
Harris County
Consolidated Communications of Texas Company
104326320
$500,000
07/17/04
07/17/09
License or Permit Bond
Laying Underground Cable & Conduit, excavating and placing manholes.
City of Irving
Consolidated Communications Telcom Services of Texas Company
104326322
$30,000
06/08/04
Until cancelled
Right of Way Bond
 
City of Allen
Consolidated Communications Telcom Services of Texas Company
104326323
$30,000
06/08/04
Until cancelled
Maintenance Bond
Restoring the Right of Way

 
 
-2-

--------------------------------------------------------------------------------

 
OBLIGEE
ENTITY
BOND #
LIABILITY
EFF.
DATE
EXP.
DATE
BOND TYPE
 
BOND DESCRIPTION
City of Bedford, TX
Consolidated Communications Telcom Services of Texas Company
104326326
$100,000
06/08/04
Until cancelled
Right of Way Bond
 
City of Euless, TX
Consolidated Communications Telcom Services of Texas Company
104326327
$100,000
06/08/04
Until cancelled
Right of Way Bond
 
City of Bryan, TX
Consolidated Communications Transport Company
104719659
$10,000
04/03/06
Until cancelled
Pole Attachment Bond
 
Nacogdoches Commercial Bank Shares, Inc.
Consolidated Communications of Texas Company
104762757
$7,800
04/03/06
Until cancelled
Lost Instrument Bond
 
City of Conroe, TX
Consolidated Communications Telcom Services of Texas Company
104796199
$1,000
08/31/06
08/31/08
License or Permit Bond
FOTS Solicitation
City of Katy, TX
Consolidated Communications Telcom Services of Texas Company
107496198
$1,000
08/31/06
08/31/08
License or Permit Bond
FOTS Solicitation



 
Surety Bonds
Illinois
 
OBLIGEE
ENTITY
BOND #
LIABILITY
EFF.
DATE
EXP.
DATE
BOND TYPE
BOND DESCRIPTION
Village of Edinburg, IL
Consolidated Communications Network Services, Inc.
104839395
$10,000
11/30/06
Until cancelled
Franchise Bond
Cable TV



 
 
-3-

--------------------------------------------------------------------------------

 
Surety Bonds
Pennsylvania
 
OBLIGEE
ENTITY
BOND #
LIABILITY
EFF.
DATE
EXP.
DATE
BOND TYPE
BOND DESCRIPTION
Commonwealth of PA Department of Revenue
North Pittsburgh Systems, Inc.
158266898
$1,000
10/31/05
10/31/08
Sales Tax
Fuel Use Tax Board
Commonwealth of PA Notary Bond
Jeffrey A. Hall
929323610
$10,000
05/15/04
05/15/08
Notary Bond
 
Commonwealth of PA Notary Bond
Sheryl L. Marsico
929378808
$10,000
11/12/05
11/12/09
Notary Bond
 
Commonwealth of PA Notary Bond
David L. Wolfe
929387164
$10,000
01/12/06
01/12/10
Notary Bond
 
Commonwealth of PA Notary Bond
Anthony C. Kourakos
43213921
$10,000
03/24/07
03/24/11
Notary Bond
 
Commonwealth of PA Notary Bond
Gabriel J. White
43215181
$10,000
09/09/07
09/09/11
Notary Bond
 
Commonwealth of PA Notary Bond
Kay A Steffler
43115182
$10,000
10/24/07
10/24/11
Notary Bond
 
City of Pittsburgh, Department of General Services
Penn Telcom, Inc.
929306681
$10,000
12/31/06
12/31/07
Other License
Fiber Optic Cable Installation
The United Telephone Company of Pennsylvania
Penn Telcom, Inc.
929395155
$35,000
05/01/07
05/01/08
Other License
Pole and Conduit – Agreement No. 129175
Derry Area School District
Penn Telcom, Inc.
3-956-757
$1,510
11/19/07
03/19/08
Bid Bond
Long Distance, Internet Access and Web Hosting Services


 
-4-

--------------------------------------------------------------------------------

 
SCHEDULE 6.02(iv)

 
Liens to Remain Outstanding
 
1.           Encumbrances referred to in Schedule 3.19.
2.           See below.
 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
02-04-2003
6501451
Nortel Networks Inc.
Leased telecommunications and related equipment
Consolidated Communications, Inc.
Secy of State, Illinois
05-23-2003
7052308
IOS Capital, LLC
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-07-2004
9053662
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-10-2004
9065571
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-15-2004
9077510
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-29-2004
9120513
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-20-2004
9187685
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-22-2004
9196978
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
11-04-2004
9235973
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
11-08-2004
9249389
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
12-15-2004
9360387
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
12-28-2004
9393838
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-19-2005
9467394
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-20-2005
9469923
Insight Global Finance
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
02-03-2005
9517200
IBM Credit LLC
Lessee/Lessor
Leased equipment

 
 
 

--------------------------------------------------------------------------------

 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
02-09-2005
9533044
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
02-15-2005
9548173
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
02-22-2005
9563504
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-09-2005
9613617
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-11-2005
9621059
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-13-2005
9726675
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-22-2005
9756108
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
06-27-2005
9962867
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
06-29-2005
9968520
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-07-2005
9990267
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-12-2005
10003415
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-29-2005
10052475
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
08-12-2005
10091896
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-03-2005
10238900
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-26-2005
10310172
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-16-2006
10753252
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
05-18-2006
10973104
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
06-01-2006
11014828
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-30-2006
11480721
IBM Credit LLC
Lessee/Lessor
Leased equipment

 
 
-2-

--------------------------------------------------------------------------------

 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
11-10-2006
11521495
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-04-2007
11682871
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
01-05-2007
11687555
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-07-2007
11869769
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-14-2007
11893074
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-22-2007
11918050
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-29-2007
11941826
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
03-30-2007
11946836
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
04-13-2007
11999352
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
05-18-2007
12121482
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
05-24-2007
12141483
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
05-25-2007
12146116
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
06-27-2007
12247788
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
06-28-2007
12252560
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-02-2007
12260636
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
07-16-2007
12301413
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-07-2007
12470843
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-20-2007
12515103
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
09-21-2007
12519109
IBM Credit LLC
Lessee/Lessor
Leased equipment

 
 
-3-

--------------------------------------------------------------------------------

 
Company
Jurisdiction
Original
File Date
Original
File Number
Secured Party
Collateral Description
Consolidated Communications, Inc.
Secy of State, Illinois
09-25-2007
12528566
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-05-2007
12565445
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-17-2007
12598114
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
10-25-2007
12625111
IBM Credit LLC
Lessee/Lessor
Leased equipment
Consolidated Communications, Inc.
Secy of State, Illinois
11-28-2007
12722729
IBM Credit LLC
Lessee/Lessor
Leased equipment
           
Consolidated Communications Operator Services, Inc.
Secy of State, Delaware
01-21-2003
30168024
Nortel Networks Inc.
Leased telecommunications and related equipment
           
Consolidated Communications Network Services, Inc.
Secy of State, Delaware
01-21-2003
30168032
Nortel Networks Inc.
Leased telecommunications and related equipment
           
Consolidated Communications Business Systems, Inc.
Secy of State, Delaware
01-21-2003
30168073
Nortel Networks Inc.
Leased telecommunications and related equipment
           

 
 
-4-

--------------------------------------------------------------------------------

 
SCHEDULE 6.03(c)

 
Other Businesses

 
None
 

 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.04

 
Existing Investments
 
Entity
Ownership
Consolidated Communications Transport Company
24,150 shares of the issued and outstanding common stock of East Texas Fiber
Line, Inc., par value $0.01, which shares constitute 63% of the issued and
outstanding common stock of East Texas Fiber Line, Inc.
Consolidated Communications Transport Company
2.34% limited partnership interest in GTE Mobilnet of South Texas Limited
Partnership.
Consolidated Communications Transport Company
17.02% limited partnership interest in GTE Mobilnet of Texas RSA #17 Limited
Partnership.
Consolidated Communications Transport Company
39.06% general partnership interest in Fort Bend FiberNet.
Consolidated Communications, Inc.
3,000,000 shares of Illinois Consolidated  Telephone Company, par value $10.00,
which shares constitute 100% of the issued and outstanding common stock of
Illinois Consolidated Telephone Company.
North Pittsburgh Telephone Company
3.6% limited partnership interest in Pittsburgh SMSA Limited Partnership.
North Pittsburgh Telephone Company
16.6725% limited partnership interest in Pennsylvania RSA No. 6 (I) Limited
Partnership.
North Pittsburgh Telephone Company
23.67% limited partnership interest in Pennsylvania RSA No. 6 (II) Limited
Partnership.
Penn Telecom, Inc.
50% of the limited partnership interest (constituting a 49.5% equity interest)
in Boulevard Communications, L.L.P.
North Pittsburgh Systems, Inc.
50% of the voting capital stock of Multi, Inc.
North Pittsburgh Systems, Inc.
100% of the outstanding capital stock of EWALT, Inc. (inactive)
Multi, Inc.
100% of the general partnership interest (constituting a 1% equity interest) in
Boulevard Communications, L.L.P.


 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.08(v)
 
Existing Affiliate Transactions
 
1.
Lease Agreement dated December 31, 2002, by and between ICTC (as Tenant) and
LATEL, LLC (as Landlord), as amended by the First Addendum to Lease dated August
1, 2005.

 
2.
Lease Agreement dated December 31, 2002, by and between Consolidated Market
Response, Inc. (as Tenant) and LATEL, LLC (as Landlord), as amended by the First
Addendum to Lease dated August 1, 2005.

 
3.
Lease dated August 28, 2007, by and between MACC, LLC (as Landlord) and
Consolidated Market Response, Inc. (as Tenant).

 
4.
Services and Facilities Agreement, effective as of December 31, 2002, by and
among CCI and each of its subsidiaries.

 
5.
Sublease between ICTC (as sublessor) and Holdings (as sublessee) dated as of
December 1, 2006.

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.09

 
Existing Restrictions
 
None
 








 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
Certain Schedules and Exhibits
 
SCHEDULE 1.01(a)
 
Mortgaged Properties
 
Owner/Lessee
Street Address
County
Consolidated Communications of
Texas Company
321 North First Street, Lufkin, TX  75901
Angelina
Consolidated Communications of
Texas Company
110 West Frank Street – a/k/a 202 North
Angelina, Lufkin, TX  75904
Angelina
Consolidated Communications of
Texas Company
350 South Loop 336 West, Conroe, TX  77304
Montgomery
Consolidated Communications of
Texas Company
411 West Phillips Street, Conroe, TX  77301
Montgomery
Consolidated Communications of
Texas Company
508 Old Magnolia Drive, Conroe, TX  77304
Montgomery
Consolidated Communications of
Fort Bend Company
24403 Roesner Road, Katy, TX  77494
Fort Bend
Consolidated Communications of
Fort Bend Company
3426 School Street, Needville, TX  77461
Fort Bend
Consolidated Communications of
Fort Bend Company
1400 Avenue A, Katy, TX  77493
Harris
Consolidated Communications of
Fort Bend Company
904 Velasco Street, Brookshire, TX  77423
Waller
Consolidated Communications
Enterprise Services, Inc.
2710 Rochester Road, Cranberry Township, PA
16066
Butler
Consolidated Communications of
Pennsylvania Company, LLC
4008 Gibsonia Road, Gibsonia, PA  15044
Allegheny

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.09
 
Subsidiaries
 
Company
Type of
Organization
Record Owner
Ownership
Percentage
Consolidated
Communications, Inc.
Illinois
corporation
Consolidated
Communications
Holdings, Inc.
100% ownership
Consolidated
Communications Enterprise
Services, Inc.
Delaware
corporation
Consolidated
Communications, Inc.
100% ownership
Consolidated
Communications Services
Company
Texas corporation
Consolidated
Communications, Inc.
100% ownership
Consolidated
Communications of Fort
Bend Company
Texas corporation
Consolidated
Communications, Inc.
100% ownership
Consolidated
Communications of Texas
Company
Texas corporation
Consolidated
Communications, Inc.
100% ownership
Illinois Consolidated
Telephone Company*
Illinois
corporation
Consolidated
Communications, Inc.
100% ownership
Consolidated
Communications of
Pennsylvania Company, LLC
Delaware limited
liability company
Consolidated
Communications
Enterprise Services, Inc.
100% ownership
East Texas Fiber Line
Incorporated*
Texas corporation
Consolidated
Communications
Enterprise Services, Inc.
63% ownership



* Not a Loan Party
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.10(b)
 
Leased and Owned Real Property
 
See Attached
 
 
 

--------------------------------------------------------------------------------

 
Owned Real Property Located in Texas
 
Property Name
Address
Operating Company
Lufkin Area
Denman Bldg
102 W. Frank Street, Lufkin, TX
Consolidated Communications Enterprise Services, Inc.
Warehouse/Plant
215 N. First Street - aka 204 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
IT Building
110 W. Frank Street - aka 202 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
Business Office1
321 N. First Street, Lufkin, TX and 207 N. First Street, Lufkin, TX
Consolidated Communications of Texas Company
Construction
520 N. Angelina; Lufkin, TX
Consolidated Communications of Texas Company
Warehouse Parking
414 N. Angelina, Lufkin, TX and Alley, lying behind 414 N. Angelina with no
street frontage
Consolidated Communications of Texas Company
Mechanics Garage
522 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company
Remote Sites
   
Alco Road
Hwy 103E to Alco Church Rd, bldg located NW corner of this intersection
Consolidated Communications of Texas Company
Alto
203 Cooper St., Alto, Texas
Consolidated Communications of Texas Company
Apple Springs1
Hwy 94W to Apple Springs, Tex, bldg on R at city limits
Consolidated Communications of Texas Company
Beulah
FM58S, R on FM1818, bldg 1.9 miles on L
Consolidated Communications of Texas Company
Blackburn Switch
Hwy 103W, R on Blackburn Switch Rd, bldg 2/10 mile on L
Consolidated Communications of Texas Company
Brookhollow
1201 Live Oak, Lufkin, Texas 75904
Consolidated Communications of Texas Company
Burke
Hwy59S, R on John Means Rd, bldg 1/10 mile on R
Consolidated Communications of Texas Company
Central
Hwy69N, R on FM843, L on 1st road on L, bldg on L
Consolidated Communications of Texas Company
Centralia
Hwy 94W to Apple Springs, Tex, R on FM 357N, 5.1 miles, bldg on L
Consolidated Communications of Texas Company
Crown Colony
5413 Champions Dr, Lufkin Texas  75901
Consolidated Communications of Texas Company
Davisville Rd.
Hwy 59N, R on FM352, R on FM2021, bldg 1/10 mile on R beside cell tower site
Consolidated Communications of Texas Company
Diboll
400 Thompson, Diboll Texas  75941
Consolidated Communications of Texas Company
Etoile1
Hwy 103E to Etoile, Texas, bldg on L across from FM 226S intersection
Consolidated Communications of Texas Company
Fairview
FM58S, R on FM2108, R on FM 1819, bldg 2/10 mile on R
Consolidated Communications of Texas Company
FM 58 - Parkman St.
350 Parkman, Lufkin Texas
Consolidated Communications of Texas Company

 
 
 

--------------------------------------------------------------------------------

 
 
Property Name
Address
Operating Company
FM 706 @ Hwy 69
Hwy 69N, bldg located on SW corner of FM 706 and Hwy 69 intersection
Consolidated Communications of Texas Company
Fuller Springs1
Hwy 69S, bldg located on NE corner of FM841 and Hwy69S intersection
Consolidated Communications of Texas Company
Harbuck
1206 Harbuck, Lufkin, Texas
Consolidated Communications of Texas Company
Herty
3110 Paul, Lufkin Texas 75901
Consolidated Communications of Texas Company
Hwy. 103 East
Hwy103E, L on Golf Course Rd, bldg 1/10 mile on L
Consolidated Communications of Texas Company
Hwy. 7 West
Hwy 103E, R on 1819, R on Hwy 7, bldg on SE corner of this intersection
Consolidated Communications of Texas Company
Hwy. 94 West
Hwy 94, bldg 1/10 mile W of FM 3258 intersection
Consolidated Communications of Texas Company
Hudson
Hwy 94W, L on 1194S, bldg 2/10 mile on L
Consolidated Communications of Texas Company
Largent
602 Largent, Lufkin, Texas  75904
Consolidated Communications of Texas Company
Linwood - Hwy 21 N
From Alto take Hwy 21E, L on FM241, bldg 1/10 mile on left
Consolidated Communications of Texas Company
Lotus Lane
5017 Lotus Lane, Lufkin, Texas  75904
Consolidated Communications of Texas Company
Marion’s Ferry
Hwy 103E, bldg located 1/10 mile E of FM1669N (Marion Ferry Rd) intersection
Consolidated Communications of Texas Company
Oliver’s Store- FM7062
Hwy 103W, L on 1194S, bldg 2/10 mile on R
Consolidated Communications of Texas Company
Peavy Switch
Hwy 94W, L on 1194S, bldg located 1.7 miles past FM1271 intersection
Consolidated Communications of Texas Company
Pollock - Hwy69 / Hwy72
Hwy 69N, bldg located 1/10 mile E of Hwy 7 intersection with 69N
Consolidated Communications of Texas Company
Post Oak Road
Hwy 94W, L on FM1194S, L on FM1271, bldg located 1.9 miles on R
Consolidated Communications of Texas Company
Redland
Hwy69N, L on Redland Church Rd, R on Winston Rd, bldg on immediate R
Consolidated Communications of Texas Company
Redlawn - Hwy 69 N
From Alto, Hwy69N, R on CR2436, bldg on immediate L
Consolidated Communications of Texas Company
South First
1905 South First, Lufkin, Texas
Consolidated Communications of Texas Company
Wakefield
Hwy59S, R on FM357, bldg 1.7 miles on R
Consolidated Communications of Texas Company
Wells2
101 6th Street, Wells Texas
Consolidated Communications of Texas Company
 
Katy Area
   
Parking Lot
Parcel 100, Sec 3 - Roesner Rd - Land Only
Consolidated Communications of Fort Bend
Company

 
 
 

--------------------------------------------------------------------------------

 
 
Property Name
Address
Operating Company
Waddell
Waddell CO Bldg - 24403 Roesner Rd
Consolidated Communications of Fort Bend
Company
Construction Parking
Roesner Rd
Consolidated Communications of Fort Bend
Company
Katy CO
1400 Avenue A, Katy, TX  77493
Consolidated Communications of Fort Bend
Company
 
1404 Avenue A, Katy, TX  77493
Consolidated Communications of Fort Bend
Company
Katy Electric
1397 E Avenue, Katy, TX  77493
Consolidated Communications of Fort Bend
Company
 
22901 Franz Rd, Katy, TX
Consolidated Communications of Fort Bend
Company
 
A317200A-172 H & TC RR CO, TR 38
Consolidated Communications of Fort Bend
Company
 
3426 School St, Needville
Consolidated Communications of Fort Bend
Company
Remote Sites
   
Beasley
118 N Fourth Street, Beasley, Texas  77417
Consolidated Communications of Fort Bend
Company
Brookshire
904 Velasco, Brookshire, Texas  77423
Consolidated Communications of Fort Bend
Company
Cinco Hut #1
2250 S Peek Rd, Katy, Texas  77494
Consolidated Communications of Fort Bend
Company
Cinco Hut #2
4103 S Peek Rd, Katy, Texas  77494
Consolidated Communications of Fort Bend
Company
Cinco Hut #3
24531 Cinco Ranch Blvd, Katy, Texas  77494
Consolidated Communications of Fort Bend
Company
Damon
518 Mulcahy, Damon, Texas  77430
Consolidated Communications of Fort Bend
Company
Fairchild
8817 Fairchild Rd, Fairchild, Texas  77469
Consolidated Communications of Fort Bend
Company
Grand Lakes Hut
5304 S Peek Rd, Katy, Texas  77494
Consolidated Communications of Fort Bend
Company
Guy
12980 Dannhaus Rd, Needville, Texas  77461
Consolidated Communications of Fort Bend
Company

 
 
 

--------------------------------------------------------------------------------

 
Property Name
Address
Operating Company
Needville
9241 Church Street, Needville, Texas
Consolidated Communications of Fort Bend
Company
Pattison
3724 Avenue E Pattison, Texas  77423
Consolidated Communications of Fort Bend
Company
Pecan Bend
22315 FM 762, Damon, Texas  77430
Consolidated Communications of Fort Bend
Company
Rosenburg
3112 Avenue I, Rosenburg, Texas 77471
Consolidated Communications of Fort Bend
Company
Seven Meadows
5803 Katy Gaston Rd, Katy, Texas  77493
Consolidated Communications of Fort Bend
Company
Williamsburg
22901 Franz Rd, Katy, Texas  77450
Consolidated Communications of Fort Bend
Company
     
Conroe Area
Conroe Business Office
350 S. Loop 336 W., Conroe, TX
Consolidated Communications of Texas Company
Riverpointe Remote
350-A, Loop W. 336
Consolidated Communications of Texas Company
Conroe CO
411 W. Phillips Street
Consolidated Communications of Texas Company
Conroe Plant
508 Old Magnolia Drive
Consolidated Communications of Texas Company
Conroe Remote
2505 N. Frazier
Consolidated Communications of Texas Company
Remote Sites
   
Airport
#1 Pozos, Conroe, Texas 77303
Consolidated Communications of Texas Company
Alden Bridge
7401 Alden Bridge, The Woodlands, Texas
Consolidated Communications of Texas Company
Artesian Oaks
195 Pinewood Dr., Conroe, Texas  77304
Consolidated Communications of Texas Company
Bentwater
#1 Bentwater Bay Rd, Montgomery, Texas  77356
Consolidated Communications of Texas Company
Cape Conroe
#10 Cape Conroe Dr, Montgomery, Texas 77356
Consolidated Communications of Texas Company
Carriage Hills
2410 Hollow Brook, Conroe, Texas
Consolidated Communications of Texas Company
Cattail Park
9310 Cattail Park, The Woodlands, Texas
Consolidated Communications of Texas Company
Conroe North
2505A N Frazier, Conroe, Texas
Consolidated Communications of Texas Company
Crieghton Ridge
101A Creighton Ridge, Conroe, Texas
Consolidated Communications of Texas Company
Crestwood Farms
628A Mohawk Drive, Conroe, Texas
Consolidated Communications of Texas Company
Cut-n-Shoot
14610 Millmac Rd, Cut and Shoot, Texas  77303
Consolidated Communications of Texas Company
Delago
42A Del Lago Blvd, Montgomery, Texas
Consolidated Communications of Texas Company
Dobbin
72 North FM 1486, Montgomery, Texas  77316
Consolidated Communications of Texas Company
FM 1485
11461 E. Old Hwy 105, Conroe, Texas  77304
Consolidated Communications of Texas Company

 
 

--------------------------------------------------------------------------------

 
 
Property Name
Address
Operating Company
FM 2854
#1 Oak Lawn Estates, Conroe, Texas
Consolidated Communications of Texas Company
Foster Drive
100 Foster Drive, Conroe, Texas  77301
Consolidated Communications of Texas Company
Four Corners2
12252 FM 3083, Conroe, Texas
Consolidated Communications of Texas Company
Gosling
7598 Gosling Rd, The Woodlands, Texas  77382
Consolidated Communications of Texas Company
Grand Harbour
11408 Grand Harbour Blvd., Conroe, Texas
Consolidated Communications of Texas Company
Grand Lakes2
8825 Grand Lakes, Conroe, Texas
Consolidated Communications of Texas Company
Grangerland
1260 Wiggins Rd, Conroe, Texas  77302
Consolidated Communications of Texas Company
Hawthorne
1585 Hawthorne, Conroe, Texas
Consolidated Communications of Texas Company
Highland Hollow
100 Highland Hollow, Conroe, Texas
Consolidated Communications of Texas Company
Huntsville
1114 Sam Houston Ave., Huntsville, Texas
Consolidated Communications of Texas Company
Hwy. 242
5103 Hwy 242, The Woodlands, Texas
Consolidated Communications of Texas Company
Irongate
903 FM1486 South, Montgomery, Texas  77316
Consolidated Communications of Texas Company
Kendale Green
7411 Kendall Green Dr, The Woodlands, Texas
Consolidated Communications of Texas Company
Lake Conroe
527 Mohawk Bend Dr, Conroe, Texas
Consolidated Communications of Texas Company
Lakewood2
15340 Lake Lamond St., Conroe, Texas  77384
Consolidated Communications of Texas Company
Longmire
6995 Longmire Rd, Conroe, Texas
Consolidated Communications of Texas Company
McCaleb Road
185A Copeland Chapel Cem Road, Conroe, Texas
Consolidated Communications of Texas Company
Montgomery
301 Liberty, Montgomery, Texas  77356
Consolidated Communications of Texas Company
Needham Road
5009 Needham Rd, Conroe, Texas
Consolidated Communications of Texas Company
Powell1, 2
7391 E Capstone Circle, The Woodlands, Texas
Consolidated Communications of Texas Company
Redbird
3305 Redbird, Conroe, Texas
Consolidated Communications of Texas Company
Research For.. 02
6600 Research Forest Dr, The Woodlands, Texas
Consolidated Communications of Texas Company
Riverbrook
105 Sherbrook Drive, Conroe, Texas
Consolidated Communications of Texas Company
River Plantation
176A Stonewall Jackson Drive, Conroe, Texas
Consolidated Communications of Texas Company
Rivershire2
902 Gladstell Street, Conroe, Texas1, 3
Consolidated Communications of Texas Company
Sendera Ranch
6418A Ranch Park Dr, Conroe, Texas
Consolidated Communications of Texas Company
Shennadoah1
9078 Ed English Lane, Conroe, Texas
Consolidated Communications of Texas Company
Stubblefield
100 Forest Service 204 Road, Texas
Consolidated Communications of Texas Company
Swallow Lane
9895 Swallow Lane, Conroe, Texas
Consolidated Communications of Texas Company
Texaba
33A Willis-Waukegan, Conroe, Texas  77303
Consolidated Communications of Texas Company
Walden
12508 Walden Rd, Montgomery, Texas  77356
Consolidated Communications of Texas Company
Westview
2200 Westview, Conroe, Texas  77304
Consolidated Communications of Texas Company
Westwood
410 Macintosh Dr, Conroe, Texas
Consolidated Communications of Texas Company
Wier Road (Old 105)
17000 Old Hwy 105/Wier Rd, Cut and Shoot, Texas  77306
Consolidated Communications of Texas Company

 
 
 

--------------------------------------------------------------------------------

 
 
Property Name
Address
Operating Company
Windsor Hills
97 Windsor Hill Dr, Conroe, Texas  77304
Consolidated Communications of Texas Company
Woodlands High Sch.2
6191 Research Forest Dr, The Woodlands, Texas
Consolidated Communications of Texas Company



Notes
 
1.  
This property or a portion thereof or an easement thereon was granted to a
company which, by operation of a merger, is now known as TXU Investment Company,
a company that is currently not affiliated with the Loan Parties.  Consolidated
Communications of Texas Company or an affiliate thereof currently has use and
possession of these parcels of property.

 
2.  
TXU Communications, an assumed name, was named as grantee on one or more deeds
or easements relating to this property.  Companies may not be deeded property
under an assumed name in the State of Texas.

 
 
 
 

--------------------------------------------------------------------------------

 
Owned Real Property Located in Pennsylvania
 
Property Name
Address
Operating Company
     
Gibsonia Headquarters
Complex
4008 Gibsonia Road, Gibsonia, PA 15044
Consolidated Communications of Pennsylvania
Company, LLC
Wexford C.O.
150 Wexford-Bayne Road
Consolidated Communications of Pennsylvania
Company, LLC
Curtisville C.O.
Bessemer & 38 Hill Street, Tarentum, PA 15084
Consolidated Communications of Pennsylvania
Company, LLC
Gallagher Hill Tower Site
Route 28, Harrison Township, PA
Consolidated Communications of Pennsylvania
Company, LLC
Vacant Land
Ewalt Road, Richland Township, Gibsonia, PA 15044
Consolidated Communications of Pennsylvania
Company, LLC
Pine Creek Hill Equipment
Building
McCandless Township, PA
Consolidated Communications of Pennsylvania
Company, LLC
Cooperstown C.O.
11194 Pittsburgh Road, Valencia, PA 16059
Consolidated Communications of Pennsylvania
Company, LLC
Criders Corners C.O.
6517 Mars Road, Cranberry Township, PA 16066
Consolidated Communications of Pennsylvania
Company, LLC
Mars C.O.
128 Irvine Street, Mars, PA 16046
Consolidated Communications of Pennsylvania
Company, LLC
Saxonburg C.O.
105 West Main Street, Saxonburg, PA 16056
Consolidated Communications of Pennsylvania
Company, LLC
Sarver C.O.
407 Sarver Road, Sarver, PA 16055
Consolidated Communications of Pennsylvania
Company, LLC
Freeport C.O.
305 6th Street, Freeport, PA 16229
Consolidated Communications of Pennsylvania
Company, LLC

 
 
 
 

--------------------------------------------------------------------------------

 
Leased Property Located in Illinois and Indiana
 
Type Of Asset
Location
Name Of Lessor
Description
Office
Charleston
SOLIX CMR, LLC
Technical Support.
       
Office
Champaign
Devonshire Reality
IBS Sales Office
     
 
Land
Danville
Crown Castle GT Co LLC
Paging Tower Site
Land
Tuscola
Panhandle Eastern Pipe Line Co.
Paging Tower Site
Land
Highland
Fry Properties Partnership
Paging Tower Site
Land
Vandalia
Barenfanger, Inc.
Paging Tower Site
Land
Sullivan
Cromwell Group, Inc.
Paging Tower Site
Land
Rantoul
First Mid-Illinois Bank & Trust
Paging Tower Site
Land
Chrisman
Chrisman Fire Protection
Paging Tower Site
Land
Newton
Norris Electric Cooperative
Paging Tower Site
Land
Robinson
Ameren CIPS
Paging Tower Site
Land
Louisville
First Cellular
Paging Tower Site
Land
Brazil (Staunton), IN
Crown Communication Inc.
Paging Tower Site
Land
Hoopeston
Orange Technologies
Paging Tower Site
Land
Monticello (Cisco)
The Board of Trustees of the University of Illinois
Paging Tower Site
Land
Toledo
Communications Unlimited
Paging Tower Site
Land
Philo
TAK Communications
Paging Tower Site
Land
Elwin
The Cromwell Group Inc. of IL
Paging Tower Site
Land
Curran (Spfd)
Midwest Tower Leasing, Inc.
Paging Tower Site
Land
Terre Haute, IN
Emmis IN Broadcasting, LP
Paging Tower Site
Land
Springfield
Trad Inc.
Paging Tower Site
Land
Champaign
Trad Inc.
Paging Tower Site
Land
Staunton
Macoupin County
Paging Tower Site



 
 

--------------------------------------------------------------------------------

 
Leased Property Located in Texas
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
OFFICE SPACE
TEXAS TOWER LIMITED
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
600 TRAVIS STREET, SUITE 1955
HOUSTON, TX 77002
OFFICE SPACE
UNITED BUILDING
MANAGEMENT
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
2020 LIVE OAK
DALLAS, TX 75201
OFFICE SPACE
DOROTHY SMITH
CONSOLIDATED COMMUNICATIONS OF
TEXAS COMPANY
421 S. 8TH STREET
WACO, TX  76710
PARKING LOT
JAMES L LOOMER
CONSOLIDATED COMMUNICATIONS OF
TEXAS COMPANY
E. BREMOND AND N. ANGELINA
LUFKIN, TX 75904
OFFICE SPACE
ATRIUM BUILDING LTD
EAST TEXAS FIBER LINE
INCORPORATED
119 WEST TYLER STREET
LONGVIEW, TX
OFFICE SPACE
HINES INTEREST LIMITED
PARTNERSHIP
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
777 WALKER, CONCOURSE LEVEL
HOUSTON, TX  77002
OFFICE SPACE
DREW STACK
MANAGEMENT CORP.,
INC. (HOMELAND
PROPERTY)
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
1114 SAM HOUSTON AVENUE,
HUNTSVILLE, TX  77340
OFFICE SPACE
DALLAS EXCHANGE, LTD
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
400 S. AKARD,
SUITE 701 & 702,
DALLAS, TX.  75201
OFFICE SPACE
DALLAS EXCHANGE, LTD
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
400 S. AKARD
MEET ME ROOM
B-1 LEVEL
DALLAS, TX  75201
OFFICE SPACE
BRYAN STREET
ACQUISITION
PARTNERSHIP LP
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
2323 BRYAN STREET
DALLAS, TX  75201
OFFICE SPACE
HATFIELD PHILLIPS MAIN
PLACE ASSOC
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
1201 MAIN STREET, SUITE C137
DALLAS, TX  75202

 
 
 

--------------------------------------------------------------------------------

 
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
OFFICE SPACE
PLAZA TOWER LTD
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
909 ESE LOOP 323, SUITE 650
TYLER, TX  75701
OFFICE SPACE
ROSS AKARD
ACQUISITION
CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.
1807 ROSS AVENUE
DALLAS, TX  75201
PHONE STORE
DBSI-DISCOVERY REAL
ESTATE SERVICES, LLC
CONSOLIDATED COMMUNICATIONS OF
FORT BEND COMPANY
2001 KATY MILLS BLVD
SUITE M
KATY, TX  77494

 

 
 
 

--------------------------------------------------------------------------------

 
Leased Property Located in Pennsylvania
 
TYPE OF LEASE
LESSOR
TENANT
ADDRESS
Office Space
Spruce Street
Properties, Ltd.
Consolidated Communications
Enterprise Services, Inc.
The Pittsburgh Technology Center,
322 Fourth Avenue, Suite 100
Pittsburgh, PA 15222
Office Space
Spectra Development
Company
Consolidated Communications
Enterprise Services, Inc.
2591 Wexford-Bayne Road, Suite 400
Sewickley, PA 15143
Office Space
Spectra Development
Company
Consolidated Communications
Enterprise Services, Inc.
2593 Wexford-Bayne Road, Suite 201
Sewickley, PA 15143
Office Space
Spruce Street
Properties, Ltd.
Consolidated Communications
Enterprise Services, Inc.
The Pittsburgh Technology Center,
322 Fourth Avenue, Suite 200
Pittsburgh, PA 15222
Land (Remote
Equipment
Buildings)
Spagnolo Builders, Inc.
Consolidated Communications
of Pennsylvania Company, LLC
Villa of North Park
Babcock Boulevard
McCandless Township, PA
Land (Remote
Equipment
Buildings)
James A. West
Consolidated Communications
of Pennsylvania Company, LLC
Hickory Hills
McCandless Township, PA
Land (Remote
Equipment
Buildings)
Three North
Development Group
Consolidated Communications
of Pennsylvania Company, LLC
Karrington Woods
McCandless Township, PA





 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.16
 
Insurance
 
Policy Type
Insurer
Policy Number
Eff.
Exp.
Type
Major Limit
Major
Deductible
Property
Axis Insurance Company
MCB757030-10
12/30/2010
12/30/2011
Occurrence
100,000,000
100,000
               
General Liability
 
Travelers
630-1145P153
12/30/2010
12/30/2011
Occurrence
2,000,000
5000
Employee Benefits
Liability
Travelers
630-1145P153
12/30/2010
12/30/2011
Occurrence
3,000,000
0
               
Automobile
Travelers
810-4838A38A
12/30/2010
12/30/2011
Occurrence
1,000,000
2000/500
               
Workers Compensation
Travelers
HCUB894M773
12/30/2010
12/30/2011
Occurrence
1,000,000
0
               
Umbrella
Travelers
CUP1145P153
12/30/2010
12/30/2011
Occurrence
25,000,000
0
               
Professional Liability
Travelers
TE01202272
12/30/2010
12/30/2011
Claims Made
5,000,000
100,000
 
International Package
Travelers
TE01202289
12/30/2010
12/30/2011
Claims Made
2,000,000
0
 
Employee
Dishonesty/Crime
Federal Ins. Co. (Chubb)
8208-7565
7/22/2010
7/22/2011
Claims Made
5,000,000
25,000
               
Specialty Crime
Coverage
US Specialty Insurance.
U711-85284
4/30/2011
7/22/2013
Claims Made
1,000,000
0
               
Fiduciary Liability
Federal Ins. Co.
(Chubb)
8208-7565
7/22/2010
7/22/2011
Claims Made
5,000,000
25,000
               
Employment Practices
Liability
Federal Ins. Co.
(Chubb)
6804-8458
7/22/2010
7/22/2011
Claims Made
5,000,000
100,000
               
Directors & Officers
Liab.
Great American
(Primary $10MM)
DOL 9924928
7/22/2010
7/22/2011
Claims Made
40,000,000
250,000

 
 
 

--------------------------------------------------------------------------------

 
 
Policy Type
Insurer
Policy Number
Eff.
Exp.
Type
Major Limit
Major
Deductible
 
Federal Ins. Co.
(Secondary $10MM)
8210-4611
7/22/2010
7/22/2011
Claims Made
     
St. Paul Mercury
($10MM excess of $20MM) 
EC01202709
07/22/2010 07/22/2011 Claims Made      
Chartis (Side A
$10MM Excess $30MM)
02-766-66-38
7/22/2010
7/22/2011
Claims Made
                   
Underground Storage
Tanks – Texas
ACE American
G24675440 002
12/30/2010
12/30/2011
Claims Made
2,000,000
25,000










 
 
 

--------------------------------------------------------------------------------

 
Exhibit C
 
Lender Authorization
 
LENDER AUTHORIZATION AND CONSENT
Consolidated Communications, Inc.
 


 
Wells Fargo Bank, National Association,
as Administrative Agent
 
Consolidated Communications, Inc.,
as Borrower
 
Re:
Lender Authorization and Consent for Amendment Agreement (“Lender
Authorization”)

 
Reference is hereby made to that certain Credit Agreement dated as of December
31, 2007 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Original Credit Agreement”) among Consolidated Communications
Holdings, Inc., a Delaware corporation (“Holdings”), Consolidated
Communications, Inc., an Illinois corporation (the “Borrower”), the Lenders
identified therein and Wells Fargo Bank, National Association (successor by
merger to Wachovia Bank, National Association), as administrative agent (in such
capacity, the “Administrative Agent”). Except as otherwise provided herein, all
capitalized terms used herein but not defined herein shall have the meanings
assigned thereto in the Original Credit Agreement.
 
This Lender Authorization evidences that we have received and reviewed, in each
case in the form last posted on online or otherwise last distributed to us by
the Administrative Agent, (A) that certain Amendment Agreement, to be dated on
or about June 7, 2011 (the “Amendment Agreement”) among Holdings, the Borrower,
the Subsidiary Loan Parties party thereto and the Administrative Agent (on its
own behalf and on behalf of each Lender executing and delivering a Lender
Authorization), (B) the Amended and Restated Credit Agreement attached as
Exhibit A to the Amendment Agreement (the “Restated Credit Agreement”), and (C)
the other exhibits to the Amendment Agreement.
 
This Lender Authorization further evidences that we irrevocably approve the
Amendment Agreement and the exhibits thereto and authorize the Administrative
Agent to execute and deliver the Amendment Agreement on our behalf, such
execution to evidence our agreement to be a party to the Amendment Agreement,
the Restated Credit Agreement and the other Loan Documents (as defined in the
Restated Credit Agreement) to which Lenders are a party.  In furtherance of the
foregoing, we hereby agree to execute any additional documents reasonably
requested by the Administrative Agent to evidence our rights and obligations
under the Restated Credit Agreement.
 
[   ]           Consenting and Converting. Mark this box and complete the
amounts below to consent to the Amendment Agreement AND be an Extending Term
Lender and/or Extending Revolving Lender.
 
By executing this Lender Authorization, (i) we hereby approve the Amendment
Agreement and authorize the Administrative Agent to execute and deliver the
Amendment Agreement on our behalf as stated above and (ii) we hereby irrevocably
offer to convert on the Restatement Date (as defined in the Amendment Agreement)
up to (complete each section as applicable):
 
$_______________ [insert amount to be converted] of our $________ [insert
current outstanding amount] existing Revolving Credit Commitment under the
Original Credit Agreement into a Revolving-2 Commitment (as defined in the
Restated Credit Agreement) in accordance with the terms of the Amendment
Agreement.  In connection therewith we hereby authorize the Administrative Agent
to make adjustments to the outstanding Revolving Loans and the Register such
that each Revolving-2 Lender (as defined in the Restated Credit Agreement) shall
hold its ratable share of such Revolving-2
 
 
 

--------------------------------------------------------------------------------

 
Loans (as defined in the Restated Credit Agreement) in accordance with the
percentage that such Revolving-2 Lender’s Revolving-2 Commitment bears to the
aggregate Revolving-2 Commitments applicable to all Revolving-2 Lenders.
 
 $_______________ [insert amount to be converted] of our $________ [insert
current outstanding amount] outstanding Initial Term Loans under the Original
Credit Agreement into Initial Term Loan-2 Loans (as defined in the Restated
Credit Agreement) in accordance with the terms of the Amendment Agreement.
 
It is understood and agreed by the undersigned that the undersigned’s selection
of “Consenting and Converting” and completion of an amount to be converted
constitutes an offer of Revolving Credit Commitments and/or Initial Term Loans
(as applicable) to be converted into Revolving-2 Commitments and Initial Term-2
Loans (as applicable) that is subject to the Borrower’s acceptance and that if
the Borrower chooses, in its sole discretion, to accept less than all of the
conversion offers, the actual allocation of Revolving-2 Commitments and Initial
Term-2 Loans will be determined based on the undersigned’s ratable share of the
principal amount so accepted by the Borrower (determined based on the principal
amount of the offers received by the Acceptance Deadline (as defined in the
Amendment Agreement)).
 
[   ]           Consenting but NOT Converting.  By executing this Lender
Authorization, we hereby approve the Amendment Agreement and authorize the
Administrative Agent to execute and deliver the Amendment Agreement on our
behalf as stated above but are not offering to convert any portion of our
Revolving Credit Commitment or our outstanding Initial Term Loans under the
Original Credit Agreement.
 
FOR ALL LENDERS:
 
We hereby agree that to be effective, this Lender Authorization must be
returned, by the Acceptance Deadline (as defined in the Amendment Agreement), by
facsimile, PDF and email or by courier to:
 
James Ewing
Winston & Strawn, LLP
214 North Tryon Street, 22nd Floor
Charlotte, NC  28202
Fax:  (704) 350-7800; attention James Ewing
E-mail:  jewing@winston.com


 
We hereby agree that our delivery of this executed Lender Authorization may
effected by facsimile or similar instantaneous electronic transmission device
and such execution and delivery shall be considered valid, binding and effective
for all purposes.
 
 
 

  ______________________________________1      
By:___________________________________
  Name:________________________________  
Title:_________________________________

 
 
 
___________________
1 Insert applicable name of particular fund serving as Lender of record.  Please
execute a separate Lender Authorization for each separate fund.
 
 
 

--------------------------------------------------------------------------------

 
Schedule A
 
Revolving Lenders and Commitments
 
Revolving Lender
Revolving-1
Commitment
Revolving-2
Commitment
Wells Fargo Bank, National Association
$0.00
$19,999,999.00
CoBank ACB
$3,086,420.00
$6,277,778.00
Raymond James Bank, FSB
$0.00
$2,469,136.00
The Royal Bank of Scotland plc
$0.00
$10,000,000.00
Union Bank, N.A.
$1,234,568.00
$0.00
Halcyon Loan Investors CLO I, LTD.
$1,650,499.71
$0.00
Halcyon Loan Investors CLO II, LTD.
$1,650,499.71
$0.00
Halcyon Structured Asset Management Long Secured/Short Unsecured 2007- 3 LTD.
$1,980,599.87
$0.00
Halcyon Structured Asset Management Long Secured/Short Unsecured 2007- 2 LTD.
$1,650,499.71
$0.00



 
 
 

--------------------------------------------------------------------------------

 
Schedule B
 
Mortgaged Properties
 
Pennsylvania:
 
1. 
4008 Gibsonia Road – Gibsonia, Pennsylvania
2. 
2710 Rochester Road – Cranberry Township, Pennsylvania



 
Texas:
 
1. 
1400 Avenue A – Katy, Texas
2. 
24403 Roesner – Katy, Texas
3. 
3426 School Street – Needville, Texas
4. 
350 South Loop 336 West – Conroe, Texas
5. 
411 West Phillips Street – Conroe, Texas
6. 
321 North 1st Street – Lufkin, Texas
7. 
110 West Frank Street (a/k/a 202 North Angelina) – Lufkin, Texas
8. 
508 Old Magnolia Drive – Conroe, Texas
9. 
904 Velasco Street – Brookshire, Texas






